Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 2 TO

CREDIT AGREEMENT

THIS AMENDMENT NO. 2 TO CREDIT AGREEMENT (this “Agreement”) is made as of
June 30, 2020, by and among BEASLEY BROADCAST GROUP, INC., a Delaware
corporation (“Holdings”), BEASLEY MEZZANINE HOLDINGS, LLC, a Delaware limited
liability company (the “Borrower”), BEASLEY MEDIA GROUP, LLC, BEASLEY MEDIA
GROUP LICENSES LLC, OUTLAWSXP, INC., each a Delaware corporation or limited
liability company (together with Holdings, the “Guarantors” and each, a
“Guarantor” and together with the Borrower, the “Loan Parties” and each, a “Loan
Party”), the Lenders party hereto and U.S. BANK NATIONAL ASSOCIATION, as
administrative agent and collateral agent for the Lenders (in such capacity, and
together with its successors and permitted assigns, the “Administrative Agent”).

WHEREAS, Holdings, the Borrower, the other Guarantors, the lenders from time to
time party thereto (the “Lenders”), the Swing Line Lender, the L/C Issuer and
the Administrative Agent are party to that certain Credit Agreement dated as of
November 17, 2017 (as amended, restated, supplemented or otherwise modified and
in effect immediately prior to the effectiveness of this Agreement, the “Credit
Agreement”), providing, subject to the terms and conditions thereof, for
extensions of credit to be made by the Lenders to the Borrower.

WHEREAS, the Borrower has requested that the Credit Agreement be amended as set
forth herein pursuant to Section 10.01 of the Credit Agreement and the
undersigned Lenders party hereto, which constitute the Required Lenders on the
date hereof, are willing to so amend the Credit Agreement as forth herein;

NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, Holdings, the
Borrowers, the Lenders party hereto and the Administrative Agent hereby agree as
follows.

1.    Definitions; Section References. Except as otherwise defined in this
Agreement, terms defined in the Credit Agreement are used herein as defined
therein.

2.    Amendments.

(a)    Amendments to Credit Agreement. Subject to the satisfaction of the
conditions precedent set forth in Section 3 of this Agreement, the Credit
Agreement is hereby amended as set forth in Exhibit A hereto. In Exhibit A
hereto, deletions of text in the Credit Agreement are indicated by
struck-through text (indicated textually in the same manner as the following
example: stricken text), and insertions of texts are indicated by bold
double-underlined text (indicated textually in the same manner as the following
example: double-underlined text).

(b)    Amendment to Exhibits. Subject to the satisfaction of the conditions
precedent set forth in Section 3 of this Agreement, Exhibit D-1 to the Credit
Agreement is amended and restated in its entirety as of the date hereof as set
forth in Exhibit B hereto.

(c)    Amendment to Security Agreement Schedules. Subject to the satisfaction of
the conditions precedent set forth in Section 3 of this Agreement, Schedule II
[Pledged Equity, Pledged Debt] and Schedule IV [Intellectual Property] to the
Security Agreement are amended and restated in their entirety as of the date
hereof as set forth in Exhibit C hereto.



--------------------------------------------------------------------------------

3.    Conditions of Effectiveness. The effectiveness of this Agreement is
subject to the following conditions precedent (the first date on which such
condition precedents have been satisfied or waived being the “Amendment No. 2
Effective Date”):

(a)    The Administrative Agent’s (or its counsel’s) receipt of the following,
each of which shall be originals or .pdf copies or other facsimiles unless
otherwise specified, each properly executed by a Responsible Officer of the
signing Loan Party and each in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i)    executed counterparts of this Agreement by each Loan Party, each Lender
party hereto, which together shall constitute the Required Lenders, and the
Administrative Agent;

(ii)    (A) a copy of the Organization Documents of each Loan Party, certified
by the applicable secretary of state of the state of organization of such Loan
Party as of a recent date, (B) a copy of the bylaws, partnership agreement or
operating agreement, as applicable, of each Loan Party or certification by such
Loan Party that there have been no changes to such documents since those
delivered on the 2018 Incremental Term Loan Amendment Effective Date or, with
respect to OutlawsXP, Inc., since the date of its Joinder to the Credit
Agreement, (C) such certificates of good standing from the applicable secretary
of state of the state of organization of each Loan Party, (D) certificates of
resolutions and (E) incumbency of Responsible Officers of each Loan Party
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents to which such Loan Party is a party or is
to be a party, in each case, certified by a Responsible Officer of such Loan
Party and in form, scope and substance acceptable to the Administrative Agent;

(iii)    (A) a subordination agreement executed by Beasley, the Loan Parties and
the Administrative Agent pursuant to which Beasley shall subordinate the Beasley
Subordinated Indebtedness to the payment and performance in full of the
Obligations, (B) copies of the fully-executed Beasley Subordinated Note together
all documents, instruments and agreements executed or delivered in connection
therewith, and (C) evidence that the proceeds of the Beasley Subordinate Note
have been received by the Borrower;

(iv)    a Trademark Short Form Security Agreement executed by Beasley Media
Group, LLC with respect to the trademarks acquired by such Loan Parties since
the Closing Date or which are not otherwise subject to a Trademark Short Form
Security Agreement; and

(v)    a Copyright Short Form Security Agreement executed by Beasley Media
Group, LLC with respect to the copyrights owned by such Loan Party;

(b) The Administrative Agent’s receipt of an amendment to or other agreement
regarding the restructuring of the Seller Note, which shall be in form and
substance acceptable to the Administrative Agent;

(c) No Default or Event of Default shall have occurred and be continuing;

(d) The Administrative Agent’s receipt of (i) all fees required to be paid on
the Amendment No. 2 Effective Date pursuant to that certain Fee Letter dated as
of the date hereof by and among the Borrower, Holdings and U.S. Bank National
Association and (ii) to the extent invoiced on or before the Amendment No. 2
Effective Date, the costs and expenses required to be paid pursuant to Section 8
of this Agreement.

 

2



--------------------------------------------------------------------------------

4.    Conditions Subsequent. The following actions, items and deliverables,
which were not completed on or before the date hereof, shall be completed, taken
and/or delivered to the Administrative Agent’s satisfaction on or before the
respective dates specified below. The Loan Parties acknowledge that the
Administrative Agent and Lenders are accommodating them by permitting the Loan
Parties to complete the following actions, items and deliverables on a
post-closing basis. As such, the failure to take, comply with or provide any of
the actions or items referred to below on or before the respective due date set
forth below shall constitute an immediate Event of Default under the Credit
Agreement, without further notice or action by or on behalf of the
Administrative Agent, any Lender or any other Person. Each of the following
items shall be in form and substance reasonably satisfactory to the
Administrative Agent and its legal counsel:

(i)    Within five (5) Business Days (or such longer period of time as the
Administrative Agent may agree in writing in its sole discretion) following the
date of this Agreement, the Loan Parties shall deliver, or cause to be
delivered, to the Administrative Agent the Amendment No. 2 Letter of Credit.

(ii)    Within fourteen (14) days (or such longer period of time as the
Administrative Agent may agree in writing in its sole discretion) following the
date of this Agreement, the Loan Parties shall deliver account control
agreements with respect to each of the Loan Parties’ deposit accounts maintained
at Goldman Sachs, Capital One, Synovus Bank and BankUnited, N.A (excluding
payroll and accrued payroll benefits, tax payments and employee benefit
accounts), executed by the applicable Loan Party, the applicable bank and the
Administrative Agent.

(iii)    Within sixty (60) days (or such longer period of time as the
Administrative Agent may agree in writing in its sole discretion) following the
date of this Agreement, the Loan Parties shall deliver to the Administrative
Agent Mortgages on each Material Real Property and all of the other items to be
delivered in connection with a Mortgage as set forth in clause (d) of the
definition of “Collateral and Guarantee Requirement” in Section 1.01 of the
Credit Agreement.

5.    Representations and Warranties of the Loan Parties. Each Loan Party hereby
represents and warrants as of the date hereof as follows:

(a)    This Agreement and the Credit Agreement and Security Agreement as amended
hereby constitute and will constitute the legally valid and binding obligations
of such Loan Party, enforceable against such Loan Party in accordance with their
respective terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(b)    No Default or Event of Default has occurred and is continuing or will
occur after giving effect to this Agreement and after giving effect to the
amendments to be effected pursuant to Section 2 hereof.

(c)    Before and after giving effect to this Agreement (and the amendments to
be effected pursuant to Section 2 hereof), the representations and warranties of
Holdings, the Borrower and each Guarantor contained in the Credit Agreement and
in the other Loan Documents are true, correct and complete in all material
respects (or, if such representation or warranty is qualified by “material” or
“Material Adverse Effect”, in all respects) on and as of the date hereof to the
same extent as though made on and as of the date hereof, except to the extent
such representations and warranties specifically relate to an earlier date, in
which case such representations and warranties were true, correct and complete
in all material respects (or, if such representation or warranty is qualified by
“material” or “Material Adverse Effect”, in all respects) on and as of such
earlier date (or previously waived in accordance with the Credit Agreement.

 

 

3



--------------------------------------------------------------------------------

6.    Ratification and Reaffirmation. As of the date hereof and after giving
effect to the amendments to be effected pursuant to Section 2 hereof, each Loan
Party hereby (i) ratifies and reaffirms all of its payment and performance
obligations, contingent or otherwise, and each grant of security interests and
liens in favor of Administrative Agent, any Lender or any other Secured Party,
as the case may be, under each Loan Document, (ii) agrees and acknowledges that
the Liens in favor of Administrative Agent and the Secured Parties under each
Loan Document constitute valid, binding, enforceable and perfected first
priority liens and security interests (subject only to permitted liens under the
Credit Agreement) securing the Obligations and are not subject to avoidance,
disallowance or subordination pursuant to any applicable law, (iii) agrees and
acknowledges the Obligations constitute legal, valid and binding obligations of
such Loan Party (and that any guarantee thereof granted by any Guarantor
pursuant to the terms of any Loan Document guarantees, among other things, the
complete payment and performance when due of all such Obligations and shall
continue uninterrupted and in full force and effect), and that (x) no offsets,
defenses or counterclaims to the Obligations or any other causes of action with
respect to the Obligations or the Loan Documents exist and (y) no portion of the
Obligations is subject to avoidance, disallowance, reduction or subordination
pursuant to any applicable law, (iv) agrees that such ratification and
reaffirmation is not a condition to the continued effectiveness of the Loan
Documents, and (v) agrees that neither such ratification and reaffirmation, nor
Administrative Agent’s nor any Lender’s solicitation of such ratification and
reaffirmation, constitutes a course of dealing giving rise to any obligation or
condition requiring a similar or any other ratification or reaffirmation from
each party to the Credit Agreement with respect to any subsequent modifications,
consent or waiver with respect to the Credit Agreement or other Loan Documents.
Each Loan Party acknowledges and agrees that any of the Loan Documents to which
it is a party or otherwise bound shall continue uninterrupted and in full force
and effect and that all of its obligations thereunder shall be valid and
enforceable and shall not be impaired or limited by the execution or
effectiveness of this Agreement. The Credit Agreement and each other Loan
Document is in all respects hereby ratified and confirmed. This Agreement shall
constitute a “Loan Document” and a “Collateral Document” for purposes of the
Credit Agreement.

7.    Reference to and Effect on the Credit Agreement.

(a)    Upon the effectiveness hereof, each reference to the Credit Agreement in
the Credit Agreement or any other Loan Document shall mean and be a reference to
the Credit Agreement as amended hereby.

(b)    Except as specifically amended above, the Credit Agreement and all other
documents, instruments and agreements executed and/or delivered in connection
therewith shall remain in full force and effect and are hereby ratified and
confirmed.

8.    Costs and Expenses of the Administrative Agent. The Borrower shall pay on
demand all actual and reasonable, documented, out-of-pocket costs and expenses
of the Administrative Agent and each Lender party hereto and all reasonable,
out-of-pocket and documented fees, expenses and disbursements of counsel to the
Administrative Agent in connection with the negotiation, preparation and
execution of this Agreement and any document, instrument or agreement delivered
pursuant to this Agreement; provided that the amount payable to the Lenders
under this Section 8 shall not exceed $10,000 in the aggregate.

9.    Non-Reliance. Each Lender party hereto has, independently and without
reliance upon any Agent, any other Lender or any financial advisor or investment
banker to any party hereto and based on such documents and information as it has
deemed appropriate, made its own credit analysis and

 

4



--------------------------------------------------------------------------------

decision to enter into this Agreement and amend the Credit Agreement as provided
herein, and agrees that it will continue to, independently and without reliance
on any of the Agents, any other Lender or any financial advisor or investment
banker to any party hereto, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Loan Documents.

10.    Release.

(a)    Each Loan Party, on behalf of itself, its Subsidiaries and Affiliates,
and each of their successors, representatives, assignees and, whether or not
claimed by right of, through or under any Loan Party, past, present and future
employees, agents, representatives, officers, directors, members, managers,
principals, affiliates, shareholders, trustees, consultants, experts, advisors,
attorneys and other professionals (each, a “Loan Party Releasing Party” and
collectively, the “Loan Party Releasing Parties”), does hereby fully, finally,
and forever remise, release and discharge, and shall be deemed to have forever
remised, released and discharged, the Administrative Agent and each of the other
Secured Parties, and the Administrative Agent’s and each other Secured Party’s
respective successors-in-title, legal representatives and assignees, past,
present and future officers, directors, affiliates, shareholders, trustees,
agents, employees, consultants, experts, advisors, attorneys and other
professionals and all other persons and entities to whom any of the foregoing
would be liable if such persons or entities were found to be liable to any Loan
Party Releasing Party, or any of them (each, a “Lender Party” and collectively,
the “Lender Parties”), from any and all manner of action and actions, cause and
causes of action, claims, defenses, rights of setoff, charges, demands,
counterclaims, suits, debts, obligations, liabilities, dues, sums of money,
accounts, reckonings, bonds, bills, specialties, covenants, contracts,
controversies, damages, judgments, expenses, executions, liens, claims of liens,
claims of costs, penalties, attorneys’ fees, or any other compensation, recovery
or relief on account of any liability, obligation, demand or cause of action of
whatever nature, whether in law, equity or otherwise (including, without
limitation, any so called “lender liability” claims, interest or other carrying
costs, penalties, legal, accounting and other professional fees and expenses and
incidental, consequential and punitive damages payable to third parties, or any
claims arising under 11 U.S.C. §§ 541-550 or any claims for avoidance or
recovery under any other federal, state or foreign law equivalent), whether
known or unknown, fixed or contingent, joint and/or several, secured or
unsecured, due or not due, primary or secondary, liquidated or unliquidated,
contractual or tortious, direct, indirect, or derivative, asserted or
unasserted, foreseen or unforeseen, suspected or unsuspected, now existing,
heretofore existing or which may heretofore accrue against any of the Lender
Parties, whether held in a personal or representative capacity, and which are
based on any act, circumstance, fact, event or omission or other matter, cause
or thing occurring at or from any time prior to and including the date hereof in
any way, directly or indirectly arising out of, connected with, in respect of,
or relating to this Amendment No. 2, the Credit Agreement or any other Loan
Document and the transactions contemplated thereby, and all other agreements,
certificates, instruments and other documents and statements (whether written or
oral) related to any of the foregoing (each, a “Loan Party Claim” and
collectively, the “Loan Party Claims”). Each Loan Party Releasing Party further
stipulates and agrees with respect to all Loan Party Claims, that it hereby
waives any and all provisions, rights, and benefits conferred by any state or
federal law of the United States, or any principle of common law, which
provides: “a general release does not extend to claims which the creditor does
not know or suspect to exist in his or her favor at the time of executing the
release, which if known by him or her must have materially affected his or her
settlement with the debtor”.

(b)    In the event that any Loan Party Releasing Party (including any successor
or assignee thereof) receives any funds, property, or value on account of any
claims, causes of action, or litigation against the Lender Parties relating to
claims or causes of action released pursuant to Section 10(a) hereof, such Loan
Party Releasing Party shall promptly turn over and assign any such funds,
property, or value to the Lender Parties. The Loan Party Releasing Parties will
be bound by the foregoing notwithstanding the nature of any claim, cause of
action, or litigation or any judgment or order entered on any such claim, cause
of action, or litigation.

 

5



--------------------------------------------------------------------------------

11.    Governing Law. This Agreement shall be governed by, and shall be
construed in accordance with the internal laws of the State of New York, without
regard to conflicts of laws principles.

12.    Limited Effect. This Agreement relates only to the specific matters
expressly covered herein, shall not be considered to be a waiver of any rights,
claims or remedies any Lender may have under the Credit Agreement or under any
other Loan Document (except as expressly set forth herein) or under applicable
law, and shall not be considered to create a course of dealing or to otherwise
obligate in any respect any Lender to execute similar or other amendments or
grant any waivers under the same or similar or other circumstances in the
future.

13.    Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.

14.    Counterparts. This Agreement may be executed by one or more of the
parties hereto on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument. Signatures delivered by facsimile or PDF shall have the same force
and effect as manual signatures delivered in person.

15.    Entire Agreement. This Agreement and the other Loan Documents constitute
the entire agreement among the parties with respect to the subject matter hereof
and thereof and supersede all other prior agreements and understandings, both
written and verbal, among the parties or any of them with respect to the subject
matter hereof. Except as expressly set forth herein, this Amendment No. 2 shall
not by implication or otherwise limit, impair, constitute a waiver of, or
otherwise affect the rights and remedies of any party under, the Credit
Agreement, nor alter, modify, amend or in any way affect any of the terms,
conditions, obligations, covenants or agreements contained in the Credit
Agreement, all of which are ratified and affirmed in all respects and shall
continue in full force and effect. From and after the Amendment No. 2 Effective
Date, (i) each reference in each Loan Document to the Credit Agreement, and all
references in the Credit Agreement to “this Agreement,” “hereunder,” “hereof” or
words of like import referring to the Credit Agreement, whether direct or
indirect, shall be deemed to be a reference to the Credit Agreement as amended
hereby, and (ii) this Agreement shall for all purposes constitute a “Loan
Document” under, and as defined in, the Credit Agreement (as amended hereby) and
the other Loan Documents.

[Signature Pages Follow]

 

6



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the day and year
first above written

 

BEASLEY BROADCAST GROUP, INC.,

as Holdings

By:   /s/ Caroline Beasley   Name: Caroline Beasley   Title: Chief Executive
Officer

BEASLEY MEZZANINE HOLDINGS, LLC,

as the Borrower

By:   /s/ Caroline Beasley   Name: Caroline Beasley   Title: Chief Executive
Officer Other Guarantors:

BEASLEY MEDIA GROUP, LLC,

as a Guarantor

By:   /s/ Caroline Beasley   Name: Caroline Beasley   Title: Chief Executive
Officer

BEASLEY MEDIA GROUP LICENSES, LLC,

as a Guarantor

By:   /s/ Caroline Beasley   Name: Caroline Beasley   Title: Chief Executive
Officer

OUTLAWSXP, INC.,

as a Guarantor

By:   /s/ Caroline Beasley   Name: Caroline Beasley   Title: Chief Executive
Officer, President and Secretary

Signature Page to Amendment No. 2 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent and individually as a Lender

By:   /s/ Michael Warren Name:   Michael Warren Title:   Senior Vice President

Signature Page to Amendment No. 2 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)

 



--------------------------------------------------------------------------------

[Other Lenders’ signature pages on file with the Administrative Agent]

Signature Page to Amendment No. 2 to Credit Agreement

(Beasley Mezzanine Holdings, LLC)



--------------------------------------------------------------------------------

EXHIBIT A

AMENDED CREDIT AGREEMENT

(Attached)



--------------------------------------------------------------------------------

EXECUTION COPY

Deal CUSIP 07403EAK3

Revolving Loan CUSIP 07403EAM9

Term Loan CUSIP 07403EAL1

 

 

CREDIT AGREEMENT

Dated as of November 17, 2017

As amended pursuant to Incremental Term Loan Amendment to Credit Agreement,
dated as of August 24, 2018; as further amended pursuant to Amendment No. 2 to
Credit Agreement, dated as of June 30, 2020

among

BEASLEY BROADCAST GROUP, INC.,

as Holdings,

BEASLEY MEZZANINE HOLDINGS, LLC,

as the Borrower

THE OTHER GUARANTORS PARTY HERETO FROM TIME TO TIME

U.S. BANK NATIONAL ASSOCIATION

as Administrative Agent, Collateral Agent, Swing Line Lender and L/C Issuer,

and

THE LENDERS PARTY HERETO FROM TIME TO TIME

 

 

GUGGENHEIM SECURITIES, LLC

and

U.S. BANK NATIONAL ASSOCIATION

as Joint Lead Arrangers and Joint Bookrunners

GUGGENHEIM SECURITIES, LLC

as Syndication Agent

BANKUNITED N.A., CAPITAL ONE, N.A.

and

FLORIDA COMMUNITY BANK, N.A.

as Co-Documentation Agents

 

 



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page  

ARTICLE I DEFINITIONS AND ACCOUNTING TERMS

     1  

SECTION 1.01.

   Defined Terms      1  

SECTION 1.02.

   Other Interpretive Provisions      6671  

SECTION 1.03.

   Accounting Terms      6772  

SECTION 1.04.

   Rounding      6873  

SECTION 1.05.

   References to Agreements, Laws, Etc.      6873  

SECTION 1.06.

   Times of Day      6873  

SECTION 1.07.

   Timing of Payment or Performance      6873  

SECTION 1.08.

   [Reserved]LIBOR Notification      6873  

SECTION 1.09.

   Currencies Generally      6874  

SECTION 1.10.

   Certain Determinations      6974  

SECTION 1.11.

   Limited Condition Acquisitions      6974  

ARTICLE II THE COMMITMENTS AND CREDIT EXTENSIONS

     7075  

SECTION 2.01.

   The Loans      7075  

SECTION 2.02.

   Borrowings, Conversions and Continuations of Loans      7176  

SECTION 2.03.

   Letters of Credit      7378  

SECTION 2.04.

   Swing Line Loans      8389  

SECTION 2.05.

   Prepayments      8792  

SECTION 2.06.

   Termination or Reduction of Commitments      100105  

SECTION 2.07.

   Repayment of Loans      101106  

SECTION 2.08.

   Interest      102107  

SECTION 2.09.

   Fees      102107  

SECTION 2.10.

   Computation of Interest and Fees      103108  

SECTION 2.11.

   Evidence of Indebtedness      103109  

SECTION 2.12.

   Payments Generally      104110  

SECTION 2.13.

   Sharing of Payments      106112  

SECTION 2.14.

   Incremental Credit Extensions      107112  

SECTION 2.15.

   Refinancing Amendments      114119  

SECTION 2.16.

   Extension of Term Loans; Extension of Revolving Credit Loans      115120  

SECTION 2.17.

   Defaulting Lenders      119124  

ARTICLE III TAXES, INCREASED COSTS PROTECTION AND ILLEGALITY

     121126  

SECTION 3.01.

   Taxes      121126  

SECTION 3.02.

   Illegality      125130  

SECTION 3.03.

   Inability to Determine Rates 126Availability of Types of Borrowings; Adequacy
of Interest Rate      130  

SECTION 3.04.

   Increased Cost and Reduced Return; Capital Adequacy; Reserves on Eurocurrency
Rate Loans      126133  

SECTION 3.05.

   Funding Losses      127135  

SECTION 3.06.

   Matters Applicable to All Requests for Compensation      128135  

 

i



--------------------------------------------------------------------------------

SECTION 3.07.

   Replacement of Lenders under Certain Circumstances      129136  

SECTION 3.08.

   Survival      131138  

ARTICLE IV CONDITIONS PRECEDENT TO CREDIT EXTENSIONS

     131138  

SECTION 4.01.

   Conditions to initial Credit Extension.      131138  

SECTION 4.02.

   Conditions to All Credit Extensions after the Closing Date      133140  

SECTION 4.03.

   Conditions to Credit Extensions of 2018 Incremental Term Loans      133141  

ARTICLE V REPRESENTATIONS AND WARRANTIES

     135142  

SECTION 5.01.

   Existence, Qualification and Power; Compliance with Laws      135142  

SECTION 5.02.

   Authorization; No Contravention      135142  

SECTION 5.03.

   Governmental Authorization; Other Consents      135143  

SECTION 5.04.

   Binding Effect      136143  

SECTION 5.05.

   Financial Statements; No Material Adverse Effect      136143  

SECTION 5.06.

   Borrower Litigation      137144  

SECTION 5.07.

   Compliance with Laws      137144  

SECTION 5.08.

   Ownership of Property; Liens      137144  

SECTION 5.09.

   Environmental Matters      137144  

SECTION 5.10.

   Taxes      138145  

SECTION 5.11.

   ERISA Compliance      138145  

SECTION 5.12.

   Subsidiaries; Equity Interests      139146  

SECTION 5.13.

   Margin Regulations; Investment Company Act      139146  

SECTION 5.14.

   Disclosure      139146  

SECTION 5.15.

   Labor Matters      140147  

SECTION 5.16.

   Insurance      140147  

SECTION 5.17.

   Intellectual Property; Licenses, Etc.      140147  

SECTION 5.18.

   Solvency      141148  

SECTION 5.19.

   Sanctions; Anti-Corruption      141148  

SECTION 5.20.

   Security Documents      141148  

SECTION 5.21.

   No Default      142149  

SECTION 5.22.

   Use of Proceeds      142149  

SECTION 5.23.

   FCC and Station Matters      142149  

ARTICLE VI AFFIRMATIVE COVENANTS

     144151  

SECTION 6.01.

   Financial Statements      144151  

SECTION 6.02.

   Certificates; Other Information      146155  

SECTION 6.03.

   Notices      148156  

SECTION 6.04.

   Payment of Taxes      148157  

SECTION 6.05.

   Preservation of Existence, Etc.      149157  

SECTION 6.06.

   Maintenance of Properties      149157  

SECTION 6.07.

   Maintenance of Insurance      149157  

SECTION 6.08.

   Compliance with Laws; Maintenance of FCC Licenses      150158  

SECTION 6.09.

   Books and Records      150158  

SECTION 6.10.

   Inspection Rights      150159  

 

ii



--------------------------------------------------------------------------------

SECTION 6.11.

   Additional Collateral; Additional Guarantors      151159  

SECTION 6.12.

   Compliance with Environmental Laws      153161  

SECTION 6.13.

   Further Assurances      153161  

SECTION 6.14.

   Maintenance of Ratings      154162  

SECTION 6.15.

   Post-Closing Matters.      154162  

SECTION 6.16.

   Use of Proceeds.      154162  

SECTION 6.17.

   License Subsidiaries.      154163  

SECTION 6.18.

   Sanctions; Anti-Corruption Laws.      155163  

SECTION 6.19.

   Anti-Money Laundering Compliance.      164  

ARTICLE VII NEGATIVE COVENANTS

     155164  

SECTION 7.01.

   Liens      155164  

SECTION 7.02.

   Investments      159168  

SECTION 7.03.

   Indebtedness      163172  

SECTION 7.04.

   Accounting Changes      165175  

SECTION 7.05.

   Dispositions      166176  

SECTION 7.06.

   Restricted Payments      168178  

SECTION 7.07.

   Change in Nature of Business      170180  

SECTION 7.08.

   Transactions with Affiliates      170181  

SECTION 7.09.

   Burdensome Agreements; Restricted Indebtedness Payments      172182  

SECTION 7.10.

   Financial CovenantCovenants      174185  

SECTION 7.11.

   Designation of Subsidiaries      174187  

SECTION 7.12.

   Activities of Holdings      175187  

SECTION 7.13.

   Sanctions; Anti-Corruption Use of Proceeds      175188  

SECTION 7.14.

   Beasley Subordinated Debt      188  

ARTICLE VIII EVENTS OF DEFAULT AND REMEDIES

     175188  

SECTION 8.01.

   Events of Default      175188  

SECTION 8.02.

   Remedies Upon Event of Default      178191  

SECTION 8.03.

   Application of Funds      179192  

SECTION 8.04.

   Borrower’s Right to Cure      180193  

ARTICLE IX ADMINISTRATIVE AGENT AND OTHER AGENTS

     181194  

SECTION 9.01.

   Appointment and Authorization of Agents      181194  

SECTION 9.02.

   Delegation of Duties      182195  

SECTION 9.03.

   Liability of Agents      182195  

SECTION 9.04.

   Reliance by Agents      182195  

SECTION 9.05.

   Notice of Default      183196  

SECTION 9.06.

   Credit Decision; Disclosure of Information by Agents      183196  

SECTION 9.07.

   Indemnification of Agents      184197  

SECTION 9.08.

   Agents, Lead Arrangers and Joint Bookrunners in Their Individual Capacities
     184197  

SECTION 9.09.

   Successor Agents      185198  

SECTION 9.10.

   Administrative Agent May File Proofs of Claim      186199  

 

iii



--------------------------------------------------------------------------------

SECTION 9.11.

   Collateral and Guaranty Matters      187200  

SECTION 9.12.

   Other Agents; Lead Arrangers and Managers      188201  

SECTION 9.13.

   Appointment of Supplemental Agents      188201  

SECTION 9.14.

   Withholding Tax Indemnity      189202  

ARTICLE X MISCELLANEOUS

     190203  

SECTION 10.01.

   Amendments, Etc.      190203  

SECTION 10.02.

   Notices and Other Communications; Facsimile Copies      193206  

SECTION 10.03.

   No Waiver; Cumulative Remedies      195207  

SECTION 10.04.

   Attorney Costs and Expenses      195208  

SECTION 10.05.

   Indemnification by the Borrower      196208  

SECTION 10.06.

   Payments Set Aside      197210  

SECTION 10.07.

   Successors and Assigns      198210  

SECTION 10.08.

   Confidentiality      207219  

SECTION 10.09.

   Setoff      208220  

SECTION 10.10.

   Interest Rate Limitation      208221  

SECTION 10.11.

   Counterparts      209221  

SECTION 10.12.

   Integration; Termination      209221  

SECTION 10.13.

   Survival of Representations and Warranties      209222  

SECTION 10.14.

   Severability      209222  

SECTION 10.15.

   GOVERNING LAW      210222  

SECTION 10.16.

   WAIVER OF RIGHT TO TRIAL BY JURY      211223  

SECTION 10.17.

   Binding Effect      211223  

SECTION 10.18.

   USA Patriot Act.      211224  

SECTION 10.19.

   No Advisory or Fiduciary Responsibility      211224  

SECTION 10.20.

   Electronic Execution of Assignments      213225  

SECTION 10.21.

   Effect of Certain Inaccuracies      213225  

SECTION 10.22.

   ENTIRE AGREEMENT      213226  

SECTION 10.01.

   Acknowledgement Regarding Any Supported QFCs.      226  

ARTICLE XI GUARANTY

     214227  

SECTION 11.01.

   The Guaranty      214227  

SECTION 11.02.

   Obligations Unconditional      214227  

SECTION 11.03.

   Reinstatement      216229  

SECTION 11.04.

   Subrogation; Subordination      216229  

SECTION 11.05.

   Remedies      217230  

SECTION 11.06.

   Instrument for the Payment of Money      217230  

SECTION 11.07.

   Continuing Guaranty      218231  

SECTION 11.08.

   General Limitation on Guarantee Obligations      218231  

SECTION 11.09.

   Information      218231  

SECTION 11.10.

   Release of Guarantors      218231  

SECTION 11.11.

   Right of Contribution      219232  

SECTION 11.12.

   Judgment Currency      219232  

 

iv



--------------------------------------------------------------------------------

SCHEDULES

 

  1.01A(i)

Commitments

  1.01A(ii)

2018 Incremental Term Loan Amendment Commitments

  1.01B

Collateral Documents

  1.01C

Existing Letters of Credit

  1.01D

Cash Management Banks

  1.01G

Subsidiary Guarantors

  2.01

Closing Date Exchange of Term Loans

  2.07A

Initial Term Loan Amortization Schedule

  2.07B

2018 Incremental Term Loan Amortization Schedule

  5.09(a)

Environmental Matters

  5.12A

Material Subsidiaries

  5.17

Intellectual Property

  5.23

FCC Licenses and Station Matters

  5.20

Filing Offices

  6.15

Post-Closing Matters

  7.01

Existing Liens

  7.02(g)

Existing Investments

  7.03(a)

Existing Indebtedness

  7.05

Existing Sale and Lease-Back Transactions

  7.08

Transactions with Affiliates

  10.02

Administrative Agent’s Office, Certain Addresses for Notices

EXHIBITS

Form of

 

  A

Committed Loan Notice

  B-1

Swing Line Loan Notice

  B-2

Letter of Credit Request

  C-1

Term Note

  C-2

Revolving Credit Note

  C-3

Swing Line Note

  D-1

Compliance Certificate

  D-2

Solvency Certificate

  E

Assignment and Assumption

  F

Security Agreement

  G

[Reserved]

  H

[Reserved]

  I-1

United States Tax Compliance Certificate (Foreign Non-Partnership Lenders)

  I-2

United States Tax Compliance Certificate (Foreign Non-Partnership Participants)

  I-3

United States Tax Compliance Certificate (Foreign Partnership Lenders)

  I-4

United States Tax Compliance Certificate (Foreign Partnership Participants)

  J

Administrative Questionnaire

  K-1

Affiliated Lender Assignment and Assumption

 

v



--------------------------------------------------------------------------------

  K-2

Affiliated Lender Notice

  K-3

Acceptance and Prepayment Notice

  K-4

Discount Range Prepayment Notice

  K-5

Discount Range Prepayment Offer

  K-6

Solicited Discounted Prepayment Notice

  K-7

Solicited Discounted Prepayment Offer

  K-8

Specified Discount Prepayment Notice

  K-9

Specified Discount Prepayment Response

 

vi



--------------------------------------------------------------------------------

CREDIT AGREEMENT

This CREDIT AGREEMENT is entered into as of November 17, 2017 (as amended,
restated, supplemented or otherwise modified from time to time after the date
hereof, this “Agreement”) among Beasley Broadcast Group, Inc., a Delaware
corporation (“Holdings”), Beasley Mezzanine Holdings, LLC, a Delaware limited
liability company (the “Borrower”), the Guarantors party hereto from time to
time, U.S. Bank National Association, as Administrative Agent, Collateral Agent,
Swing Line Lender and L/C Issuer, and each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”).

PRELIMINARY STATEMENTS

The Borrower has requested that the Lenders extend credit to the Borrower, on a
joint and several basis, in the form of (i) the Initial Term Loans on the
Closing Date in an initial aggregate principal amount of $225,000,000.00 and
(ii) a Revolving Credit Facility in an initial aggregate principal amount of
$20,000,000.00.

The proceeds of the Initial Term Loans, together with the proceeds of the
Initial Revolving Borrowing, if any, will be used by the Borrower to directly or
indirectly refinance its existing indebtedness under the Existing Credit
Agreement, to make certain cash payments required in connection with the WBZ
Asset Swap and to pay the Transaction Expenses.

The applicable Lenders have indicated their willingness to lend and the L/C
Issuers have indicated their willingness to issue Letters of Credit, in each
case, on the terms and subject to the conditions set forth herein.

In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:

ARTICLE I

Definitions and Accounting Terms

SECTION 1.01.     Defined Terms.

As used in this Agreement, the following terms shall have the meanings set forth
below:

“2018 Incremental Term Loan Acquisition” has the meaning specified in the 2018
Incremental Term Loan Amendment.

“2018 Incremental Term Loan Acquisition Agreement” has the meaning specified in
the 2018 Incremental Term Loan Amendment.

“2018 Incremental Term Loan Amendment” means that certain Incremental Term Loan
Amendment to Credit Agreement, dated as of the 2018 Incremental Term Loan
Amendment Effective Date, by and among Holdings, the Borrower, the Guarantors
party thereto, the 2018 Incremental Term Loan Lenders and the Administrative
Agent. For the avoidance of doubt, the 2018 Incremental Term Loan Amendment
constitutes an Incremental Amendment pursuant to Section 2.14.

 

1



--------------------------------------------------------------------------------

“2018 Incremental Term Loan Amendment Commitments” means, as to each 2018
Incremental Term Loan Lender, its obligation to make the 2018 Incremental Term
Loans, which commitment is in the amount set forth opposite such 2018
Incremental Term Loan Lender’s name on Schedule 1.01A(ii) under the caption
“2018 Incremental Term Loan Amendment Commitment” or in the Assignment and
Assumption pursuant to which such 2018 Incremental Term Loan Lender becomes a
party hereto. The aggregate 2018 Incremental Term Loan Amendment Commitments of
all 2018 Incremental Term Loan Lenders shall be $35,000,000 on the 2018
Incremental Term Loan Amendment Effective Date, as such amount may be adjusted
from time to time in accordance with the terms of this Agreement.

“2018 Incremental Term Loan Amendment Effective Date” has the meaning as set
forth in the in the 2018 Incremental Term Loan Amendment.

“2018 Incremental Term Loan Facility” means the 2018 Incremental Term Loan
Amendment Commitments and the provisions herein related to the 2018 Incremental
Term Loans. For the avoidance of doubt, the 2018 Incremental Term Loan Facility
constitutes Incremental Term Loan Commitments and Incremental Term Loans
established pursuant to Section 2.14.

“2018 Incremental Term Loan Funding Date” means the date of the Credit Extension
of the 2018 Incremental Term Loans.

“2018 Incremental Term Loan LCA Test Date” means the 2018 Incremental Term Loan
Amendment Effective Date.

“2018 Incremental Term Loan Lender” means each Incremental Lender that has a
2018 Incremental Term Loan Amendment Commitment or that holds a 2018 Incremental
Term Loan.

“2018 Incremental Term Loans” has the meaning specified in the 2018 Incremental
Term Loan Amendment.

“2018 Incremental Term Loan Note” means a promissory note of the Borrower
payable to any 2018 Incremental Term Loan Lender or its registered assigns
evidencing the aggregate Indebtedness of the Borrower to such 2018 Incremental
Term Loan Lender resulting from the 2018 Incremental Term Loans made by such
2018 Incremental Term Loan Lender.

“Acceptable Discount” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acceptable Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Acceptance and Prepayment Notice” means a notice of the Borrower’s acceptance
of the Acceptable Discount in substantially the form of Exhibit K-3.

“Acceptance Date” has the meaning set forth in Section 2.05(a)(v)(D)(2).

“Acquisition Debt Test” has the meaning set forth in Section 7.03(h).

“Additional Lender” has the meaning set forth in Section 2.14(c).

 

2



--------------------------------------------------------------------------------

“Additional Refinancing Lender” has the meaning set forth in Section 2.15(a).

“Administrative Agent” means U.S. Bank National Association, in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

“Administrative Agent’s Office” means the Administrative Agent’s address and
account as set forth on Schedule 10.02, or such other address or account as the
Administrative Agent may from time to time notify the Borrower and the Lenders.

“Administrative Questionnaire” means an Administrative Questionnaire in the form
of Exhibit J or such other form as may be supplied from time to time by the
Administrative Agent.

“Affected Financial Institution” means (a) any EEA Financial Institution or
(b) any UK Financial Institution.

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified. “Control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting power, by contract or otherwise. “Controlling” and
“Controlled” have meanings correlative thereto.

“Affiliated Lender” means a Person that is (a) an Affiliate of Holdings or
(b) an officer, director or employee of Holdings or any of its Subsidiaries (or
any of the foregoing who ceases to be such an officer, director or employee, as
applicable, on or after the Closing Date) or any Person that is Controlled by
one or more of any such Persons; provided that “Affiliated Lenders” shall not
include Holdings or any of its Subsidiaries.

“Affiliated Lender Assignment and Assumption” has the meaning set forth in
Section 10.07(l)(i).

“Affiliated Lender Cap” has the meaning set forth in Section 10.07(l)(iii).

“Agent-Related Persons” means the Agents, together with their respective
Affiliates, and the officers, directors, employees, partners, agents, advisors,
attorneys-in-fact and other representatives of such Persons and Affiliates.

“Agents” means, collectively, the Administrative Agent, the Collateral Agent and
the Supplemental Agents (if any).

“Aggregate Commitments” means the Commitments of all the Lenders.

“Agreement” has the meaning set forth in the introductory paragraph to this
Agreement.

“All-In Yield” means, as to any Indebtedness, the yield thereof, whether in the
form of interest rate, margin, OID, upfront fees, a Eurocurrency Rate or Base
Rate floor greater than the “floor” then in effect on the Initial Term Loans,
2018 Incremental Term Loans and Revolving Credit Loans, as applicable, or
otherwise; provided that OID and upfront fees shall be equated to

 

3



--------------------------------------------------------------------------------

interest rate assuming a 4-year life to maturity (or, if less, the stated life
to maturity at the time of its incurrence of the applicable Indebtedness); and
provided, further, that “All-In Yield” shall not include arrangement fees,
structuring fees, commitment fees, underwriting fees, ticking fees, unused line
fees and amendment fees (regardless of whether paid in whole or in part to any
or all lenders) or other fees payable to any lead arranger (or its affiliates)
in connection with the commitment or syndication of such Indebtedness or that
are not generally shared by all Lenders providing such Indebtedness.

“Amendment No. 2 Effective Date” means June 30, 2020.

“Amendment No. 2 Letter of Credit” means an irrevocable standby letter of credit
in form and substance acceptable to Administrative Agent in its sole discretion
in the face amount of $5,000,000.00 issued by a financial institution acceptable
to Administrative Agent in its sole discretion.

“Anti-Corruption Laws” means the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder, and any other anti-corruption
law applicable to Holdings, the Borrower and their Subsidiaries.

“Applicable Discount” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“Applicable ECF Percentage” means, for any fiscal year, (a) 5075% if the Total
Leverage Ratio as of the last day of such fiscal year is greater than
3.54.50:1.00, (b) 50% if the Total Leverage Ratio as of the last day of such
fiscal year is less than or equal to 4.50:1.00 but greater than 3.50:1.00,
(c) 25% if the Total Leverage Ratio as of the last day of such fiscal year is
less than or equal to 3.50:1.00 but greater than 3.00:1.00 and (cd) 0% if the
Total Leverage Ratio as of the last day of such fiscal year is less than or
equal to 3.00:1.00.

“Applicable Period” has the meaning set forth in Section 10.21.

“Applicable Rate” means

(a) with respect to Initial Term Loans and the 2018 Incremental Term Loans, a
percentage per annum equal to: (i) with respect to Eurocurrency Rate Loans,
4.004.25% per annum and (ii) with respect to Base Rate Loans, 3.003.25% per
annum; and

(b) with respect to Revolving Credit Loans and Letter of Credit Fees, a
percentage per annum equal to: (i) for Eurocurrency Rate Loans and Letter of
Credit fees, 4.004.25% per annum and (ii) for Base Rate Loans, 3.003.25% per
annum; and

(c) with respect to commitment fees on the unused Revolving Credit Commitments,
the following percentages per annum, based upon the First Lien Leverage Ratio as
set forth in the most recent Compliance Certificate received by the
Administrative Agent pursuant to Section 6.02(a):

 

4



--------------------------------------------------------------------------------

          Applicable Rate

Pricing
Level

  

First Lien Leverage Ratio

   Unused
Commitment
Fee Rate 1    £ 3.50:1.00    0.375% 2    > 3.50:1.00    0.50%

Any increase or decrease in the Applicable Rate resulting from a change in the
First Lien Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is delivered pursuant to
Section 6.02(a); provided that at the option of the Administrative Agent or the
Required Lenders, the highest pricing level (i.e., Pricing Level 2) shall apply
(x) as of the first Business Day after the date on which a Compliance
Certificate was required to have been delivered but was not delivered, and shall
continue to so apply to and including the date on which such Compliance
Certificate is so delivered (and thereafter the pricing level otherwise
determined in accordance with this definition shall apply) and (y) as of the
first Business Day after a Specified Event of Default shall have occurred and be
continuing, and shall continue to so apply to but excluding the date on which
such Event of Default is cured or waived (and thereafter the pricing level
otherwise determined in accordance with this definition shall apply).

“Appropriate Lender” means, at any time, (a) with respect to Loans of any Class,
the Lenders of such Class, (b) with respect to Letters of Credit, (i) the
relevant L/C Issuers and (ii) the Revolving Credit Lenders and (c) with respect
to the Swing Line Facility, (i) the Swing Line Lender and (ii) if any Swing Line
Loans are outstanding pursuant to Section 2.04(a), the Revolving Credit Lenders.

“Approved Fund” means, with respect to any Lender, any Fund that is
administered, advised or managed by (a) such Lender, (b) an Affiliate of such
Lender or (c) an entity or an Affiliate of an entity that administers, advises
or manages such Lender.

“ASR Number” means the Antenna Structure Registration number assigned by the FCC
to certain antenna structures used in connection with the operations of
broadcast stations.

“Assignees” has the meaning set forth in Section 10.07(b).

“Assignment and Assumption” means an Assignment and Assumption substantially in
the form of Exhibit E.

“Assignment Taxes” has the meaning specified in Section 3.01(b).

“Attorney Costs” means and includes all reasonable and documented or invoiced
fees, expenses and disbursements of any law firm and other external legal
counsel.

“Auction Agent” means (a) the Administrative Agent or (b) any other financial
institution or advisor employed by the Borrower (whether or not an Affiliate of
the Administrative Agent) to

 

5



--------------------------------------------------------------------------------

act as an arranger in connection with any Discounted Term Loan Prepayment
pursuant to Section 2.05(a)(v); provided that the Borrower shall not designate
the Administrative Agent as the Auction Agent without the written consent of the
Administrative Agent (it being understood that the Administrative Agent shall be
under no obligation to agree to act as the Auction Agent); provided, further,
that neither the Borrower nor any of its Affiliates may act as the Auction
Agent.

“Audited Financial Statements” means the audited consolidated balance sheets of
Business for the fiscal years ended December 31, 2014, 2015 and 2016 and related
consolidated statements of income, changes in equity and cash flows of Business
for the fiscal years ended December 31, 2014, 2015 and 2016.

“Auto-Extension Letter of Credit” has the meaning set forth in Section
2.03(b)(iii).

“Available Amount Basket” shall mean, on any date of determination, an amount
equal to $10,000,000 plus (a) the Cumulative Retained Excess Cash Flow Amount on
such date plus (b) [reserved] plus (c) the cumulative amount of cash and Cash
Equivalent proceeds of new public or private issuances of Equity Interests of
Holdings or any direct or indirect parent of Holdings (other than Disqualified
Equity Interests and any equity contributed as a Designated Equity Contribution)
that have been issued after the Closing Date to the extent the proceeds thereof
are contributed to Holdings as Qualified Equity Interests, plus (d) capital
contributions to Holdings made in cash or Cash Equivalents (other than
Disqualified Equity Interests and any equity contributed as a Designated Equity
Contribution) after the Closing Date, plus (e) the net cash proceeds received by
Holdings or the Borrower from issuances of Indebtedness and Disqualified Equity
Interests that have been issued after the Closing Date and which are not
required to be applied pursuant to Section 2.05(b) and have been exchanged or
converted into Qualified Equity Interests plus (f) the net cash proceeds
received by Holdings, the Borrower and the Restricted Subsidiaries from sales of
Investments made using the Available Amount Basket (up to the amount, when
combined with any amount set forth in clause (g) below, of the original
Investment), plus (g) returns, profits, distributions and similar amounts
received in cash or Cash Equivalents by Holdings, the Borrower and the
Restricted Subsidiaries on Investments made using the Available Amount Basket
(up to the amount, when combined with any amount set forth in clause (f) above,
of the original Investment), plus (h) the Investments of Holdings, the Borrower
and the Restricted Subsidiaries in any Unrestricted Subsidiary out of the
Available Amount Basket that has been re-designated as a Restricted Subsidiary
or that has been merged or consolidated with or into Holdings, the Borrower or
any of the Restricted Subsidiaries (up to the lesser of (i) the fair market
value (as determined in good faith by the Borrower) of the Investments of
Holdings, the Borrower and the Restricted Subsidiaries in such Unrestricted
Subsidiary at the time of such re-designation or merger or consolidation and
(ii) the fair market value of the original Investments by Holdings, the Borrower
and the Restricted Subsidiaries in such Unrestricted Subsidiary) plus (i) the
amount of Declined Proceeds to the extent permitted by Section 2.05(b)(ix) minus
(j) any amounts thereof used to make Investments pursuant to
Section 7.02(a)(i)(y) and/or clause (ii) of Section 7.02(i) after the Closing
Date, in each case on or prior to such date, minus (k) the aggregate amount of
Restricted Payments made pursuant to Section 7.06(e) after the Closing Date and
on or prior to such date, minus (l) the aggregate amount of payments, purchases
and redemptions made after the Closing Date and on or prior to such date
pursuant to Section 7.09(a)(iii).

 

6



--------------------------------------------------------------------------------

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an
EEAAffected Financial Institution.

“Bail-In Legislation” means, (a) with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law, regulation rule or
requirement for such EEA Member Country from time to time which is described in
the EU Bail-In Legislation Schedule. and (b) with respect to the United Kingdom,
Part I of the United Kingdom Banking Act 2009 (as amended from time to time) and
any other law, regulation or rule applicable in the United Kingdom relating to
the resolution of unsound or failing banks, investment firms or other financial
institutions or their affiliates (other than through liquidation, administration
or other insolvency proceedings).

“Base Rate” means the highest of (a) the Prime Rate, (b) the Federal Funds Rate
plus 0.50% per annum and (c) one-month Eurocurrency Rate plus 1.00% per annum;
provided that (i) with respect to the Term Loans, “Base Rate” shall be no less
than 2.00% per annum, and (ii) with respect to the Revolving Credit Loans, “Base
Rate” shall be no less than 0.00% per annum.

“Base Rate Loan” means a Loan that bears interest based on the Base Rate.

“Beasley Family” means, collectively, (i) George G. Beasley, a resident of the
State of Florida, (ii) any of such Person’s spouse, ancestors, descendants,
cousins, siblings, or descendants of cousins or siblings, (iii) any trust wholly
revocable by any one or more of such Person, or such individuals described in
(i) or (ii), or any other trust for the benefit of any one or more of such
Person, such individuals described in (i) or (ii), or any organization to which
gifts at death would qualify for a federal estate charitable deduction under
Section 2055 of the Code, and (iv) any entity that is an Affiliate of any one or
more of such Person, such individuals described in (i) or (ii) or trust
described in (iii).

“Beasley Subordinated Indebtedness” means the Indebtedness evidenced by the
Beasley Subordinated Note, including, for the avoidance of doubt any and all
draws made under the Amendment No. 2 Letter of Credit.

“Beasley Subordinated Note” means, individually and collectively, as the context
may require, (i) that certain Promissory Note, dated as of the Amendment No. 2
Effective Date, made by the Borrower in favor of George G. Beasley in the
original principal amount of $5,000,000, and (ii) each other promissory note
issued by the Borrower or any other Loan Party in favor of George G. Beasley in
connection with any draw by the Administrative Agent under the Amendment No. 2
Letter of Credit in accordance with Section 7.10(c), in each case, as amended or
otherwise modified from time to time in accordance with the Beasley
Subordination Agreement.

“Beasley Subordination Agreement” means a subordination agreement dated as of
the Amendment No. 2 Effective Date among George G. Beasley, the Loan Parties and
the Administrative Agent with respect the Beasley Subordinated Indebtedness.

 

7



--------------------------------------------------------------------------------

“Benchmark Replacement” means the sum of: (a) an alternate benchmark rate that
has been selected by the Administrative Agent in consultation with the Borrower
giving due consideration to (i) any selection or recommendation of a replacement
rate or the mechanism for determining such a rate by the Relevant Governmental
Body and (ii) any evolving or then-prevailing market convention for determining
a rate of interest as a replacement to LIBOR for U.S. syndicated credit
facilities denominated in Dollars that are substantially similar to the credit
facilities under this Agreement and (b) the Benchmark Replacement Adjustment;
provided that, if the Benchmark Replacement as so determined would be less than
zero, the Benchmark Replacement will be deemed to be zero for the purposes of
this Agreement.

“Benchmark Replacement Adjustment” means, with respect to any replacement under
this Agreement of LIBOR with an alternative benchmark rate, for each applicable
Interest Period, the spread adjustment, or method for calculating or determining
such spread adjustment, (which may be a positive or negative value or zero) that
has been selected by the Administrative Agent in consultation with the Borrower
giving due consideration to (a) any selection or recommendation of a spread
adjustment, or method for calculating or determining such spread adjustment, for
the replacement of LIBOR with an alternative benchmark rate by the Relevant
Governmental Body and (b) any evolving or then-prevailing market convention for
determining a spread adjustment, or method for calculating or determining such
spread adjustment, for the replacement of LIBOR with an alternative benchmark
rate at such time for U.S. syndicated credit facilities denominated in Dollars
that are substantially similar to the credit facilities under this Agreement,
which adjustment or method for calculating or determining such spread adjustment
pursuant to clause (b) is published on an information service as selected by the
Administrative Agent from time to time and as may be updated periodically.

“Benchmark Replacement Conforming Changes” means, with respect to any Benchmark
Replacement, any technical, administrative or operational changes (including
changes to the definition of “Alternate Base Rate,” the definition of “Interest
Period,” timing and frequency of determining rates and making payments of
interest and other administrative matters) that the Administrative Agent decides
may be appropriate to reflect the adoption and implementation of such Benchmark
Replacement and to permit the administration thereof by the Administrative Agent
in a manner substantially consistent with then-prevailing market practice (or,
if the Administrative Agent decides that adoption of any portion of such market
practice is not administratively feasible or if the Administrative Agent
determines that no market practice for the administration of the Benchmark
Replacement exists, in such other manner of administration as the Administrative
Agent decides is reasonably necessary in connection with the administration of
this Agreement).

“Benchmark Replacement Date” means the earliest to occur of the following events
with respect to LIBOR:

(a)     in the case of clauses (ii), (iii) or (iv) of Section 3.03(b), the later
of:

 

8



--------------------------------------------------------------------------------

(i)     the date of the public statement or publication of information
referenced therein and

(ii)     the date on which the administrator of LIBOR permanently or
indefinitely ceases to provide LIBOR;

(b)     in the case of clause (i) of Section 3.03(b), the earlier of

(i)     the date of the public statement or publication of information
referenced therein; and

(ii)     the date specified by the Administrative Agent or the Required Lenders,
as applicable, by notice to the Borrower, the Administrative Agent (in the case
of such determination and notice by the Required Lenders) and the Lenders; or

(c)     in the case of clause (v) of Section 3.03(b), the date specified by the
Administrative Agent or the Required Lenders, as applicable, by notice to the
Borrower, the Administrative Agent (in the case of such determination and notice
by the Required Lenders) and the Lenders.

“Benchmark Transition Event” is defined in Section 3.03.

“Benchmark Unavailability Period” means, if a Benchmark Transition Event and its
related Benchmark Replacement Date have occurred with respect to LIBOR and
solely to the extent that LIBOR has not been replaced hereunder with a Benchmark
Replacement, the period (y) beginning at the time that such Benchmark
Replacement Date has occurred if, at such time, no Benchmark Replacement has
replaced LIBOR for all purposes under this Agreement and the other Loan
Documents in accordance with Section 3.03(b) and (z) ending at the time that a
Benchmark Replacement has replaced LIBOR for all purposes under this Agreement
and the other Loan Documents pursuant to Section 3.03(b).

“BHC Act Affiliate” of a party means an “affiliate” (as such term is defined
under, and interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

“Borrower” has the meaning set forth in the introductory paragraph to this
Agreement.

“Borrower Materials” has the meaning set forth in Section 6.02.

“Borrower Offer of Specified Discount Prepayment” means the offer by any Company
Party to make a voluntary prepayment of Term Loans at a Specified Discount to
par pursuant to Section 2.05(a)(v)(B).

“Borrower Solicitation of Discount Range Prepayment Offers” means the
solicitation by any Company Party of offers for, and the corresponding
acceptance by a Lender of, a voluntary prepayment of Term Loans at a specified
range of discounts to par pursuant to
Section 2.05(a)(v)(C).

 

9



--------------------------------------------------------------------------------

“Borrower Solicitation of Discounted Prepayment Offers” means the solicitation
by any Company Party of offers for, and the subsequent acceptance, if any, by a
Lender of, a voluntary prepayment of Term Loans at a discount to par pursuant to
Section 2.05(a)(v)(D).

“Borrowing” means a Revolving Credit Borrowing, a Swing Line Borrowing or a Term
Borrowing, as the context may require.

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state of New York or the state where the Administrative Agent’s
Office is located and if such day relates to any interest rate settings as to a
Eurocurrency Rate Loan, any fundings, disbursements, settlements and payments in
respect of any such Eurocurrency Rate Loan, or any other dealings to be carried
out pursuant to this Agreement in respect of any such Eurocurrency Rate Loan,
means any such day on which dealings in deposits are conducted by and between
banks in the London interbank eurodollar, or other applicable, market.

“Capital Expenditures” means, for any Person in respect of any period, the
aggregate of all expenditures incurred by such Person during such period that,
in accordance with GAAP, are or should be included in “additions to property,
plant or equipment” or similar items reflected in the statement of cash flows of
such Person; provided, however, that Capital Expenditures for Holdings and the
Restricted Subsidiaries shall not include:

(a)    expenditures of proceeds of insurance settlements, condemnation awards
and other settlements in respect of lost, destroyed, damaged or condemned
assets, equipment or other property to the extent such expenditures are made to
replace or repair such lost, destroyed, damaged or condemned assets, equipment
or other property or otherwise to acquire, maintain, develop, construct,
improve, upgrade or repair assets or properties useful in the business of
Holdings, the Borrower and the Restricted Subsidiaries within 18 months of
receipt of such proceeds,

(b)    interest capitalized in accordance with GAAP during such period,

(c)    expenditures that are accounted for as capital expenditures of such
Person and that actually are paid for by a third party (excluding Holdings, the
Borrower or any Restricted Subsidiary) and for which none of Holdings, the
Borrower or any Restricted Subsidiary has provided or is required to provide or
incur, directly or indirectly, any consideration or obligation to such third
party or any other Person (whether before, during or after such period),

(d)    the book value of any asset owned by such Person prior to or during such
period to the extent that such book value is included as a capital expenditure
during such period as a result of such Person reusing or beginning to reuse such
asset during such period without a corresponding expenditure actually having
been made in such period, provided that (i) any expenditure necessary in order
to permit such asset to be reused shall be included as a Capital Expenditure
during the period that such expenditure actually is made and (ii) such book
value shall have been included in Capital Expenditures when such asset was
originally acquired,

 

10



--------------------------------------------------------------------------------

(e)    Investments in respect of a Permitted Business Acquisition, or

(f)    the purchase price of equipment that is purchased substantially
contemporaneously with the trade-in of existing equipment to the extent that the
gross amount of such purchase price is reduced by the credit granted by the
seller of such equipment for the equipment being traded in at such time.

“Capitalized Software Expenditures” means, for any period, the aggregate of all
expenditures (whether paid in cash or accrued as liabilities) by Holdings, the
Borrower and the Restricted Subsidiaries during such period in respect of
purchased software or internally developed software and software enhancements
that, in conformity with GAAP, are or are required to be reflected as
capitalized costs on the consolidated balance sheet of Holdings, the Borrower
and the Restricted Subsidiaries.

“Capital Lease Obligations” of any Person shall mean the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such Person under GAAP and, for purposes hereof,
the amount of such obligations at any time shall be the capitalized amount
thereof at such time determined in accordance with GAAP.

“CARES Act Indebtedness” means Indebtedness incurred by Holdings, the Borrower
or any Restricted Subsidiary in connection with any loan or other financial or
similar accommodation made or guaranteed by a Governmental Authority or
otherwise made available to Holdings, the Borrower or their Restricted
Subsidiaries pursuant to any lending program or other program under the
Coronavirus Aid, Relief, and Economic Security Act or any similar legislation in
the United States relating to COVID-19, and, in each case, any applicable rules
and regulations related thereto, or any program created thereunder or in
connection therewith.

“Cash-Capped Facility” has the meaning given it in Section 2.14(d)(v).

“Cash Collateral” has the meaning set forth in Section 2.03(g).

“Cash Collateral Account” means a blocked account at a commercial bank specified
by the Administrative Agent in the name of the Administrative Agent and under
the sole dominion and control of the Administrative Agent, and otherwise
established in a manner reasonably satisfactory to the Administrative Agent.

“Cash Collateralize” has the meaning set forth in Section 2.03(g).

“Cash Equivalents” shall mean:

(a)    Dollars, pound sterling or euros;

(b)    direct obligations of the United States of America or any agency thereof
or obligations guaranteed by the United States of America or any agency thereof,
in each case with maturities not exceeding one year;

 

11



--------------------------------------------------------------------------------

(c)    time deposits or eurodollar time deposits with, insured certificates of
deposit, bankers’ acceptances or overnight bank deposits of, or letters of
credit issued by, any commercial bank that (i) is a Lender or (ii) (A) is
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development or is the principal banking Subsidiary of a bank holding company
organized under the Laws of the United States, any state thereof, the District
of Columbia or any member nation of the Organization for Economic Cooperation
and Development and is a member of the Federal Reserve System, and (B) has
combined capital and surplus of at least $250,000,000 (any such bank in the
foregoing clauses (i) or (ii) being an “Approved Bank”), in each case with
maturities not exceeding 180 days from the date of acquisition thereof;

(d)    repurchase obligations with a term of not more than 180 days for
underlying securities of the types described in clauses (b) and (c) above
entered into with an Approved Bank;

(e)    commercial paper and variable or fixed rate notes issued by an Approved
Bank (or by the parent company thereof) or any variable or fixed rate note
issued by, or guaranteed by, a corporation (other than structured investment
vehicles and other than corporations used in structured financing transactions)
rated A-2 (or the equivalent thereof) or better by S&P or P-2 (or the equivalent
thereof) or better by Moody’s, in each case with average maturities of not more
than 12 months from the date of acquisition thereof;

(f)    securities with maturities of one year or less from the date of
acquisition issued or fully guaranteed by any State, commonwealth or territory
of the United States of America, or by any political subdivision or taxing
authority thereof, and rated at least A by S&P or A-2 by Moody’s;

(g)    Investments (other than in structured investment vehicles and structured
financing transactions) with average maturities of 12 months or less from the
date of acquisition in money market funds rated AAA- (or the equivalent thereof)
or better by S&P or Aaa3 (or the equivalent thereof) or better by Moody’s;

(h)    instruments equivalent to those referred to in clauses (b) through
(g) above denominated in euros and pound sterling to the extent reasonably
required in connection with any business conducted by any Restricted Subsidiary
organized in such jurisdiction;

(i)    shares of mutual funds whose investment guidelines restrict 95% of such
funds’ investments to those satisfying the provisions of clauses (a) through
(g) above; and

(j)    money market funds that (i) comply with the criteria set forth in
Rule 2a-7 under the Investment Company Act of 1940, (ii) are rated AAA by S&P
and Aaa by Moody’s and (iii) have portfolio assets of at least $500,000,000.

“Cash Management Bank” means any Person that (i) is listed on Schedule 1.01D as
of the Closing Date, (ii) was an Agent, a Lender or any Affiliate of an Agent or
Lender at the time it entered into a Treasury Services Agreement with Holdings,
the Borrower or any Restricted Subsidiary, or (iii) becomes an Agent, a Lender
or any Affiliate of an Agent or Lender after it enters into a Treasury Services
Agreement with Holdings, the Borrower or any Restricted Subsidiary and is
designated in writing by the Borrower as a “Cash Management Bank”.

 

12



--------------------------------------------------------------------------------

“Casualty Event” means any event that gives rise to the receipt by Holdings, the
Borrower or any Restricted Subsidiary of any insurance proceeds or condemnation
awards in respect of any equipment, fixed assets or Real Property (including any
improvements thereon) to replace or repair such equipment, fixed assets or Real
Property.

“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980, as subsequently amended, and the regulations promulgated
thereunder.

“CFC” means any direct or indirect Subsidiary of a Borrower or a Guarantor that
is a “controlled foreign corporation” within the meaning of section 957 of the
Code.

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation, implementation or application thereof by any
Governmental Authority or (c) the making or issuance of any request, rule,
guideline or directive (whether or not having the force of law) by any
Governmental Authority; provided that notwithstanding anything herein to the
contrary, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a “Change in Law”, regardless of the date enacted,
adopted or issued.

“Change of Control” shall be deemed to occur if (a) any “person” or “group” (as
such terms are used in Sections 13(d) and 14(d) of the Exchange Act as in effect
on the Closing Date), that is not the Beasley Family or a member thereof, is or
becomes the beneficial owner (as defined in Rules 13d-3 and 13d-5 under the
Exchange Act), directly or indirectly, of more than 50% of the issued Equity
Interests of Holdings (or any successor of Holdings) entitled to vote in the
election and/or removal of any member of the board of directors of Holdings (or
any successor of Holdings), (b) the Beasley Family ceases to beneficially own
and control at least 51% of the issued Equity Interests of Holdings (or any
successor of Holdings) entitled to vote in the election and/or removal of any
member of the board of directors of Holdings (or any successor of Holdings),
(c) all or substantially all of the Borrower’s assets are sold, leased or
otherwise transferred to any “person” or “group” (as such terms are used in
Sections 13(d) and 14(d) of the Exchange Act as in effect on the Closing Date)
other than a wholly-owned subsidiary of Holdings, (d) a plan has been adopted
relating to the liquidation or dissolution of the Borrower or the managing
member thereof, or (e) Holdings shall own, directly or indirectly, less than
100% of the issued Equity Interests of the Borrower.

“Class” (a) when used with respect to any Lender, refers to whether such Lender
has a Loan or Commitment with respect to a particular Class of Loans or
Commitments, (b) when used with respect to Commitments, refers to whether such
Commitments are Revolving Credit Commitments, Extended Revolving Credit
Commitments of a given Extension Series, Revolving

 

13



--------------------------------------------------------------------------------

Commitment Increases, Other Revolving Credit Commitments, Initial Term
Commitments, Incremental Term Commitments or Refinancing Term Commitments of a
given Refinancing Series and (c) when used with respect to Loans or a Borrowing,
refers to whether such Loans, or the Loans comprising such Borrowing, are
Revolving Credit Loans, Revolving Credit Loans under Extended Revolving Credit
Commitments of a given Extension Series, Revolving Credit Loans under Other
Revolving Credit Commitments, Initial Term Loans, Incremental Term Loans,
Refinancing Term Loans of a given Refinancing Series or Extended Term Loans of a
given Extension Series. Revolving Credit Commitments, Incremental Revolving
Credit Commitments, Extended Revolving Credit Commitments, Other Revolving
Credit Commitments, Initial Term Commitments, Incremental Term Commitments or
Refinancing Term Commitments (and in each case, the Loans made pursuant to such
Commitments) that have different terms and conditions shall be construed to be
in different Classes. Commitments (and, in each case, the Loans made pursuant to
such Commitments) that have the same terms and conditions shall be construed to
be in the same Class. There shall be no more than an aggregate of two Classes of
revolving credit facilities and five Classes of term loan facilities under this
Agreement.

“Closing Date” means November 17, 2017.

“Code” means the U.S. Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” means (i) the “Collateral” as defined in the Security Agreement,
(ii) all the “Collateral” or “Pledged Assets” as defined in any other Collateral
Document and (iii) any other assets pledged or in which a Lien is granted or
purported to be granted, in each case, pursuant to any Collateral Document.

“Collateral Agent” means U.S. Bank National Association, in its capacity as
collateral agent or pledgee in its own name under any of the Loan Documents, or
any successor collateral agent.

“Collateral and Guarantee Requirement” means, at any time, the requirement that:

(a)    the Administrative Agent shall have received each Collateral Document
required to be delivered on the Closing Date, subject to the limitations and
exceptions of this Agreement, duly executed by each party thereto;

(b)    the Obligations and the Guaranty shall have been secured by a
first-priority security interest in (i) all the Equity Interests of the Borrower
and (ii) all Equity Interests of each Restricted Subsidiary directly owned by
any Loan Party in each case, subject to exceptions and limitations otherwise set
forth in this Agreement and the Collateral Documents (to the extent appropriate
in the applicable jurisdiction); provided that, only with respect to the voting
Equity Interests of each CFC or FSHCO, no more than 65% of such voting Equity
Interests and no interests in any direct or indirect subsidiary of a CFC or
FSHCO shall be required to be pledged hereunder;

(c)    the Obligations and the Guaranty shall have been secured by a perfected
first priority security interest in, and Mortgages on, substantially all now
owned and hereafter acquired tangible and intangible assets (in the case of Real
Property, only to the extent such Real Property is Material Real Property) of
each Loan Party (including but not

 

14



--------------------------------------------------------------------------------

limited to accounts receivable, inventory, equipment, general intangibles
(including contract rights), deposit and securities accounts, investment
property, intellectual property, Material Real Property, intercompany notes,
instruments, chattel paper and documents, letter of credit rights, commercial
tort claims and proceeds of the foregoing), in each case, subject to exceptions
and limitations otherwise set forth in this Agreement and the Collateral
Documents (to the extent appropriate in the applicable jurisdiction);

(d)    subject to limitations and exceptions of this Agreement and the
Collateral Documents, the Administrative Agent shall have received for each
Material Real Property (i) counterparts of a Mortgage with respect to such
Material Real Property duly executed and delivered by the record owner of such
property in form suitable for filing or recording in all filing or recording
offices that the Administrative Agent may reasonably deem necessary or desirable
in order to create a valid and subsisting perfected Lien (subject only to Liens
described in clause (ii) below) on the property and/or rights described therein
in favor of the Collateral Agent for the benefit of the Secured Parties and
evidence that all filing and recording taxes and fees have been paid or
otherwise provided for in a manner reasonably satisfactory to the Administrative
Agent (it being understood that if a mortgage tax will be owed on the entire
amount of the indebtedness evidenced hereby, then the amount secured by each
Mortgage shall be limited to 100% of the fair market value of the relevant
property at the time the Mortgage is entered into if such limitation results in
such mortgage tax being calculated based upon such fair market value) together
with such certificates, affidavits, indemnities, questionnaires or returns as
may be necessary or advisable in connection with the recording or filing
thereof, and such financing statements and other instruments as may be necessary
or advisable to grant a lien under the laws of the applicable jurisdiction on
the fixtures located on such Material Real Property and to issue the Mortgage
Policies (as defined below), (ii) a fully paid policy of title insurance (or a
marked-up title insurance commitment having the effect of a policy of title
insurance) naming the Collateral Agent as the insured for its benefit and that
of the Secured Parties and their respective successors and assigns (the
“Mortgage Policies”) issued by a nationally recognized title insurance company
reasonably acceptable to the Administrative Agent (the “Title Company”) in form
and substance and in an amount reasonably acceptable to the Administrative Agent
(not to exceed 100% of the fair market value of the real properties covered
thereby), insuring each Mortgage to be a valid subsisting first priority Lien on
the property described therein, free and clear of all Liens other than Liens
permitted pursuant to Section 7.01 and other Liens reasonably acceptable to the
Administrative Agent, each of which shall have been supplemented by such
endorsements as shall be reasonably requested by the Collateral Agent, to the
extent such endorsements are available in the applicable jurisdiction at
commercially reasonable rates, and including such reinsurance arrangements (with
direct access) as reasonably required by the Administrative Agent, (iii) a
survey of each Material Real Property that is prepared by a surveyor or engineer
licensed to perform surveys in the jurisdiction which such Material Real
Property is located, is certified to the Collateral Agent and the Title Company,
is compliant with the minimum standard detail requirements of the American Land
Title Association, and is sufficient for the Title Company to remove the
standard survey exception from the applicable Mortgage Policy (a “Survey”);
provided that a Survey shall not be required to the extent that an existing
survey, not more than five years old, together with an affidavit of no change
are submitted to the Collateral Agent and the Title Company

 

15



--------------------------------------------------------------------------------

and the Title Company thereby removes the standard survey exception from the
applicable Mortgage Policy and provides reasonable and customary survey-related
endorsements (iv) legal opinions, addressed to the Administrative Agent, the
Collateral Agent and the Secured Parties, reasonably acceptable to the
Administrative Agent as to such matters relating to the Mortgages on the
Material Real Property as the Administrative Agent may reasonably request, and
(iv) a completed “life of the loan” Federal Emergency Management Agency Standard
Flood Hazard Determination with respect to each Material Real Property on which
any “building” (as defined in the Flood Insurance Laws) is located, duly
executed and acknowledged by the appropriate Loan Parties, together with
evidence of flood insurance as and to the extent required under Section 6.07(c)
hereof; and

(e)    after the Closing Date, (i) any direct parent of the Borrower (other than
Holdings) and (ii) each direct and indirect Restricted Subsidiary of Holdings
that is not then a Guarantor and not an Excluded Subsidiary shall become a
Guarantor and signatory to this Agreement pursuant to a joinder agreement in
accordance with Section 6.11, 6.13 or 6.15, as applicable, and a party to the
applicable Collateral Documents in accordance with Section 6.11 or 6.15;
provided that notwithstanding the foregoing provisions, any Subsidiary of
Holdings that Guarantees any Restricted Indebtedness, any Credit Agreement
Refinancing Indebtedness or any Permitted Refinancing of any of the foregoing
shall be a Guarantor hereunder for so long as it Guarantees such Indebtedness.

Notwithstanding the foregoing provisions of this definition or anything in this
Agreement or any other Loan Document to the contrary:

(A)    the foregoing definition shall not require, unless otherwise stated in
this clause (A), the creation or perfection of pledges of, security interests
in, Mortgages on, or the obtaining of title insurance or taking other actions
with respect to, (i) any fee owned Real Property other than Material Real
Property and any leasehold rights and interests in Real Property (including
landlord waivers, estoppels and collateral access letters), (ii) (a) motor
vehicles and other assets subject to certificates of title and (b) commercial
tort claims where the amount of damages claimed by the applicable Loan Party is
less than $1,000,000 (it being understood that all such assets are still
intended to constitute Collateral, even though perfection beyond a UCC filing is
not required hereunder, (iii) any particular asset, if the pledge thereof or the
security interest therein is prohibited by Law (including any requirement to
obtain the consent of any Governmental Authority or third party) other than to
the extent such prohibition is expressly deemed ineffective under the
Uniform Commercial Code or other applicable Law notwithstanding such
prohibition, (iv) Equity Interests in any Person (other than the Borrower and
any Restricted Subsidiaries) that is an Excluded Subsidiary or that are
prohibited from being pledged or otherwise secured pursuant to applicable Laws
or the terms of any applicable organizational documents without the consent of
one or more third parties other than Holdings, the Borrower or any of the
Restricted Subsidiaries (other than to the extent such prohibition is expressly
deemed ineffective under the Uniform Commercial Code or other applicable Law
notwithstanding such prohibition), (v) any permitted agreements or other
property or rights of a Loan Party arising under, subject to, or evidenced by
any permitted contract, lease, instrument, license, state or local franchises,
charters and authorizations, purchase money security interest or similar
arrangement or document to the extent the

 

16



--------------------------------------------------------------------------------

pledges thereof and security interests therein are prohibited by such permitted
agreements (including permitted liens, leases, licenses, state or local
franchises, charters and authorizations, purchase money security interest or
similar arrangement or document) or would violate or invalidate such permitted
agreements or create a right of termination in favor of any party thereto (other
than a Loan Party), other than proceeds and receivables thereof, except to the
extent the pledge of such permitted agreements or other property or rights is
expressly deemed effective (or such prohibition or right of termination is
deemed ineffective) under the Uniform Commercial Code or other applicable law or
principle of equity notwithstanding such prohibition, (vi) licenses, leases,
other agreements and any other property and assets to the extent that the
Collateral Agent may not validly possess a security interest therein under
applicable Laws or the pledge or creation of a security interest in which would
require governmental consent, approval, license or authorization (except that
cash proceeds of dispositions thereof in accordance with applicable Law shall
constitute Collateral), (vii) the creation or perfection of pledges of, or
security interests in, any property or assets that would result in material
adverse tax consequences to Holdings, the Borrower or any of the Restricted
Subsidiaries, as determined in the reasonable judgment of the Borrower in
consultation with the Collateral Agent, (viii) letter of credit rights, except
to the extent constituting a support obligation for other Collateral as to which
perfection of the security interest in such other Collateral is accomplished
solely by the filing of a UCC financing statement (it being understood that no
actions shall be required to perfect a security interest in letter of credit
rights, other than the filing of a Uniform Commercial Code financing statement),
(ix) any intent-to-use trademark application prior to the filing of a “Statement
of Use” or “Amendment to Allege Use” with respect thereto, to the extent, if
any, that, and solely during the period, if any, in which, the grant of a
security interest therein would impair the validity or enforceability of such
intent-to-use trademark application under applicable federal Law, (x) Margin
Stock, (xi) any FCC License, except at such times and to the extent that a
security interest in such FCC License is permitted under applicable law and
(xii) any particular assets if the Administrative Agent and the Borrower
reasonably agree that the burden, cost or consequences of creating or perfecting
such pledges or security interests in such assets or obtaining title insurance
is excessive in relation to the benefits to be obtained therefrom by the Lenders
under the Loan Documents;

(B)    the foregoing definition shall not require (i) control agreements with
respect to any cash, deposit accounts, securities accounts or commodities
accounts (other than cash collateral accounts created pursuant to the terms of
this Agreement)[reserved], (ii) promissory notes evidencing debt in a principal
amount of less than $5,000,000 shall not be required to be delivered,
(iii) notices be required to be sent to account debtors or other contractual
third-parties prior to the occurrence of an Event of Default that is continuing
or (iv) any collateral assignment, security agreement, debenture, pledge
agreement, or other similar agreement, instrument or document that creates or
purports to create a Lien in favor of the Administrative Agent or the Collateral
Agent for the benefit of the Secured Parties, in each case, which is governed by
the laws of a jurisdiction other than the United States or any state thereof;

(C)    the Administrative Agent in its discretion may grant extensions of time
for the creation or perfection of security interests in, and Mortgages on, or
obtaining of title

 

17



--------------------------------------------------------------------------------

insurance or taking other actions with respect to, particular assets (including
extensions beyond the Closing Date) or any other compliance with the
requirements of this definition where it reasonably determines in writing, in
consultation with the Borrower, that the creation or perfection of security
interests and Mortgages on, or obtaining of title insurance or taking other
actions, or any other compliance with the requirements of this definition cannot
be accomplished without undue delay, burden or expense by the time or times at
which it would otherwise be required by this Agreement or the Collateral
Documents; provided that the Collateral Agent shall have received on or prior to
the Closing Date (i) UCC financing statements in appropriate form for filing
under the UCC in the jurisdiction of incorporation or organization of each Loan
Party, and (ii) all certificates, registers, and/or instruments representing
and/or evidencing issued Equity Interests of Holdings, the Borrower and the
Subsidiaries (other than Subsidiaries of the Business), and to the extent
received from the Seller after commercially reasonable efforts to receive such
certificates or otherwise without undue burden or expense, the Domestic
Subsidiaries of the Business (other than Unrestricted Subsidiaries) accompanied
by instruments of transfer and stock powers undated and endorsed in blank (or,
confirmation in lieu of delivery thereof that such certificates, powers and
instruments have been sent for overnight delivery to the Collateral Agent or its
counsel);

(D)    the foregoing definition shall not require any Guarantee by any Guarantor
of, or any grant of security by any Guarantor to secure, as applicable, any
Excluded Swap Obligations of such Guarantor; and

(E)    Liens required to be granted from time to time pursuant to the Collateral
and Guarantee Requirement shall be subject to exceptions and limitations set
forth in this Agreement and the Collateral Documents.

“Collateral Documents” means, collectively, the Security Agreement, the
Intellectual Property Security Agreement, each of the Mortgages on Material Real
Property, collateral assignments, security agreements, pledge agreements,
intellectual property security agreements or other similar agreements delivered
to the Administrative Agent or the Collateral Agent pursuant to Section 4.01,
Section 6.11, Section 6.13 or Section 6.15, and each of the other agreements,
instruments or documents that creates or purports to create a Lien in favor of
the Administrative Agent or the Collateral Agent for the benefit of the Secured
Parties.

“Commitment” means a Revolving Credit Commitment, Incremental Revolving Credit
Commitment, Extended Revolving Credit Commitment of a given Extension Series,
Other Revolving Credit Commitment of a given Refinancing Series, Initial Term
Commitment, Incremental Term Commitment (including, without limitation, the 2018
Incremental Term Loan Amendment Commitments) or Refinancing Term Commitment of a
given Refinancing Series as the context may require.

“Committed Loan Notice” means a notice of a (a) Borrowing, (b) conversion of
Loans from one Type to the other, or (c) continuation of Eurocurrency Rate
Loans, pursuant to Section 2.02(a), which, if in writing, shall be substantially
in the form of Exhibit A.

 

18



--------------------------------------------------------------------------------

“Commodity Exchange Act” means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

“Communications Act” means the Communications Act of 1934, as amended, and the
rules, regulations and policies of the FCC promulgated thereunder, as from time
to time in effect.

“Company Parties” means the collective reference to Holdings, the Borrower and
the Restricted Subsidiaries and “Company Party” means any one of them.

“Compensation Period” has the meaning set forth in Section 2.12(c)(ii).

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D-1.

“Consolidated EBITDA” shall mean, with respect to any Person and its Restricted
Subsidiaries on a consolidated basis for any period, the Consolidated Net Income
of any Person and its Restricted Subsidiaries for such period plus (a) the sum
of (in each case without duplication and to the extent the respective amounts
described in subclauses (i) through (xxi) (but excluding subclause (xvii)) of
this clause (a) reduced such Consolidated Net Income for the respective period
for which Consolidated EBITDA is being determined):

(i)    provision for Taxes based on income, profits, losses or capital of
Holdings and the Restricted Subsidiaries for such period to the extent that such
provision for taxes was deducted in calculating Consolidated Net Income
(including, without limitation, federal, property, state, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations); adjusted for the tax effect of all adjustments made to
Consolidated Net Income),

(ii)    Interest Expense of Holdings and the Restricted Subsidiaries for such
period (net of interest income of Holdings and the Restricted Subsidiaries for
such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

(iii)    depreciation, amortization (including, without limitation, amortization
of intangibles (including Capitalized Software Expenditures) and deferred
financing fees) and other non-cash expenses (including, without limitation
write-downs and impairment of property, plant, equipment, goodwill and
intangibles and other long-lived assets and the impact of purchase accounting on
Holdings, the Borrower and the Restricted Subsidiaries for such period),

(iv)    the amount of any restructuring costs and charges (which, for the
avoidance of doubt, shall include restructuring charges and costs related to
acquisitions or investments after the Closing Date permitted under the terms
hereof, closure or consolidation of facilities, retention, severance, relocation
costs or expenses, integration costs, transition costs, pre-opening or opening
costs for facilities, signing, retention and completion bonuses, costs incurred
in connection with any strategic initiatives (including multi-year strategic
initiatives), costs incurred in connection with acquisitions and non-recurring
product and intellectual property development, project start-up costs, and other

 

19



--------------------------------------------------------------------------------

restructuring charges representing cash items (including duplicative running
costs), and, in each case, consulting and other professional fees and expenses
related to the implementation of any of the foregoing); provided that with
respect to each such restructuring charge, the Borrower shall have delivered to
the Administrative Agent an officers’ certificate specifying and quantifying
such expense or charge and stating that such expense or charge is a
restructuring charge; provided further that the aggregate amount of add-backs
pursuant to this clause (iv) or clauses (xii)(A) or (xvii), together with the
amount of any adjustments made pursuant to the last paragraph of the definition
of “Pro Forma Basis”, in a Test Period do not exceed 15% of Consolidated EBITDA
for the applicable period (with such calculation being made prior to giving
effect to such add-back),

(v)    any other non-cash charges, expenses, or losses,

(vi)    other non-operating charges, costs or expenses in connection with the
Transactions (including, without limitation, any fees and expenses incurred
hereunder or under any other Loan Document including any waivers, supplements,
or amendments entered into in connection with any Loan Document after the
Closing Date), Permitted Business Acquisitions (or any other acquisition not
otherwise permitted that requires a waiver or consent of the Required Lenders
and such waiver or consent has been obtained), Investments, recapitalizations,
Dispositions, issuances or repayments of indebtedness, issuances of equity
securities, sale processes, refinancing transactions or amendments or other
modifications of any debt instrument (in each case, including any such
transaction consummated prior to the Closing Date and any such transaction
whether or not successful),

(vii)    the minority interest expense consisting of subsidiary income
attributable to minority equity interests of third parties in any non-wholly
owned Subsidiary that is a Restricted Subsidiary in such period or any prior
period, except to the extent of dividends declared or paid on Equity Interests
held by third parties,

(viii)    accretion of asset retirement obligations in accordance with SFAS
No. 143, Accounting for Asset Retirement Obligations, and any similar accounting
in prior periods,

(ix)    earn-out and contingent consideration obligations (including to the
extent accounted for as bonuses or otherwise) and adjustments thereof and
purchase price adjustments, in each case in connection with acquisitions and
investments, to the extent actually paid and expensed,

(x)    any expenses, charges or losses that are covered by indemnification or
other reimbursement provisions in connection with any Investment, acquisition or
any sale, conveyance, transfer or other Disposition of assets permitted under
this Agreement, to the extent actually reimbursed, or, so long as Holdings has
received notification from the applicable carrier that it intends to indemnify
or reimburse such expenses, charges or losses and that there exists reasonable
evidence that such amount will in fact be reimbursed by the insurer and only to
the extent that such amount is (A) not denied by the applicable carrier in
writing within 180 days and (B) in fact reimbursed within 365 days of the date
of such evidence (with a deduction for any amount so added back to the extent
not so reimbursed within such 365 days), such expenses, charges or losses,

 

20



--------------------------------------------------------------------------------

(xi)    to the extent covered by insurance and actually reimbursed, or, so long
as the Borrower has made a determination that there exists reasonable evidence
that such amount will in fact be reimbursed by the insurer and only to the
extent that such amount is (A) not denied by the applicable carrier in writing
within 180 days and (B) in fact reimbursed within 365 days of the date of such
evidence (with a deduction for any amount so added back to the extent not so
reimbursed within such 365 days), expenses, charges or losses with respect to
liability or casualty event or business interruption,

(xii)    pro forma adjustments in respect of (A) cost savings, operating expense
reductions and cost synergies related to mergers and other business
combinations, acquisitions, divestitures, restructurings, cost savings
initiatives and other similar initiatives consummated by Holdings, the Borrower
or any Restricted Subsidiary and projected by Holdings in good faith to result
from actions taken or expected to be taken (in the good faith determination of
Holdings) within 18 months after the date any such transaction is consummated,
and (B) “run rate” cost savings, operating expense reductions and synergies
related to the Original Transactions projected by Holdings in good faith to
result from actions either taken or expected to be taken within 18 months after
the Original Closing Date, so long as such cash savings and synergies are
reasonably identifiable and factually supportable; provided that the aggregate
amount of add-backs pursuant to this clause (xii)(A) and clauses (iv) and
(xvii), together with the amount of any adjustments made pursuant to the last
paragraph of the definition of “Pro Forma Basis”, in a Test Period do not exceed
15% of Consolidated EBITDA for the applicable period (with such calculation
being made prior to giving effect to such add-back),

(xii)     [reserved],

(xiii)    extraordinary or one-time bonuses or other forms of compensation paid
to employees,

(xiv)    unusual, extraordinary or non-recurring losses,[reserved],

(xv)    other deferred or non-cash expenses relating to trade for such period,

(xvi)    costs, fees, expenses and other payments made by a Loan Party to any
Person that is not an Affiliate of a Loan Party pursuant to a Marketing
Agreement in connection with a Permitted Business Acquisition,

(xvii)    losses and charges incurred in connection with the reformatting of any
Stations; provided that the aggregate amount of add-backs pursuant to this
clause (xvii) and clauses (iv) and (xii)(A), together with the amount of any
adjustments made pursuant to the last paragraph of the definition of “Pro Forma
Basis”, in a Test Period do not exceed 15% of Consolidated EBITDA for the
applicable period (with such calculation being made prior to giving effect to
such add-back),[reserved],

 

21



--------------------------------------------------------------------------------

(xviii)    pro forma adjustments in connection with the Transactions previously
disclosed to the Administrative Agent,

(xix)    management and audit fees in connection with any Pension Plan assumed
as a part of the Transactions,

(xx)    taxes, fees, expenses and other payments made by a Loan Party in
connection with ownership of that certain Real Property located at 277 East
Longden Avenue, Irwindale, CA 91706, and

(xxi)    reserves or added accruals pertaining to the self-funding of insurance
plans.

minus (b) without duplication and to the extent the respective amounts described
in this clause (b) increased such Consolidated Net Income for the respective
period for which Consolidated EBITDA is being determined, (i) non-cash items
increasing Consolidated Net Income of Holdings, the Borrower and the Restricted
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required), (ii) unusual, extraordinary or non-recurring gains and (iii) non-cash
revenue relating to trade.

“Consolidated First Lien Debt” means (a) Consolidated Total Debt outstanding
under Facilities plus (b) the portion of Indebtedness of Holdings, the Borrower
and the Restricted Subsidiaries included in Consolidated Total Debt that is
secured by Liens that are secured on a first priority basis; minus (c) the
lesser of (x) the aggregate amount of cash and Cash Equivalents (other than
Restricted Cash) on the balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries as of such date and (y) $20,000,00010,000,000.

“Consolidated Interest Expense” means, with respect to Holdings, the Borrower
and the Restricted Subsidiaries on a consolidated basis for any period, Interest
Expense for such period, less the sum of (a) pay-in-kind Interest Expense or
other noncash Interest Expense (including as a result of the effects of
acquisition method of accounting or pushdown accounting), (b) to the extent
included in Interest Expense, the amortization of any financing fees paid by, or
on behalf of, Holdings, the Borrower or any Restricted Subsidiary, including
such fees paid in connection with the Transactions, (c) the amortization of
deferred financing costs, debt discounts or premiums, debt issuance costs,
commissions and expenses, or fees in respect of Swap Agreements, (d) cash
interest income of Holdings, the Borrower and the Restricted Subsidiaries for
such period, (e) the accretion or accrual of discounted liabilities during such
period, (f) non-cash interest expense attributable to the movement of the
mark-to-market valuation of obligations under Swap Agreements or other
derivative instruments pursuant to FASB Accounting Standards Codification
No. 815-Derivatives and Hedging, (g) any one-time cash costs associated with
breakage in respect of hedging agreements for interest rates, and (h) all
non-recurring cash interest expense consisting of liquidated damages for failure
to timely comply with registration rights obligations and financing fees, all as
calculated on a consolidated basis in accordance with GAAP; provided that
(i) Consolidated Interest Expense shall exclude any one-time financing fees paid
in connection with the Transactions or any amendment of this Agreement and
(ii) Consolidated Interest Expense shall exclude annual agency fees paid to the
Administrative Agent and/or the Collateral Agent.

 

22



--------------------------------------------------------------------------------

“Consolidated Net Income” means, for any period, the aggregate of the Net Income
of Holdings, the Borrower and the Restricted Subsidiaries for such period
determined on a consolidated basis; provided, however, that

(a)    any net after-tax income or loss from discontinued operations and any net
after-tax gain or loss on disposal of discontinued operations shall be excluded
(but if such operations are classified as discontinued due to the fact that they
are subject to an agreement to dispose of such operations, only when and to the
extent such operations are actually disposed of),

(b)    any net after-tax gain or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to business dispositions or
asset dispositions other than in the ordinary course of business (as determined
in good faith by the directors of Holdings) shall be excluded,

(c)    any net after-tax income or loss (including the effect of all fees and
expenses or charges relating thereto) attributable to the refinancing,
modification of or early extinguishment of Indebtedness (including obligations
under Swap Agreements) shall be excluded,

(d)    (i) the Net Income (loss) for such period of any Person that is not a
Restricted Subsidiary, the Borrower, or Holdings, or that is accounted for by
the equity method of accounting, shall be included only to the extent of the
amount of dividends or distributions or other payments paid in cash (or to the
extent converted into cash) to Holdings, the Borrower or a Restricted Subsidiary
thereof in respect of such period and (ii) the Net Income for such period shall
include any dividend, distribution or other payment in respect of equity paid in
cash by such Person in excess of the amounts included in the preceding
clause (i),

(e)    Consolidated Net Income for such period shall not include the cumulative
effect of a change in accounting principles during such period,

(f)    any non-cash charges from the application of the purchase method of
accounting in connection with the Transactions or any future acquisition, to the
extent such charges are deducted in computing such Consolidated Net Income shall
be excluded,

(g)    accruals and reserves that are established within twelve months after the
Closing Date and that are so required to be established in accordance with GAAP
shall be excluded,

(h)    any non-cash expenses (including, without limitation, write-downs and
impairment of property, plant, equipment, goodwill and intangibles and other
long-lived assets), any gains or losses on interest rate and foreign currency
derivatives and any foreign currency transaction gains or losses shall be
excluded,

(i)    all non-cash gains, losses, expenses or charges attributable to the
movement in the mark-to-market valuation of Indebtedness, Swap Agreements or
other derivative instruments will be excluded,

 

23



--------------------------------------------------------------------------------

(j)    any long-term incentive plan accruals and any non-cash compensation
expense realized from grants of stock appreciation or similar rights, stock
options, any restricted stock plan or other rights to officers, directors and
employees of Holdings, the Borrower or any of the Restricted Subsidiaries shall
be excluded,

(k)    accruals and reserves that are established or adjusted after the closing
of any acquisition that are so required as a result of such acquisition in
accordance with GAAP or changes as a result of the adoption or modification of
accounting policies during such period, whether effected through a cumulative
effect adjustment, restatement or a retroactive application shall be excluded,
and

(l)    for purposes of calculating the Available Amount Basket only, the Net
Income for such period of any Subsidiary (that is not a Loan Party) of Holdings
shall be excluded to the extent that the declaration or payment of dividends or
similar distributions by such Subsidiary of its Net Income is not at the date of
determination permitted without any prior governmental approval (which has not
been obtained) or, directly or indirectly, by the operation of the terms of its
charter or any agreement, instrument, judgment, decree, order, statute, rule or
governmental regulation applicable to that Subsidiary or its stockholders or
members, unless such restriction with respect to the payment of dividends or
similar distributions has been legally waived (provided that the net loss of any
such Subsidiary shall be included to the extent funds are disbursed by such
Person or any other Subsidiary of such Person in respect of such loss and that
Consolidated Net Income of such Person shall be increased by the amount of
dividends or distributions or other payments that are actually paid in cash (or
to the extent converted into cash) by such Subsidiary to Holdings, the Borrower
or one of the Restricted Subsidiaries in respect of such period to the extent
not already included therein).

There shall be excluded from Consolidated Net Income for any period the effects
from applying recapitalization or purchase accounting, including applying
recapitalization or purchase accounting to inventory, property and equipment,
software, goodwill and other intangible assets, in-process research and
development and deferred revenue required or permitted by GAAP and related
authoritative pronouncements (including the effects of such adjustments pushed
down to Holdings, the Borrower and the Restricted Subsidiaries), as a result of
any acquisition consummated prior to the Closing Date and any Permitted Business
Acquisitions (or Investments similar to those made for Permitted Business
Acquisitions) or the amortization or write-off of any amounts thereof (including
any write off of in-process research and development).

“Consolidated Total Assets” means, at any time of determination, the total
assets of Holdings, the Borrower and the Restricted Subsidiaries on a
consolidated basis in accordance with GAAP, as shown on the most recent balance
sheet of Holdings delivered pursuant to Section 6.01(a) or (b) or, for the
period prior to the time any such statements are so delivered pursuant to
Section 6.01(a) or (b), the Pro Forma Financial Statements.

“Consolidated Total Debt” means, as of any date of determination, the aggregate
principal amount of Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries outstanding on such date, in an amount that would be reflected on a
balance sheet prepared as of

 

24



--------------------------------------------------------------------------------

such date on a consolidated basis in accordance with GAAP (but excluding the
effects of any discounting of Indebtedness resulting from the application of
purchase accounting in connection with any of the Transactions or any Permitted
Business Acquisition), consisting of Indebtedness for borrowed money, Capital
Lease Obligations and debt obligations evidenced by promissory notes or similar
instruments; provided that Consolidated Total Debt shall not include
Indebtedness (i) in respect of letters of credit, except to the extent of
unreimbursed amounts thereunder; provided that any unreimbursed amount under
commercial letters of credit shall not be counted as Consolidated Total Debt
until three Business Days after such amount is drawn and (ii) of Unrestricted
Subsidiaries; it being understood, for the avoidance of doubt, that obligations
under Swap Agreements do not constitute Consolidated Total Debt.

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

“Control” has the meaning set forth in the definition of “Affiliate”.

“Covered Entity” means any of the following:

(a)     a “covered entity” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §252.82(b);

(b)     a “covered bank” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §47.3(b); or

(c)     a “covered FSI” as that term is defined in, and interpreted in
accordance with, 12 C.F.R. §382.2(b).

“Credit Agreement Refinancing Indebtedness” shall mean (a) Permitted First
Priority Refinancing Debt, (b) Permitted Second Priority Refinancing Debt,
(c) Permitted Unsecured Refinancing Debt or (d) other Indebtedness incurred
pursuant to a Refinancing Amendment, in each case, issued, incurred or otherwise
obtained (including by means of the extension or renewal of existing
Indebtedness) in exchange for, or to extend, renew, replace, repurchase, retire
or refinance, in whole or part, existing Term Loans and Revolving Credit Loans
(or Revolving Credit Commitments), or any then-existing Credit Agreement
Refinancing Indebtedness (“Refinanced Debt”); provided that (i) such
Indebtedness has a maturity no earlier, and, in the case of Refinancing Term
Loans, a Weighted Average Life to Maturity equal to or greater, than the
Refinanced Debt, (ii) such Indebtedness shall not have a greater principal
amount than the principal amount of the Refinanced Debt plus accrued interest,
fees, premiums (if any) and penalties thereon and reasonable fees and expenses
associated with the refinancing, (iii) in the case of Other Revolving Credit
Commitments, shall have no commitment reduction that is not applicable to the
Refinanced Debt, (iv) any such Indebtedness is not guaranteed by any Person that
does not guarantee the Obligations, (v) (x) if the Refinanced Debt is secured by
a Lien on any Collateral (whether equally and ratably with, or junior to, the
Lien of the Secured Parties or otherwise), such Credit Agreement Refinancing
Indebtedness may be secured by a Lien on such Collateral (including any
Collateral pursuant to after-acquired property clauses to the extent any such
Collateral would have secured the Refinanced Debt) on terms relating to such
Collateral not

 

25



--------------------------------------------------------------------------------

materially less favorable to the Secured Parties (as determined conclusively by
the Borrower and evidenced by a certificate of an authorized officer of the
Borrower) than those contained in the documentation (including any intercreditor
agreement) governing the Refinanced Debt, or on terms otherwise then permitted
by Section 7.01 and (y) any such Indebtedness is not secured by any assets not
constituting Collateral, (vi) such Indebtedness will have terms and conditions
(other than pricing and optional prepayment provisions) that are substantially
identical to, or less favorable, taken as a whole, to the lenders providing such
Credit Agreement Refinancing Indebtedness, the terms and conditions of the
Facilities and Loans being refinanced (as reasonably determined by the Borrower
in good faith, which determination shall be conclusive) except to the extent any
covenant or provision that is added for the benefit of any such Credit Agreement
Refinancing Indebtedness (x) is also added for the benefit of the Loan Documents
for the benefit of all existing Lenders (which may, in consultation with the
Administrative Agent, be accomplished without further requirement accordance
with the terms of Section 10.01) or (y) is only applicable after the Maturity
Date of the Facilities existing at the time of such Credit Agreement Refinancing
Indebtedness, and (vii) such Refinanced Debt shall be repaid, repurchased,
retired, defeased or satisfied and discharged, all accrued interest, fees,
premiums (if any) and penalties in connection therewith shall be paid, and all
commitments thereunder terminated, on the date such Credit Agreement Refinancing
Indebtedness is issued, incurred or obtained.

“Credit Extension” means each of the following: (a) a Borrowing and (b) an L/C
Credit Extension.

“Cumulative Retained Excess Cash Flow Amount” shall mean, at any date, an
amount, not less than zero, determined on a cumulative basis equal to the amount
of Excess Cash Flow for all Excess Cash Flow Periods ending after the Closing
Date that is not (and, in the case of any Excess Cash Flow Period where the
respective required date of prepayment has not yet occurred pursuant to
Section 2.05(b), will not on such date of required prepayment be) required to be
applied in accordance with Section 2.05(b) (for the avoidance of doubt, without
giving effect to Section 2.05(b)(x)).

“Current Assets” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all assets (other than cash and Cash Equivalents or other cash equivalents) that
would, in accordance with GAAP, be classified on a consolidated balance sheet of
Holdings, the Borrower and the Restricted Subsidiaries as current assets at such
date of determination, other than amounts related to current or deferred Taxes
based on income or profits.

“Current Liabilities” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
all liabilities that would, in accordance with GAAP, be classified on a
consolidated balance sheet of Holdings, the Borrower and the Restricted
Subsidiaries as current liabilities at such date of determination, other than
(a) the current portion of any debt or Capital Lease Obligations, (b) accruals
of Interest Expense (excluding Interest Expense that is due and unpaid),
(c) accruals for current or deferred Taxes based on income or profits,
(d) accruals, if any, of transaction costs resulting from the Transactions,
(e) accruals of any costs or expenses related to (i) severance or termination of
employees prior to the Closing Date or (ii) bonuses, pension and other
post-retirement benefit obligations, and (f) accruals for add-backs to
Consolidated EBITDA included in the definition of such term.

 

26



--------------------------------------------------------------------------------

“Debt Service” shall mean, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis for any period, Consolidated
Interest Expense for such period plus scheduled principal amortization of
Consolidated Total Debt for such period.

“Debtor Relief Laws” means the Bankruptcy Code of the United States and all
other liquidation, conservatorship, bankruptcy, administration, assignment for
the benefit of creditors, moratorium, rearrangement, receivership,
administrative receivership, insolvency, reorganization, voluntary arrangement,
scheme of arrangement or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.

“Declined Proceeds” has the meaning set forth in Section 2.05(b)(ix).

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

“Default Rate” means an interest rate equal to (a) the Base Rate plus (b) the
Applicable Rate, if any, applicable to Revolving Credit Loans that are Base Rate
Loans plus (c) 2.00% per annum; provided that with respect to overdue principal,
the Default Rate shall be an interest rate equal to the interest rate (including
any Applicable Rate) otherwise applicable to such Loan, plus 2.00% per annum, in
each case to the fullest extent permitted by applicable Laws.

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. § 252.81, 47.2 or 382.1, as
applicable.

“Defaulting Lender” means any Lender whose acts or failure to act, whether
directly or indirectly, cause it to meet any part of the definition of “Lender
Default.”

“Designated Equity Contribution” has the meaning set forth in Section 8.04(a).

“Designated Non-Cash Consideration” means all non-cash consideration received by
Holdings, the Borrower or a Restricted Subsidiary in connection with a
Disposition pursuant to Section 7.05(f) that is designated as Designated
Non-Cash Consideration pursuant to a certificate of a Responsible Officer of the
Borrower, setting forth the fair market value of such consideration and the
basis of such valuation (which amount will be reduced by the fair market value
of the portion of the non-cash consideration converted to cash within 180 days
following the consummation of the applicable Disposition).

“Discount Prepayment Accepting Lender” has the meaning set forth in Section
2.05(a)(v)(B)(2).

“Discount Range” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Discount Range Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(C)(1).

 

27



--------------------------------------------------------------------------------

“Discount Range Prepayment Notice” means a written notice of the Borrower
Solicitation of Discount Range Prepayment Offers made pursuant to
Section 2.05(a)(v)(C) substantially in the form of Exhibit K-4.

“Discount Range Prepayment Offer” means the irrevocable written offer by a
Lender, substantially in the form of Exhibit K-5, submitted in response to an
invitation to submit offers following the Auction Agent’s receipt of a Discount
Range Prepayment Notice.

“Discount Range Prepayment Response Date” has the meaning set forth in Section
2.05(a)(v)(C)(1).

“Discount Range Proration” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Discounted Prepayment Determination Date” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Discounted Prepayment Effective Date” means in the case of a Borrower Offer of
Specified Discount Prepayment, Borrower Solicitation of Discount Range
Prepayment Offer or Borrower Solicitation of Discounted Prepayment Offer, five
(5) Business Days following the Specified Discount Prepayment Response Date, the
Discount Range Prepayment Response Date or the Solicited Discounted Prepayment
Response Date, as applicable, in accordance with Section 2.05(a)(v)(B)(1),
Section 2.05(a)(v)(C)(1) or Section 2.05(a)(v)(D)(1), respectively, unless a
shorter period is agreed to between the Borrower and the Auction Agent.

“Discounted Term Loan Prepayment” has the meaning set forth in Section
2.05(a)(v)(A).

“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction and any sale or
issuance of Equity Interests in a Restricted Subsidiary) of any property by any
Person, including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith; provided that “Disposition” and “Dispose” shall not be
deemed to include any issuance by Holdings of any of its Equity Interests to
another Person.

“Disqualified Equity Interests” means any issued Equity Interest that, by its
terms (or by the terms of any security or other Equity Interests into which it
is convertible or for which it is exchangeable), or upon the happening of any
event or condition (a) matures or is mandatorily redeemable (other than solely
for Qualified Equity Interests), pursuant to a sinking fund obligation or
otherwise (except as a result of a change of control or asset sale so long as
any rights of the holders thereof upon the occurrence of a change of control or
asset sale event shall be subject to the prior repayment in full of the Loans
and all other Obligations that are accrued and payable and the termination of
the Commitments and the termination or expiration of all outstanding Letters of
Credit (unless the Outstanding Amount of the L/C Obligations related thereto has
been Cash Collateralized, back-stopped by a letter of credit reasonably
satisfactory to the applicable L/C Issuer or deemed reissued under another
agreement reasonably acceptable to the applicable L/C Issuer)), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Equity Interests and other than as a result of a change of control or asset sale
so long as any rights of the holders thereof upon the occurrence of a change of
control or asset sale event shall be subject to

 

28



--------------------------------------------------------------------------------

the prior repayment in full of the Loans and all other Obligations that are
accrued and payable and the termination of the Commitments and the expiration or
termination of all outstanding Letters of Credit (unless the Outstanding Amount
of the L/C Obligations related thereto has been Cash Collateralized,
back-stopped by a letter of credit reasonably satisfactory to the applicable L/C
Issuer or deemed reissued under another agreement reasonably acceptable to the
applicable L/C Issuer)), in whole or in part, (c) provides for the scheduled
payments of dividends in cash, or (d) is or becomes convertible into or
exchangeable for Indebtedness or any other issued Equity Interests that would
constitute Disqualified Equity Interests, in each case, prior to the date that
is ninety-one (91) days after the Latest Maturity Date at the time of issuance
of such Equity Interests; provided that if such Equity Interests are issued
pursuant to a plan for the benefit of employees of Holdings (or any direct or
indirect parent thereof), the Borrower or the Restricted Subsidiaries or by any
such plan to such employees, such Equity Interests shall not constitute
Disqualified Equity Interests solely because they may be required to be
repurchased or mandatorily redeemed by the Borrower or the Restricted
Subsidiaries in order to satisfy applicable statutory or regulatory obligations.

“Disqualified Lenders” means (i) the competitors of the Borrower, Holdings or
Business and their respective subsidiaries specified to the Administrative Agent
and the Lead Arrangers by the Borrower in writing from time to time,
(ii) mezzanine lenders that do not invest in syndicated loans , (iii) venture
capital firms that do not invest in syndicated loans, (iv) certain banks,
financial institutions and other institutional lenders and other entities that
have been specified to the Lead Arrangers by the Borrower in writing on or prior
to the Closing Date and (v) any of the known affiliates of the entities
described in the forgoing clauses (i), (ii) and (iii) readily identifiable by
name, but excluding any affiliate that is primarily engaged in, or that advises
funds or other investment vehicles that are engaged in, making, purchasing,
holding or otherwise investing in commercial loans, bonds and similar extensions
of credit or securities in the ordinary course and with respect to which the
applicable entity described in the forgoing clauses (i), (ii) or (iii) does not,
directly or indirectly, possess the power to direct or cause the direction of
the investment policies of such entity; provided that no supplement to the list
of Disqualified Lenders shall apply retroactively to disqualify any person that
has previously acquired an assignment or participation or allocation in any of
the Facilities.

“Distressed Person” has the meaning set forth in the definition of
“Lender-Related Distress Event”.

“Dollar” and “$” mean lawful money of the United States.

“Domestic Subsidiary” means any Subsidiary that is organized under the Laws of
the United States, any state thereof or the District of Columbia.

“EBITDA” shall mean, with respect to any Person and its Restricted Subsidiaries
on a consolidated basis for any period, the Consolidated Net Income of any
Person and its Restricted Subsidiaries for such period plus (a) the sum of (in
each case without duplication and to the extent the respective amounts described
in subclauses (i) through (v) of this clause (a) reduced such Consolidated Net
Income for the respective period for which EBITDA is being determined; provided
that no amounts to be included in subclauses (i) through (v) of this clause
(a) shall include any expenses, losses, or lost revenues arising in connection
with,

 

29



--------------------------------------------------------------------------------

or as a result of, the COVID-19 virus outbreak, or similar epidemiological
conditions, including pandemics and market downturns):

(i)     provision for Taxes based on income, profits, losses or capital of
Holdings and the Restricted Subsidiaries for such period to the extent that such
provision for taxes was deducted in calculating Consolidated Net Income
(including, without limitation, federal, property, state, franchise and similar
taxes and foreign withholding taxes paid or accrued during such period including
penalties and interest related to such taxes or arising from any tax
examinations); adjusted for the tax effect of all adjustments made to
Consolidated Net Income),

(ii)     Interest Expense of Holdings and the Restricted Subsidiaries for such
period (net of interest income of Holdings and the Restricted Subsidiaries for
such period) and to the extent not reflected in Interest Expense, costs of
surety bonds in connection with financing activities,

(iii)     depreciation, amortization (including, without limitation,
amortization of intangibles (including Capitalized Software Expenditures) and
deferred financing fees) and other non-cash expenses (including, without
limitation write-downs and impairment of property, plant, equipment, goodwill
and intangibles and other long-lived assets and the impact of purchase
accounting on Holdings, the Borrower and the Restricted Subsidiaries for such
period), and

(iv)     the amount of any station operating income, not to exceed $2,500,000 in
any fiscal year, of any station Disposed of by Holdings, Borrower or any
Restricted Subsidiary following the Amendment No. 2 Effective Date, and

(v)     any other non-cash charges, expenses (including trade), or losses
(excluding, in each case, any non-cash compensation paid to employees), and

minus (b) without duplication and to the extent the respective amounts described
in this clause (b) increased such Consolidated Net Income for the respective
period for which Consolidated EBITDA is being determined, (i) non-cash items
increasing Consolidated Net Income of Holdings, the Borrower and the Restricted
Subsidiaries for such period (but excluding any such items which represent the
reversal in such period of any accrual of, or cash reserve for, anticipated cash
charges in any prior period where such accrual or reserve is no longer
required), (ii) unusual, extraordinary or non-recurring gains, (iii) non-cash
revenue relating to trade and (iv) non-cash equity in earnings of Affiliates not
included in the calculation of Consolidated Net Income.

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
whichthat is a parent of an institution described in clause (a) of this
definition, or (c) any financial institution established in an EEA Member
Country which is a subsidiary of an institution described in clauses (a) or
(b) of this definition and is subject to consolidated supervision with its
parent.

 

30



--------------------------------------------------------------------------------

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

“Eligible Assignee” has the meaning set forth in Section 10.07(a).

“Engagement Letter” means that certain letter agreement, dated as of October 24,
2017, by and among the Borrower, Holdings, Guggenheim Securities, LLC and U.S.
Bank National Association.

“Environment” means indoor air, ambient air, surface water, groundwater,
drinking water, land surface, subsurface strata, and natural resources such as
wetlands, flora and fauna.

“Environmental Laws” means any applicable Law relating to the prevention of
pollution or the protection of the Environment and natural resources, and the
protection of human health and safety as it relates to the environment,
including any applicable provisions of CERCLA.

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of investigation and remediation,
fines, penalties or indemnities), of the Loan Parties or any Restricted
Subsidiary directly or indirectly resulting from or based upon (a) violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) exposure to any
Hazardous Materials, (d) the Release or threatened Release of any Hazardous
Materials into the Environment or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” means, with respect to any Person, all of the shares,
interests, partnership interests, rights, participations or other equivalents
(however designated) of capital stock of (or other ownership or profit interests
or units in) such Person and all of the warrants, options or other rights for
the purchase, acquisition or exchange from such Person of any of the foregoing
(including through convertible securities).

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
that, together with a Loan Party or any Restricted Subsidiary, is treated as a
single employer under Section 414(b) or (c) of the Code, or solely for purposes
of Section 302 of ERISA and Section 412 of the Code, is treated as a single
employer under Section 414 of the Code.

 

 

31



--------------------------------------------------------------------------------

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by a Loan Party, any Restricted Subsidiary or any ERISA Affiliate
from a Pension Plan subject to Section 4063 of ERISA during a plan year in which
it was a substantial employer (as defined in Section 4001(a)(2) of ERISA) or a
cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by a Loan Party,
any Restricted Subsidiary or any ERISA Affiliate from a Multiemployer Plan;
(d) the filing of a notice of intent to terminate any Pension Plan, the
treatment of a Pension Plan or Multiemployer Plan amendment as a termination
under Sections 4041 or 4041A of ERISA, respectively, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; (f) with respect to a Pension Plan, the
failure to satisfy the minimum funding standard of Section 412 of the Code or
Section 302 of ERISA, whether or not waived; (g) the occurrence of a nonexempt
prohibited transaction (within the meaning of Section 4975 of the Code or
Section 406 of ERISA) which could result in material liability to a Loan Party
or any Restricted Subsidiary; (h) the imposition of any material liability under
Title IV of ERISA, other than for ordinary contributions or PBGC premiums due
but not delinquent under Section 4007 of ERISA, upon a Loan Party, any
Restricted Subsidiary or any ERISA Affiliate; or (i) the imposition of a lien
upon property or rights of a Loan Party or any Restricted Subsidiary or any
ERISA Affiliate pursuant to Section 430(k) of the Code or Section 303(k) of
ERISA.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

“Eurocurrency Rate” means, for any Interest Period with respect to a
Eurocurrency Rate Loan, the rate per annum equal to the London Interbank Offered
Rate administered by ICE Benchmark Administration (or any other Person that
takes over the administration of such rate) appearing on the applicable Reuters
screen page (or on any successor or substitute page which may be designated by
the Administrative Agent as provided below) as of 11:00 a.m., London time, two
(2) Business Days prior to the commencement of such Interest Period, for
deposits in Dollars (for delivery on the first day of such Interest Period) with
a term equivalent to such Interest Period. If the applicable Reuters screen page
(or on any successor or substitute page which may be designated by the
Administrative Agent as provided below) is not available to the Administrative
Agent for any reason, then the “Eurocurrency Rate” for such Interest Period
shall instead be the rate per annum equal to the London Interbank Offered Rate
administered by ICE Benchmark Administration (or any other Person that takes
over the administration of such rate) as reported by any other generally
recognized financial information service selected by the Administrative Agent as
of 11:00 a.m. (London time), two (2) Business Days prior to the commencement of
such Interest Period, for deposits in Dollars (for delivery on the first day of
such Interest Period) with a term equivalent to such Interest Period; provided
that, if no such interest settlement rate administered by ICE Benchmark
Administration (or any other Person that takes over the administration of such
rate) is available to the Administrative Agent, the “Eurocurrency Rate” for such
Interest Period shall instead be the rate per annum determined by the
Administrative Agent (which rate, including without limitation the
Administrative Agent’s designation of any successor interest rate index if the
rate index described above shall become temporarily unavailable or shall cease
to exist, shall be determinative in the absence of manifest error) to be the
rate at which deposits in Dollars for delivery on the first day of such Interest
Period in Same Day Funds in the approximate amount of the Eurocurrency Rate Loan
being made, continued or converted by U.S. Bank National Association and with a
term equivalent to such Interest Period would be offered by U.S. Bank

 

32



--------------------------------------------------------------------------------

National Association or one of its Affiliate to first-class banks in the
interbank market for such currency at their request as of 11:00 a.m. (London
time) two (2) Business Days prior to the commencement of such Interest Period;
provided, further that, (i) with respect to the Initial Term Loan Facility and
2018 Incremental Term Loan Facility, the Eurocurrency Rate shall be no less than
1.00% per annum and (ii) if the Eurocurrency Rate as otherwise calculated in
accordance with the foregoing would be less than zero, such rate shall be deemed
to be zero for all purposes under this Agreement.

“Eurocurrency Rate Loan” means a Loan that bears interest at a rate based on the
Eurocurrency Rate.

“euro” means the single currency of participating member states of the Economic
and Monetary Union of the European Union.

“Event of Default” has the meaning set forth in Section 8.01.

“Excess Cash Flow” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis for any Excess Cash Flow Period,
Consolidated EBITDA of Holdings, the Borrower and the Restricted Subsidiaries
for such Excess Cash Flow Period, minus, without duplication,

(a)    Debt Service for such Excess Cash Flow Period,

(b)    any voluntary prepayment permitted hereunder of term Indebtedness during
such Excess Cash Flow Period (other than the Term Loans or the Revolving Credit
Loans), in each case to the extent not financed, or intended to be financed,
using the proceeds of the incurrence of long-term Indebtedness or the issuance
of Equity Interests, so long as the amount of such prepayment is not already
reflected in Debt Service,

(c)    (i) Capital Expenditures by Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period
(excluding Capital Expenditures made in such Excess Cash Flow Period where a
certificate in the form contemplated by the following clause (d) was previously
delivered) that are paid in cash, and (ii) the aggregate consideration paid in
cash during such Excess Cash Flow Period in respect of Permitted Business
Acquisitions and other Investments permitted under Section 7.02(i) to the extent
not financed, or intended to be financed, using the proceeds of the incurrence
of long-term Indebtedness or the issuance of Equity Interests,

(d)    (i) Capital Expenditures that Holdings, the Borrower or any Restricted
Subsidiary shall, during such Excess Cash Flow Period, become obligated to make
but that are not made during such Excess Cash Flow Period; provided that the
Borrower shall certify in the Compliance Certificate for such Excess Cash Flow
Period that such Capital Expenditures and the delivery of the related equipment
will be made in the following Excess Cash Flow Period, and (ii) the aggregate
consideration that Holdings, the Borrower or any Restricted Subsidiary shall,
during such Excess Cash Flow Period, become obligated to make in respect of
Permitted Business Acquisitions and other Investments permitted under
Section 7.02(i) but that are not made during such Excess Cash Flow Period;
provided that Holdings or the Borrower shall certify in the Compliance
Certificate for such Excess Cash Flow Period that a binding agreement exists for
such Permitted Business Acquisitions or other Investment to be made in the
following Excess Cash Flow Period,

 

33



--------------------------------------------------------------------------------

(e)    Taxes paid in cash by Holdings, the Borrower and the Restricted
Subsidiaries on a consolidated basis during such Excess Cash Flow Period or that
will be paid within six months after the close of such Excess Cash Flow Period
(provided that any amount so deducted that will be paid after the close of such
Excess Cash Flow Period shall not be deducted again in a subsequent Excess Cash
Flow Period) and for which reserves have been established, including income tax
expense and withholding tax expense incurred in connection with cross-border
transactions involving any Foreign Subsidiaries,

(f)    an amount equal to any increase in Working Capital of Holdings, the
Borrower and the Restricted Subsidiaries for such Excess Cash Flow Period,

(g)    cash expenditures made in respect of Swap Agreements during such Excess
Cash Flow Period, to the extent not reflected in the computation of Consolidated
EBITDA or Interest Expense,

(h)    permitted dividends or distributions or repurchases of its Equity
Interests paid in cash by Holdings during such Excess Cash Flow Period and
permitted dividends paid by Holdings, the Borrower or by any Restricted
Subsidiary to any Person other than Holdings, the Borrower or any of the
Restricted Subsidiaries during such Excess Cash Flow Period, in each case in
accordance with Section 7.06(b), (d), (g) and (k),

(i)    amounts paid in cash during such Excess Cash Flow Period on account of
(x) items that were accounted for as non-cash reductions of Net Income in
determining Consolidated Net Income or as noncash reductions of Consolidated Net
Income in determining Consolidated EBITDA of Holdings, the Borrower and the
Restricted Subsidiaries in a prior Excess Cash Flow Period and (y) reserves or
accruals established in purchase accounting,

(j)    to the extent not deducted in the computation of Net Proceeds in respect
of any asset disposition or condemnation giving rise thereto, the amount of any
mandatory prepayment of Indebtedness (other than Indebtedness created hereunder
or under any other Loan Document), together with any interest, premium or
penalties required to be paid (and actually paid) in connection therewith,

(k)    the amount related to items that were added to or not deducted from Net
Income in calculating Consolidated Net Income or were added to or not deducted
from Consolidated Net Income in calculating Consolidated EBITDA to the extent
such items represented a cash payment (which had not reduced Excess Cash Flow
upon the accrual thereof in a prior Excess Cash Flow Period), or an accrual for
a cash payment, by Holdings, the Borrower and the Restricted Subsidiaries or did
not represent cash received by Holdings, the Borrower and the Restricted
Subsidiaries, in each case on a consolidated basis during such Excess Cash Flow
Period,

 

34



--------------------------------------------------------------------------------

(l)    the aggregate amount of any premium, make-whole or penalty payments
actually paid in cash by Holdings, the Borrower and the Restricted Subsidiaries
during such period that are required to be made in connection with any
prepayment of Indebtedness,

(m)    the amount related to cost savings, operating expense reductions and cost
synergies that were added back in calculating Consolidated EBITDA to the extent
such items did not otherwise increase Net Income or Consolidated Net Income
during such Excess Cash Flow Period,

(n)     any Seller Note Permitted Payment paid in cash;

plus, without duplication,

(no)    an amount equal to any decrease in Working Capital for such Excess Cash
Flow Period,

(op)    all proceeds received during such Excess Cash Flow Period of Capital
Lease Obligations, purchase money Indebtedness, Sale and Lease-Back Transactions
and any other Indebtedness, in each case to the extent used to finance any
Capital Expenditure (other than Indebtedness under this Agreement to the extent
there is no corresponding deduction to Excess Cash Flow above in respect of the
use of such Borrowings),

(pq)    all amounts referred to in clause (c) above to the extent funded with
the proceeds of the issuance of Equity Interests of, or capital contributions
to, Holdings after the Closing Date (to the extent not previously used to prepay
Indebtedness (other than Revolving Credit Loans or Swing Line Loans), made in
any investment or capital expenditure or otherwise for any purpose resulting in
a deduction to Excess Cash Flow in any prior Excess Cash Flow Period) or any
amount that would have constituted Net Proceeds under clause (a) of the
definition of the term “Net Proceeds” if not so spent, in each case to the
extent there is a corresponding deduction from Excess Cash Flow above,

(qr)    to the extent any permitted Investments or Capital Expenditures and the
corresponding delivery of equipment referred to in clause (d) above do not occur
in the Excess Cash Flow Period of Holdings specified in the certificate of
Holdings or the Borrower provided pursuant to clause (d) above, the amount of
such Investments or Capital Expenditures that were not so made in the Excess
Cash Flow Period of Holdings specified in such certificates,

(rs)    cash payments received in respect of Swap Agreements during such Excess
Cash Flow Period to the extent (i) not included in the computation of
Consolidated EBITDA or (ii) such payments do not reduce Consolidated Interest
Expense,

(st)    any extraordinary or nonrecurring gain realized in cash during such
Excess Cash Flow Period (except to the extent such gain consists of Net Proceeds
subject to Section 2.05(b)(ii)),

(tu)    to the extent deducted in the computation of Consolidated EBITDA, cash
interest income, and

 

35



--------------------------------------------------------------------------------

(uv)    the amount related to items that were deducted from or not added to Net
Income in connection with calculating Consolidated Net Income or were deducted
from or not added to Consolidated Net Income in calculating Consolidated EBITDA
to the extent either (x) such items represented cash received by Holdings, the
Borrower or any Restricted Subsidiary or (y) does not represent cash paid by
Holdings, the Borrower or any Restricted Subsidiary, in each case on a
consolidated basis during such Excess Cash Flow Period.

“Excess Cash Flow Period” means each fiscal year of Holdings commencing with the
fiscal year ending December 31, 2018.

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

“Excluded Subsidiary” means (a) any Subsidiary that is not a wholly owned
Subsidiary of the Borrower or a Guarantor, (b) any Subsidiary that is prohibited
by applicable Law or Contractual Obligations existing on the Closing Date (or,
in the case of any newly formed or acquired Subsidiary, in existence at the time
of formation or acquisition thereof but not entered into in contemplation
hereof) from guaranteeing the Obligations or if guaranteeing the Obligations
would require governmental (including regulatory) consent, approval, license or
authorization (unless such consent, approval, license or authorization has been
obtained or, if reasonably requested by the Administrative Agent, is obtained
after commercially reasonable efforts to obtain the same), (c) any other
Subsidiary with respect to which, in the reasonable judgment of the Borrower in
consultation with the Administrative Agent, providing a Guarantee would result
in material adverse tax consequences, (d) any other Subsidiary with respect to
which the Administrative Agent and the Borrower reasonably agree that the burden
or cost or other consequences of providing a Guarantee shall be excessive in
view of the benefits to be obtained by the Lenders therefrom, (e) any CFC or any
direct or indirect subsidiary of any CFC, (f) any not-for-profit Subsidiaries,
(g) any Unrestricted Subsidiaries, (h) any FSHCO or any direct or indirect
subsidiary of any FSHCO, (i) any captive insurance subsidiaries, (j) any joint
ventures if guaranteeing the Obligations would require third party (other than
Holdings, the Borrower and the Restricted Subsidiaries) consent, approval,
license or authorization, unless such consent, approval, license or
authorization has been obtained, (k) any Immaterial Subsidiary and (l) any
Subsidiary established or created pursuant to Section 7.02(u) and meeting the
requirements of the proviso thereto; provided that such Subsidiary shall only be
an Excluded Subsidiary for the period immediately prior to such acquisition.

“Excluded Swap Obligation” means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
as applicable, such Swap Obligation (or any Guarantee or security interest
thereof, as applicable) is or becomes illegal under the Commodity Exchange Act
or any rule, regulation, or order of the Commodity Futures Trading Commission
(or the application or official interpretation of any thereof). If a Swap
Obligation arises under a master agreement governing more than one Swap, such
exclusion shall apply only to the portion of such Swap Obligation that is
attributable to Swaps for which such Guarantee or security interest is or
becomes illegal.

 

36



--------------------------------------------------------------------------------

“Excluded Taxes” mean, with respect to any Agent or any Lender (i) Taxes imposed
on or measured by its net income, however denominated, and franchise Taxes and
branch profits Taxes, in each case, (a) imposed as a result of such recipient
being organized under the laws of or having its principal office (or, in the
case of any Lender, its applicable Lending Office) located in the jurisdiction
imposing such Tax (or any political subdivision thereof), or (b) imposed as a
result of any present or former connection between such Lender or Agent and such
jurisdiction other than any connections arising from having executed, delivered,
become a party to, engaged in any transactions pursuant to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document
(such Taxes, “Other Connection Taxes”), (ii) Taxes attributable to the failure
by any Agent or Lender to comply with Section 3.01(d), (iii) in the case of any
Lender (other than an assignee pursuant to a request by the Borrower under
Section 3.07), any U.S. federal withholding Tax imposed pursuant to a law that
is in effect on the date such Lender acquires its interest in the applicable
Loan, Commitment or L/C Obligation, or designates a new Lending Office, except
to the extent such Lender (or its assignor, if any) was entitled immediately
prior to the time of designation of a new Lending Office (or assignment) to
receive additional amounts with respect to such withholding Tax pursuant to
Section 3.01, and (iv) any withholding Taxes imposed under FATCA. For the
avoidance of doubt, the term “Lender” for purposes of this definition shall
include each L/C Issuer and Swing Line Lender.

“Existing Credit Agreement” means that certain credit agreement dated as of the
Original Closing Date, by and among Holdings, the Borrower, the other Guarantors
party thereto, the lenders from time to time party thereto and Royal Bank of
Canada, as the administrative agent.

“Existing Letters of Credit” means each letter of credit listed on
Schedule 1.01C.

“Existing Revolver Tranche” has the meaning provided in Section 2.16(b).

“Existing Term Loan Tranche” has the meaning provided in Section 2.16(a).

“Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Extended Revolving Credit Commitments” has the meaning provided in Section
2.16(b).

“Extended Term Loans” has the meaning provided in Section 2.16(a).

“Extending Revolving Credit Lender” has the meaning provided in Section 2.16(c).

“Extending Term Lender” has the meaning provided in Section 2.16(c).

“Extension” means the establishment of an Extension Series by amending a Loan
pursuant to Section 2.16 and the applicable Extension Amendment.

“Extension Amendment” has the meaning provided in Section 2.16(d).

“Extension Election” has the meaning provided in Section 2.16(c).

 

37



--------------------------------------------------------------------------------

“Extension Request” means any Term Loan Extension Request or Revolver Extension
Request, as the case may be.

“Extension Series” means any Term Loan Extension Series or a Revolver Extension
Series, as the case may be.

“Facility” means the Initial Term Loans, the 2018 Incremental Term Loans, a
given Class of Incremental Term Loans or Term Commitments, a given Refinancing
Series of Refinancing Term Loans, a given Extension Series of Extended Term
Loans, the Revolving Credit Facility, a given Class of Incremental Revolving
Credit Commitments, a given Refinancing Series of Other Revolving Credit
Commitments, or a given Extension Series of Extended Revolving Credit
Commitments, as the context may require.

“fair market value” means, with respect to any asset or group of assets on any
date of determination, the value of the consideration obtainable in a sale of
such asset at such date of determination assuming a sale by a willing seller to
a willing purchaser dealing at arm’s length and arranged in an orderly manner
over a reasonable period of time having regard to the nature and characteristics
of such asset, as reasonably determined by the Borrower in good faith (which
determination shall be conclusive).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future Treasury
Regulations or official administrative interpretations thereof, any agreements
entered into pursuant to Section 1471(b)(1) of the Code and any fiscal or
regulatory legislation, rules or practices adopted pursuant to any governmental
agreement, treaty or convention among Governmental Authorities and implementing
such Sections of the Code.

“FCC” means the Federal Communications Commission and any successor governmental
agency performing functions similar to those performed by the Federal
Communications Commission on the date hereof.

“FCC License” means any of the material licenses, authorizations, consents,
waivers, approvals, registrations and permits relating to the Stations granted
or issued by the FCC to any Loan Party and required under the Communications Act
or otherwise used in the operation of any of the Stations and all extensions,
additions and renewals thereto or thereof.

“FCPA” means the Foreign Corrupt Practices Act of 1977, as amended, and the
rules and regulations thereunder.

“Federal Reserve Bank of New York’s Website” means the website of the Federal
Reserve Bank of New York at http://www.newyorkfed.org, or any successor source.

“Fee Letters” mean, collectively, (i) that certain Fee Letter dated as of
October 24, 2017 by and among the Borrower, Holdings and U.S. Bank National
Association and, (ii) that certain Fee Letter dated as of the Amendment No. 2
Effective Date by and among the Borrower, Holdings and U.S. Bank National
Association and (iii) that certain Fee Letter dated as of October 24, 2017 by
and among the Borrower, Holdings and Guggenheim Securities, LLC.

 

38



--------------------------------------------------------------------------------

“Federal Funds Rate” means, for any day, the greater of (a) zero percent (0.0%)
and (b) the rate per annum calculated by the Federal Reserve Bank of New York
based on such day’s federal funds transactions by depository institutions (as
determined in such manner as the Federal Reserve Bank of New York shall set
forth on its public website from time to time) and published on the next
succeeding Business Day by the Federal Reserve Bank of New York as the federal
funds effective rate or, if such rate is not so published for any day which is a
Business Day, the average of the quotations at approximately 10:00 a.m. (Central
time) on such day for such transactions received by the Administrative Agent
from three federal funds brokers of recognized standing selected by the
Administrative Agent in its sole discretion.

“Financial Covenant” means the covenant set forth in Section 7.10.

“FIRREA” means the Financial Institutions Reform, Recovery and Enforcement Act
of 1989, as amended.

“First Lien Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) Consolidated First Lien Debt as of the last day of such Test Period to
(b) Consolidated EBITDA of Holdings, the Borrower and the Restricted
Subsidiaries for such Test Period.

“Flood Insurance Laws” means, collectively, (i) the National Flood Insurance Act
of 1968 as now or hereafter in effect or any successor statute thereto, (ii) the
Flood Disaster Protection Act of 1973 as now or hereafter in effect or any
successor statue thereto, (iii) the National Flood Insurance Reform Act of 1994
as now or hereafter in effect or any successor statute thereto and (iv) the
Flood Insurance Reform Act of 2004 as now or hereafter in effect or any
successor statute thereto.

“First Lien Intercreditor Agreement” means an intercreditor agreement reasonably
satisfactory to the Administrative Agent and the Collateral Agent between the
Collateral Agent and one or more collateral agents or representatives for the
holders of Credit Agreement Refinancing Indebtedness issued or incurred pursuant
to Section 7.03(n) that is intended to be secured on a pari passu basis with the
Obligations.

“Foreign Disposition” has the meaning set forth in Section 2.05(b)(ix).

“Foreign Subsidiary” means any direct or indirect Subsidiary of the Borrower
which is not a Domestic Subsidiary.

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

“Fronting Exposure” means, at any time there is a Defaulting Lender, (a) with
respect to the L/C Issuer, such Defaulting Lender’s Pro Rata Share of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Pro Rata Share of
Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.

 

39



--------------------------------------------------------------------------------

“FSHCO” means any direct or indirect Subsidiary of the Borrower or a Guarantor
that owns no material assets other than equity interests (or equity interests
treated as indebtedness) of one or more direct or indirect CFCs.

“Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar
extensions of credit in the ordinary course.

“GAAP” means generally accepted accounting principles in the United States of
America, as in effect from time to time; provided, however, that (i) GAAP shall
be construed, and all computations of amounts and ratios referred to herein
shall be made, without giving effect to any election under FASB ASC Topic 825
(or any other Financial Accounting Standard having a similar result or effect)
to value any Indebtedness or other liabilities of Holdings or any of its
Subsidiaries at “fair value,” as defined therein, and Indebtedness shall be
measured at the aggregate principal amount thereof, and (ii) the accounting for
operating leases and capital leases under GAAP as in effect on the date hereof
(including, without limitation, Accounting Standards Codification 840) shall
apply for the purposes of determining compliance with the provisions of this
Agreement, including the definition of Capital Lease Obligations; provided that
lease obligations that are treated as Capital Lease Obligations solely by virtue
of being entered into with an Affiliate shall be treated as operating lease
obligations.

“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any agency, authority, instrumentality,
regulatory body, court, administrative tribunal, central bank or other entity
exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government.

“Granting Lender” has the meaning set forth in Section 10.07(i).

“Guarantee” means, as to any Person, without duplication, (a) any obligation,
contingent or otherwise, of such Person guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other monetary obligation payable or
performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other monetary obligation, (ii) to purchase or
lease property, securities or services for the purpose of assuring the obligee
in respect of such Indebtedness or other monetary obligation of the payment or
performance of such Indebtedness or other monetary obligation, (iii) to maintain
working capital, equity capital or any other financial statement condition or
liquidity or level of income or cash flow of the primary obligor so as to enable
the primary obligor to pay such Indebtedness or other monetary obligation, or
(iv) entered into for the purpose of assuring in any other manner the obligee in
respect of such Indebtedness or other monetary obligation of the payment or
performance thereof or to protect such obligee against loss in respect thereof
(in whole or in part), or (b) any Lien on any assets of such Person securing any
Indebtedness or other monetary obligation of any other Person, whether or not
such Indebtedness or other monetary obligation is assumed by such Person (or any
right, contingent or otherwise, of any holder of such Indebtedness to obtain any
such Lien); provided that the term “Guarantee” shall not include endorsements
for collection or deposit, in either case in the ordinary course of business, or
customary and reasonable indemnity obligations in effect on the Closing Date or
entered into in

 

40



--------------------------------------------------------------------------------

connection with any acquisition or disposition of assets permitted under this
Agreement (other than such obligations with respect to Indebtedness). The amount
of any Guarantee shall be deemed to be an amount equal to the stated or
determinable amount of the related primary obligation, or portion thereof, in
respect of which such Guarantee is made or, if not stated or determinable, the
maximum reasonably anticipated liability in respect thereof as determined by the
guaranteeing Person in good faith. The term “Guarantee” as a verb has a
corresponding meaning.

“Guaranteed Obligations” has the meaning set forth in Section 11.01.

“Guarantors” means, collectively, (i) Holdings, (ii) the Subsidiary Guarantors
listed on Schedule 1.01G as of the 2018 Incremental Term Loan Amendment
Effective Date (provided, that for the avoidance of doubt, no Immaterial
Subsidiary shall be required to be listed on Schedule 1.01G), (iii) those
Subsidiaries that issue a Guarantee of the Obligations after the Closing Date
pursuant to Section 6.11 or otherwise, at the option of the Borrower, issue a
Guarantee of the Obligations (other than, with respect to any such Subsidiary,
any Excluded Swap Obligations of such Subsidiary) after the Closing Date and
(iv) solely in respect of any Secured Hedge Agreement or Treasury Services
Agreement to which the Borrower is not a party, the Borrower, in each case,
until the Guaranty thereof is released in accordance with this Agreement.

“Guaranty” means, collectively, the guaranty of the Obligations (other than,
with respect to any Guarantor, any Excluded Swap Obligations of such Guarantor)
by the Guarantors pursuant to this Agreement.

“Hazardous Materials” means all materials, pollutants, contaminants, chemicals,
compounds, constituents, substances or wastes, in any form, including petroleum
or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, mold, or other emissions that are
regulated pursuant to, or which could give rise to liability under, applicable
Environmental Law.

“Hedge Bank” means any Person that was an Agent, a Lender or an Affiliate of any
Agent or a Lender at the time it entered into a Secured Hedge Agreement or that
becomes an Agent, a Lender or an Affiliate of an Agent or a Lender at any time
during which such arrangement is in effect, in its capacity as a party thereto.

“Holdings” has the meaning set forth in the introductory paragraph to this
Agreement

“Honor Date” has the meaning set forth in Section 2.03(c)(i).

“Identified Participating Lenders” has the meaning set forth in Section
2.05(a)(v)(C)(3).

“Identified Qualifying Lenders” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Immaterial Subsidiary” means any Subsidiary that, as of the date of the most
recent financial statements required to be delivered pursuant to Section 6.01(a)
or (b), does not have (a) assets (when combined with the assets of all other
Immaterial Subsidiaries after eliminating intercompany obligations) in excess of
5.0% of Consolidated Total Assets or (b) revenues (when combined with the
revenues of all other Immaterial Subsidiaries, after eliminating intercompany
obligations) for the period of four consecutive fiscal quarters ending on such
date in excess of 5.0% of the consolidated revenues of the Borrower and the
Restricted Subsidiaries for such period.

 

41



--------------------------------------------------------------------------------

“Incremental Amendment” has the meaning set forth in Section 2.14(f).

“Incremental Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Facility Closing Date” has the meaning set forth in Section
2.14(d).

“Incremental Lenders” has the meaning set forth in Section 2.14(c), including,
but without limitation, the 2018 Incremental Term Loan Lenders.

“Incremental Loan” has the meaning set forth in Section 2.14(b), including, but
without limitation, the 2018 Incremental Term Loans.

“Incremental Loan Request” has the meaning set forth in Section 2.14(a).

“Incremental Revolving Credit Commitments” has the meaning set forth in Section
2.14(a).

“Incremental Revolving Credit Lender” has the meaning set forth in Section
2.14(c).

“Incremental Revolving Credit Loan” has the meaning set forth in Section
2.14(b).

“Incremental Term Commitments” has the meaning set forth in Section 2.14(a).

“Incremental Term Lender” has the meaning set forth in Section 2.14(c).

“Incremental Term Loan” has the meaning set forth in Section 2.14(b).

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following:

(a)    all obligations of such Person for borrowed money and all obligations of
such Person evidenced by bonds, debentures, notes, loan agreements or other
similar instruments;

(b)    the maximum amount (after giving effect to any prior drawings or
reductions which may have been reimbursed) of all outstanding letters of credit
(including standby and commercial), bankers’ acceptances, bank guaranties,
surety bonds, performance bonds and similar instruments issued or created by or
for the account of such Person;

(c)    net obligations of such Person under any Swap Agreement;

(d)    all obligations of such Person to pay the deferred purchase price of
property or services (other than (i) trade accounts and accrued expenses payable
in the ordinary course of business, (ii) accruals for payroll and (iii) other
liabilities accrued in the ordinary course);

 

42



--------------------------------------------------------------------------------

(e)    indebtedness (excluding prepaid interest thereon) secured by a Lien on
property owned or being purchased by such Person (including indebtedness arising
under conditional sales or other title retention agreements and mortgage,
industrial revenue bond, industrial development bond and similar financings),
whether or not such indebtedness shall have been assumed by such Person or is
limited in recourse;

(f)    all Capital Lease Obligations; and

(g)    all obligations of such Person in respect of Disqualified Equity
Interests; and

(h)    to the extent not otherwise included above, all Guarantees of such Person
in respect of any of the foregoing.

For all purposes hereof, the Indebtedness of any Person shall (A) include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation or limited liability company or the foreign
equivalent thereof) in which such Person is a general partner or a joint
venturer, (i) unless such Indebtedness is expressly made non-recourse to such
Person or (ii) except to the extent such Person’s liability for such
Indebtedness is otherwise expressly limited and only to the extent such
Indebtedness would be included in the calculation of Consolidated Total Debt and
(B) exclude all trade liabilities and intercompany liabilities among Holdings,
the Borrower and the Restricted Subsidiaries having a term not exceeding 364
days (inclusive of any roll-over or extensions of terms) and made in the
ordinary course of business. The amount of any net obligation under any Swap
Agreement on any date shall be deemed to be the Swap Termination Value thereof
as of such date. The amount of Indebtedness of any Person for purposes of
clause (e) shall be deemed to be equal to the lesser of (i) the aggregate unpaid
amount of such Indebtedness and (ii) the fair market value of the property
encumbered thereby as determined by such Person in good faith.

“Indemnified Liabilities” has the meaning set forth in Section 10.05.

“Indemnified Taxes” means Taxes, other than Excluded Taxes, imposed on or with
respect to any payment made by or on account of any obligation of any Loan Party
under any Loan Document.

“Indemnitees” has the meaning set forth in Section 10.05.

“Information” has the meaning set forth in Section 10.08.

“Initial Revolving Borrowing” means one or more borrowings of Revolving Credit
Loans on the Closing Date in an amount not to exceed the aggregate amounts
specified or referred to in the definition of the term “Permitted Initial
Revolving Credit Borrowing Purposes”; provided, that, without limitation,
Letters of Credit may be issued on the Closing Date to backstop or replace
letters of credit, guarantees and performance or similar bonds outstanding on
the Closing Date (including deemed issuances of Letters of Credit under this
Agreement resulting from existing issuers of letters of credit outstanding on
the Closing Date agreeing to become L/C Issuers under this Agreement).

 

43



--------------------------------------------------------------------------------

“Initial Term Commitment” means, as to each Term Lender, its obligation to make
an Initial Term Loan to the Borrower pursuant to Section 2.01(a) in an aggregate
amount not to exceed the amount set forth opposite such Term Lender’s name in
Schedule 1.01A(i) under the caption “Initial Term Commitment” or in the
Assignment and Assumption pursuant to which such Term Lender becomes a party
hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement (including Section 2.14). The initial aggregate
amount of the Initial Term Commitments on the Closing Date is $225,000,000.

“Initial Term Loans” means the term loans made by the Lenders on the Closing
Date to the Borrower pursuant to Section 2.01(a).

“Intellectual Property Security Agreement” means each Copyright Short
Form Security Agreement, Trademark Short Form Security Agreement and Patent
Short Form Security Agreement (each as defined in the Security Agreement), in
each case executed and delivered pursuant to the Security Agreement.

“Intercreditor Agreements” means the First Lien Intercreditor Agreement and the
Junior Lien Intercreditor Agreement, collectively, in each case to the extent in
effect.

“Interest Expense” means, with respect to any Person for any period, the sum of
(a) gross interest expense of such Person for such period on a consolidated
basis, including (i) the amortization of deferred financing costs, debt
discounts or premiums, debt issuance costs, commissions and expenses, (ii) the
amortization of all fees (including fees with respect to Swap Agreements)
payable in connection with the incurrence of Indebtedness to the extent included
in interest expense, (iii) the portion of any payments or accruals with respect
to Capital Lease Obligations allocable to interest expense, (iv) commissions,
discounts and other fees and charges owed with respect to letters of credit and
bankers’ acceptance financing, (v) net costs under hedging agreements and
(vi) redeemable preferred stock dividend expenses, (b) capitalized interest of
such Person and (c) dividends and similar distributions made in cash in respect
of Disqualified Equity Interests of such Person. For purposes of the foregoing,
gross interest expense shall be determined after giving effect to any net
payments made or received and costs incurred by Holdings, the Borrower and the
Restricted Subsidiaries with respect to Swap Agreements.

“Interest Payment Date” means, (a) as to any Eurocurrency Rate Loan, the last
day of each Interest Period applicable to such Loan and the Maturity Date of the
Facility under which such Loan was made; provided that if any Interest Period
for a Eurocurrency Rate Loan exceeds three months, the respective dates that
fall every three months after the beginning of such Interest Period shall also
be Interest Payment Dates and (b) as to any Base Rate Loan (including a Swing
Line Loan), the last Business Day of each March, June, September and December
(commencing with December 2017) and the Maturity Date of the Facility under
which such Loan was made.

“Interest Period” means, as to each Eurocurrency Rate Loan, the period
commencing on the date such Eurocurrency Rate Loan is disbursed or converted to
or continued as a Eurocurrency Rate Loan and ending on the date one, two, three
or six months thereafter or, to the extent agreed by each Lender of such
Eurocurrency Rate Loan, twelve months or less than one month thereafter, as
selected by the Borrower in its Committed Loan Notice; provided that:

 

44



--------------------------------------------------------------------------------

(i)    any Interest Period that would otherwise end on a day that is not a
Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;

(ii)    any Interest Period (other than an Interest Period having a duration of
less than one month) that begins on the last Business Day of a calendar month
(or on a day for which there is no numerically corresponding day in the calendar
month at the end of such Interest Period) shall end on the last Business Day of
the calendar month at the end of such Interest Period; and

(iii)    no Interest Period shall extend beyond the Maturity Date of the
Facility under which such Loan was made.

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests or debt or other securities of another Person,
(b) a loan, advance or capital contribution to, Guarantee or assumption of
Indebtedness of, or purchase or other acquisition of any other debt or equity
participation or interest in, another Person, including any partnership or joint
venture interest in such other Person, excluding, in the case of Holdings, the
Borrower and the Restricted Subsidiaries, intercompany current liabilities
incurred in the ordinary course of business in connection with the cash
management operations of Holdings, the Borrower and the Restricted Subsidiaries
or (c) the purchase or other acquisition (in one transaction or a series of
transactions) of all or substantially all of the property and assets or business
of another Person or assets constituting a business unit, line of business or
division of such Person. For purposes of covenant compliance, the amount of any
Investment at any time shall be the amount actually invested (measured at the
time made), without adjustment for subsequent increases or decreases in the
value of such Investment.

“IP Rights” has the meaning set forth in Section 5.17.

“ISP” means, with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance of the relevant Letter of Credit).

“Joint Bookrunners” means Guggenheim Securities, LLC and U.S. Bank National
Association in their respective capacities as joint bookrunners under this
Agreement.

“Joint Venture” means any joint venture or similar arrangement (in each case,
regardless of legal formation), including but not limited to collaboration
arrangements, profit sharing arrangements or other similar contractual
arrangements.

“Junior Financing Documentation” means any documentation governing any
Restricted Indebtedness.

“Junior Lien Intercreditor Agreement” means an intercreditor reasonably
satisfactory to the Administrative Agent and the Collateral Agent between the
Collateral Agent and one or more collateral agents or representatives for the
holders of Permitted Ratio Debt issued or incurred

 

45



--------------------------------------------------------------------------------

pursuant to Section 7.03(m) or Credit Agreement Refinancing Indebtedness issued
or incurred pursuant to Section 7.03(n), in each case, that is intended to be
secured on a second lien (or other junior lien) basis to the liens securing the
Obligations.

“Latest Maturity Date” means, at any date of determination, the latest Maturity
Date applicable to any Loan or Commitment hereunder at such time, including the
latest maturity date of any Refinancing Term Loan, any Refinancing Term
Commitment, any Extended Term Loan, any Extended Revolving Credit Commitment,
any Incremental Term Loans, any Incremental Revolving Credit Commitments or any
Other Revolving Credit Commitments, in each case as extended in accordance with
this Agreement from time to time.

“Laws” means, collectively, all applicable international, foreign, federal,
state and local statutes, treaties, rules, guidelines, directives, regulations,
ordinances, codes and administrative or judicial precedents or authorities,
including the interpretation or administration thereof by any Governmental
Authority charged with the enforcement, interpretation or administration
thereof, and all applicable administrative orders, directed duties, requests,
licenses, authorizations and permits of, and agreements with, any Governmental
Authority.

“L/C Advance” means, with respect to each Revolving Credit Lender, such Lender’s
funding of its participation in any L/C Borrowing in accordance with its Pro
Rata Share or other applicable share provided for under this Agreement.

“L/C Borrowing” means an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the applicable Honor Date or
refinanced as a Revolving Credit Borrowing.

“L/C Credit Extension” means, with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the renewal or increase of
the amount thereof.

“L/C Disbursement” means any payment made by an L/C Issuer pursuant to a Letter
of Credit.

“L/C Issuer” means U.S. Bank National Association, the L/C Issuers listed on
Schedule 1.01C (solely with respect to the Existing Letters of Credit (including
any amendment, renewal or replacement thereof)) and any other Lender that
becomes an L/C Issuer in accordance with Section 2.03(k) or 10.07(k), in each
case, in its capacity as an issuer of Letters of Credit hereunder, or any
successor issuer of Letters of Credit hereunder. If there is more than one L/C
Issuer at any given time, the term L/C Issuer shall refer to the relevant L/C
Issuer(s).

“L/C Obligations” means, as at any date of determination, the aggregate undrawn
amount of all outstanding Letters of Credit plus the aggregate of all
Unreimbursed Amounts, including all L/C Borrowings. For purposes of computing
the amount available to be drawn under any Letter of Credit, the amount of such
Letter of Credit shall be determined in accordance with Section 2.03(l). For all
purposes of this Agreement, if on any date of determination a Letter of Credit
has expired by its terms but any amount may still be drawn thereunder by reason
of the operation of Rule 3.14 of the ISP, such Letter of Credit shall be deemed
to be “outstanding” in the amount so remaining available to be drawn.

 

46



--------------------------------------------------------------------------------

“LCA Election” has the meaning specified in Section 1.11.

“LCA Test Date” has the meaning specified in Section 1.11.

“Lead Arrangers” means Guggenheim Securities, LLC and U.S. Bank National
Association, in their respective capacities as joint lead arrangers and joint
bookrunners under this Agreement.

“Lender” has the meaning set forth in the introductory paragraph to this
Agreement and, as the context requires, includes an L/C Issuer and the Swing
Line Lender, and their respective successors and assigns as permitted hereunder,
each of which is referred to herein as a “Lender.”

“Lender Default” means (i) the refusal (which may be given verbally or in
writing and has not been retracted) or failure of any Lender to make available
its portion of any incurrence of Revolving Credit Loans or reimbursement
obligations in respect of Letters of Credit required to be made by it, which
refusal or failure is not cured within two Business Days after the date of such
refusal or failure; (ii) the failure of any Lender to pay over to the
Administrative Agent, any L/C Issuer or any other Lender any other amount
required to be paid by it hereunder within two Business Days of the date when
due, unless subject to a good faith dispute; (iii) a Lender has notified the
Borrower or the Administrative Agent that it does not intend to comply with its
funding obligations, or has made a public statement to that effect with respect
to its funding obligations, under the Revolving Credit Facility or under other
agreements generally in which it commits to extend credit; (iv) a Lender has
failed, within three Business Days after request by the Administrative Agent, to
confirm that it will comply with its prospective funding obligations under the
Revolving Credit Facility (provided that such Lender shall cease to be a
Defaulting Lender pursuant to this clause (iv) upon receipt of such written
confirmation by the Administrative Agent) or (v) a Lender has admitted in
writing that it is insolvent or such Lender becomes subject to a Lender-Related
Distress Event or a Bail-inBail-In Action. For the avoidance of doubt, a Lender
Default shall only apply with respect to a Lender in respect of each Facility
with respect to which such Lender Default applies.

“Lender-Related Distress Event” means, with respect to any Lender or any person
that directly or indirectly controls such Lender (each, a “Distressed Person”),
as the case may be, a voluntary or involuntary case with respect to such
Distressed Person under any debtor relief law, or a custodian, conservator,
receiver or similar official is appointed for such Distressed Person or any
substantial part of such Distressed Person’s assets, or such Distressed Person
or any person that directly or indirectly controls such Distressed Person is
subject to a forced liquidation, or such Distressed Person makes a general
assignment for the benefit of creditors or is otherwise adjudicated as, or
determined by any Governmental Authority having regulatory authority over such
Distressed Person or its assets to be, insolvent or bankrupt; provided that a
Lender-Related Distress Event shall not be deemed to have occurred solely by
virtue of the ownership or acquisition of any Equity Interests in any Lender or
any person that directly or indirectly Controls such Lender by a Governmental
Authority or an instrumentality thereof so long as such ownership interest does
not result in or provide such Lender with immunity from the jurisdiction of
courts within the United States or from the enforcement of judgments or writs of
attachment on its assets or permit such Lender (or such Governmental Authority
or instrumentality) to reject, repudiate, disavow or disaffirm any contracts or
agreements made with such Lender.

 

47



--------------------------------------------------------------------------------

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

“Letter of Credit” means any standby letter of credit issued hereunder,
including the Existing Letters of Credit.

“Letter of Credit Fees” has the meaning set forth in Section 2.03(h).

“Letter of Credit Application” means an application and agreement for the
issuance or amendment of a Letter of Credit, which shall be substantially in the
form of Exhibit B-2 or otherwise in a form reasonably acceptable to the relevant
L/C Issuer.

“Letter of Credit Expiration Date” means the day that is five (5) Business Days
prior to the scheduled Maturity Date then in effect for the applicable Revolving
Credit Facility (or, if such day is not a Business Day, the next preceding
Business Day).

“Letter of Credit Sublimit” means the lesser of (a) $5,000,000 and (b) the
aggregate unused amount of the Revolving Credit Commitments then in effect. The
Letter of Credit Sublimit is part of, and not in addition to, the Revolving
Credit Facility.

“License Sub” means any special purpose Subsidiary of Borrower that holds FCC
Licenses and “License Subs” means all such License Subs.

“Lien” means any mortgage, pledge, hypothecation, assignment (by way of security
or otherwise), deposit arrangement, encumbrance having the effect of security,
lien (statutory or other), charge (legal or equitable), or preference, priority
or other security interest or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any easement, and any Capital Lease Obligations having substantially the same
economic effect as any of the foregoing).

“Limited Condition Acquisition” means any acquisition by the Borrower or one or
more of the Restricted Subsidiaries permitted pursuant to the Loan Documents
whose consummation is not conditioned on the availability of, or on obtaining,
third party financing and which is designated as a Limited Condition Acquisition
by the Borrower or such Restricted Subsidiary in writing to the Administrative
Agent and the Lenders; provided that the Consolidated Net Income (and any other
financial defined term derived therefrom) shall not include any Consolidated Net
Income of or attributable to the target company or assets associated with any
such Limited Condition Acquisition for usages other than in connection with the
applicable transaction pertaining to such Limited Condition Acquisition unless
and until the closing of such Limited Condition Acquisition shall have actually
occurred.

“Liquidity” means, at any time, the sum of (a) the aggregate amount of
unrestricted cash of Holdings, the Borrower and their Restricted Subsidiaries at
such time (i) maintained in deposit accounts subject to control agreements in
favor of Administrative Agent or (ii) from the Amendment No. 2 Effective Date
until the date that is fourteen (14) days (or such longer period as the
Administrative Agent may agree in writing in its sole discretion) following the
Amendment No. 2 Effective Date, maintained in deposit accounts at Goldman

 

48



--------------------------------------------------------------------------------

Sachs, Capital One, National Association, Synovus Bank and BankUnited N.A. plus
(b) the aggregate unused Revolving Credit Commitments at such time, less (c) the
aggregate amount of checks issued by Holdings, the Borrower and their Restricted
Subsidiaries that have not been presented for payment to the applicable
financial institution, less (d) Accounts owed by Holdings, Borrower and their
Restricted Subsidiaries that remain unpaid (i) with respect to accounts payable
to Nielsen and Katz, ninety (90) days past the original due date thereof as set
forth in the invoice relating thereto and (ii) with respect to all other
accounts payable, sixty (60) days past the original due date thereof as set
forth in the invoice relating thereto.

“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan, a Revolving Credit Loan or a Swing Line Loan
(including any Incremental Term Loan and any extensions of credit under any
Revolving Commitment Increase).

“Loan Documents” means, collectively, (i) this Agreement, (ii) the Notes,
(iii) the Collateral Documents, (iv) each Intercreditor Agreement to the extent
then in effect and, (v) each subordination agreement, including the Beasley
Subordination Agreement, and (vi) any Refinancing Amendment, Incremental
Amendment or Extension Amendment.

“LIBOR” means the London interbank offered rate.

“Loan Parties” means, collectively, the Borrower and each Guarantor.

“Margin Stock” has the meaning set forth in Regulation U issued by the FRB.

“Marketing Agreement” means any time brokerage agreement, local marketing
agreement or management services agreement or similar arrangement with respect
to the management or programming of any radio station (including the Stations)
or any other broadcast properties to which Borrower or any of its Subsidiaries
is a party in effect at such time; provided that Marketing Agreement shall not
include any of the foregoing with respect to any AM Station for which Borrower
or any of its Subsidiaries is the FCC Licensee.

“Marketing Agreement Payments” means, for any period, all costs, fees, expenses
or other payments made by any Loan Party to any Person that is not an Affiliate
of a Loan Party pursuant to any Marketing Agreement.

“Master Agreement” has the meaning set forth in the definition of “Swap
Agreement.”

“Material Adverse Effect” means a (a) material adverse effect on the business,
operations, assets, liabilities (actual or contingent) or financial condition of
Holdings and the Restricted Subsidiaries, taken as a whole or (b) material
impairment of the validity and enforceability of, or a material impairment of
the material rights, remedies or benefits available to, the Lenders, any L/C
Issuer or any Agent under any Loan Document.

“Material Real Property” means any Real Property owned in fee by any Loan Party
with a fair market value in excess of $2,000,000250,000 (with respect to real
property acquired after the ClosingAmendment No. 2 Effective Date, at the time
of acquisition) and located in the United States; provided that no Real Property
owned in fee by any Loan Party as of the ClosingAmendment No. 2 Effective Date
shall be considered “Material Real Property”.

 

49



--------------------------------------------------------------------------------

“Maturity Date” means (i) with respect to the Initial Term Loans, and the 2018
Incremental Term Loans, November 1, 2023, (ii) with respect to the Revolving
Credit Commitments, the date that is five years after the Closing Date,
(iii) with respect to any tranche of Extended Term Loans or Extended Revolving
Credit Commitments, the final maturity date applicable thereto as specified in
the applicable Extension Request accepted by the respective Lender or Lenders,
(iv) with respect to any Refinancing Term Loans or Other Revolving Credit
Commitments, the final maturity date applicable thereto as specified in the
applicable Refinancing Amendment and (v) with respect to any Incremental Term
Loans or Incremental Revolving Credit Commitments, the final maturity date
applicable thereto as specified in the applicable Incremental Amendment.

“Maximum Rate” has the meaning set forth in Section 10.10.

“Minimum Liquidity Amount” has the meaning set forth in Section 7.10(c).

“Minimum Liquidity Covenant” has the meaning set forth in Section 7.10(c).

“Minimum Liquidity Test Date” has the meaning set forth in Section 7.10(c).

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

“Mortgage Policies” has the meaning set forth in the definition of “Collateral
and Guarantee Requirement”.

“Mortgage” means a fully executed and notarized mortgage, deed of trust, or a
deed to secure debt, as applicable, in proper form for filing or recording in
all filing or recording offices, if any, that the Administrative Agent may
reasonably deem necessary or desirable in order to create a valid and subsisting
perfected Lien (subject only to Liens described in the Mortgage Policies) on the
property and/or rights described therein made by a Loan Party in favor of the
Collateral Agent for the benefit of the Secured Parties, in each case, in form
and substance reasonably satisfactory to the Collateral Agent and with such
terms and provisions as may be required by the applicable Laws of the relevant
jurisdiction, as the same may be amended, modified, restated or supplemented
from time to time.

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 3(37) or 4001(a)(3) of ERISA, to which Holdings, the Borrower, any
Restricted Subsidiary or any ERISA Affiliate makes or is obligated to make
contributions, or during the preceding five plan years, has made or been
obligated to make contributions.

“Net Income” means, with respect to any Person, the net income (loss) of such
Person, determined in accordance with GAAP and before any reduction in respect
of preferred stock dividends.

“Net Proceeds” means:

(a)    100% of the cash proceeds actually received by Holdings, the Borrower or
any of the Restricted Subsidiaries (including any cash payments received by way
of deferred payment of principal pursuant to a note or installment receivable or
purchase price

 

50



--------------------------------------------------------------------------------

adjustment receivable or otherwise and including casualty insurance settlements
and condemnation awards, but in each case only as and when received) from any
Disposition or Casualty Event, net of (i) attorneys’ fees, accountants’ fees,
investment banking fees, survey costs, title insurance premiums, and related
search and recording charges, transfer taxes, deed or mortgage recording taxes,
other customary expenses and brokerage, consultant and other customary fees
actually incurred in connection therewith, (ii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness that is secured
by a Lien (other than a Lien that ranks pari passu with or subordinated to the
Liens securing the Obligations) on the asset subject to such Disposition or
Casualty Event and that is required to be repaid (and is timely repaid) in
connection with such Disposition or Casualty Event (other than Indebtedness
under the Loan Documents), (iii) in the case of any Disposition or Casualty
Event by a non-wholly owned Restricted Subsidiary, the pro rata portion of the
Net Proceeds thereof (calculated without regard to this clause (iii))
attributable to minority interests and not available for distribution to or for
the account of Holdings, the Borrower or a wholly owned Restricted Subsidiary as
a result thereof, (iv) taxes paid or reasonably estimated to be payable as a
result thereof, and (v) the amount of any reasonable reserve established in
accordance with GAAP against any adjustment to the sale price or any liabilities
(other than any taxes deducted pursuant to clause (i) above) (x) related to any
of the applicable assets and (y) retained by Holdings, the Borrower or any of
the Restricted Subsidiaries including, without limitation, pension and other
post-employment benefit liabilities and liabilities related to environmental
matters or against any indemnification obligations (however, the amount of any
subsequent reduction of such reserve (other than in connection with a payment in
respect of any such liability) shall be deemed to be Net Proceeds of such
Disposition or Casualty Event occurring on the date of such reduction);
provided, that, if no Event of Default exists at the time such commitment to
reinvest is entered into, the Borrower may reinvest any portion of such proceeds
in assets useful for its business (which shall include any Investment permitted
by this Agreement) within 12 months of such receipt and such portion of such
proceeds shall not constitute Net Proceeds except to the extent not, within 12
months of such receipt, so reinvested or contractually committed to be so
reinvested (it being understood that if any portion of such proceeds are not so
used within such 12-month period but within such 12-month period are
contractually committed to be used, then upon the termination of such contract
or if such Net Proceeds are not so used within 18 months of initial receipt,
such remaining portion shall constitute Net Proceeds as of the date of such
termination or expiry without giving effect to this proviso; it being further
understood that such proceeds shall constitute Net Proceeds notwithstanding any
investment notice if there is a Specified Event of Default at the time of a
proposed reinvestment unless such proposed reinvestment is made pursuant to a
binding commitment entered into at a time when no Specified Event of Default was
continuing); provided, further, that no proceeds realized in a single
transaction or series of related transactions shall constitute Net Proceeds
unless (x) such proceeds shall exceed $1,000,000100,000 or (y) the aggregate net
proceeds excluded under clause (x) exceeds $2,000,000200,000 in any fiscal year
(and thereafter only net cash proceeds in excess of such amount shall constitute
Net Proceeds under this clause (a)); and

 

 

51



--------------------------------------------------------------------------------

(b)    100% of the cash proceeds from the incurrence, issuance or sale by
Holdings, the Borrower or any of the Restricted Subsidiaries of any
Indebtedness, net of all taxes paid or reasonably estimated to be payable as a
result thereof and fees (including investment banking fees and discounts),
commissions, costs and other expenses, in each case incurred in connection with
such incurrence, issuance or sale.

For purposes of calculating the amount of Net Proceeds, fees, commissions and
other costs and expenses payable to Holdings, the Borrower or any Affiliate of
the foregoing shall be disregarded.

“Non-Consenting Lender” has the meaning set forth in Section 3.07(d).

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender.

“Non-Expiring Credit Commitment” has the meaning provided in Section 2.04(g).

“Non-Extension Notice Date” has the meaning set forth in Section 2.03(b)(iii).

“Not Otherwise Applied” means, with reference to any amount of Net Proceeds of
any transaction or event, that such amount (a) was not required to be applied to
prepay the Loans pursuant to Section 2.05(b), and (b) was not previously (and is
not concurrently being) applied in determining the permissibility of a
transaction under the Loan Documents where such permissibility was or is (or may
have been) contingent on receipt of such amount or utilization of such amount
for a specified purpose.

“Note” means a 2018 Incremental Term Loan Note, a Term Note, a Revolving Credit
Note or a Swing Line Note, as the context may require.

“Obligations” means all (x) advances to, and debts, liabilities, obligations,
covenants and duties of, Holdings, the Borrower and the Restricted Subsidiaries
arising under any Loan Document or otherwise with respect to any Loan or Letter
of Credit, whether direct or indirect (including those acquired by assumption),
absolute or contingent, due or to become due, now existing or hereafter arising
and including interest and fees that accrue after the commencement by or against
Holdings, the Borrower or a Restricted Subsidiary of any proceeding under any
Debtor Relief Laws naming such Person as the debtor in such proceeding,
regardless of whether such interest and fees are allowed claims in such
proceeding and (y) obligations of Holdings, the Borrower or any Restricted
Subsidiary thereof arising under any Secured Hedge Agreement or any Treasury
Services Agreement. Without limiting the generality of the foregoing, the
Obligations of the Loan Parties under the Loan Documents (and of their
Restricted Subsidiaries to the extent they have obligations under the Loan
Documents) include (a) the obligation (including guarantee obligations) to pay
principal, interest, Letter of Credit fees, reimbursement obligations, charges,
expenses, fees, Attorney Costs, indemnities and other amounts payable by any
Loan Party under any Loan Document and (b) the obligation of any Loan Party to
reimburse any amount in respect of any of the foregoing that any Lender, in its
sole discretion, may elect to pay or advance on behalf of such Loan Party.
Notwithstanding the foregoing, (a) the obligations of Holdings, the Borrower or
any Restricted Subsidiary under any Secured Hedge Agreement or any Treasury
Services Agreement shall be secured and guaranteed pursuant to the Collateral
Documents and the Guaranty only to the extent that, and for so long as, the
other Obligations are so secured and guaranteed and (b) the definition of
“Obligations” shall not require, or result in, the Guarantee by any Guarantor,
or grant of security interest by any Guarantor to secure, as applicable, any
Excluded Swap Obligations of such Guarantor.

 

52



--------------------------------------------------------------------------------

“OFAC” shall meanmeans the U.S. Department of the Treasury’s Office of Foreign
Assets Control, and any successor thereto.

“Offered Amount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“Offered Discount” has the meaning set forth in Section 2.05(a)(v)(D)(1).

“OID” means original issue discount.

“Organization Documents” means (a) with respect to any corporation, the
certificate of incorporation or articles of incorporation and the bylaws (or
equivalent or comparable constitutive documents with respect to any
non-U.S. jurisdiction); (b) with respect to any limited liability company, the
certificate of incorporation or memorandum and articles of association,
formation or organization and operating agreement (or equivalent or comparable
constitutive documents with respect to any non-U.S. jurisdiction); and (c) with
respect to any partnership, joint venture, trust or other form of business
entity, the partnership, joint venture or other applicable agreement of
formation or organization and any agreement, instrument, deed of trust, filing
or notice with respect thereto filed in connection with its incorporation,
formation or organization with the applicable Governmental Authority in the
jurisdiction of its formation or organization and, if applicable, any
certificate or articles of formation or organization of such entity.

“Original Closing Date” means November 1, 2016.

“Original Transactions” means, collectively, (a) the acquisition by Holdings,
directly or indirectly, of all the ownership interests of Greater Media, Inc.
and other related transactions contemplated by the Agreement and Plan of Merger,
dated as of July 19, 2016, by and among, Holdings, Beasley Media Group 2, Inc.,
Greater Media, Inc. and Peter A. Bordes Jr. (including payments relating to
contingent bonus amounts), (b) the issuance by Holdings of common equity to the
equity holders of Greater Media, Inc. as partial consideration for the
acquisition described in clause (a), and (c) the disposition of selected
stations and related assets to the Entercom Communications Corp. on January 6,
2017.

“Other Applicable Indebtedness” has the meaning specified in Section
2.05(b)(ii).

“Other Debt Representative” means, with respect to any series of Permitted First
Priority Refinancing Debt or Permitted Second Priority Refinancing Debt, the
trustee, administrative agent, collateral agent, security agent or similar agent
under the indenture or agreement pursuant to which such Indebtedness is issued,
incurred or otherwise obtained, as the case may be, and each of their successors
in such capacities.

“Other Revolving Credit Commitments” means one or more Classes of revolving
credit commitments hereunder that result from a Refinancing Amendment.

“Other Revolving Credit Loans” means one or more Classes of Revolving Credit
Loans that result from a Refinancing Amendment.

 

53



--------------------------------------------------------------------------------

“Other Taxes” has the meaning specified in Section 3.01(b).

“Outstanding Amount” means (a) with respect to the Term Loans, Revolving Credit
Loans and Swing Line Loans on any date, the aggregate outstanding principal
amount thereof after giving effect to any borrowings and prepayments or
repayments of Term Loans, Revolving Credit Loans (including any refinancing of
outstanding unpaid drawings under Letters of Credit or L/C Credit Extensions as
a Revolving Credit Borrowing) and Swing Line Loans, as the case may be,
occurring on such date; and (b) with respect to any L/C Obligations on any date,
the aggregate outstanding amount thereof on such date after giving effect to any
L/C Credit Extension occurring on such date and any other changes thereto as of
such date, including as a result of any reimbursements of outstanding unpaid
drawings under any Letters of Credit (including any refinancing of outstanding
unpaid drawings under Letters of Credit or L/C Credit Extensions as a Revolving
Credit Borrowing) or any reductions in the maximum amount available for drawing
under Letters of Credit taking effect on such date.

“Participant” has the meaning set forth in Section 10.07(f).

“Participant Register” has the meaning set forth in Section 10.07(f).

“Participating Lender” has the meaning set forth in Section 2.05(a)(v)(C)(2).

“PBGC” means the Pension Benefit Guaranty Corporation.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by any Loan Party or
any ERISA Affiliate or to which any Loan Party or any ERISA Affiliate
contributes or has an obligation to contribute, or in the case of a multiple
employer or other plan described in Section 4064(a) of ERISA, has made
contributions at any time during the immediately preceding five (5) plan years.

“Permitted Business Acquisition” means any acquisition of all or substantially
all the assets of, or all the Equity Interests (other than directors’ qualifying
shares) in, a Person or a business unit, division, product line or line of
business of a Person (or any subsequent Investment made in a Person, division or
line of business previously acquired in a Permitted Business Acquisition);
provided that (a) before and after giving effect thereto, no Event of Default
has occurred and is continuing, (b) the acquired Person or assets are in the
same or a complementary line of business as the Borrower and its Subsidiaries,
(c) the acquisition is not hostile and (d) to the extent required pursuant to
Section 6.11, the Collateral and Guarantee Requirement will be satisfied with
respect to the acquired Person and its Subsidiaries (other than any Subsidiary
of the acquired Person that is designated as an Unrestricted Subsidiary pursuant
to Section 7.11).

“Permitted First Priority Refinancing Debt” mean any Permitted First Priority
Refinancing Notes and any Permitted First Priority Refinancing Loans.

“Permitted First Priority Refinancing Loans” means any secured loans incurred by
Borrower in the form of one or more tranches of loans under this Agreement;
provided that (i) such Indebtedness is secured by the Collateral pursuant to the
Collateral Documents on a pari passu basis (but without regard to the control of
remedies) with the Obligations and is not secured by

 

54



--------------------------------------------------------------------------------

any property or assets other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Persons other than Persons that are Guarantors and
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued.

“Permitted First Priority Refinancing Notes” means any secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of senior secured notes; provided that (i) such
Indebtedness is secured by the Collateral on a pari passu basis (but without
regard to the control of remedies) with the Obligations and is not secured by
any property or assets other than the Collateral, (ii) such Indebtedness is not
at any time guaranteed by any Persons other than Persons that are Guarantors,
(iii) such Indebtedness does not mature or have scheduled amortization or
payments of principal (other than customary offers to repurchase upon a change
of control, asset sale or event of loss and a customary acceleration right after
an event of default) on or prior to the date that is the Latest Maturity Date at
the time such Indebtedness is incurred or issued, (iv) the security agreements
relating to such Indebtedness are substantially the same as or more favorable to
the Loan Parties than the Collateral Documents (with such differences as are
reasonably satisfactory to the Administrative Agent) (provided that a
certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such security agreements or drafts of the such security
agreements, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)) and (v) an Other Debt
Representative acting on behalf of the holders of such Indebtedness shall have
become party to each Intercreditor Agreement. Permitted First Priority
Refinancing Debt will include any Registered Equivalent Notes issued in exchange
therefor.

“Permitted Initial Revolving Credit Borrowing Purposes” means one or more
Borrowings of Revolving Credit Loans that, do not in the aggregate, exceed
$5,000,000 (i) to finance the Transactions and Transaction Expenses, (ii) for
working capital needs and (iii) to fund any fees required to be funded on the
Closing Date.

“Permitted Incremental Debt” has the meaning provided in Section 7.03(o).

“Permitted Other Debt Conditions” means that such applicable debt (i) does not
mature or have scheduled amortization payments of principal or payments of
principal and is not subject to mandatory redemption, repurchase, prepayment or
sinking fund obligations (except customary asset sale or change of control
provisions that provide for the prior repayment in full of the Loans and all
other Obligations), in each case on or prior to the Latest Maturity Date at the
time such Indebtedness is incurred, (ii) is not at any time guaranteed by any
Persons other than Guarantors, and (iii) to the extent secured, the security
agreements relating to such Indebtedness are substantially the same as or more
favorable to the Loan Parties than the Collateral Documents (with such
differences as are reasonably satisfactory to the Administrative Agent)
(provided that a

 

55



--------------------------------------------------------------------------------

certificate of a Responsible Officer delivered to the Administrative Agent at
least five (5) Business Days prior to the incurrence of such Indebtedness,
together with a reasonably detailed description of the material terms and
conditions of such security agreements or drafts of the such security
agreements, stating that the Borrower has determined in good faith that such
terms and conditions satisfy the requirement of this clause (iv) shall be
conclusive evidence that such terms and conditions satisfy such requirement
unless the Administrative Agent notifies the Borrower within such five
(5) Business Day period that it disagrees with such determination (including a
description of the basis upon which it disagrees)).

“Permitted Ratio Debt” means any junior lien or unsecured Indebtedness of the
Borrower or any Restricted Subsidiary so long as immediately after giving effect
on a Pro Forma Basis thereto and to the use of the proceeds thereof and
recomputed as of the last day of the most recently ended fiscal quarter of the
Borrower for which financial statements required by Section 6.01(a) or (b) have
been delivered (i) no Event of Default shall be continuing or result therefrom
and (ii) the Total Leverage Ratio is no greater than 4.50:1.00; provided that
any such Indebtedness shall (A) have a maturity date that is (and in the case of
any unsecured or junior Lien Indebtedness, no scheduled payment, redemption or
sinking fund or similar payments or obligations until) at least ninety-one
(91) days after the Latest Maturity Date at the time such Indebtedness is
incurred, (B) have a Weighted Average Life to Maturity equal to or greater than
the Term Loans, (C) if such Indebtedness is secured, (x) it shall be secured on
a junior basis to the Facilities, and (y) it shall be subject to the Junior Lien
Intercreditor Agreement, and (D) have covenants and events of default (excluding
for the avoidance of doubt pricing, rate floors, discounts, fees, premiums and
optional prepayment or redemption provisions) that in the good faith
determination of the Borrower are not materially less favorable (when taken as a
whole) to the Borrower than the terms and conditions of the Loan Documents (when
taken as a whole) unless (1) Lenders under the Initial Term Loan Facility and
the 2018 Incremental Term Loan Facility also receive the benefit of such more
restrictive covenants or events of default (without any consent being required)
or (2) any such provisions apply after the Maturity Date of the Initial Term
Loans and 2018 Incremental Term Loans (provided that a certificate from a
Responsible Officer of the Borrower as to the satisfaction of the conditions
described in this clause (D) delivered at least five (5) Business Days prior to
the incurrence of such Indebtedness, together with a reasonably detailed
description of the material terms and conditions of such Indebtedness or drafts
of documentation relating thereto, stating that the Borrower has determined in
good faith that such terms and conditions satisfy the foregoing requirements of
this clause (D), shall be conclusive unless the Administrative Agent notifies
the Borrower within such five (5) Business Day period that it disagrees with
such determination (including a description of the basis upon which it
disagrees)); provided, further, that any such Indebtedness incurred by a
Restricted Subsidiary that is not a Loan Party does not exceed in the aggregate
at any time outstanding $10,000,000.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal, replacement, exchange or extension of any
Indebtedness of such Person; provided that (a) the principal amount (or accreted
value, if applicable) thereof does not exceed the principal amount (or accreted
value, if applicable) of the Indebtedness so modified, refinanced, refunded,
renewed, replaced, exchanged or extended except by an amount equal to unpaid
accrued interest and premium thereon plus other reasonable amounts paid, and
fees and expenses reasonably incurred (including original issue discount and
upfront fees), in connection with such modification, refinancing, refunding,
renewal, replacement, exchange or extension and

 

56



--------------------------------------------------------------------------------

by an amount equal to any existing commitments unutilized thereunder, (b) other
than with respect to a Permitted Refinancing in respect of Indebtedness
permitted pursuant to Section 7.03(h), such modification, refinancing,
refunding, renewal, replacement or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended, (c) other than with respect to a Permitted Refinancing in respect
of Indebtedness permitted pursuant to Sections 7.03(h), at the time thereof, no
Event of Default shall have occurred and be continuing and (d) (i) to the extent
such Indebtedness being modified, refinanced, refunded, renewed, replaced,
exchanged or extended is subordinated in right of payment to the Obligations,
such modification, refinancing, refunding, renewal, replacement, exchange or
extension is subordinated in right of payment to the Obligations on terms, taken
as a whole, at least as favorable to the Lenders as those contained in the
documentation governing the Indebtedness being modified, refinanced, refunded,
renewed, replaced or extended, (ii) such modification, refinancing, refunding,
renewal, replacement, exchange or extension is incurred by the Person who is the
obligor of, and does not have greater guarantees or security than, the
Indebtedness being modified, refinanced, refunded, renewed, replaced, exchanged
or extended and (iii) if the Indebtedness being modified, refinanced, refunded,
renewed, replaced, exchanged or extended was subject to an Intercreditor
Agreement, the holders of such modified, refinanced, refunded, renewed,
replaced, exchanged or extended Indebtedness (if such Indebtedness is secured)
or their representative on their behalf shall become party to such Intercreditor
Agreement.

“Permitted Second Priority Refinancing Debt” means secured Indebtedness
(including any Registered Equivalent Notes) incurred by the Borrower in the form
of one or more series of second lien (or other junior lien) secured notes or
second lien (or other junior lien) secured loans; provided that (i) such
Indebtedness is secured by the Collateral on a second priority (or other junior
priority) basis to the liens securing the Obligations and the obligations in
respect of any Permitted First Priority Refinancing Debt and is not secured by
any property or assets of Holdings, the Borrower or any Restricted Subsidiary
other than the Collateral; (ii) such Indebtedness may be secured by a Lien on
the Collateral that is junior to the Liens securing the Obligations and the
obligations in respect of any Permitted First Priority Refinancing Debt,
notwithstanding any provision to the contrary contained in the definition of
“Credit Agreement Refinancing Indebtedness,” (iii) an Other Debt Representative
acting on behalf of the holders of such Indebtedness shall have become party to
the provisions of the Junior Lien Intercreditor Agreement as a “Second Priority
Representative” thereunder, and (iv) such Indebtedness meets the Permitted Other
Debt Conditions. Permitted Second Priority Refinancing Debt will include any
Registered Equivalent Notes issued in exchange therefor.

“Permitted Unsecured Refinancing Debt” means unsecured Indebtedness (including
any Registered Equivalent Notes) incurred by the Borrower in the form of one or
more series of senior unsecured notes or loans; provided that (i) such
Indebtedness constitutes Credit Agreement Refinancing Indebtedness and
(ii) meets the Permitted Other Debt Conditions referred to in clauses (i) and
(ii) of the definition thereof.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

57



--------------------------------------------------------------------------------

“Platform” has the meaning set forth in Section 6.02.

“Pledged Debt” has the meaning set forth in the Security Agreement.

“Prime Rate” means the rate of interest per annum announced from time to time by
U.S. Bank National Association as its prime rate in effect at its principal
office in New York City and notified to the Borrower, changing when and as said
prime rate changes. The prime rate is not necessarily the lowest rate charged by
the Administrative Agent to its customers.

“Pro Forma Basis” means, as to any Person, for any events as described in
clauses (a) and (b) below that occur subsequent to the commencement of a period
for which the financial effect of such events is being calculated, and giving
effect to the events for which such calculation is being made, such calculation
as will give pro forma effect to such events as if such events occurred on the
first day of the four consecutive fiscal quarter period ended on or before the
occurrence of such event (the “Reference Period”):

(a)    in making any determination of Consolidated EBITDA, pro forma effect
shall be given to any Disposition and to any Permitted Business Acquisition (or
any similar transaction or transactions that require a waiver or consent of the
Required Lenders pursuant to Section 7.02 or 7.05), in each case that occurred
during the Reference Period; and

(b)    in making any determination on a Pro Forma Basis, (x) all Indebtedness
(including Indebtedness incurred or assumed and for which the financial effect
is being calculated, whether incurred under this Agreement or otherwise, but
excluding normal fluctuations in revolving Indebtedness incurred for working
capital purposes not to finance any acquisition) incurred or permanently repaid
during the Reference Period shall be deemed to have been incurred or repaid at
the beginning of such period and (y) Interest Expense of such Person
attributable to interest on any Indebtedness, for which pro forma effect is
being given as provided in preceding clause (x), bearing floating interest rates
shall be computed on a pro forma basis as if the rates that would have been in
effect during the period for which pro forma effect is being given had been
actually in effect during such periods.

Pro forma calculations made pursuant to the definition of the term “Pro Forma
Basis” shall be determined in good faith by a Responsible Officer of the
Borrower or Holdings and, for any fiscal period ending on or prior to the first
anniversary of a Permitted Business Acquisition, Disposition or Specified
Transaction (or any similar transaction or transactions that require a waiver or
consent of the Required Lenders pursuant to Section 7.02 or 7.05), may include
adjustments to reflect operating expense reductions and other operating
improvements or synergies reasonably expected to result from such Permitted
Business Acquisition, Disposition, Specified Transaction or other similar
transaction, to the extent that the Borrower or Holdings delivers to the
Administrative Agent (i) a certificate of a Responsible Officer of the Borrower
or Holdings setting forth such operating expense reductions and other operating
improvements or synergies and (ii) information and calculations supporting in
reasonable detail such estimated operating expense reductions and other
operating improvements or synergies; provided that the aggregate amount of such
adjustments to reflect operating expense reductions and other operating
improvements or

 

58



--------------------------------------------------------------------------------

synergies made pursuant to this paragraph, together with amounts added back
pursuant to clause (iv), (xii)(A) and (xvii) in the definition of “Consolidated
EBITDA”, in any Test Period, shall not exceed 15% of Consolidated EBITDA for
such Test Period (with such calculation being made prior to giving effect to any
such adjustment or add-back).

“Pro Forma Financial Statements” has the meaning set forth in Section
5.05(a)(i).

“Pro Rata Share” means, with respect to each Lender, at any time a fraction
(expressed as a percentage, carried out to the ninth decimal place), the
numerator of which is the amount of the Commitments and, if applicable and
without duplication, Term Loans of such Lender under the applicable Facility or
Facilities at such time and the denominator of which is the amount of the
Aggregate Commitments under the applicable Facility or Facilities and, if
applicable and without duplication, Term Loans under the applicable Facility or
Facilities at such time; provided that, in the case of the Revolving Credit
Facility, if such Commitments have been terminated, then the Pro Rata Share of
each Lender shall be determined based on the Pro Rata Share of such Lender
immediately prior to such termination and after giving effect to any subsequent
assignments made pursuant to the terms hereof.

“Projections” has the meaning set forth in Section 6.01(c).

“Public Lender” has the meaning set forth in Section 6.02.

“Qualified Equity Interests” means any Equity Interests that are not
Disqualified Equity Interests.

“QFC” has the meaning assigned to the term “qualified financial contract” in,
and shall be interpreted in accordance with, 12 U.S.C. § 5390(c)(8)(D).

“Qualifying Lender” has the meaning set forth in Section 2.05(a)(v)(D)(3).

“Ratio-Based Incremental Facility” has the meaning given it in Section
2.14(d)(v)

“Real Property” means, collectively, all right, title and interest (including
any leasehold, mineral or other estate) in and to any and all parcels of or
interests in real property owned or leased by any Person, whether by lease,
license or other means, together with, in each case, all easements,
hereditaments and appurtenances relating thereto, all improvements and
appurtenant fixtures and equipment, all general intangibles and contract rights
and other property and rights incidental to the ownership, lease or operation
thereof.

“Reference Period” has the meaning set forth in the definition of the term “Pro
Forma Basis”.

“Refinanced Debt” has the meaning set forth in the definition of Credit
Agreement Refinancing Indebtedness.

“Refinancing Amendment” means an amendment to this Agreement executed by each of
(a) the Borrower, (b) the Administrative Agent, (c) each Additional Refinancing
Lender and (d) each Lender that agrees to provide any portion of Refinancing
Term Loans, Other Revolving Credit Commitments or Other Revolving Credit Loans
incurred pursuant thereto, in accordance with Section 2.15.

 

59



--------------------------------------------------------------------------------

“Refinancing” means the repayment in full of all existing third party
Indebtedness for borrowed money of Business (other than Indebtedness set forth
on Schedule 7.03(a)), if any, and the termination and release of all
commitments, security interests and guarantees in respect thereof.

“Refinancing Series” means all Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
that are established pursuant to the same Refinancing Amendment (or any
subsequent Refinancing Amendment to the extent such Refinancing Amendment
expressly provides that the Refinancing Term Loans, Refinancing Term
Commitments, Other Revolving Credit Commitments or Other Revolving Credit Loans
provided for therein are intended to be a part of any previously established
Refinancing Series) and that provide for the same All-In Yield and, in the case
of Refinancing Term Loans or Refinancing Term Commitments, amortization
schedule.

“Refinancing Term Commitments” means one or more Classes of Term Commitments
hereunder that are established to fund Refinancing Term Loans of the applicable
Refinancing Series hereunder pursuant to a Refinancing Amendment.

“Refinancing Term Loans” means one or more Classes of Term Loans hereunder that
result from a Refinancing Amendment.

“Register” has the meaning set forth in Section 10.07(d).

“Registered Equivalent Notes” means, with respect to any notes originally issued
in an offering pursuant to Rule 144A under the Securities Act or other private
placement transaction under the Securities Act, substantially identical notes
(having the same guarantees) issued in a dollar-for-dollar exchange therefor
pursuant to an exchange offer registered with the SEC.

“Related Parties” means, with respect to any Indemnitee, all Controlled
Affiliates or controlling persons of such Indemnitee and its or their respective
officers, directors, employees, agents, advisors or other representatives, in
each case, directly involved in such Indemnitee’s actions hereunder and only to
the extent acting on the express instructions of such Indemnitee.

“Release” means any spilling, leaking, seepage, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, leaching, dumping, disposing,
depositing or dispersing.

“Relevant Governmental Body” means the Federal Reserve Board and/or the Federal
Reserve Bank of New York, or a committee officially endorsed or convened by the
Federal Reserve Board and/or the Federal Reserve Bank of New York or any
successor thereto.

“Remaining Present Value” means, as of any date with respect to any lease, the
present value as of such date of the scheduled future lease payments with
respect to such lease, determined with a discount rate equal to a market rate of
interest for such lease reasonably determined at the time such lease was entered
into.

 

60



--------------------------------------------------------------------------------

“Reportable Event” means any of the events set forth in Section 4043(c) of ERISA
or the regulations issued thereunder, other than events for which the thirty
(30) day notice period has been waived.

“Repricing Transaction” means (a) any amendment, amendment and restatement or
other modification of the Loan Documents that has the effect of reducing the
All-In Yield then in effect for Initial Term Loans and the primary purpose of
which is to reduce the All-In Yield of the Initial Term Loans and (b) any
transaction in which all or any portion of the Initial Term Loans are
voluntarily prepaid or mandatorily prepaid with the net cash proceeds of
issuances, offerings or placement of broadly syndicated term loans under credit
facilities, or refinanced substantially concurrently with the incurrence of, or
conversion of the Initial Term Loans into, new broadly syndicated term loans
under credit facilities that has an All-In Yield lower than the All-In Yield in
effect for the Initial Term Loans so prepaid and the primary purpose of which is
to reduce the All-In Yield of the Initial Term Loans; provided that the
foregoing clauses (a) and (b) shall exclude any such transaction in connection
with any transaction that would, if consummated, constitute a Change of Control.

“Request for Credit Extension” means (a) with respect to a Borrowing,
continuation or conversion of Term Loans or Revolving Credit Loans, a Committed
Loan Notice, (b) with respect to an L/C Credit Extension, a Letter of Credit
Application, and (c) with respect to a Swing Line Loan, a Swing Line Loan
Notice.

“Required Class Lenders” means, with respect to any Class on any date of
determination, Lenders having more than 50% of the sum of (i) the outstanding
Loans under such Class and (ii) the aggregate unused Commitments under such
Class; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Class held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Class Lenders.

“Required Facility Lenders” mean, as of any date of determination, with respect
to any Facility, Lenders having more than 50% of the sum of (a) the Total
Outstandings under such Facility (with the aggregate amount of each Lender’s
risk participation and funded participation in L/C Obligations and Swing Line
Loans, as applicable, under such Facility being deemed “held” by such Lender for
purposes of this definition) and (b) the aggregate unused Commitments under such
Facility; provided that the unused Commitments of, and the portion of the Total
Outstandings under such Facility held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of the Required
Facility Lenders; provided, further, that, to the same extent set forth in
Section 10.07(n) with respect to determination of Required Lenders, the Loans of
any Affiliated Lender shall in each case be excluded for purposes of making a
determination of Required Facility Lenders.

“Required Lenders” means, as of any date of determination, Lenders having more
than 50% of the sum of the (a) Total Outstandings (with the aggregate amount of
each Lender’s risk participation and funded participation in L/C Obligations and
Swing Line Loans being deemed “held” by such Lender for purposes of this
definition), (b) aggregate unused Term Commitments

 

61



--------------------------------------------------------------------------------

and (c) aggregate unused Revolving Credit Commitments; provided that the unused
Term Commitment and unused Revolving Credit Commitment of, and the portion of
the Total Outstandings held or deemed held by, any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders; provided,
further, that, to the same extent set forth in Section 10.07(n) with respect to
determination of Required Lenders, the Loans of any Affiliated Lender shall in
each case be excluded for purposes of making a determination of Required
Lenders.

“Required Revolving Credit Lenders” means, as of any date of determination,
Revolving Credit Lenders having more than 50% of the sum of the (a) Outstanding
Amount of all Revolving Credit Loans, Swing Line Loans and all L/C Obligations
(with the aggregate amount of each Lender’s risk participation and funded
participation in L/C Obligations and Swing Line Loans being deemed “held” by
such Lender for purposes of this definition) and (b) aggregate unused Revolving
Credit Commitments; provided that unused Revolving Credit Commitment of, and the
portion of the Outstanding Amount of all Revolving Credit Loans, Swing Line
Loans and all L/C Obligations held or deemed held by, any Defaulting Lender
shall be excluded for purposes of making a determination of Required Revolving
Credit Lenders.

“Renegades” means Renegades Holdings, Inc., a Delaware corporation.

“Resolution Authority” means an EEA Resolution Authority or, with respect to any
UK Financial Institution, a UK Resolution Authority.

“Responsible Officer” means the chief executive officer, representative,
director, manager, president, vice president, chief financial officer, treasurer
or assistant treasurer, secretary or assistant secretary, or other similar
officer of a Loan Party and, as to any document delivered on the Closing Date,
any director, secretary or assistant secretary of such Loan Party. Any document
delivered hereunder that is signed by a Responsible Officer of a Loan Party
shall be conclusively presumed to have been authorized by all necessary
corporate, partnership and/or other action on the part of such Loan Party and
such Responsible Officer shall be conclusively presumed to have acted on behalf
of such Loan Party.

“Restricted Cash” means (i) cash and Cash Equivalents held by Restricted
Subsidiaries that are contractually restricted from being distributed to the
Borrower or (ii) cash and Cash Equivalents held by Holdings, the Borrower or any
Restricted Subsidiary that are subject to any Lien, other than nonconsensual
Liens permitted by Section 7.01 and Liens permitted by Section 7.01(b), clauses
(i) and (ii) of Section 7.01(l), Section 7.01(m), Section 7.01(t) (only to the
extent the Obligations are secured by such cash and Cash Equivalents), and
Section 7.01(u) (only to the extent the Obligations are secured by such cash and
Cash Equivalents).

“Restricted Indebtedness” means (a) Permitted Ratio Debt that is unsecured or
secured on a junior basis to the Facilities, (b) Permitted Second Priority
Refinancing Debt, (c) Permitted Unsecured Refinancing Debt, (d) any Indebtedness
of the Borrower or any of the Restricted Subsidiaries that is subordinated in
right of payment in writing to the Obligations, (e) any Permitted Incremental
Debt and, (f) any Indebtedness of Holdings, the Borrower and the Restricted
Subsidiaries that is secured by a Lien on the Collateral that is junior to the
Liens in the Collateral securing the Obligations and (g) the Seller Note; and in
each case any Indebtedness arising from a Permitted Refinancing of any of the
foregoing; provided that any Indebtedness described in the foregoing clauses
(a), (c), (d) or (e) that is unsecured shall not be Restricted Indebtedness if
it is less than the Threshold Amount.

 

62



--------------------------------------------------------------------------------

“Restricted Marketing Agreement” means any Marketing Agreement pursuant to which
Marketing Agreement Payments are made or are due and payable.

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any Equity Interest of Holdings,
the Borrower or any Restricted Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, defeasance, acquisition,
cancellation or termination of any such Equity Interest, or on account of any
return of capital to Holdings’, the Borrower’s or a Restricted Subsidiary’s
stockholders, partners or members (or the equivalent Persons thereof).

“Restricted Subsidiary” means any Subsidiary of Holdings other than an
Unrestricted Subsidiary; provided that, in any event, the Borrower shall be a
Restricted Subsidiary of Holdings for all purposes hereunder.

“Revolver Extension Request” has the meaning provided in Section 2.16(b).

“Revolver Extension Series” has the meaning provided in Section 2.16(b).

“Revolving Commitment Increase” has the meaning set forth in Section 2.14(a).

“Revolving Credit Borrowing” means a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurocurrency Rate
Loans, having the same Interest Period made by each of the Revolving Credit
Lenders pursuant to Section 2.01(b).

“Revolving Credit Commitment” means, as to each Revolving Credit Lender, its
obligation to (a) make Revolving Credit Loans to the Borrower pursuant to
Section 2.01(b), (b) purchase participations in L/C Obligations in respect of
Letters of Credit and (c) purchase participations in Swing Line Loans, in an
aggregate principal amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1.01A under the caption
“Revolving Credit Commitment” or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable, as such amount may be
adjusted from time to time in accordance with this Agreement (including
Section 2.14). The aggregate Revolving Credit Commitments of all Revolving
Credit Lenders shall be $20,000,000 on the Closing Date, as such amount may be
adjusted from time to time in accordance with the terms of this Agreement.

“Revolving Credit Exposure” means, as to each Revolving Credit Lender, the sum
of the amount of the outstanding principal amount of such Revolving Credit
Lender’s Revolving Credit Loans and its Pro Rata Share or other applicable share
provided for under this Agreement of the amount of the L/C Obligations and the
Swing Line Obligations at such time.

“Revolving Credit Facility” means, at any time, the aggregate amount of the
Revolving Credit Commitments at such time.

 

63



--------------------------------------------------------------------------------

“Revolving Credit Lender” means, at any time, any Lender that has a Revolving
Credit Commitment at such time or, if the Revolving Credit Commitments have
terminated, Revolving Credit Exposure.

“Revolving Credit Loans” means any Revolving Credit Loan made pursuant to
Section 2.01(b), Revolving Commitment Increases, Other Revolving Credit Loans or
Extended Revolving Credit Commitments, as the context may require.

“Revolving Credit Note” means a promissory note of the Borrower payable to any
Revolving Credit Lender or its registered assigns, in substantially the form of
Exhibit C-2 hereto, evidencing the aggregate Indebtedness of the Borrower to
such Revolving Credit Lender resulting from the Revolving Credit Loans made by
such Revolving Credit Lender to the Borrower.

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.

“Sale and Lease-Back Transaction” has the meaning given it in Section 7.05.

“Same Day Funds” means immediately available funds.

“Sanctions” means any sanctions program administered or enforced from time to
time by the U.S. government, including those administered by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union,
Her Majesty’s Treasury or other relevant sanctions authority.

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

“Secured Hedge Agreement” means any Swap Agreement permitted under Article VII
that is entered into by and between Holdings, the Borrower or any Restricted
Subsidiary and any Hedge Bank.

“Secured Parties” means, collectively, the Administrative Agent, the Collateral
Agent, the Lenders, the L/C Issuers, the Hedge Banks, the Cash Management Banks,
the Supplemental Agents and each co-agent or sub-agent appointed by the
Administrative Agent or Collateral Agent from time to time pursuant to Section
9.02.

“Securities Act” means the Securities Act of 1933, as amended.

“Security Agreement” means the Security Agreement substantially in the form of
Exhibit F, dated as of the Closing Date, among Holdings, the Borrower, each Loan
Party and the Collateral Agent.

“Security Agreement Supplement” has the meaning set forth in the Security
Agreement.

“Seller” has the meaning set forth in the preliminary statements to this
Agreement.

 

64



--------------------------------------------------------------------------------

“Seller Note” means that certain Amended and Restated Promissory Note dated on
or about the date hereof by and between OutlawsXP, Inc. and Immortals, LLC, as
amended, restated, supplemented or otherwise modified from time to time in
accordance with this Agreement, which amends and restates that certain
Promissory Note, dated as of November 14, 2019, by and between OutlawsXP, Inc.
and Immortals, LLC.

“Seller Note Permitted Payment” means, following the Amendment No. 2 Effective
Date, (i) regularly scheduled payments of principal of the Seller Note of up to
an aggregate amount of $2,750,000.00 paid in cash following the Amendment No. 2
Effective Date, (ii) regularly scheduled payments of principal of the Seller
Note paid solely with Class A Common Shares in Holdings as provided in the
Seller Note as in effect on the Amendment No. 2 Effective Date and in an amount
not to exceed the aggregate amount set forth on Schedule I to the Seller Note as
in effect on the Amendment No. 2 Effective Date, (iii) regularly scheduled
payments of interest on the principal amount of the Seller Note paid in cash not
to exceed 5.0% per annum, and (iv) regularly scheduled payments of interest on
the principal amount of the Seller Note paid-in-kind and added to the principal
amount thereunder not to exceed 10.0% per annum commencing August 15, 2020.

“Solicited Discount Proration” has the meaning set forth in Section
2.05(a)(v)(D)(3).

“Solicited Discounted Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(D)(1).

“Solicited Discounted Prepayment Notice” means a written notice of the Borrower
of Solicited Discounted Prepayment Offers made pursuant to Section 2.05(a)(v)(D)
substantially in the form of Exhibit K-6.

“Solicited Discounted Prepayment Offer” means the irrevocable written offer by
each Lender, substantially in the form of Exhibit K-7, submitted following the
Administrative Agent’s receipt of a Solicited Discounted Prepayment Notice.

“Solicited Discounted Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(D)(1).

“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the assets of such Person
and its Subsidiaries, on a consolidated basis, exceeds, on a consolidated basis,
their debts and liabilities, subordinated, contingent or otherwise, (b) the
present fair salable value of the property of such Person and its Subsidiaries,
on a consolidated basis, is greater than or equal to the amount that will be
required to pay the probable liability, on a consolidated basis, of their debts
and other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured, (c) such Person and its
Subsidiaries, on a consolidated basis, are able to pay their debts and
liabilities, subordinated, contingent or otherwise, as such liabilities become
absolute and matured and (d) such Person and its Subsidiaries, on a consolidated
basis, are not engaged in, and are not about to engage in, business for which
they have unreasonably small capital. The amount of any contingent liability at
any time shall be computed as the amount that would reasonably be expected to
become an actual and matured liability.

 

65



--------------------------------------------------------------------------------

“SPC” has the meaning set forth in Section 10.07(i).

“Specified Discount” has the meaning set forth in Section 2.05(a)(v)(B)(1).

“Specified Discount Prepayment Amount” has the meaning set forth in Section
2.05(a)(v)(B)(1).

“Specified Discount Prepayment Notice” means a written notice of the Borrower
Offer of Specified Discount Prepayment made pursuant to Section 2.05(a)(v)(B)
substantially in the form of Exhibit K-8.

“Specified Discount Prepayment Response” means the irrevocable written response
by each Lender, substantially in the form of Exhibit K-9, to a Specified
Discount Prepayment Notice.

“Specified Discount Prepayment Response Date” has the meaning set forth in
Section 2.05(a)(v)(B)(1).

“Specified Discount Proration” has the meaning set forth in Section
2.05(a)(v)(B)(3).

“Specified Equity Contribution” means any cash contribution to the common equity
of Holdings and/or any purchase or investment in an Equity Interest of Holdings
other than Disqualified Equity Interests.

“Specified Event of Default” means an Event of Default under Section 8.01(a),
(f) or (g).

“Specified Real Property Disposition” means the sale of 360 Seldon Drive,
Charlotte, North Carolina contemplated by that certain Contract for the Sale and
Purchase of Real Estate, dated as of May 5, 2020 (as amended or otherwise
modified from time to time), by and between Seldon Drive Partners, LLC and
Beasley Media Group, LLC.

“Specified Representations” means those representations and warranties made with
respect to any Loan Party (other than the Business and any of its Subsidiaries)
in Sections 5.01(a), 5.01(b)(ii), 5.01(c), 5.02(a), 5.02(b), 5.02(c)(i),
5.02(c)(iii), 5.04, 5.13, 5.18, 5.19 (in respect of the incurrence of Loans and
other extensions of credit hereunder) and 5.20 (subject to the proviso at the
end of Section 4.01(a)).

“Specified Transaction” means any Investment, Disposition, incurrence or
repayment of Indebtedness, Restricted Payment, Subsidiary designation,
Incremental Term Loan or Revolving Commitment Increase in respect of which the
terms of this Agreement require any test to be calculated on a “Pro Forma
Basis”; provided that a Revolving Commitment Increase, for purposes of this
“Specified Transaction” definition, shall be deemed to be fully drawn.

“Station” means each radio station and/or FM translator, whether using analog or
digital over-the-air or Internet based transmission facilities owned and
operated by Borrower or any of its Subsidiaries, and each radio station and/or
FM translator, whether using analog or digital over-the-air or Internet based
transmission facilities hereafter acquired by Borrower or any of its
Subsidiaries pursuant to a Permitted Business Acquisition, and “Stations” means
all such Stations.

 

66



--------------------------------------------------------------------------------

“Submitted Amount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Submitted Discount” has the meaning set forth in Section 2.05(a)(v)(C)(1).

“Subordinated Intercompany Debt” shall have the meaning assigned to such term in
Section 7.03(e).

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which (i) a majority of
the shares, securities or other interests having ordinary voting power for the
election and/or removal of any director or other governing body (other than
shares, securities or interests having such power only by reason of the
happening of a contingency) are at the time beneficially owned, (ii) more than
half of the issued share capital is at the time beneficially owned or (iii) the
management of which is otherwise controlled, directly or indirectly, through one
or more intermediaries, or both, by such Person. Unless otherwise specified, all
references herein to a “Subsidiary” or to “Subsidiaries” shall refer to a
Subsidiary or Subsidiaries of Holdings.

“Subsidiary Guarantor” means any Guarantor other than Holdings.

“Substitute Lender” has the meaning set forth in Section 2.02(b).

“Supplemental Agent” has the meaning set forth in Section 9.13(a) and
“Supplemental Agents” shall have the corresponding meaning.

“Swap” means any agreement, contract, or transaction that constitutes a “swap”
within the meaning of section 1a(47) of the Commodity Exchange Act.

“Swap Agreement” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

“Swap Obligation” means, with respect to any Person, any obligation to pay or
perform under any Swap.

“Swap Termination Value” means, in respect of any one or more Swap Agreements,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Agreements, (a) for any date on or after the
date such Swap Agreements have been closed out and

 

67



--------------------------------------------------------------------------------

termination value(s) determined in accordance therewith, such termination
value(s), and (b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Swap Agreements, as
determined based upon one or more mid-market or other readily available
quotations provided by any recognized dealer in such Swap Agreements (which may
include a Lender or any Affiliate of a Lender).

“Swing Line Borrowing” means a borrowing of a Swing Line Loan pursuant to
Section 2.04.

“Swing Line Facility” means the swing line loan facility made available by the
Swing Line Lenders pursuant to Section 2.04.

“Swing Line Lender” means U.S. Bank National Association, in its capacity as
provider of Swing Line Loans or any successor swing line lender hereunder.

“Swing Line Loan” has the meaning set forth in Section 2.04(a).

“Swing Line Loan Notice” means a notice of a Swing Line Borrowing pursuant to
Section 2.04(b), which, if in writing, shall be substantially in the form of
Exhibit B-1.

“Swing Line Note” means a promissory note of the Borrower payable to the Swing
Line Lender or its registered assigns, in substantially the form of Exhibit C-3
hereto, evidencing the aggregate Indebtedness of the Borrower to the Swing Line
Lender resulting from the Swing Line Loans.

“Swing Line Obligations” means, as at any date of determination, the aggregate
principal amount of all Swing Line Loans outstanding.

“Swing Line Sublimit” means an amount equal to the lesser of (a) $5,000,000 and
(b) the aggregate amount of the Revolving Credit Commitments. The Swing Line
Sublimit is part of, and not in addition to, the Revolving Credit Commitments.

“Taxes” has the meaning set forth in Section 3.01(a).

“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurocurrency Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.

“Term Commitment” means, as to each Term Lender, its obligation to make a Term
Loan to the Borrower hereunder, expressed as an amount representing the maximum
principal amount of the Term Loan to be made by such Term Lender under this
Agreement, as such commitment may be (a) reduced from time to time pursuant to
Section 2.06 and (b) reduced or increased from time to time pursuant to
(i) assignments by or to such Term Lender pursuant to an Assignment and
Assumption, (ii) an Incremental Amendment, (iii) a Refinancing Amendment or
(iv) an Extension.

“Term Lender” means, at any time, any Lender that has a Term Commitment or a
Term Loan at such time.

 

68



--------------------------------------------------------------------------------

“Term Loans” means any Initial Term Loan, Incremental Term Loan (including,
without limitation, the 2018 Incremental Term Loans), Refinancing Term Loan or
Extended Term Loan, as the context may require.

“Term Loan Extension Request” has the meaning provided in Section 2.16(a).

“Term Loan Extension Series” has the meaning provided in Section 2.16(a).

“Term Loan Increase” has the meaning provided in Section 2.14(a).

“Term Loan Standstill Period” has the meaning provided in Section 8.01(b).

“Term Note” means a promissory note of the Borrower payable to any Term Lender
or its registered assigns, in substantially the form of Exhibit C-1 hereto,
evidencing the aggregate Indebtedness of the Borrower to such Term Lender
resulting from the Term Loans made by such Term Lender.

“Test Period” means, for any date of determination under this Agreement, the
latest four consecutive fiscal quarters of the Borrower for which financial
statements have been delivered to the Administrative Agent on or prior to the
Closing Date and/or for which financial statements are required to be delivered
pursuant to Section 6.01, as applicable.

“Threshold Amount” means $15,000,000.

“Tower Sites” means those broadcast towers (and the real property on which such
towers are located) for the Stations.

“Total Leverage Ratio” means, with respect to any Test Period, the ratio of
(a) (i) Consolidated Total Debt as of the last day of such Test Period minus
(ii) the lesser of (x) the aggregate amount of cash and Cash Equivalents (other
than Restricted Cash) on the balance sheet of Holdings, the Borrower and the
Restricted Subsidiaries as of such date and (y) $20,000,000; to (b) Consolidated
EBITDA of Holdings, the Borrower and the Restricted Subsidiaries for such Test
Period.

“Total Outstandings” means the aggregate Outstanding Amount of all Loans and all
L/C Obligations.

“Transaction Expenses” means any fees or expenses incurred or paid by Holdings,
the Borrower and any of their respective Subsidiaries in connection with the
Transactions (including expenses in connection with hedging transactions related
to the Facilities and any OID or upfront fees), this Agreement and the other
Loan Documents and the transactions contemplated hereby and thereby.

“Transactions” means, collectively, (a) the funding and issuance of the Initial
Term Loans and any Initial Revolving Borrowing on the Closing Date and the
execution and delivery of the Loan Documents entered into on the Closing Date,
(b) the Refinancing, (c) to make certain cash payments required in connection
with the WBZ Asset Swap and (d) the payment of Transaction Expenses.

 

69



--------------------------------------------------------------------------------

“Treasury Services Agreement” means any agreement between Holdings, the Borrower
or any Subsidiary and any Cash Management Bank relating to treasury, depository,
credit card, debit card, stored value cards, purchasing or procurement cards and
cash management services or automated clearinghouse transfer of funds or any
similar services.

“Transferred Guarantor” has the meaning set forth in Section 11.10.

“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurocurrency Rate Loan.

“Unaudited Financial Statements” means the unaudited consolidated balance sheets
of Business for the fiscal quarters ended March 31, 2017, June 30, 2017 and
September 30, 2017 and related consolidated statements of income and cash flows
of Business for the year to date period ended September 30, 2017.

“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce Publication
No. 600 (or such later version thereof as may be in effect at the time of
issuance).

“UK Financial Institution” means any BRRD Undertaking (as such term is defined
under the PRA Rulebook (as amended form time to time) promulgated by the United
Kingdom Prudential Regulation Authority) or any person falling within IFPRU 11.6
of the FCA Handbook (as amended from time to time) promulgated by the United
Kingdom Financial Conduct Authority, which includes certain credit institutions
and investment firms, and certain affiliates of such credit institutions or
investment firms.

“UK Resolution Authority” means the Bank of England or any other public
administrative authority having responsibility for the resolution of any UK
Financial Institution.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code as the same
may from time to time be in effect in the State of New York or the
Uniform Commercial Code (or similar code or statute) of another jurisdiction, to
the extent it may be required to apply to any item or items of Collateral.

“United States” and “U.S.” mean the United States of America.

“United States Tax Compliance Certificate” means a certificate substantially in
the form of Exhibits I-1, I-2, I-3 and I-4 hereto, as applicable.

“Unreimbursed Amount” has the meaning set forth in Section 2.03(c)(i).

“Unrestricted Subsidiary” means any Subsidiary of Holdings designated by the
board of directors of Holdings as an Unrestricted Subsidiary pursuant to
Section 7.11 subsequent to the Closing Date.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001,
Public Law 10756USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001)), as amended or modified from time to time, and any successor
statute.

 

70



--------------------------------------------------------------------------------

“WBZ Asset Swap” means the transactions contemplated by that certain asset
exchange agreement with Entercom Communications in which Holdings will exchange
WMJX-FM and an amount not to exceed $12,000,000 in cash for WBZ-FM.

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

“wholly owned” means, with respect to a Subsidiary of a Person, a Subsidiary of
such Person all of the outstanding Equity Interests of which (other than
(x) director’s qualifying shares and (y) shares issued to foreign nationals to
the extent required by applicable Law) are owned by such Person and/or by one or
more wholly owned Subsidiaries of such Person.

“Working Capital” means, with respect to Holdings, the Borrower and the
Restricted Subsidiaries on a consolidated basis at any date of determination,
Current Assets at such date of determination minus Current Liabilities at such
date of determination; provided that, for purposes of calculating Excess Cash
Flow, increases or decreases in Working Capital shall be calculated without
regard to any changes in Current Assets or Current Liabilities as a result of
(a) any reclassification in accordance with GAAP of assets or liabilities, as
applicable, between current and noncurrent or (b) the effects of purchase
accounting.

“Write-Down and Conversion Powers” means, (a) with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule., and (b) with respect to the United Kingdom, any powers of
the applicable Resolution Authority under the Bail-In Legislation to cancel,
reduce, modify or change the form of a liability of any UK Financial Institution
or any contract or instrument under which that liability arises, to convert all
or part of that liability into shares, securities or obligations of that person
or any other person, to provide that any such contract or instrument is to have
effect as if a right had been exercised under it or to suspend any obligation in
respect of that liability or any of the powers under that Bail-In Legislation
that are related to or ancillary to any of those powers.

SECTION 1.02.    Other Interpretive Provisions.

With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:

(a)    The meanings of defined terms are equally applicable to the singular and
plural forms of the defined terms.

 

71



--------------------------------------------------------------------------------

(b)    The words “herein,” “hereto,” “hereof” and “hereunder” and words of
similar import when used in any Loan Document shall refer to such Loan Document
as a whole and not to any particular provision thereof.

(c)    Article, Section, Exhibit and Schedule references are to the Loan
Document in which such reference appears.

(d)    The term “including” is by way of example and not limitation.

(e)    The term “documents” includes any and all instruments, documents,
agreements, certificates, notices, reports, financial statements and other
writings, however evidenced, whether in physical or electronic form.

(f)    In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”

(g)    Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.

SECTION 1.03.    Accounting Terms.

(a)    All accounting terms not specifically or completely defined herein shall
be construed in conformity with, and all financial data (including financial
ratios and other financial calculations) required to be submitted pursuant to
this Agreement shall be prepared in conformity with, GAAP, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

(b)    If at any time any change in GAAP or the application thereof would affect
the computation or interpretation of any financial ratio, basket, requirement or
other provision set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Administrative Agent and the Borrower
shall negotiate in good faith to amend such ratio, basket, requirement or other
provision to preserve the original intent thereof in light of such change in
GAAP or the application thereof (subject to the approval of the Required Lenders
not to be unreasonably withheld, conditioned or delayed); provided that, until
so amended, (i) (A) such ratio, basket, requirement or other provision shall
continue to be computed or interpreted in accordance with GAAP or the
application thereof prior to such change therein and (B) the Borrower shall
provide to the Administrative Agent and the Lenders a written reconciliation in
form and substance reasonably satisfactory to the Administrative Agent, between
calculations of such ratio, basket, requirement or other provision made before
and after giving effect to such change in GAAP or the application thereof or
(ii) the Borrower may elect to fix GAAP (for purposes of such ratio, basket,
requirement or other provision) as of another later date notified in writing to
the Administrative Agent from time to time.

(c)    Notwithstanding anything to the contrary herein, for purposes of
determining compliance with any test or covenant contained in this Agreement
with respect to any period during which any Specified Transaction occurs, the
First Lien Leverage Ratio and Total Leverage Ratio shall be calculated with
respect to such period and such Specified Transaction on a Pro Forma Basis.

 

72



--------------------------------------------------------------------------------

SECTION 1.04.    Rounding.

Any financial ratios required to be maintained by Holdings or the Borrower
pursuant to this Agreement (or required to be satisfied in order for a specific
action to be permitted under this Agreement) shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding up if
there is no nearest number).

SECTION 1.05.    References to Agreements, Laws, Etc.

Unless otherwise expressly provided herein, (a) references to Organization
Documents, agreements (including the Loan Documents) and other contractual
instruments shall be deemed to include all subsequent amendments, restatements,
extensions, supplements and other modifications thereto, but only to the extent
that such amendments, restatements, extensions, supplements and other
modifications are permitted by the Loan Documents; and (b) references to any Law
shall include all statutory and regulatory provisions consolidating, amending,
replacing, supplementing or interpreting such Law.

SECTION 1.06.    Times of Day.

Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight savings or standard, as applicable).

SECTION 1.07.    Timing of Payment or Performance.

When the payment of any obligation or the performance of any covenant, duty or
obligation is stated to be due or performance required on a day which is not a
Business Day, the date of such payment (other than as described in the
definition of Interest Period) or performance shall extend to the immediately
succeeding Business Day.

SECTION 1.08.     [Reserved]LIBOR Notification.

The interest rate on Eurocurrency Rate Loans is determined by reference to the
Eurocurrency Rate, which is derived from LIBOR. Section 3.03(b) provides a
mechanism for (a) determining an alternative rate of interest if LIBOR is no
longer available or in the other circumstances set forth in Section 3.03(b) and
(b) modifying this Agreement to give effect to such alternative rate of
interest. The Administrative Agent does not warrant or accept any responsibility
for, and shall not have any liability with respect to, the administration,
submission or any other matter related to LIBOR or other rates in the definition
of Eurocurrency Rate or with respect to any alternative or successor rate
thereto, or replacement rate thereof, including without limitation, whether any
such alternative, successor or replacement reference rate, as it may or may not
be adjusted pursuant to Section 3.03(b), will have the same value as, or be
economically equivalent to, the Eurocurrency Rate.

 

73



--------------------------------------------------------------------------------

SECTION 1.09.    Currencies Generally.

For purposes of any determination under any provision of this Agreement
denominated in or expressly stated in a currency other than Dollars, (i) the
Dollar equivalent amount of a subject transaction in a currency other than
Dollars shall be calculated based on the rate of exchange quoted by the
Bloomberg Foreign Exchange Rates & World Currencies Page (or any successor page
thereto, or in the event such rate does not appear on any Bloomberg Page, by
reference to such other publicly available service for displaying exchange rates
as may be agreed upon by the Administrative Agent and the Borrower) for such
foreign currency, as in effect at 11:00 a.m. (London time) on the date of such
subject transaction; provided that, notwithstanding the foregoing, except as
otherwise expressly set forth herein, all references herein and in the other
Loan Documents to the amount of a Letter of Credit shall mean the Dollar
Equivalent of such amount. “Dollar Equivalent” shall mean, at any time, with
respect to any amount denominated in any currency other than Dollars, the
equivalent amount thereof in Dollars, as determined by the Administrative Agent
at the rate at which such currency may be exchanged into Dollars, as set forth
at approximately 12:00 noon (New York time) on such day on the Reuters Fedspot
page for such currency; provided that in the event that such rate does not
appear on any Reuters page, the Dollar Equivalent shall be determined by the
Administrative Agent to be the rate quoted by it at the spot rate purchased by
it of Dollars through its principal foreign exchange trading office at
approximately 12:00 noon (New York time) on the date as of which the foreign
exchange computation is made; provided further that if the Administrative Agent
does not have, as of the relevant date of determination, a spot buying rate for
any such currency, the Administrative Agent may obtain such spot rate from
another financial institution reasonably designated by the Administrative Agent.

SECTION 1.10.    Certain Determinations.

For purposes of determining compliance with any of the covenants set forth in
Article VII (including in connection with Incremental Loans or Commitments) at
any time (whether at the time of incurrence or thereafter), any Lien,
Investment, Indebtedness, Disposition, Restricted Payment or Affiliate
transaction meets the criteria of one, or more than one, of the categories
permitted pursuant to Article VII (including in connection with the Incremental
Loans or Commitments), the Borrower shall in its sole discretion determine which
category such Lien, Investment, Indebtedness, Disposition, Restricted Payment or
Affiliate transaction (or, in each case, any portion thereof) is permitted by.

SECTION 1.11.    Limited Condition Acquisitions.

Notwithstanding anything in this Agreement or any Loan Document to the contrary,
but without in any way limiting the conditions to funding set forth in
Section 4.02 with respect to Credit Extensions under the Revolving Facility,
when (a) calculating any applicable ratio or financial metric in connection with
incurrence of Indebtedness, the creation of Liens, the making of any
Disposition, any fundamental changes, the making of an Investment, the
designation of Subsidiary as restricted or unrestricted, the making of any
Restricted Payment or the repayment of any Restricted Indebtedness or
(b) determining compliance with any provision of this Agreement which requires
that no Default or Event of Default has occurred, is continuing or would result
therefrom, in each case of (a) and (b) in connection with a Limited Condition
Acquisition, the date

 

74



--------------------------------------------------------------------------------

of determination of such ratio or financial metric and determination of whether
any Default or Event of Default has occurred, is continuing or would result
therefrom shall, at the option of the Borrower (the Borrower’s election to
exercise such option in connection with any Limited Condition Acquisition, an
“LCA Election”), be deemed to be the date the definitive agreements for such
Limited Condition Acquisition are entered into (the “LCA Test Date”). If on a
Pro Forma Basis after giving effect to such Limited Condition Acquisition and
the other transactions to be entered into in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof), with such ratios or
financial metrics and other provisions being calculated as if such Limited
Condition Acquisition or other transactions had occurred at the beginning of the
most recent Test Period ending prior to the LCA Test Date for which financial
statements are available, the Borrower could have taken such action on the
relevant LCA Test Date in compliance with the applicable ratios or other
provisions, such provisions shall be deemed to have been complied with, unless a
Specified Event of Default shall be continuing on the date such Limited
Condition Acquisition is consummated. For the avoidance of doubt, (i) if any of
such ratios or other provisions are exceeded or breached as a result of
fluctuations in such ratio (including due to fluctuations in Consolidated
EBITDA) or other provisions at or prior to the consummation of the relevant
Limited Condition Acquisition, such ratios and other provisions will not be
deemed to have been exceeded or breached solely for purposes of determining
whether the Limited Condition Acquisition is permitted hereunder and (ii) such
ratios or financial metrics and compliance with such conditions shall not be
tested at the time of consummation of such Limited Condition Acquisition or
related Specified Transactions, unless on such date a Specified Event of Default
shall be continuing. If the Borrower has made an LCA Election for any Limited
Condition Acquisition, then in connection with any subsequent calculation of any
ratio or basket availability with respect to any other Specified Transaction on
or following the relevant LCA Test Date and prior to the earlier of the date on
which such Limited Condition Acquisition is consummated or the date that the
definitive agreement for such Limited Condition Acquisition is terminated or
expires without consummation of such Limited Condition Acquisition, any such
ratio or basket shall be calculated both (1) on a Pro Forma Basis assuming such
Limited Condition Acquisition and other transactions in connection therewith
(including any incurrence of Indebtedness and the use of proceeds thereof) have
been consummated and (2) on a Pro Forma Basis assuming such Limited Condition
Acquisition and other transactions in connection therewith (including any
incurrence of Indebtedness and the use of proceeds thereof) have not been
consummated.

ARTICLE II

The Commitments and Credit Extensions

SECTION 2.01.    The Loans.

(a)    The Term Borrowings. Subject to the terms and conditions set forth
herein, each Term Lender severally agrees to make to the Borrower on the Closing
Date term loans denominated in Dollars in an aggregate amount not to exceed the
amount of such Term Lender’s Initial Term Commitment. Amounts borrowed under
this Section 2.01(a) and repaid or prepaid may not be reborrowed. Term Loans may
be Base Rate Loans or Eurocurrency Rate Loans, as further provided herein.

 

75



--------------------------------------------------------------------------------

(b)    The Revolving Credit Borrowings. Subject to the terms and conditions set
forth herein each Revolving Credit Lender severally agrees to make revolving
credit loans denominated in Dollars to the Borrower from its applicable Lending
Office (each such loan, a “Revolving Credit Loan”) from time to time as elected
by the Borrower pursuant to Section 2.02, on any Business Day during the period
from the Closing Date until the Maturity Date with respect to such Revolving
Credit Lender’s applicable Revolving Credit Commitment, in an aggregate
principal amount not to exceed at any time outstanding the amount of such
Lender’s Revolving Credit Commitment at such time; provided that after giving
effect to any Revolving Credit Borrowing, the aggregate Outstanding Amount of
the Revolving Credit Loans of any Lender, plus such Lender’s Pro Rata Share or
other applicable share provided for under this Agreement of the Outstanding
Amount of all L/C Obligations, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all Swing Line Loans shall not exceed such Lender’s Revolving Credit Commitment.
Within the limits of each Lender’s Revolving Credit Commitments, and subject to
the other terms and conditions hereof, the Borrower may borrow under this
Section 2.01(b), prepay under Section 2.05, and reborrow under this
Section 2.01(b). Revolving Credit Loans may be Base Rate Loans or Eurocurrency
Rate Loans, as further provided herein.

(c)    2018 Incremental Term Loan Borrowings. Subject to the terms and
conditions set forth herein and the 2018 Incremental Term Loan Amendment, each
2018 Incremental Term Loan Lender severally, agrees to make to the Borrower the
2018 Incremental Term Loans in a single advance denominated in Dollars in an
aggregate amount not to exceed the amount of such 2018 Incremental Term Loan
Lender’s 2018 Incremental Term Commitment. Amounts borrowed under this
Section 2.01(c) and repaid or prepaid may not be reborrowed. 2018 Incremental
Term Loans may be Base Rate Loans or Eurocurrency Rate Loans, as further
provided herein. On the 2018 Incremental Term Loan Amendment Effective Date, the
Cash-CappedCash-Capped Facilities shall be reduced by the 2018 Incremental Term
Loan Amendment Commitments; provided, that upon notice by the Borrower of (a) a
termination of unused 2018 Incremental Term Loan Amendment Commitments or (b) a
permanent reduction of unused 2018 Incremental Term Loan Amendment Commitments,
each in accordance with Section 2.06 of the Credit Agreement, then the
Cash-Capped Facilities shall be increased by the corresponding amount terminated
or reduced.

SECTION 2.02.    Borrowings, Conversions and Continuations of Loans.

(a)    Each Term Borrowing, each Revolving Credit Borrowing, each conversion of
Term Loans or Revolving Credit Loans from one Type to the other, and each
continuation of Eurocurrency Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by electronic
mail. Each such notice must be received by the Administrative Agent not later
than 1:00 p.m. New York City time (i) three (3) Business Days prior to the
requested date of any Borrowing or continuation of Eurocurrency Rate Loans or
any conversion of Base Rate Loans to Eurocurrency Rate Loans, and (ii) one
(1) Business Day before the requested date of any Borrowing of Base Rate Loans;
provided that the notice referred to in subclause (i) above may be delivered no
later than one (1) Business Day prior to the Closing Date in the case of the
Credit Extensions made on the Closing Date. Each electronic mail notice by the
Borrower pursuant to this Section 2.02(a) must be confirmed promptly by delivery
to the Administrative Agent of a written Committed Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower. Except as
provided in Section 2.14(a), each Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans shall be in a minimum principal

 

76



--------------------------------------------------------------------------------

amount of $500,000, or a whole multiple of $100,000, in excess thereof. Except
as provided in Section 2.03(c), 2.04(c) or 2.14(a), each Borrowing of or
conversion to Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof. Each Committed Loan Notice
(whether electronic mail or written) shall specify (i) whether the Borrower is
requesting a Term Borrowing, a Revolving Credit Borrowing, a conversion of Term
Loans or Revolving Credit Loans from one Type to the other, or a continuation of
Eurocurrency Rate Loans, (ii) the requested date of the Borrowing, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Loans to be borrowed, converted or continued, (iv) the Type
of Loans to be borrowed or to which existing Term Loans or Revolving Credit
Loans are to be converted, and (v) if applicable, the duration of the Interest
Period with respect thereto. If the Borrower fails to specify a Type of Loan in
a Committed Loan Notice or fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans or Revolving Credit Loans shall
be made as, or converted to, Base Rate Loans. Any such automatic conversion to
Base Rate Loans shall be effective as of the last day of the Interest Period
then in effect with respect to the applicable Eurocurrency Rate Loans. If the
Borrower requests a Borrowing of, conversion to, or continuation of Eurocurrency
Rate Loans in any such Committed Loan Notice, but fails to specify an Interest
Period, it will be deemed to have specified an Interest Period of one month.

(b)    Following receipt of a Committed Loan Notice, the Administrative Agent
shall promptly notify each Lender of the amount of its Pro Rata Share or other
applicable share provided for under this Agreement of the applicable Class of
Loans, and if no timely notice of a conversion or continuation is provided by
the Borrower, the Administrative Agent shall notify each Lender of the details
of any automatic conversion to Base Rate Loans or continuation described in
Section 2.02(a). In the case of each Borrowing, each Appropriate Lender shall
make the amount of its Loan available to the Administrative Agent in Same Day
Funds at the Administrative Agent’s Office not later than 2:00 p.m. (New York
City time) on the Business Day specified in the applicable Committed Loan
Notice. Each lender at its option may make any Loan by causing any domestic or
foreign branch, office or Affiliate to make such Loan (each a “Substitute
Lender”); provided that any exercise of such option shall not (1) affect the
obligation of the Borrower to repay such Loan in accordance with the terms of
this Agreement or (2) affect the obligations of the Borrower under Section 3.01
(including by increasing the obligation of the Borrower under Section 3.01) and
each Substitute Lender shall be treated as a Lender for purposes of
Section 3.01. The Administrative Agent shall make all funds so received
available to the applicable Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds in accordance with
instructions provided to (and reasonably acceptable to) the Administrative Agent
by the Borrower.

(c)    Except as otherwise provided herein, a Eurocurrency Rate Loan may be
continued or converted only on the last day of an Interest Period for such
Eurocurrency Rate Loan unless the Borrower pays the amount due, if any, under
Section 3.05 in connection therewith. During the existence of an Event of
Default, the Administrative Agent or the Required Lenders may require that no
Loans may be converted to or continued as Eurocurrency Rate Loans.

(d)    The Administrative Agent shall promptly notify the Borrower and the
Lenders of the interest rate applicable to any Interest Period for Eurocurrency
Rate Loans upon determination of such interest rate. The determination of the
Eurocurrency Rate by the

 

77



--------------------------------------------------------------------------------

Administrative Agent shall be conclusive in the absence of manifest error. At
any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in the Prime Rate used in
determining the Base Rate promptly following the announcement of such change.

(e)    After giving effect to all Term Borrowings, all Revolving Credit
Borrowings, all conversions of Term Loans or Revolving Credit Loans from one
Type to the other, and all continuations of Term Loans or Revolving Credit Loans
as the same Type, there shall not be more than twelve (12) Interest Periods in
effect at any one time.

(f)    The failure of any Lender to make the Loan to be made by it as part of
any Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of such Borrowing, but no Lender shall be
responsible for the failure of any other Lender to make the Loan to be made by
such other Lender on the date of any Borrowing.

(g)     If the Borrower fails to make any payment required under this Agreement
as and when due and within any applicable grace period (including any payment on
the principal amount of the Initial Term Loans and the Incremental Term Loans
under Section 2.01), the Administrative Agent may in its discretion, but shall
not be obligated to, make such payment, which payment shall be a Revolving
Credit Loan as of the date of such payment, and may be made by the
Administrative Agent even if the conditions to set forth in Section 4.02 have
not been satisfied; provided that no such payments shall be made if after giving
effective to such payment, the aggregate Outstanding Amount of the Revolving
Credit Loans of any Lender, plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment.

SECTION 2.03.    Letters of Credit.

(a)    The Letter of Credit Commitment. (i) Subject to the terms and conditions
set forth herein, (A) each L/C Issuer agrees, in reliance upon the agreements of
the other Revolving Credit Lenders set forth in this Section 2.03, (1) from time
to time on any Business Day during the period on and from the Closing Date until
five (5) Business Days prior to the Maturity Date for Revolving Credit
Commitments to issue Letters of Credit at sight denominated in Dollars (or in
the sole discretion of the Administrative Agent and the applicable L/C Issuer,
any other currency acceptable to the Administrative Agent and such L/C Issuer)
for the account of Holdings, the Borrower or any Restricted Subsidiary (provided
that any Letter of Credit may be for the benefit of any Subsidiary of the
Borrower) and to amend or renew Letters of Credit previously issued by it, in
accordance with Section 2.03(b), and (2) to honor drafts under the Letters of
Credit and (B) the Revolving Credit Lenders severally agree to participate in
Letters of Credit issued pursuant to this Section 2.03; provided that no L/C
Issuer shall be obligated to make any L/C Credit Extension with respect to any
Letter of Credit, and no Lender shall be obligated to participate in any Letter
of Credit if as of the date of such L/C Credit Extension, (x) the Revolving
Credit Exposure of any Revolving Credit Lender would exceed such Lender’s
Revolving Credit Commitment or (y) the Outstanding Amount of the L/C Obligations
would exceed the aggregate

 

78



--------------------------------------------------------------------------------

Letter of Credit Sublimit for all L/C Issuers. Within the foregoing limits, and
subject to the terms and conditions hereof, the Borrower’s ability to obtain
Letters of Credit shall be fully revolving, and accordingly the Borrower may,
during the foregoing period, obtain Letters of Credit to replace Letters of
Credit that have expired or that have been drawn upon and reimbursed.
Notwithstanding anything herein to the contrary, the Existing Letters of Credit
shall be deemed to be Letters of Credit issued hereunder for all purposes of
this Agreement and the other Loan Documents.

(ii)    An L/C Issuer shall be under no obligation to issue any Letter of Credit
if:

(A)    any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain such L/C Issuer from issuing
such Letter of Credit, or any Law applicable to such L/C Issuer or any directive
(whether or not having the force of law) from any Governmental Authority with
jurisdiction over such L/C Issuer shall prohibit, or direct that such L/C Issuer
refrain from, the issuance of letters of credit generally or such Letter of
Credit in particular or shall impose upon such L/C Issuer with respect to such
Letter of Credit any restriction, reserve or capital requirement (for which such
L/C Issuer is not otherwise compensated hereunder) not in effect on the Closing
Date, or shall impose upon such L/C Issuer any unreimbursed loss, cost or
expense which was not applicable on the Closing Date (for which such L/C Issuer
is not otherwise compensated hereunder);

(B)    subject to Section 2.03(b)(iii), the expiry date of such requested Letter
of Credit would occur more than twelve months after the date of issuance or last
renewal, unless (1) each Appropriate Lender has approved of such expiration date
or (2) the L/C Issuer thereof has approved of such expiration date;

(C)    the expiry date of such requested Letter of Credit would occur after the
Letter of Credit Expiration Date, unless all the Revolving Credit Lenders have
approved such expiry date;

(D)    the issuance of such Letter of Credit would violate (i) with respect to
U.S. Bank National Association in its capacity as L/C Issuer, one or more
policies of such L/C Issuer applicable to Letters of Credit generally or
(ii) any Laws binding upon such L/C Issuer;

(E)    such Letter of Credit is in an initial amount less than $100,000 (or such
lesser amount as is acceptable to the applicable L/C Issuer in its sole
discretion); or

(F)    any Revolving Credit Lender is at that time a Defaulting Lender, unless
such L/C Issuer has entered into arrangements, including the delivery of Cash
Collateral, satisfactory to such L/C Issuer (in its sole discretion) with the
Borrower or such Lender to eliminate such L/C Issuer’s actual or potential
Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with respect to
the Defaulting Lender arising from either the Letter of Credit then proposed to
be issued or that Letter of Credit and all other L/C Obligations as to which
such L/C Issuer has actual or potential Fronting Exposure, as it may elect in
its sole discretion.

 

79



--------------------------------------------------------------------------------

(iii)    An L/C Issuer shall be under no obligation to amend any Letter of
Credit if (A) such L/C Issuer would have no obligation at such time to issue
such Letter of Credit in its amended form under the terms hereof, or (B) the
beneficiary of such Letter of Credit does not accept the proposed amendment to
such Letter of Credit.

(iv)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
L/C Issuer shall have all of the benefits and immunities (A) provided to the
Administrative Agent in Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and any Letter of Credit Application (and any other
document, agreement or instrument entered into by such L/C Issuer and the
Borrower or in favor of such L/C Issuer) pertaining to such Letters of Credit as
fully as if the term “Administrative Agent” as used in Article IX included such
L/C Issuer with respect to such acts or omissions, and (B) as additionally
provided herein with respect to each L/C Issuer.

(b)    Procedures for Issuance and Amendment of Letters of Credit;
Auto-Extension Letters of Credit. (i) Each Letter of Credit shall be issued or
amended, as the case may be, upon the request of the Borrower delivered to an
L/C Issuer (with a copy to the Administrative Agent) in the form of a Letter of
Credit Application, appropriately completed and signed by a Responsible Officer
of the Borrower. Such Letter of Credit Application must be received by the
relevant L/C Issuer and the Administrative Agent not later than 11:00 a.m. (New
York City time) at least three (3) Business Days prior to the proposed issuance
date or date of amendment, as the case may be; or, in each case, such later date
and time as the relevant L/C Issuer may agree in a particular instance in its
sole discretion. In the case of a request for an initial issuance of a Letter of
Credit, such Letter of Credit Application shall specify in form and detail
reasonably satisfactory to the relevant L/C Issuer: (a) the proposed issuance
date of the requested Letter of Credit (which shall be a Business Day); (b) the
amount thereof and currency; (c) the expiry date thereof; (d) the name and
address of the beneficiary thereof; (e) the documents to be presented by such
beneficiary in case of any drawing thereunder; (f) the full text of any
certificate to be presented by such beneficiary in case of any drawing
thereunder; (g) the Person for whose account the requested Letter of Credit is
to be issued (which must be a Company Party); and (h) such other matters as the
relevant L/C Issuer may reasonably request. In the case of a request for an
amendment of any outstanding Letter of Credit, such Letter of Credit Application
shall specify in form and detail reasonably satisfactory to the relevant L/C
Issuer (1) the Letter of Credit to be amended; (2) the proposed date of
amendment thereof (which shall be a Business Day); (3) the nature of the
proposed amendment; and (4) such other matters as the relevant L/C Issuer may
reasonably request.

(ii)    Promptly after receipt of any Letter of Credit Application, the relevant
L/C Issuer will confirm with the Administrative Agent (by electronic mail or
otherwise in writing) that the Administrative Agent has received a copy of such

 

80



--------------------------------------------------------------------------------

Letter of Credit Application from the Borrower on behalf of the applicable
Borrower and, if not, such L/C Issuer will provide the Administrative Agent with
a copy thereof. Upon receipt by the relevant L/C Issuer of confirmation from the
Administrative Agent that the requested issuance or amendment is permitted in
accordance with the terms hereof, then, subject to the terms and conditions
hereof, such L/C Issuer shall, on the requested date, issue a Letter of Credit
for the account of the applicable Borrower or any Restricted Subsidiary (as
designated in the Letter of Credit Application) or enter into the applicable
amendment, as the case may be. Immediately upon the issuance of each Letter of
Credit, each Revolving Credit Lender shall be deemed to, and hereby irrevocably
and unconditionally agrees to, purchase from the relevant L/C Issuer a risk
participation in such Letter of Credit in an amount equal to the product of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement multiplied by the amount of such Letter of Credit.

(iii)    If the Borrower on behalf of the applicable Company Party so requests
in any applicable Letter of Credit Application, the relevant L/C Issuer shall
agree to issue a Letter of Credit that has automatic extension provisions (each,
an “Auto-Extension Letter of Credit”); provided that any such Auto-Extension
Letter of Credit must permit the relevant L/C Issuer to prevent any such
extension at least once in each 12-month period (commencing with the date of
issuance of such Letter of Credit) by giving prior notice to the beneficiary
thereof not later than fifteen (15) days (the “Non-Extension Notice Date”) prior
to the end of such 12-month period. Unless otherwise directed by the relevant
L/C Issuer, the Borrower shall not be required to make a specific request to the
relevant L/C Issuer for any such extension. Once an Auto-Extension Letter of
Credit has been issued, the applicable Lenders shall be deemed to have
authorized (but may not require) the relevant L/C Issuer to permit the extension
of such Letter of Credit at any time to an expiry date not later than the Letter
of Credit Expiration Date; provided that the relevant L/C Issuer shall not
permit any such extension if (A) the relevant L/C Issuer has determined that it
would have no obligation at such time to issue such Letter of Credit in its
extended form under the terms hereof (by reason of the provisions of
Section 2.03(a)(ii) or otherwise), or (B) it has received notice (which may be
by electronic mail or otherwise in writing) on or before the day that is five
(5) Business Days before the Non-Extension Notice Date from the Administrative
Agent, any Revolving Credit Lender or the Borrower that one or more of the
applicable conditions specified in Section 4.02 is not then satisfied.

(iv)    Promptly after issuance of any Letter of Credit or any amendment to a
Letter of Credit, the relevant L/C Issuer will also deliver to the Borrower and
the Administrative Agent a true and complete copy of such Letter of Credit or
amendment.

(c)    Drawings and Reimbursements; Funding of Participations. (i) Upon receipt
from the beneficiary of any Letter of Credit of any notice of a drawing under
such Letter of Credit, the relevant L/C Issuer shall notify promptly the
Borrower and the Administrative Agent thereof. Not later than 12:00 noon (New
York City time) on the next Business Day immediately

 

81



--------------------------------------------------------------------------------

following any payment by an L/C Issuer under a Letter of Credit (each such date,
an “Honor Date”), the Borrower shall reimburse such L/C Issuer in an amount
equal to the amount of such drawing and in the applicable currency. If the
Borrower fails to so reimburse such L/C Issuer by such time, then, in the case
of each L/C Borrowing, such L/C Issuer shall promptly notify the Administrative
Agent and upon such L/C Issuer’s request, the Administrative Agent shall
promptly notify each Appropriate Lender of the Honor Date, the amount of the
unreimbursed drawing (the “Unreimbursed Amount”), and the amount of such
Appropriate Lender’s Pro Rata Share or other applicable share provided for under
this Agreement thereof. In such event, the Borrower shall be deemed to have
requested a Revolving Credit Borrowing of Base Rate Loans to be disbursed on the
Honor Date in an amount equal to the Unreimbursed Amount, without regard to the
minimum and multiples specified in Section 2.02 for the principal amount of Base
Rate Loans but subject to the amount of the unutilized portion of the Revolving
Credit Commitments of the Appropriate Lenders and the conditions set forth in
Section 4.02 (other than the delivery of a Committed Loan Notice). Any notice
given by an L/C Issuer or the Administrative Agent pursuant to this
Section 2.03(c)(i) may be given by electronic mail if immediately confirmed in
writing; provided that the lack of such an immediate confirmation shall not
affect the conclusiveness or binding effect of such notice.

(ii)    Each Appropriate Lender (including any Lender acting as an L/C Issuer)
shall upon any notice pursuant to Section 2.03(c)(i) make funds available to the
Administrative Agent for the account of the relevant L/C Issuer at the
Administrative Agent’s Office for payments in an amount equal to its Pro Rata
Share or other applicable share provided for under this Agreement of the
Unreimbursed Amount not later than 2:00 p.m. (New York City time) on the
Business Day specified in such notice by the Administrative Agent, whereupon,
subject to the provisions of Section 2.03(c)(iii), each Appropriate Lender that
so makes funds available shall be deemed to have made a Base Rate Loan to the
Borrower in such amount. The Administrative Agent shall promptly remit the funds
so received to the relevant L/C Issuer.

(iii)    With respect to any Unreimbursed Amount that is not fully refinanced by
a Revolving Credit Borrowing of Base Rate Loans because the conditions set forth
in Section 4.02 cannot be satisfied or for any other reason, the Borrower shall
be deemed to have incurred from the relevant L/C Issuer an L/C Borrowing in the
amount of the Unreimbursed Amount that is not so refinanced, which L/C Borrowing
shall be due and payable on demand (together with interest) and shall bear
interest (which begins to accrue upon funding by the L/C Issuer) at the Default
Rate. In such event, each Appropriate Lender’s payment to the Administrative
Agent for the account of the relevant L/C Issuer pursuant to Section 2.03(c)(ii)
shall be deemed payment in respect of its participation in such L/C Borrowing
and shall constitute an L/C Advance from such Lender in satisfaction of its
participation obligation under this Section 2.03.

(iv)    Until each Appropriate Lender funds its Revolving Credit Loan or L/C
Advance pursuant to this Section 2.03(c) to reimburse the relevant L/C Issuer
for any amount drawn under any Letter of Credit, interest in respect of such
Lender’s Pro Rata Share or other applicable share provided for under this
Agreement of such amount shall be solely for the account of the relevant L/C
Issuer.

 

82



--------------------------------------------------------------------------------

(v)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or L/C Advances to reimburse an L/C Issuer for amounts drawn under Letters of
Credit, as contemplated by this Section 2.03(c), shall be absolute and
unconditional and shall not be affected by any circumstance, including (A) any
setoff, counterclaim, recoupment, defense or other right which such Lender may
have against the relevant L/C Issuer, the Borrower or any other Person for any
reason whatsoever; (B) the occurrence or continuance of a Default, or (C) any
other occurrence, event or condition, whether or not similar to any of the
foregoing; provided that each Revolving Credit Lender’s obligation to make
Revolving Credit Loans pursuant to this Section 2.03(c) is subject to the
conditions set forth in Section 4.02 (other than delivery by the Borrower of a
Committed Loan Notice). No such making of an L/C Advance shall relieve or
otherwise impair the obligation of the Borrower to reimburse the relevant L/C
Issuer for the amount of any payment made by such L/C Issuer under any Letter of
Credit, together with interest as provided herein.

(vi)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the relevant L/C Issuer any amount
required to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(ii), such L/C Issuer
shall be entitled to recover from such Lender (acting through the Administrative
Agent), on demand, such amount with interest thereon for the period from the
date such payment is required to the date on which such payment is immediately
available to such L/C Issuer at a rate per annum equal to the applicable Federal
Funds Rate from time to time in effect. A certificate of the relevant L/C Issuer
submitted to any Revolving Credit Lender (through the Administrative Agent) with
respect to any amounts owing under this Section 2.03(c)(vi) shall be conclusive
absent manifest error.

(d)    Repayment of Participations. (i) If, at any time after an L/C Issuer has
made a payment under any Letter of Credit and has received from any Revolving
Credit Lender such Lender’s L/C Advance in respect of such payment in accordance
with Section 2.03(c), the Administrative Agent receives for the account of such
L/C Issuer any payment in respect of the related Unreimbursed Amount or interest
thereon (whether directly from the Borrower or otherwise, including proceeds of
Cash Collateral applied thereto by the Administrative Agent), the Administrative
Agent will distribute to such Lender its Pro Rata Share or other applicable
share provided for under this Agreement hereof (appropriately adjusted, in the
case of interest payments, to reflect the period of time during which such
Lender’s L/C Advance was outstanding) in the same funds as those received by the
Administrative Agent.

(ii)    If any payment received by the Administrative Agent for the account of
an L/C Issuer pursuant to Section 2.03(c)(i) is required to be returned under
any of the circumstances described in Section 10.06 (including pursuant to any
settlement entered into by such L/C Issuer in its discretion), each Appropriate
Lender shall pay to the Administrative Agent for the account of such L/C Issuer
its

 

83



--------------------------------------------------------------------------------

Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned by such Lender, at a
rate per annum equal to the applicable Federal Funds Rate from time to time in
effect.

(e)    Obligations Absolute. The obligation of the Borrower to reimburse the
relevant L/C Issuer for each drawing under each Letter of Credit issued by it
and to repay each L/C Borrowing shall be absolute, unconditional and
irrevocable, and shall be paid strictly in accordance with the terms of this
Agreement under all circumstances, including the following:

(i)    any lack of validity or enforceability of such Letter of Credit, this
Agreement, or any other agreement or instrument relating thereto;

(ii)    the existence of any claim, counterclaim, setoff, defense or other right
that any Loan Party may have at any time against any beneficiary or any
transferee of such Letter of Credit (or any Person for whom any such beneficiary
or any such transferee may be acting), the relevant L/C Issuer or any other
Person, whether in connection with this Agreement, the transactions contemplated
hereby or by such Letter of Credit or any agreement or instrument relating
thereto, or any unrelated transaction;

(iii)    any draft, demand, certificate or other document presented under such
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;
or any loss or delay in the transmission or otherwise of any document required
in order to make a drawing under such Letter of Credit;

(iv)    any payment by the relevant L/C Issuer under such Letter of Credit
against presentation of a draft or certificate that does not strictly comply
with the terms of such Letter of Credit; or any payment made by the relevant L/C
Issuer under such Letter of Credit to any Person purporting to be a trustee in
bankruptcy, debtor-in-possession, assignee for the benefit of creditors,
liquidator, receiver, supervisor, insolvency practitioner, administrator or
administrative receiver or other representative of or successor to any
beneficiary or any transferee of such Letter of Credit, including any arising in
connection with any proceeding under any Debtor Relief Law;

(v)    any exchange, release or non-perfection of any Collateral, or any release
or amendment or waiver of or consent to departure from the Guaranty or any other
guarantee, for all or any of the Obligations of any Loan Party in respect of
such Letter of Credit; or

(vi)    any other circumstance or happening whatsoever, whether or not similar
to any of the foregoing, including any other circumstance that might otherwise
constitute a defense available to, or a discharge of, any Loan Party;

 

 

84



--------------------------------------------------------------------------------

provided that the foregoing shall not excuse any L/C Issuer from liability to
the Borrower to the extent of any direct damages (as opposed to consequential
damages, claims in respect of which are waived by the Borrower to the extent
permitted by applicable Law) suffered by the Borrower that are caused by such
L/C Issuer’s gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction when determining
whether drafts and other documents presented under a Letter of Credit comply
with the terms thereof.

(f)    Role of L/C Issuers. Each Lender and the Borrower agree that, in paying
any drawing under a Letter of Credit, the relevant L/C Issuer shall be entitled
to rely, and shall be fully protected in relying, upon any Letter of Credit,
draft, writing, resolution, notice, consent, certificate, affidavit, letter,
cablegram, telegram, facsimile, telex, teletype or electronic mail message,
statement, order or other document believed by it to be genuine and correct and
to have been signed, sent or made by the proper Person or Persons, and upon
advice and statements of legal counsel, independent accountants and other
experts selected by the relevant L/C Issuer and the relevant L/C Issuer shall
not have any responsibility to obtain any document (other than any sight draft,
certificates and documents expressly required by the Letter of Credit) or to
ascertain or inquire as to the validity or accuracy of any such document or the
authority of the Person executing or delivering any such document. None of the
L/C Issuers, any Agent-Related Person nor any of the respective correspondents,
participants or assignees of any L/C Issuer shall be liable to any Lender for
(i) any action taken or omitted in connection herewith at the request or with
the approval of the Revolving Credit Lenders or the Lenders holding a majority
of the Revolving Credit Commitments, as applicable; (ii) any action taken or
omitted in the absence of gross negligence or willful misconduct as determined
in a final and non-appealable judgment by a court of competent jurisdiction; or
(iii) the due execution, effectiveness, validity or enforceability of any
document or instrument related to any Letter of Credit or Letter of Credit
Application. The Borrower hereby assumes all risks of the acts or omissions of
any beneficiary or transferee with respect to its use of any Letter of Credit;
provided that this assumption is not intended to, and shall not, preclude the
Borrower from pursuing such rights and remedies as it may have against the
beneficiary or transferee at law or under any other agreement. None of the L/C
Issuers, any Agent-Related Person, nor any of the respective correspondents,
participants or assignees of any L/C Issuer, shall be liable or responsible for
any of the matters described in clauses (i) through (vi) of Section 2.03(e);
provided that anything in such clauses to the contrary notwithstanding, the
Borrower may have a claim against an L/C Issuer, and such L/C Issuer may be
liable to the Borrower, to the extent, but only to the extent, of any direct, as
opposed to consequential or exemplary, damages suffered by the Borrower which
the Borrower prove were caused by such L/C Issuer’s willful misconduct or gross
negligence or such L/C Issuer’s willful or grossly negligent failure to pay
under any Letter of Credit after the presentation to it by the beneficiary of a
sight draft and certificate(s) strictly complying with the terms and conditions
of a Letter of Credit, in each case as determined in a final and non-appealable
judgment by a court of competent jurisdiction. In furtherance and not in
limitation of the foregoing, each L/C Issuer may accept documents that appear on
their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary, and no L/C Issuer shall
be responsible for the validity or sufficiency of any instrument transferring or
assigning or purporting to transfer or assign a Letter of Credit or the rights
or benefits thereunder or proceeds thereof, in whole or in part, which may prove
to be invalid or ineffective for any reason.

(g)    Cash Collateral. If (i) as of the Letter of Credit Expiration Date, any
Letter of Credit may for any reason remain outstanding and partially or wholly
undrawn, (ii) any Event of Default occurs and is continuing and the
Administrative Agent, the applicable L/C Issuers or

 

85



--------------------------------------------------------------------------------

the Lenders holding a majority of the Revolving Credit Commitments, as
applicable, require the Borrower to Cash Collateralize the L/C Obligations
pursuant to Section 8.02 or (iii) an Event of Default set forth under
Section 8.01(f) or (g) occurs and is continuing, the Borrower shall Cash
Collateralize the then Outstanding Amount of all L/C Obligations (in an amount
equal to such Outstanding Amount determined as of the date of such Event of
Default or the Letter of Credit Expiration Date, as the case may be), and shall
do so not later than 2:00 p.m. (New York City time) on (x) in the case of the
immediately preceding clauses (i) and (ii), (1) the Business Day that the
Borrower receives notice thereof, if such notice is received on such day prior
to 12:00 noon (New York City time) or (2) if clause (1) above does not apply,
the Business Day immediately following the day that the Borrower receives such
notice and (y) in the case of the immediately preceding clause (iii), the
Business Day on which an Event of Default set forth under Section 8.01(f) or
(g) occurs or, if such day is not a Business Day, the Business Day immediately
succeeding such day. At any time that there shall exist a Defaulting Lender,
immediately upon the request of the Administrative Agent, the L/C Issuer or the
Swing Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.17(a)(iv) and any Cash Collateral provided by the Defaulting
Lender). For purposes hereof, “Cash Collateralize” means to pledge and deposit
with or deliver to the Administrative Agent, for the benefit of the relevant L/C
Issuer and the Appropriate Lenders, as collateral for the L/C Obligations, cash
or deposit account balances (“Cash Collateral”) pursuant to documentation in
form and substance reasonably satisfactory to the Administrative Agent and the
relevant L/C Issuer (which documents are hereby consented to by the Appropriate
Lenders). Derivatives of such term have corresponding meanings. The Borrower
hereby grants to the Administrative Agent, for the benefit of the L/C Issuers
and the Revolving Credit Lenders of the applicable Facility, to secure the
payment and performance of the Obligations, a security interest in all such
cash, deposit accounts and all balances therein and all proceeds of the
foregoing. Cash Collateral shall be maintained in a Cash Collateral Account and
may be invested in readily available Cash Equivalents. If at any time the
Administrative Agent determines that any funds held as Cash Collateral are
expressly subject to any right or claim of any Person other than the
Administrative Agent (on behalf of the Secured Parties) or that the total amount
of such funds is less than the aggregate Outstanding Amount of all L/C
Obligations, the Borrower will, forthwith upon demand by the Administrative
Agent, pay to the Administrative Agent, as additional funds to be deposited and
held in the Cash Collateral Account, an amount equal to the excess of (a) such
aggregate Outstanding Amount over (b) the total amount of funds, if any, then
held as Cash Collateral that the Administrative Agent reasonably determines to
be free and clear of any such right and claim. Upon the drawing of any Letter of
Credit for which funds are on deposit as Cash Collateral, such funds shall be
applied, to the extent permitted under applicable Law, to reimburse the relevant
L/C Issuer. To the extent the amount of any Cash Collateral exceeds the then
Outstanding Amount of such L/C Obligations and so long as no Event of Default
has occurred and is continuing, the excess shall be refunded to the Borrower. To
the extent any Event of Default giving rise to the requirement to Cash
Collateralize any Letter of Credit pursuant to this Section 2.03(g) is cured or
otherwise waived by the Required Lenders, then so long as no other Event of
Default has occurred and is continuing, all Cash Collateral pledged to Cash
Collateralize such Letter of Credit shall be refunded to the Borrower.

(h)    Letter of Credit Fees. The Borrower shall pay to the Administrative Agent
for the account of the Revolving Credit Lenders for the applicable Revolving
Credit Facility (in accordance with their Pro Rata Share or other applicable
share provided for under this Agreement)

 

86



--------------------------------------------------------------------------------

a Letter of Credit fee for each Letter of Credit issued pursuant to this
Agreement equal to the Applicable Rate for Revolving Credit Loans that are
Eurocurrency Rate Loans multiplied by the daily maximum amount then available to
be drawn under such Letter of Credit (whether or not such maximum amount is then
in effect under such Letter of Credit if such maximum amount increases
periodically pursuant to the terms of such Letter of Credit) (the “Letter of
Credit Fees”); provided, however, any Letter of Credit fees otherwise payable
for the account of a Defaulting Lender with respect to any Letter of Credit as
to which such Defaulting Lender has not provided Cash Collateral satisfactory to
the L/C Issuer pursuant to this Section 2.03 shall be payable, to the maximum
extent permitted by applicable Law, to the other Lenders in accordance with the
upward adjustments in their respective Pro Rata Shares allocable to such Letter
of Credit pursuant to Section 2.17(a)(iv), with the balance of such fee, if any,
payable to the L/C Issuer for its own account. Such Letter of Credit fees shall
be computed on a quarterly basis in arrears. Such Letter of Credit fees shall be
due and payable in Dollars on the first Business Day after the end of each
March, June, September and December, commencing with the first such date to
occur after the issuance of such Letter of Credit, on the Letter of Credit
Expiration Date and thereafter on demand. If there is any change in any
applicable Applicable Rate during any quarter, the daily maximum amount of each
Letter of Credit shall be computed and multiplied by such applicable Applicable
Rate separately for each period during such quarter that such applicable
Applicable Rate was in effect.

(i)    Fronting Fee and Documentary and Processing Charges Payable to L/C
Issuers. The Borrower shall pay directly to each L/C Issuer for its own account
a fronting fee with respect to each Letter of Credit issued by it equal to
0.125% per annum of the daily maximum amount then available to be drawn under
such Letter of Credit (whether or not such maximum amount is then in effect
under such Letter of Credit if such maximum amount increases periodically
pursuant to the terms of such Letter of Credit). Such fronting fees shall be
computed on a quarterly basis in arrears. Such fronting fees shall be due and
payable on the first Business Day after the end of each March, June, September
and December, commencing with the first such date to occur after the issuance of
such Letter of Credit, on the Letter of Credit Expiration Date and thereafter on
demand. In addition, the Borrower shall pay directly to each L/C Issuer for its
own account with respect to each Letter of Credit issued by it the customary
issuance, presentation, amendment and other processing fees, and other standard
costs and charges, of such L/C Issuer relating to letters of credit as from time
to time in effect. Such customary fees and standard costs and charges are due
and payable within ten (10) Business Days of demand and are nonrefundable.

(j)    Conflict with Letter of Credit Application. Notwithstanding anything else
to the contrary in this Agreement, in the event of any conflict between the
terms hereof and the terms of any Letter of Credit Application, the terms hereof
shall control.

(k)    Addition of an L/C Issuer. A Revolving Credit Lender may become an
additional L/C Issuer hereunder pursuant to a written agreement among the
Borrower, the Administrative Agent and such Revolving Credit Lender. The
Administrative Agent shall notify the Revolving Credit Lenders of any such
additional L/C Issuer.

(l)    Letter of Credit Amounts. Unless otherwise specified herein, the amount
of a Letter of Credit at any time shall be deemed to be the stated amount of
such Letter of Credit in effect at such time; provided, however, that with
respect to any Letter of Credit that, by its terms

 

87



--------------------------------------------------------------------------------

or the terms of any document related thereto, provides for one or more automatic
increases in the stated amount thereof, the amount of such Letter of Credit
shall be deemed to be the maximum stated amount of such Letter of Credit after
giving effect to all such increases, whether or not such maximum stated amount
is in effect at such time.

(m)    Reporting. Each L/C Issuer will report in writing to the Administrative
Agent (i) on the first Business Day of each calendar month, the aggregate face
amount of Letters of Credit issued by it and outstanding as of the last Business
Day of the preceding calendar month (and on such other dates as the
Administrative Agent may request), (ii) on or prior to each Business Day on
which such L/C Issuer expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance or amendment, and the aggregate face amount of
Letters of Credit to be issued, amended, renewed or extended by it and
outstanding after giving effect to such issuance, amendment, renewal or
extension (and such L/C Issuer shall advise the Administrative Agent on such
Business Day whether such issuance, amendment, renewal or extension occurred and
whether the amount thereof changed), (iii) on each Business Day on which such
L/C Issuer makes any L/C Disbursement, the date and amount of such L/C
Disbursement and (iv) on any Business Day on which the Borrower fails to
reimburse an L/C Disbursement required to be reimbursed to such L/C Issuer on
such day, the date and amount of such failure.

(n)    Provisions Related to Extended Revolving Credit Commitments. If the
Letter of Credit Expiration Date in respect of any tranche of Revolving Credit
Commitments occurs prior to the expiry date of any Letter of Credit, then (i) if
consented to by the L/C Issuer which issued such Letter of Credit, if one or
more other tranches of Revolving Credit Commitments in respect of which the
Letter of Credit Expiration Date shall not have so occurred are then in effect,
such Letters of Credit for which consent has been obtained shall automatically
be deemed to have been issued (including for purposes of the obligations of the
Revolving Credit Lenders to purchase participations therein and to make
Revolving Credit Loans and payments in respect thereof pursuant to
Section 2.03(c) and (d)) under (and ratably participated in by Lenders pursuant
to) the Revolving Credit Commitments in respect of such non-terminating tranches
up to an aggregate amount not to exceed the aggregate amount of the unutilized
Revolving Credit Commitments thereunder at such time (it being understood that
no partial face amount of any Letter of Credit may be so reallocated) and
(ii) to the extent not reallocated pursuant to immediately preceding clause (i),
the Borrower shall Cash Collateralize any such Letter of Credit in accordance
with Section 2.03(g). Upon the maturity date of any tranche of Revolving Credit
Commitments, the sublimit for Letters of Credit may be reduced as agreed between
the L/C Issuers and the Borrower, without the consent of any other Person.

(o)    Letters of Credit Issued for Subsidiaries. Notwithstanding that a Letter
of Credit issued or outstanding hereunder is in support of any obligations of,
or is for the account of, a Restricted Subsidiary, the Borrower shall be
obligated to reimburse the applicable L/C Issuer hereunder for any and all
drawings under such Letter of Credit. The Borrower hereby acknowledges that the
issuance of Letters of Credit for the account of Restricted Subsidiaries inures
to the benefit of the Borrower, and that the Borrower’s business derives
substantial benefits from the businesses of such Restricted Subsidiaries.

(p)    Applicability of ISP and UCP. Unless otherwise expressly agreed by the
applicable L/C Issuer and the Borrower when a Letter of Credit is issued (i) the
rules of the ISP shall apply to each standby Letter of Credit and (ii) the rules
of the UCP shall apply to each commercial Letter of Credit.

 

88



--------------------------------------------------------------------------------

SECTION 2.04.    Swing Line Loans.

(a)    The Swing Line. Subject to the terms and conditions set forth herein, the
Swing Line Lender agrees to make loans in Dollars to the Borrower (each such
loan, a “Swing Line Loan”) from time to time on any Business Day during the
period beginning on the Business Day after the Closing Date and until the
Maturity Date of the Revolving Credit Facility in an aggregate amount not to
exceed at any time outstanding the amount of the Swing Line Sublimit,
notwithstanding the fact that such Swing Line Loans, when aggregated with the
Pro Rata Share or other applicable share provided for under this Agreement of
the Outstanding Amount of Revolving Credit Loans and L/C Obligations of the
Lender acting as Swing Line Lender, may exceed the amount of such Swing Line
Lender’s Revolving Credit Commitment; provided that, after giving effect to any
Swing Line Loan, (i) the Revolving Credit Exposure shall not exceed the
aggregate Revolving Credit Commitments and (ii) the aggregate Outstanding Amount
of the Revolving Credit Loans of any Lender (other than a Swing Line Lender
acting in its capacity as such), plus such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of the Outstanding Amount of
all L/C Obligations, plus such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement of the Outstanding Amount of all Swing Line
Loans shall not exceed such Lender’s Revolving Credit Commitment then in effect;
provided further that the Borrower shall not use the proceeds of any Swing Line
Loan to refinance any outstanding Swing Line Loan. Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.04, prepay under Section 2.05, and reborrow under this
Section 2.04. Each Swing Line Loan shall be a Base Rate Loan. Immediately upon
the making of a Swing Line Loan, each Revolving Credit Lender shall be deemed
to, and hereby irrevocably and unconditionally agrees to, purchase from the
Swing Line Lender a risk participation in such Swing Line Loan in an amount
equal to the product of such Lender’s Pro Rata Share or other applicable share
provided for under this Agreement multiplied by the amount of such Swing Line
Loan.

(b)    Borrowing Procedures. Each Swing Line Borrowing shall be made upon the
Borrower’s irrevocable notice to the Swing Line Lender, which may be given by
electronic mail. Each such notice must be received by the Swing Line Lender not
later than 1:00 p.m. (New York City time) on the requested borrowing date and
shall specify (i) the amount to be borrowed, which shall be a minimum of $50,000
or an integral multiple of $25,000 in excess thereof and (ii) the requested
borrowing date, which shall be a Business Day. Each such electronic mail notice
must be confirmed promptly by delivery to the Swing Line Lender of a written
Swing Line Loan Notice, appropriately completed and signed by a Responsible
Officer of the Borrower. Unless the Swing Line Lender has received notice (by
electronic mail or otherwise in writing) from the Administrative Agent
(including at the request of any Revolving Credit Lender) prior to 2:00 p.m.
(New York City time) on the date of the proposed Swing Line Borrowing
(A) directing the Swing Line Lender not to make such Swing Line Loan as a result
of the limitations set forth in the first proviso to the first sentence of
Section 2.04(a), or (B) that one or more of the applicable conditions specified
in Section 4.02 is not then satisfied, then, subject to the terms and conditions
hereof, the Swing Line Lender will, not later than 3:00 p.m. (New York City
time) on the borrowing date specified in such Swing Line Loan Notice, make the
amount of its Swing Line Loan available to the Borrower. Notwithstanding
anything to the contrary contained in this Section 2.04 or

 

89



--------------------------------------------------------------------------------

elsewhere in this Agreement, the Swing Line Lender shall not be obligated to
make any Swing Line Loan at a time when a Revolving Credit Lender is a
Defaulting Lender unless the Swing Line Lender has entered into arrangements
reasonably satisfactory to it and the Borrower to eliminate the Swing Line
Lender’s Fronting Exposure (after giving effect to Section 2.17(a)(iv)) with
respect to the Defaulting Lender’s or Defaulting Lenders’ participation in such
Swing Line Loans, including by Cash Collateralizing, or obtaining a backstop
letter of credit from an issuer reasonably satisfactory to the Swing Line Lender
to support, such Defaulting Lender’s or Defaulting Lenders’ Pro Rata Share of
the outstanding Swing Line Loans.

(c)    Refinancing of Swing Line Loans. (i) The Swing Line Lender at any time in
its sole and absolute discretion may request, and if an Event of Default has
occurred and is continuing shall automatically be deemed to have requested, on
behalf of the Borrower (and the Borrower hereby irrevocably authorizes such
Swing Line Lender to so request on its behalf), that each Revolving Credit
Lender make a Base Rate Loan in an amount equal to such Lender’s Pro Rata Share
or other applicable share provided for under this Agreement of the amount of
Swing Line Loans then outstanding. Such request shall be made in writing (which
written request shall be deemed to be a Committed Loan Notice for purposes
hereof) and in accordance with the requirements of Section 2.02, without regard
to the minimum and multiples specified therein for the principal amount of Base
Rate Loans, but subject to the unutilized portion of the aggregate Revolving
Credit Commitments and the conditions set forth in Section 4.02. The Swing Line
Lender shall furnish the Borrower with a copy of the applicable Committed Loan
Notice promptly after delivering such notice to the Administrative Agent. Each
Revolving Credit Lender shall make an amount equal to its Pro Rata Share or
other applicable share provided for under this Agreement of the amount specified
in such Committed Loan Notice available to the Administrative Agent in Same Day
Funds for the account of the Swing Line Lender at the Administrative Agent’s
Office not later than 1:00 p.m. (New York City time) on the day specified in
such Committed Loan Notice, whereupon, subject to Section 2.04(c)(ii), each
Revolving Credit Lender that so makes funds available shall be deemed to have
made a Base Rate Loan to the Borrower in such amount. The Administrative Agent
shall remit the funds so received to the Swing Line Lender.

(ii)    If for any reason any Swing Line Loan cannot be refinanced by such a
Revolving Credit Borrowing in accordance with Section 2.04(c)(i), the request
for Base Rate Loans submitted by the Swing Line Lender as set forth herein shall
be deemed to be a request by the Swing Line Lender that each of the Revolving
Credit Lenders fund its risk participation in the relevant Swing Line Loan and
each Revolving Credit Lender’s payment to the Administrative Agent for the
account of the Swing Line Lender pursuant to Section 2.04(c)(i) shall be deemed
payment in respect of such participation.

(iii)    If any Revolving Credit Lender fails to make available to the
Administrative Agent for the account of the Swing Line Lender any amount
required to be paid by the Lender pursuant to the foregoing provisions of this
Section 2.04(c) by the time specified in Section 2.04(c)(i), the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable

 

90



--------------------------------------------------------------------------------

Federal Funds Rate from time to time in effect. A certificate of the Swing Line
Lender submitted to any Lender (through the Administrative Agent) with respect
to any amounts owing under this clause (iii) shall be conclusive absent manifest
error.

(iv)    Each Revolving Credit Lender’s obligation to make Revolving Credit Loans
or to purchase and fund risk participations in Swing Line Loans pursuant to this
Section 2.04(c) shall be absolute and unconditional and shall not be affected by
any circumstance, including (A) any setoff, counterclaim, recoupment, defense or
other right which such Lender may have against the Swing Line Lender, the
Borrower or any other Person for any reason whatsoever, (B) the occurrence or
continuance of a Default, or (C) any other occurrence, event or condition,
whether or not similar to any of the foregoing; provided that each Revolving
Credit Lender’s obligation to make Revolving Credit Loans pursuant to this
Section 2.04(c) (but not to purchase and fund risk participations in Swing Line
Loans) is subject to the conditions set forth in Section 4.02). No such funding
of risk participations shall relieve or otherwise impair the obligation of the
Borrower to repay Swing Line Loans, together with interest as provided herein.

(d)    Repayment of Participations. (i) At any time after any Revolving Credit
Lender has purchased and funded a risk participation in a Swing Line Loan, if
the Swing Line Lender receives any payment on account of such Swing Line Loan,
the Swing Line Lender will distribute to the Administrative Agent for
distribution to such Lender its Pro Rata Share or other applicable share
provided for under this Agreement of such payment (appropriately adjusted, in
the case of interest payments, to reflect the period of time during which such
Lender’s risk participation was funded) in the same funds as those received by
the Swing Line Lender.

(ii)    If any payment received by the Swing Line Lender in respect of principal
or interest on any Swing Line Loan is required to be returned by the Swing Line
Lender under any of the circumstances described in Section 10.06 (including
pursuant to any settlement entered into by the Swing Line Lender in its
discretion), each Revolving Credit Lender shall pay to the Swing Line Lender its
Pro Rata Share or other applicable share provided for under this Agreement
thereof on demand of the Administrative Agent, plus interest thereon from the
date of such demand to the date such amount is returned, at a rate per annum
equal to the applicable Federal Funds Rate. The Administrative Agent will make
such demand upon the request of the Swing Line Lender.

(e)    Interest for Account of Swing Line Lender. The Swing Line Lender shall be
responsible for invoicing the Borrower for interest on the Swing Line Loans.
Until each Revolving Credit Lender funds its Base Rate Loan or risk
participation pursuant to this Section 2.04 to refinance such Lender’s Pro Rata
Share of any Swing Line Loan, interest in respect of such Pro Rata Share shall
be solely for the account of the Swing Line Lender.

(f)    Payments Directly to Swing Line Lender. The Borrower shall make all
payments of principal and interest in respect of the Swing Line Loans directly
to the Swing Line Lender.

 

91



--------------------------------------------------------------------------------

(g)    Provisions Related to Extended Revolving Credit Commitments. If the
maturity date shall have occurred in respect of any tranche of Revolving Credit
Commitments (the “Expiring Credit Commitment”) at a time when another tranche or
tranches of Revolving Credit Commitments is or are in effect with a longer
maturity date (each a “Non-Expiring Credit Commitment” and collectively, the
“Non-Expiring Credit Commitments”), then with respect to each outstanding Swing
Line Loan, if consented to by the applicable Swing Line Lender, on the earliest
occurring maturity date such Swing Line Loan shall be deemed reallocated to the
tranche or tranches of the Non-Expiring Credit Commitments on a pro rata basis;
provided that (x) to the extent that the amount of such reallocation would cause
the aggregate credit exposure to exceed the aggregate amount of such
Non-Expiring Credit Commitments, immediately prior to such reallocation the
amount of Swing Line Loans to be reallocated equal to such excess shall be
repaid or Cash Collateralized and (y) notwithstanding the foregoing, if a
Default or Event of Default has occurred and is continuing, the Borrower shall
still be obligated to pay Swing Line Loans allocated to the Revolving Credit
Lenders holding the Expiring Credit Commitments at the maturity date of the
Expiring Credit Commitments or if the Loans have been accelerated prior to the
maturity date of the Expiring Credit Commitments. Upon the maturity date of any
tranche of Revolving Credit Commitments, the Swing Line Sublimit may be reduced
as agreed between the Swing Line Lender and the Borrower, without the consent of
any other Person.

SECTION 2.05.    Prepayments.

(a)    Optional. (i) The Borrower may, upon, subject to clause (iii) below,
irrevocable written notice to the Administrative Agent by the Borrower, at any
time or from time to time voluntarily prepay Term Loans and Revolving Credit
Loans in whole or in part without premium or penalty (subject to
Section 2.05(a)(iv)); provided that (1) such notice must be received by the
Administrative Agent not later than 1:00 p.m. (New York City time) (A) three
(3) Business Days prior to any date of prepayment of Eurocurrency Rate Loans and
(B) one (1) Business Day prior to any date of prepayment of Base Rate Loans;
(2) any prepayment of Eurocurrency Rate Loans shall be in a minimum principal
amount of $500,000, or a whole multiple of $100,000 in excess thereof; (3) any
prepayment of Base Rate Loans shall be in a minimum principal amount of $500,000
or a whole multiple of $100,000 in excess thereof or, in each case, if less, the
entire principal amount thereof then outstanding and (4) in no event shall the
Borrower be permitted to elect to voluntarily prepay Term Loans (other than
Initial Term Loans and the 2018 Incremental Term Loans) pursuant to this
Section 2.05(a) on a greater than pro rata basis with the Initial Term Loans and
2018 Incremental Term Loans (it being understood that any prepayments shall be
applied ratably to Initial Term Loans and 2018 Incremental Term Loans). Each
such notice shall specify the date and amount of such prepayment and the
Class(es) and Type(s) of Loans and the order of Borrowing(s) to be prepaid. The
Administrative Agent will promptly notify each Appropriate Lender of its receipt
of each such notice, and of the amount of such Lender’s Pro Rata Share or other
applicable share provided for under this Agreement of such prepayment. If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein. Any prepayment of a Eurocurrency Rate Loan shall be
accompanied by all accrued interest thereon, together with any additional
amounts required pursuant to Section 3.05. In the case of each prepayment of the
Loans pursuant to this Section 2.05(a), the Borrower may in its sole discretion
select the Borrowing or Borrowings (and the order of maturity of principal
payments) to be repaid, and such payment shall be paid to the Appropriate
Lenders in accordance with their respective Pro Rata Shares or other applicable
share as provided for under this Agreement.

 

92



--------------------------------------------------------------------------------

(ii)    The Borrower may, upon, subject to clause (iii) below, irrevocable
written notice to the Swing Line Lender by the Borrower (with a copy to the
Administrative Agent), at any time or from time to time, voluntarily prepay
Swing Line Loans in whole or in part without premium or penalty; provided that
(1) such notice must be received by the Swing Line Lender and the Administrative
Agent not later than 12:00 noon (New York City) time on the date of the
prepayment, and (2) any such prepayment shall be in a minimum principal amount
of $100,000 or a whole multiple of $50,000 in excess thereof or, if less, the
entire principal amount thereof then outstanding. Each such notice shall specify
the date and amount of such prepayment. If such notice is given by the Borrower,
the Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

(iii)    Notwithstanding anything to the contrary contained in this Agreement,
subject to the payment of any amounts owing pursuant to Section 3.05, the
Borrower may rescind any notice of prepayment under Section 2.05(a)(i)
or 2.05(a)(ii) if such prepayment would have resulted from a refinancing of all
or a portion of the applicable Facility, which refinancing shall not be
consummated or shall otherwise be delayed. Each prepayment of any Class of Term
Loans pursuant to this Section 2.05(a) shall be applied in an order of priority
to repayments thereof required pursuant to Section 2.07(a) as directed by the
Borrower and, absent such direction, shall be applied in direct order of
maturity to repayments thereof required pursuant to Section 2.07(a).

(iv)    In the event that, on or prior to the date that is six months following
the Closing Date, the Borrower elects to prepay, refinance, substitute or
replace any Initial Term Loans pursuant to a Repricing Transaction (including,
for avoidance of doubt, any prepayment made pursuant to Section 2.05(b)(iii)
that constitutes a Repricing Transaction), the Borrower shall pay to the
Administrative Agent, for the ratable account of each of the applicable Term
Lenders, (I) in the case of a Repricing Transaction described in clause (b) of
such definition, a prepayment premium of 1.00% of the aggregate principal amount
of the Initial Term Loans so prepaid, refinanced, substituted or replaced and
(II) in the case of a Repricing Transaction described in clause (a) of such
definition, a fee equal to 1.00% of the aggregate principal amount of the
applicable Initial Term Loans outstanding immediately prior to such amendment,
amendment and restatement or other modification. If, on or prior to the date
that is six months following the Closing Date, any Term Lender that is a
Non-Consenting Lender is replaced pursuant to Section 3.07(a) in connection with
any amendment, amendment and restatement or other modification of this Agreement
resulting in a Repricing Transaction, such Term Lender (and not any Person who
replaces such Term Lender pursuant to Section 3.07(a)) shall receive its pro
rata portion (as determined immediately prior to it being so replaced) of the
prepayment premium or fee described in the preceding sentence. Such amounts
shall be due and payable on the date of effectiveness of such Repricing
Transaction.

(v)    Notwithstanding anything in any Loan Document to the contrary, so long as
(x) no Default or Event of Default has occurred and is continuing and (y) no
proceeds from any Revolving Credit Loans are used to make such prepayments, any
Company Party

 

93



--------------------------------------------------------------------------------

may prepay the outstanding Term Loans (which shall, for the avoidance of doubt,
be automatically and permanently canceled immediately upon such prepayment) (or
Holdings, the Borrower or any of its Subsidiaries may purchase such outstanding
Loans and immediately cancel them) on the following basis:

(A)    Any Company Party shall have the right to make a voluntary prepayment of
Term Loans at a discount to par pursuant to a Borrower Offer of Specified
Discount Prepayment, Borrower Solicitation of Discount Range Prepayment Offers
or Borrower Solicitation of Discounted Prepayment Offers (any such prepayment,
the “Discounted Term Loan Prepayment”), in each case made in accordance with
this Section 2.05(a)(v); provided that no Company Party shall initiate any
action under this Section 2.05(a)(v) in order to make a Discounted Term Loan
Prepayment unless (I) at least ten (10) Business Days shall have passed since
the consummation of the most recent Discounted Term Loan Prepayment as a result
of a prepayment made by a Company Party on the applicable Discounted Prepayment
Effective Date; or (II) at least three (3) Business Days shall have passed since
the date the Company Party was notified that no Term Lender was willing to
accept any prepayment of any Term Loan at the Specified Discount, within the
Discount Range or at any discount to par value, as applicable, or in the case of
Borrower Solicitation of Discounted Prepayment Offers, the date of any Company
Party’s election not to accept any Solicited Discounted Prepayment Offers.

(B)    (1)    Subject to the proviso to subsection (A) above, any Company Party
may from time to time offer to make a Discounted Term Loan Prepayment by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Specified Discount Prepayment Notice; provided that (I) any such offer shall be
made available, at the sole discretion of the Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such offer shall specify the aggregate
principal amount offered to be prepaid (the “Specified Discount Prepayment
Amount”) with respect to each applicable tranche, the tranche or tranches of
Term Loans subject to such offer and the specific percentage discount to par
(the “Specified Discount”) of such Term Loans to be prepaid (it being understood
that different Specified Discounts and/or Specified Discount Prepayment Amounts
may be offered with respect to different tranches of Term Loans and, in such
event, each such offer will be treated as a separate offer pursuant to the terms
of this Section 2.05(a)(v)(B)), (III) the Specified Discount Prepayment Amount
shall be in an aggregate amount not less than $2,500,000 and whole increments of
$500,000 in excess thereof and (IV) each such offer shall remain outstanding
through the Specified Discount Prepayment Response Date. The Auction Agent will
promptly provide each Appropriate Lender with a copy of such Specified Discount
Prepayment Notice and a form of the Specified Discount Prepayment Response to be
completed and returned by each such Term Lender to the Auction Agent (or its
delegate) by no later than 5:00 p.m., on the third Business Day after the date
of delivery of such notice to such Lenders (the “Specified Discount Prepayment
Response Date”).

 

94



--------------------------------------------------------------------------------

(2)    Each Term Lender receiving such offer shall notify the Auction Agent (or
its delegate) by the Specified Discount Prepayment Response Date whether or not
it agrees to accept a prepayment of any of its applicable then outstanding Term
Loans at the Specified Discount and, if so (such accepting Lender, a “Discount
Prepayment Accepting Lender”), the amount and the tranches of such Lender’s Term
Loans to be prepaid at such offered discount. Each acceptance of a Discounted
Term Loan Prepayment by a Discount Prepayment Accepting Lender shall be
irrevocable. Any Term Lender whose Specified Discount Prepayment Response is not
received by the Auction Agent by the Specified Discount Prepayment Response Date
shall be deemed to have declined to accept the applicable Borrower Offer of
Specified Discount Prepayment.

(3)    If there is at least one Discount Prepayment Accepting Lender, the
relevant Company Party will make a prepayment of outstanding Term Loans pursuant
to this paragraph (B) to each Discount Prepayment Accepting Lender in accordance
with the respective outstanding amount and tranches of Term Loans specified in
such Lender’s Specified Discount Prepayment Response given pursuant to
subsection (2) above; provided that, if the aggregate principal amount of Term
Loans accepted for prepayment by all Discount Prepayment Accepting Lenders
exceeds the Specified Discount Prepayment Amount, such prepayment shall be made
pro rata among the Discount Prepayment Accepting Lenders in accordance with the
respective principal amounts accepted to be prepaid by each such Discount
Prepayment Accepting Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its reasonable discretion) will calculate such proration (the “Specified
Discount Proration”). The Auction Agent shall promptly, and in any case within
three (3) Business Days following the Specified Discount Prepayment Response
Date, notify (I) the relevant Company Party and the Administrative Agent of the
respective Term Lenders’ responses to such offer, the Discounted Prepayment
Effective Date and the aggregate principal amount of the Discounted Term Loan
Prepayment and the tranches to be prepaid, (II) each Term Lender of the
Discounted Prepayment Effective Date, and the aggregate principal amount and the
tranches of Term Loans to be prepaid at the Specified Discount on such date and
(III) each Discount Prepayment Accepting Lender of the Specified Discount
Proration, if any, and confirmation of the principal amount, tranche and Type of
Term Loans of such Lender to be prepaid at the Specified Discount on such date.
Each determination by the Auction Agent of the amounts stated in the foregoing
notices to the Company Party and such Term Lenders shall be conclusive and
binding for all purposes absent manifest error. The payment amount specified in
such notice to the Company Party shall be due and payable by such Company Party
on the Discounted Prepayment Effective Date in accordance with subsection (F)
below (subject to subsection (J) below).

(C)    (1)    Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Discount Range Prepayment Offers by providing the
Auction Agent with five (5) Business Days’ notice in the form of a Discount
Range Prepayment Notice; provided that (I) any such solicitation shall

 

95



--------------------------------------------------------------------------------

be extended, at the sole discretion of such Company Party, to (x) each Term
Lender and/or (y) each Term Lender with respect to any Class of Term Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate principal amount of the relevant Term Loans (the “Discount Range
Prepayment Amount”), the tranche or tranches of Term Loans subject to such offer
and the maximum and minimum percentage discounts to par (the “Discount Range”)
of the principal amount of such Term Loans with respect to each relevant tranche
of Term Loans willing to be prepaid by such Company Party (it being understood
that different Discount Ranges and/or Discount Range Prepayment Amounts may be
offered with respect to different tranches of Term Loans and, in such event,
each such offer will be treated as a separate offer pursuant to the terms of
this Section 2.05(a)(v)(C)), (III) the Discount Range Prepayment Amount shall be
in an aggregate amount not less than $5,000,000 and whole increments of
$1,000,000 in excess thereof and (IV) each such solicitation by a Company Party
shall remain outstanding through the Discount Range Prepayment Response Date.
The Auction Agent will promptly provide each Appropriate Lender with a copy of
such Discount Range Prepayment Notice and a form of the Discount Range
Prepayment Offer to be submitted by a responding Lender to the Auction Agent (or
its delegate) by no later than 5:00 p.m., on the third Business Day after the
date of delivery of such notice to such Lenders (the “Discount Range Prepayment
Response Date”). Each Term Lender’s Discount Range Prepayment Offer shall be
irrevocable and shall specify a discount to par within the Discount Range (the
“Submitted Discount”) at which such Lender is willing to allow prepayment of any
or all of its then outstanding Term Loans of the applicable tranche or tranches
and the maximum aggregate principal amount and tranches of such Lender’s Term
Loans (the “Submitted Amount”) such Term Lender is willing to have prepaid at
the Submitted Discount. Any Term Lender whose Discount Range Prepayment Offer is
not received by the Auction Agent by the Discount Range Prepayment Response Date
shall be deemed to have declined to accept a Discounted Term Loan Prepayment of
any of its Term Loans at any discount to their par value within the Discount
Range.

(2)    The Auction Agent shall review all Discount Range Prepayment Offers
received on or before the applicable Discount Range Prepayment Response Date and
shall determine (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) the
Applicable Discount and Term Loans to be prepaid at such Applicable Discount in
accordance with this subsection (C). The relevant Company Party agrees to accept
on the Discount Range Prepayment Response Date all Discount Range Prepayment
Offers received by Auction Agent by the Discount Range Prepayment Response Date,
in the order from the Submitted Discount that is the largest discount to par to
the Submitted Discount that is the smallest discount to par, up to and including
the Submitted Discount that is the smallest discount to par within the Discount
Range (such Submitted Discount that is the smallest discount to par within the
Discount Range being referred to as the “Applicable Discount”) which yields a
Discounted Term Loan Prepayment in an aggregate principal amount equal to the
lower of (I) the Discount Range Prepayment Amount and (II) the sum of all

 

96



--------------------------------------------------------------------------------

Submitted Amounts. Each Term Lender that has submitted a Discount Range
Prepayment Offer to accept prepayment at a discount to par that is larger than
or equal to the Applicable Discount shall be deemed to have irrevocably
consented to prepayment of Term Loans equal to its Submitted Amount (subject to
any required proration pursuant to the following subsection (3)) at the
Applicable Discount (each such Term Lender, a “Participating Lender”).

(3)    If there is at least one Participating Lender, the relevant Company Party
will prepay the respective outstanding Term Loans of each Participating Lender
in the aggregate principal amount and of the tranches specified in such Lender’s
Discount Range Prepayment Offer at the Applicable Discount; provided that if the
Submitted Amount by all Participating Lenders offered at a discount to par
greater than the Applicable Discount exceeds the Discount Range Prepayment
Amount, prepayment of the principal amount of the relevant Term Loans for those
Participating Lenders whose Submitted Discount is a discount to par greater than
or equal to the Applicable Discount (the “Identified Participating Lenders”)
shall be made pro rata among the Identified Participating Lenders in accordance
with the Submitted Amount of each such Identified Participating Lender and the
Auction Agent (in consultation with such Company Party and subject to rounding
requirements of the Auction Agent made in its sole reasonable discretion) will
calculate such proration (the “Discount Range Proration”). The Auction Agent
shall promptly, and in any case within five (5) Business Days following the
Discount Range Prepayment Response Date, notify (I) the relevant Company Party
and the Administrative Agent of the respective Term Lenders’ responses to such
solicitation, the Discounted Prepayment Effective Date, the Applicable Discount,
and the aggregate principal amount of the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Applicable Discount, and the aggregate principal amount and
tranches of Term Loans to be prepaid at the Applicable Discount on such date,
(III) each Participating Lender of the aggregate principal amount and tranches
of such Term Lender to be prepaid at the Applicable Discount on such date, and
(IV) if applicable, each Identified Participating Lender of the Discount Range
Proration. Each determination by the Auction Agent of the amounts stated in the
foregoing notices to the relevant Company Party and Term Lenders shall be
conclusive and binding for all purposes absent manifest error. The payment
amount specified in such notice to the Company Party shall be due and payable by
such Company Party on the Discounted Prepayment Effective Date in accordance
with subsection (F) below (subject to subsection (J) below).

(D)    (1)    Subject to the proviso to subsection (A) above, any Company Party
may from time to time solicit Solicited Discounted Prepayment Offers by
providing the Auction Agent with five (5) Business Days’ notice in the form of a
Solicited Discounted Prepayment Notice; provided that (I) any such solicitation
shall be extended, at the sole discretion of such Company Party, to (x) each
Term Lender and/or (y) each Lender with respect to any Class of Loans on an
individual tranche basis, (II) any such notice shall specify the maximum
aggregate amount of the Term Loans (the “Solicited Discounted Prepayment

 

97



--------------------------------------------------------------------------------

Amount”) and the tranche or tranches of Term Loans the applicable Borrower is
willing to prepay at a discount (it being understood that different Solicited
Discounted Prepayment Amounts may be offered with respect to different tranches
of Term Loans and, in such event, each such offer will be treated as separate
offer pursuant to the terms of this Section 2.05(a)(v)(D)), (III) the Solicited
Discounted Prepayment Amount shall be in an aggregate amount not less than
$5,000,000 and whole increments of $1,000,000 in excess thereof and (IV) each
such solicitation by a Company Party shall remain outstanding through the
Solicited Discounted Prepayment Response Date. The Auction Agent will promptly
provide each Appropriate Lender with a copy of such Solicited Discounted
Prepayment Notice and a form of the Solicited Discounted Prepayment Offer to be
submitted by a responding Lender to the Auction Agent (or its delegate) by no
later than 5:00 p.m., on the third Business Day after the date of delivery of
such notice to such Term Lenders (the “Solicited Discounted Prepayment Response
Date”). Each Term Lender’s Solicited Discounted Prepayment Offer shall (x) be
irrevocable, (y) remain outstanding until the Acceptance Date, and (z) specify
both a discount to par (the “Offered Discount”) at which such Term Lender is
willing to allow prepayment of its then outstanding Term Loan and the maximum
aggregate principal amount and tranches of such Term Loans (the “Offered
Amount”) such Term Lender is willing to have prepaid at the Offered Discount.
Any Term Lender whose Solicited Discounted Prepayment Offer is not received by
the Auction Agent by the Solicited Discounted Prepayment Response Date shall be
deemed to have declined prepayment of any of its Term Loans at any discount.

(2)    The Auction Agent shall promptly provide the relevant Company Party with
a copy of all Solicited Discounted Prepayment Offers received on or before the
Solicited Discounted Prepayment Response Date. Such Company Party shall review
all such Solicited Discounted Prepayment Offers and select the largest of the
Offered Discounts specified by the relevant responding Term Lenders in the
Solicited Discounted Prepayment Offers that is acceptable to the Company Party
(the “Acceptable Discount”), if any. If the Company Party elects to accept any
Offered Discount as the Acceptable Discount, then as soon as practicable after
the determination of the Acceptable Discount, but in no event later than by the
third Business Day after the date of receipt by such Company Party from the
Auction Agent of a copy of all Solicited Discounted Prepayment Offers pursuant
to the first sentence of this subsection (2) (the “Acceptance Date”), the
Company Party shall submit an Acceptance and Prepayment Notice to the Auction
Agent setting forth the Acceptable Discount. If the Auction Agent shall fail to
receive an Acceptance and Prepayment Notice from the Company Party by the
Acceptance Date, such Company Party shall be deemed to have rejected all
Solicited Discounted Prepayment Offers.

(3)    Based upon the Acceptable Discount and the Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, within three (3) Business Days after receipt of an
Acceptance and Prepayment Notice (the “Discounted Prepayment Determination
Date”), the Auction Agent will determine (in consultation with

 

98



--------------------------------------------------------------------------------

such Company Party and subject to rounding requirements of the Auction Agent
made in its sole reasonable discretion) the aggregate principal amount and the
tranches of Term Loans (the “Acceptable Prepayment Amount”) to be prepaid by the
relevant Company Party at the Acceptable Discount in accordance with this
Section 2.05(a)(v)(D). If the Company Party elects to accept any Acceptable
Discount, then the Company Party agrees to accept all Solicited Discounted
Prepayment Offers received by Auction Agent by the Solicited Discounted
Prepayment Response Date, in the order from largest Offered Discount to smallest
Offered Discount, up to and including the Acceptable Discount. Each Term Lender
that has submitted a Solicited Discounted Prepayment Offer with an Offered
Discount that is greater than or equal to the Acceptable Discount shall be
deemed to have irrevocably consented to prepayment of Term Loans equal to its
Offered Amount (subject to any required pro-rata reduction pursuant to the
following sentence) at the Acceptable Discount (each such Lender, a “Qualifying
Lender”). The Company Party will prepay outstanding Term Loans pursuant to this
subsection (D) to each Qualifying Lender in the aggregate principal amount and
of the tranches specified in such Lender’s Solicited Discounted Prepayment Offer
at the Acceptable Discount; provided that if the aggregate Offered Amount by all
Qualifying Lenders whose Offered Discount is greater than or equal to the
Acceptable Discount exceeds the Solicited Discounted Prepayment Amount,
prepayment of the principal amount of the Term Loans for those Qualifying
Lenders whose Offered Discount is greater than or equal to the Acceptable
Discount (the “Identified Qualifying Lenders”) shall be made pro rata among the
Identified Qualifying Lenders in accordance with the Offered Amount of each such
Identified Qualifying Lender and the Auction Agent (in consultation with such
Company Party and subject to rounding requirements of the Auction Agent made in
its sole reasonable discretion) will calculate such proration (the “Solicited
Discount Proration”). On or prior to the Discounted Prepayment Determination
Date, the Auction Agent shall promptly notify (I) the relevant Company Party and
the Administrative Agent of the Discounted Prepayment Effective Date and
Acceptable Prepayment Amount comprising the Discounted Term Loan Prepayment and
the tranches to be prepaid, (II) each Term Lender of the Discounted Prepayment
Effective Date, the Acceptable Discount, and the Acceptable Prepayment Amount of
all Term Loans and the tranches to be prepaid to be prepaid at the Applicable
Discount on such date, (III) each Qualifying Lender of the aggregate principal
amount and the tranches of such Term Lender to be prepaid at the Acceptable
Discount on such date, and (IV) if applicable, each Identified Qualifying Lender
of the Solicited Discount Proration. Each determination by the Auction Agent of
the amounts stated in the foregoing notices to such Company Party and Term
Lenders shall be conclusive and binding for all purposes absent manifest error.
The payment amount specified in such notice to such Company Party shall be due
and payable by such Company Party on the Discounted Prepayment Effective Date in
accordance with subsection (F) below (subject to subsection (J) below).

 

 

99



--------------------------------------------------------------------------------

(E)    In connection with any Discounted Term Loan Prepayment, the Company
Parties and the Term Lenders acknowledge and agree that the Auction Agent may
require as a condition to any Discounted Term Loan Prepayment, the payment of
customary fees and expenses from a Company Party in connection therewith.

(F)    If any Term Loan is prepaid in accordance with paragraphs (B) through
(D) above, a Company Party shall prepay such Term Loans on the Discounted
Prepayment Effective Date. The relevant Company Party shall make such prepayment
to the Administrative Agent, for the account of the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
at the Administrative Agent’s Office in immediately available funds not later
than 11:00 a.m. on the Discounted Prepayment Effective Date and all such
prepayments shall be applied to the remaining principal installments of the
relevant tranche of Loans on a pro-rata basis across such installments. The Term
Loans so prepaid shall be accompanied by all accrued and unpaid interest on the
par principal amount so prepaid up to, but not including, the Discounted
Prepayment Effective Date. Each prepayment of the outstanding Term Loans
pursuant to this Section 2.05(a)(v) shall be paid to the Discount Prepayment
Accepting Lenders, Participating Lenders, or Qualifying Lenders, as applicable,
and shall be applied to the relevant Loans of such Lenders in accordance with
their respective Pro Rata Shares. The aggregate principal amount of the tranches
and installments of the relevant Term Loans outstanding shall be deemed reduced
by the full par value of the aggregate principal amount of the tranches of Term
Loans prepaid on the Discounted Prepayment Effective Date in any Discounted Term
Loan Prepayment. In connection with each prepayment pursuant to this
Section 2.05(a)(v), the relevant Company Party shall waive any right to bring
any action against the Administrative Agent, in its capacity as such, in
connection with any such Discounted Term Loan Prepayment.

(G)    To the extent not expressly provided for herein, each Discounted Term
Loan Prepayment shall be consummated pursuant to procedures consistent with the
provisions in this Section 2.05(a)(v), established by the Auction Agent acting
in its reasonable discretion and as reasonably agreed by the applicable Borrower
(in consultation with the Administrative Agent).

(H)    Notwithstanding anything in any Loan Document to the contrary, for
purposes of this Section 2.05(a)(v), each notice or other communication required
to be delivered or otherwise provided to the Auction Agent (or its delegate)
shall be deemed to have been given upon the Auction Agent’s (or its delegate’s)
actual receipt during normal business hours of such notice or communication;
provided that any notice or communication actually received outside of normal
business hours shall be deemed to have been given as of the opening of business
on the next Business Day.

(I)    Each of the Company Parties and the Term Lenders acknowledge and agree
that the Auction Agent may perform any and all of its duties under this
Section 2.05(a)(v) by itself or through any Affiliate of the Auction Agent and
expressly consents to any such delegation of duties by the Auction Agent to such

 

100



--------------------------------------------------------------------------------

Affiliate and the performance of such delegated duties by such Affiliate. The
exculpatory provisions pursuant to this Agreement shall apply to each Affiliate
of the Auction Agent and its respective activities in connection with any
Discounted Term Loan Prepayment provided for in this Section 2.05(a)(v) as well
as activities of the Auction Agent.

(J)    Each Company Party shall have the right, by written notice to the Auction
Agent, to revoke in full (but not in part) its offer to make a Discounted Term
Loan Prepayment and rescind the applicable Specified Discount Prepayment Notice,
Discount Range Prepayment Notice or Solicited Discounted Prepayment Notice
therefor at its discretion at any time on or prior to the applicable Specified
Discount Prepayment Response Date (and if such offer is revoked pursuant to the
preceding clauses, any failure by such Company Party to make any prepayment to a
Lender, as applicable, pursuant to this Section 2.05(a)(v) shall not constitute
a Default or Event of Default under Section 8.01 or otherwise).

(b)    Mandatory. (i) Within five (5) Business Days after financial statements
are required to have been delivered pursuant to Section 6.01(a) (commencing with
the fiscal year ending December 31, 2018) and the related Compliance Certificate
is required to be delivered pursuant to Section 6.02(a), the Borrower shall
cause to be offered to be prepaid in accordance with clause (x) below, an
aggregate principal amount of Term Loans in an amount equal to (A) the
Applicable ECF Percentage of Excess Cash Flow, if any, for the fiscal year
covered by such financial statements minus, at the Borrower’s option, (B) the
sum of (1) all voluntary prepayments of Term Loans made during such fiscal year
or after year-end and prior to when such Excess Cash Flow prepayment is due
(including, without limitation, the aggregate principal amount of Term Loans
prepaid pursuant to Section 2.05(a)(v) during such time (to the extent of cash
payments made in respect thereof)) and (2) all voluntary prepayments of
Revolving Credit Loans during such fiscal year or after year-end and prior to
when such Excess Cash Flow prepayment is due to the extent the Revolving Credit
Commitments are permanently reduced by the amount of such payments, in the case
of each of the immediately preceding clauses (1) and (2), other than prepayments
funded with the proceeds of long-term indebtedness or equity; provided that any
such prepayments made at a discount to par shall be credited at the discounted
amount of such prepayment; provided, further, that, to the extent that any
amount described in the foregoing clause (B) is (x) credited against the
prepayment amount required for a fiscal year, such amount may not be credited
against any future prepayment obligation arising under this Section 2.05(b)(i)
and (y) not so credited against the prepayment amount required for any fiscal
year, such amount may be credited against any future prepayment obligation
arising under this Section 2.05(b)(i) on a dollar-for-dollar basis for such
fiscal year (in each case, without duplication of any such credit in any prior
or subsequent fiscal year).

(ii)    If (x) Holdings, the Borrower or any Restricted Subsidiary Disposes of
any property or assets (other thanexcluding any Disposition of any property or
assets permitted by Section 7.05(a) through (e), (g)(B), (h), (i), (j), (k),
(l),(m), (o), (p)(i) or (p)(ii) but including the Specified Real Property
Disposition), or (y) any Casualty Event occurs, which results in the realization
or receipt by Holdings, the Borrower or Restricted Subsidiary of Net Proceeds,
the Borrower shall cause to be offered to be prepaid in accordance with
clause (x) below, on or prior to the date which is ten (10) Business Days

 

101



--------------------------------------------------------------------------------

after the date of the receipt by Holdings, the Borrower or any Restricted
Subsidiary of such Net Proceeds an aggregate principal amount of Term Loans in
an amount equal to 100% of all Net Proceeds received; provided that if at the
time that any such prepayment would be required, the Borrower is required to
offer to repay or repurchase Permitted First Priority Refinancing Debt (or any
Permitted Refinancing thereof that is secured on a pari passu basis with the
Obligations) or any other Indebtedness that is permitted under Section 7.03 that
is secured by a pari passu Lien on such property or assets that is permitted
under Section 7.01 pursuant to the terms of the documentation governing such
Indebtedness with the net proceeds of such Disposition or Casualty Event (such
Permitted First Priority Refinancing Debt (or Permitted Refinancing thereof) or
such other Indebtedness required to be offered to be so repaid or repurchased,
“Other Applicable Indebtedness”), then the Borrower may apply such Net Proceeds
on a pro rata basis (determined on the basis of the aggregate outstanding
principal amount of the Term Loans and Other Applicable Indebtedness at such
time) to the prepayment of the Term Loans and to the repurchase or prepayment of
Other Applicable Indebtedness, and the amount of prepayment of the Term Loans
that would have otherwise been required pursuant to this Section 2.05(b)(ii)
shall be reduced accordingly; provided, further that (A) the portion of such net
proceeds allocated to the Other Applicable Indebtedness shall not exceed the
amount of such net proceeds required to be allocated to the Other Applicable
Indebtedness pursuant to the terms thereof, and the remaining amount, if any, of
such net proceeds shall be allocated to the Term Loans in accordance with the
terms hereof) and (B) to the extent the holders of Other Applicable Indebtedness
decline to have such indebtedness repurchased or prepaid, the declined amount
shall promptly (and in any event within ten (10) Business Days after the date of
such rejection) be applied to prepay the Term Loans in accordance with the terms
hereof.

(iii)    If Holdings, the Borrower or any Restricted Subsidiary incurs or issues
any Indebtedness after the Closing Date (other than Indebtedness not prohibited
under Section 7.03 (other than Indebtedness that is intended to constitute
Credit Agreement Refinancing Indebtedness)), the Borrower shall cause to be
offered to be prepaid in accordance with clause (x) below an aggregate principal
amount of Term Loans in an amount equal to 100% of all Net Proceeds received
therefrom on or prior to the date which is five (5) Business Days after the
receipt by Holdings, the Borrower or such Restricted Subsidiary of such Net
Proceeds.

(iv)    If for any reason the aggregate Revolving Credit Exposures at any time
exceeds the aggregate Revolving Credit Commitments then in effect (including,
for the avoidance of doubt, as a result of the termination of any Class of
Revolving Credit Commitments on the Maturity Date with respect thereto or a
change in the Dollar Equivalent applicable to any outstanding Letters of
Credit), the Borrower shall promptly prepay or cause to be promptly prepaid
Revolving Credit Loans and Swing Line Loans and/or Cash Collateralize the L/C
Obligations in an aggregate amount equal to such excess; provided that the
Borrower shall not be required to Cash Collateralize the L/C Obligations
pursuant to this Section 2.05(b)(iv) unless after the prepayment in full of the
Revolving Credit Loans and Swing Line Loans such aggregate Outstanding Amount
exceeds the aggregate Revolving Credit Commitments then in effect.

 

 

102



--------------------------------------------------------------------------------

(v)    Except with respect to Loans incurred in connection with any Refinancing
Amendment, Term Loan Extension Request, Revolver Extension Request or any
Incremental Amendment, (A) each prepayment of Term Loans pursuant to this
Section 2.05(b) shall be applied ratably to each Class of Term Loans then
outstanding (provided that (i) any prepayment of Term Loans with the Net
Proceeds of Credit Agreement Refinancing Indebtedness shall be applied solely to
each applicable Class of Refinanced Debt, and (ii) any Class of Incremental Term
Loans (other than the 2018 Incremental Term Loans, which shall be applied
ratably with, and are part of the same Class as, the Initial Term Loans) may
specify that one or more other Classes of Term Loans and Incremental Term Loans
may be prepaid prior to such Class of Incremental Term Loans); (B) with respect
to each Class of Term Loans, each prepayment pursuant to clauses (i) through
(iv) of this Section 2.05(b) shall be applied to the scheduled installments of
principal thereof following the date of prepayment pursuant to Section 2.07(a)
in direct order of maturity; and (C) each such prepayment shall be paid to the
Lenders in accordance with their respective Pro Rata Shares of such prepayment.

(vi)    The Borrower shall notify the Administrative Agent in writing of any
mandatory prepayment of Term Loans required to be made pursuant to clauses (i)
and (ii) of this Section 2.05(b) at least four (4) Business Days prior to the
date of such prepayment (it being agreed that (x) delivery of a Compliance
Certificate in accordance with Section 6.02(b) shall constitute notice in
respect of mandatory prepayments under Section 2.05(b)(i), and (y) any failure
by the Borrower to deliver notice in respect of a mandatory prepayment under
Section 2.05(b)(ii) shall not constitute a Default or an Event of Default
hereunder). Each such notice shall specify the date of such prepayment and
provide a reasonably detailed calculation of the amount of such prepayment. The
Administrative Agent will promptly notify each Appropriate Lender of the
contents of the Borrower’s prepayment notice and of such Appropriate Lender’s
Pro Rata Share of the prepayment.

(vii)    Funding Losses, Etc. All prepayments under this Section 2.05 shall be
made together with, in the case of any such prepayment of a Eurocurrency Rate
Loan on a date other than the last day of an Interest Period therefor, any
amounts owing in respect of such Eurocurrency Rate Loan pursuant to
Section 3.05. Notwithstanding any of the other provisions of Section 2.05(b), so
long as no Event of Default shall have occurred and be continuing, if any
prepayment of Eurocurrency Rate Loans is required to be made under this
Section 2.05(b), prior to the last day of the Interest Period therefor, the
Borrower may, in its sole discretion, deposit the amount of any such prepayment
otherwise required to be made thereunder into a Cash Collateral Account until
the last day of such Interest Period, at which time the Administrative Agent
shall be authorized (without any further action by or notice to or from the
Borrower or any other Loan Party) to apply such amount to the prepayment of such
Loans in accordance with this Section 2.05(b). Upon the occurrence and during
the continuance of any Event of Default, the Administrative Agent shall also be
authorized (without any further action by or notice to or from the Borrower or
any other Loan Party) to apply such amount to the prepayment of the outstanding
Loans in accordance with this Section 2.05(b).

 

 

103



--------------------------------------------------------------------------------

(viii)    Term Opt-out of Prepayment. With respect to each prepayment of Term
Loans required pursuant to Section 2.05(b), (A) the Borrower will, not later
than the date specified in Sections 2.05(b)(i), (ii) or (iv) for offering to
make such prepayment, give the Administrative Agent electronic mail notice
(promptly confirmed in writing) requesting that the Administrative Agent provide
notice of such offer of prepayment to each Lender of Term Loans, (B) the
Administrative Agent shall provide notice of such offer of prepayment to each
Lender of Term Loans, (C) each Lender of Term Loans will have the right to
refuse such offer of prepayment by giving written notice of such refusal to the
Administrative Agent within one (1) Business Day after such Lender’s receipt of
notice from the Administrative Agent of such offer of prepayment (and the
Borrower shall not prepay any Term Loans of such Lender on the date that is
specified in clause (D) below), (D) the Borrower will make all such prepayments
not so refused upon the fourth Business Day after delivery of notice by the
Borrower pursuant to Section 2.05(b)(vii) and (E) any prepayment refused by
Lenders of Term Loans (such refused amounts, the “Declined Proceeds” may be
retained by the Borrower and added to the Available Amount Basket).

(ix)    In connection with any mandatory prepayments by the Borrower of the Term
Loans pursuant to this Section 2.05(b), such prepayments shall be applied on a
pro rata basis to the then outstanding Term Loans being prepaid irrespective of
whether such outstanding Term Loans are Base Rate Loans or Eurocurrency Rate
Loans (a) in direct order of maturity of the outstanding Term Loans for the
succeeding eight installments following the relevant prepayment event and
(b) thereafter, ratably to remaining Term Loans outstanding; provided that if no
Lenders exercise the right to waive a given mandatory prepayment of the Term
Loans pursuant to Section 2.05(b)(viii), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Term Loans that are Base Rate Loans to the full extent thereof before
application to Term Loans that are Eurocurrency Rate Loans in a manner that
minimizes the amount of any payments required to be made by the Borrower
pursuant to Section 3.05.

(x)    Foreign Dispositions. Notwithstanding any other provisions of this
Section 2.05, (i) to the extent that any of or all the Net Proceeds of any
Disposition by a Foreign Subsidiary (“Foreign Disposition”) or Excess Cash Flow
attributable to Foreign Subsidiaries are restricted, prohibited or delayed by
applicable local law from being repatriated to the Borrower, the portion of such
Net Proceeds or Excess Cash Flow so affected will not be required to be applied
to repay Loans at the times provided in this Section 2.05 but may be retained by
the applicable Foreign Subsidiary so long, but only so long, as the applicable
local law will not permit repatriation to the Borrower (the Borrower hereby
agreeing to use commercially reasonable efforts to cause the applicable Foreign
Subsidiary to promptly take all actions reasonably required by the applicable
local law to permit such repatriation), and once such repatriation of any of
such affected Net Proceeds or Excess Cash Flow that, in each case, would
otherwise be required to be used to make an offer of prepayment pursuant to
Section 2.05(b)(i) or 2.05(b)(ii), is permitted under the applicable local law,
such repatriation will be immediately effected and such repatriated Net Proceeds
or Excess Cash Flow will be promptly (and in any event not later than two
Business Days after such repatriation) applied (net of additional taxes payable
or reserved against as a result thereof) to the repayment of the Loans pursuant
to this Section 2.05 and (ii) to the extent that the Borrower has determined in
good faith, in consultation with the Administrative Agent, that repatriation of
any of or all the Net Proceeds of any Foreign Disposition or Foreign Subsidiary
Excess Cash Flow would have material adverse tax cost

 

104



--------------------------------------------------------------------------------

consequences with respect to such Net Proceeds or Excess Cash Flow, such Net
Proceeds or Excess Cash Flow so affected may be retained by the applicable
Foreign Subsidiary; provided that, in the case of this clause (ii), on or before
the date on which any such Net Proceeds so retained would otherwise have been
required to be applied to reinvestments or prepayments pursuant to
Section 2.05(b) or any such Excess Cash Flow would have been required to be
applied to prepayments pursuant to Section 2.05(b), the applicable Borrower
applies an amount equal to such Net Proceeds or Excess Cash Flow to such
reinvestments or prepayments, as applicable, as if such Net Proceeds or Excess
Cash Flow had been received by the Borrower rather than such Foreign Subsidiary,
less the amount of additional taxes that would have been payable or reserved
against if such Net Proceeds or Excess Cash Flow had been repatriated (or, if
less, the Net Proceeds or Excess Cash Flow that would be calculated if received
by such Foreign Subsidiary).

(xi)    Notwithstanding any other provisions of this Section 2.05, no prepayment
shall be required pursuant to this Section 2.05(b) to the extent that such
prepayment would violate applicable Law.

SECTION 2.06.    Termination or Reduction of Commitments.

(a)    Optional. The Borrower may, upon irrevocable written notice by the
Borrower to the Administrative Agent, terminate the unused Commitments of any
Class (including, for the avoidance of doubt, the 2018 Incremental Term Loan
Amendment Commitments outstanding between the 2018 Incremental Term Loan
Amendment Effective Date and the 2018 Incremental Term Loan Funding Date), or
from time to time permanently reduce the unused Commitments of any Class, in
each case without premium or penalty; provided that (i) any such notice shall be
received by the Administrative Agent three (3) Business Days prior to the date
of termination or reduction (or upon such lesser number of days’ prior written
or electronic mail notice, as may be agreed by Administrative Agent in its sole
discretion), (ii) any such partial reduction shall be in a minimum aggregate
amount of $500,000, as applicable, or any whole multiple of $100,000, in excess
thereof and (iii) if, after giving effect to any reduction of the Commitments,
the Letter of Credit Sublimit or the Swing Line Sublimit exceeds the amount of
the Revolving Credit Facility, such sublimit shall be automatically reduced by
the amount of such excess. The amount of any such Commitment reduction shall not
otherwise be applied to the Letter of Credit Sublimit or the Swing Line Sublimit
unless otherwise specified by the Borrower. Notwithstanding the foregoing, the
Borrower may rescind or postpone any notice of termination of the Commitments if
such termination would have resulted from a refinancing of all of the applicable
Facility, which refinancing shall not be consummated or otherwise shall be
delayed.

(b)    Mandatory. The Initial Term Commitment of each Term Lender shall be
automatically and permanently reduced to $0 upon the funding of Initial Term
Loans to be made by it on the Closing Date. The Revolving Credit Commitment of
each Class shall automatically and permanently terminate on the Maturity Date
with respect to such Class of Revolving Credit Commitments. The 2018 Incremental
Term Loan Amendment Commitments of each 2018 Incremental Term Loan Lender shall
be automatically and permanently reduced to $0 upon the funding of 2018
Incremental Term Loans to be made by it on the 2018 Incremental Term Loan
Funding Date and the Cash Capped Facilities shall be increased in the amount
equal to any unused amount of such 2018 Incremental Term Loan Amendment
Commitments in accordance with Section 2.01(c).

 

105



--------------------------------------------------------------------------------

(c) Application of Commitment Reductions; Payment of Fees. The Administrative
Agent will promptly notify the Appropriate Lenders of any termination or
reduction of unused portions of the Letter of Credit Sublimit or the Swing Line
Sublimit or the unused Commitments of any Class under this Section 2.06. Upon
any reduction of unused Commitments of any Class, the Commitment of each Lender
of such Class shall be reduced by such Lender’s Pro Rata Share of the amount by
which such Commitments are reduced (other than the termination of the Commitment
of any Lender as provided in Section 3.07). All commitment fees accrued until
the effective date of any termination of the Aggregate Commitments shall be paid
on the effective date of such termination.

SECTION 2.07.    Repayment of Loans.

(a)    Term Loans. The Borrower shall repay to the Administrative Agent for the
ratable account of the Appropriate Lenders (i) on the last Business Day of each
March, June, September and December, commencing with the first full quarter
ended after the Closing Date, in equal quarterly installments each in an amount
of 0.25% of the initial aggregate principal amount of Initial Term Loans made on
the Closing Date, as set forth on Schedule 2.07A and (ii) on the Maturity Date
for the Initial Term Loans, the aggregate principal amount of all Initial Term
Loans outstanding on such date; provided that payments required by
Section 2.07(a)(i) above shall be reduced as a result of the application of
prepayments in accordance with the order of priority set forth in Section 2.05
(but excluding Section 2.05(b)(i)). In the event any Incremental Term Loans,
Refinancing Term Loans or Extended Term Loans are made, such Incremental Term
Loans, Refinancing Term Loans or Extended Term Loans, as applicable, shall be
repaid by the Borrower in the amounts and on the dates set forth in the
Incremental Amendment, Refinancing Amendment or Extension Amendment with respect
thereto and on the applicable Maturity Date thereof.

(b)    Revolving Credit Loans. The Borrower shall repay to the Administrative
Agent for the ratable account of the Appropriate Lenders on the applicable
Maturity Date for the Revolving Credit Facilities of a given Class the aggregate
principal amount of all of its Revolving Credit Loans of such Class outstanding
on such date.

(c)    Swing Line Loans. The Borrower shall repay each Swing Line Loan on the
earlier to occur of (i) any date selected by the Administrative Agent, which
date shall not be earlier than the date that is five (5) Business Days following
the Administrative Agent’s request therefor and (ii) the Maturity Date for the
Revolving Credit Facility (although Swing Line Loans may thereafter be
reborrowed, in accordance with the terms and conditions hereof, if there are one
or more Classes of Revolving Credit Commitments which remain in effect).

(d)    2018 Incremental Term Loans. The Borrower shall repay to the
Administrative Agent for the ratable account of the 2018 Incremental Term Loan
Lenders (i) on the last Business Day of each March, June, September and
December, commencing with the first full quarter ended after the 2018
Incremental Term Loan Funding Date, in equal quarterly installments each in an
amount of 0.255681818181% (as adjusted by the Administrative Agent to reflect
any payments made after the last Business Day of September 2018, last Business
Day of December 2018 or any prepayments made in excess of those required by
Section 2.07(a)) of the

 

106



--------------------------------------------------------------------------------

initial aggregate principal amount of the 2018 Incremental Term Loans, as set
forth on Schedule 2.07B hereto and (ii) on the Maturity for the 2018 Incremental
Term Loans , the aggregate principal amount of all 2018 Incremental Term Loans
outstanding on such date; provided that payments required by this Section shall
be reduced as a result of the application of prepayments in accordance with the
order of priority set forth in Section 2.05 (but excluding Section 2.05(b)(i))
of the Credit Agreement.

SECTION 2.08.    Interest.

(a)    Subject to the provisions of Section 2.08(b), (i) each Eurocurrency Rate
Loan shall bear interest on the outstanding principal amount thereof for each
Interest Period at a rate per annum equal to the Eurocurrency Rate for such
Interest Period plus the Applicable Rate; (ii) each Base Rate Loan (other than a
Swing Line Loan) shall bear interest on the outstanding principal amount thereof
from the applicable borrowing date at a rate per annum equal to the Base Rate
plus the Applicable Rate; and (iii) each Swing Line Loan shall bear interest on
the outstanding principal amount thereof from the applicable borrowing date at a
rate per annum equal to the Base Rate plus the Applicable Rate for Revolving
Credit Loans.

(b)    DuringNotwithstanding anything to the contrary in this Agreement, during
the continuance of a Default or an Event of Default, the Administrative Agent
may, by notice to the Borrower (which notice can be revoked at the option of the
Administrative Agent notwithstanding Section 10.01), declare that no Borrowing
may be made as, converted into or continued as a Eurocurrency Rate Loan.
Notwithstanding anything to the contrary in this Agreement, during the
continuance of an Event of Default, at the option of the Required Lenders (or,
in the case of an Event of Default under Section 8.01(a), the Borrower shall
pay(f) or (g), automatically), the Loans shall bear interest on past due amounts
owing by it hereunder at a fluctuating interest rate per annum at all times
equal toat the Default Rate to the fullest extent permitted by applicable Laws;
provided that no interest at the Default Rate shall accrue or be payable to a
Defaulting Lender so long as such Lender shall be a Defaulting Lender. Accrued
and unpaid interest on such amounts (including interest on past due interest)
shall be due and payable upon demand.

(c)    Interest on each Loan shall be due and payable in arrears on each
Interest Payment Date applicable thereto and at such other times as may be
specified herein. Interest hereunder shall be due and payable in accordance with
the terms hereof before and after judgment, and before and after the
commencement of any proceeding under any Debtor Relief Law.

SECTION 2.09.    Fees.

In addition to certain fees described in Sections 2.03(h) and (i):

(a)    Commitment Fee. The Borrower agrees to pay to the Administrative Agent
for the account of each Revolving Credit Lender under each Facility in
accordance with its Pro Rata Share or other applicable share provided for under
this Agreement, a commitment fee equal to the Applicable Rate with respect to
Revolving Credit Loan commitment fees, multiplied by the actual daily amount by
which the aggregate Revolving Credit Commitment for the applicable Facility
exceeds the sum of (A) the Outstanding Amount of Revolving Credit Loans for such

 

107



--------------------------------------------------------------------------------

Facility (for the avoidance of doubt, excluding Swing Line Loans) and (B) the
Outstanding Amount of L/C Obligations for such Facility; provided that any
commitment fee accrued with respect to any of the Commitments of a Defaulting
Lender during the period prior to the time such Lender became a Defaulting
Lender and unpaid at such time shall not be payable by the Borrower so long as
such Lender shall be a Defaulting Lender, except to the extent that such
commitment fee shall otherwise have been due and payable by the Borrower prior
to such time; and provided, further, that no commitment fee shall accrue on any
of the Commitments of a Defaulting Lender so long as such Lender shall be a
Defaulting Lender. The commitment fee on each Revolving Credit Facility shall
accrue at all times from the Closing Date until the Maturity Date for the
Revolving Credit Commitments, including at any time during which one or more of
the conditions in Article IV is not met, and shall be due and payable quarterly
in arrears on the first Business Day after the end of each March, June,
September and December, commencing with the first such date during the first
full fiscal quarter to occur after the Closing Date and on the Maturity Date for
the Revolving Credit Commitments. The commitment fee shall be calculated
quarterly in arrears, and if there is any change in the Applicable Rate during
any quarter, the actual daily amount shall be computed and multiplied by the
Applicable Rate separately for each period during such quarter that such
Applicable Rate was in effect.

(b)    Other Fees. The Borrower shall pay to the Agents such fees as shall have
been separately agreed upon in writing in the amounts and at the times so
specified. Such fees shall be fully earned when paid and shall not be refundable
for any reason whatsoever (except as expressly agreed between the Borrower and
the applicable Agent).

(c)    2018 Incremental Term Loan Amendment Commitment Fee. The Borrower agrees
to pay to the Administrative Agent for the account of each 2018 Incremental Term
Loan Lender under the 2018 Incremental Term Loan Facility in accordance with its
Pro Rata Share of such unfunded 2018 Incremental Term Loan Amendment
Commitments, a commitment fee equal to 1.0% per annum, multiplied by such
unfunded Pro Rata Share. The commitment fee on the 2018 Incremental Term Loan
Facility shall accrue at all times following 60 days from the 2018 Incremental
Term Loan Amendment Effective Date until the 2018 Incremental Term Loan Funding
Date, including at any time during which one or more of the conditions in
Article IV is not met, and shall be due and payable quarterly in arrears on the
first Business Day after the end of each March, June, September and December,
commencing with the first such date during the first full fiscal quarter to
occur 60 days after the 2018 Incremental Term Loan Amendment Effective Date and
on the 2018 Incremental Term Loan Funding Date.

(d)      Amendment No. 2 Effective Fees. The Borrower agrees to pay to the
Administrative Agent for the account of each Lender (i) on December 31, 2021 in
accordance with its Pro Rata Share of the Loans on such date, a fee equal to
3.00%, multiplied by its Pro Rata Share and (ii) December 31, 2022 in accordance
with its Pro Rata Share of the Loans on such date, a fee equal to 1.50%,
multiplied by its Pro Rata Share.

SECTION 2.10.    Computation of Interest and Fees.

All computations of interest for Base Rate Loans shall be made on the basis of a
year of three hundred and sixty-five (365) days, or three hundred and sixty-six
(366) days, as applicable, and actual days elapsed. All other computations of
fees and interest shall be made on the basis of

 

108



--------------------------------------------------------------------------------

a three hundred and sixty (360) day year and actual days elapsed. Interest shall
accrue on each Loan for the day on which the Loan is made, and shall not accrue
on a Loan, or any portion thereof, for the day on which the Loan or such portion
is paid; provided that any Loan that is repaid on the same day on which it is
made shall, subject to Section 2.12(a), bear interest for one (1) day. Each
determination by the Administrative Agent of an interest rate or fee hereunder
shall be conclusive and binding for all purposes, absent manifest error.

SECTION 2.11.    Evidence of Indebtedness.

(a)    The Credit Extensions made by each Lender shall be evidenced by one or
more accounts or records maintained by such Lender and evidenced by one or more
entries in the Register maintained by the Administrative Agent, acting solely
for purposes of Treasury Regulation Section 5f.103-1(c), as a non-fiduciary
agent for the Borrower, in each case in the ordinary course of business. The
accounts or records maintained by the Administrative Agent and each Lender shall
be prima facie evidence absent manifest error of the amount of the Credit
Extensions made by the Lenders to the Borrower and the interest and payments
thereon. Any failure to so record or any error in doing so shall not, however,
limit or otherwise affect the obligation of the Borrower hereunder to pay any
amount owing with respect to the Obligations. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error. Upon the request of any Lender made through the Administrative Agent, the
Borrower shall execute and deliver to such Lender (through the Administrative
Agent) a Note payable to such Lender, which shall evidence such Lender’s Loans
in addition to such accounts or records. Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.

(b)    In addition to the accounts and records referred to in Section 2.11(a),
each Lender and the Administrative Agent shall maintain in accordance with its
usual practice accounts or records and, in the case of the Administrative Agent,
entries in the Register, evidencing the purchases and sales by such Lender of
participations in Letters of Credit and Swing Line Loans. In the event of any
conflict between the accounts and records maintained by the Administrative Agent
and the accounts and records of any Lender in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.

(c)    Entries made in good faith by the Administrative Agent in the Register
pursuant to Sections 2.11(a) and (b), and by each Lender in its account or
accounts pursuant to Sections 2.11(a) and (b), shall be prima facie evidence of
the amount of principal and interest due and payable or to become due and
payable from the Borrower to, in the case of the Register, each Lender and, in
the case of such account or accounts, such Lender, under this Agreement and the
other Loan Documents, absent manifest error; provided that the failure of the
Administrative Agent or such Lender to make an entry, or any finding that an
entry is incorrect, in the Register or such account or accounts shall not limit
or otherwise affect the obligations of the Borrower under this Agreement and the
other Loan Documents.

 

109



--------------------------------------------------------------------------------

SECTION 2.12.    Payments Generally.

(a)    All payments to be made by the Borrower shall be made without condition
or deduction for any counterclaim, defense, recoupment or setoff. Except as
otherwise expressly provided herein, all payments by the Borrower hereunder
shall be made to the Administrative Agent, for the account of the respective
Lenders to which such payment is owed, at the applicable Administrative Agent’s
Office in Dollars and in Same Day Funds not later than 1:00 p.m. New York City
time on the date specified herein. The Administrative Agent will promptly
distribute to each Appropriate Lender its Pro Rata Share (or other applicable
share as provided herein) of such payment in like funds as received by wire
transfer to such Lender’s applicable Lending Office. All payments received by
the Administrative Agent after 1:00 p.m. New York City time shall in each case
be deemed received on the next succeeding Business Day, in the Administrative
Agent’s sole discretion, and any applicable interest or fee shall continue to
accrue.

(b)    Except as otherwise provided herein, if any payment to be made by the
Borrower shall come due on a day other than a Business Day, payment shall be
made on the next following Business Day, and such extension of time shall be
reflected in computing interest or fees, as the case may be; provided that, if
such extension would cause payment of interest on or principal of Eurocurrency
Rate Loans to be made in the next succeeding calendar month, such payment shall
be made on the immediately preceding Business Day.

(c)    Unless the Borrower or any Lender has notified the Administrative Agent,
prior to the date any payment is required to be made by the Borrower or such
Lender to the Administrative Agent hereunder, that the Borrower or such Lender,
as the case may be, will not make such payment, the Administrative Agent may
assume that the Borrower or such Lender, as the case may be, have timely made
such payment and may (but shall not be so required to), in reliance thereon,
make available a corresponding amount to the Person entitled thereto. If and to
the extent that such payment was not in fact made to the Administrative Agent in
Same Day Funds, then:

(i)    if the Borrower failed to make such payment, each Lender shall forthwith
on demand repay to the Administrative Agent the portion of such assumed payment
that was made available to such Lender in Same Day Funds, together with interest
thereon in respect of each day from and including the date such amount was made
available by the Administrative Agent to such Lender to the date such amount is
repaid to the Administrative Agent in Same Day Funds at the applicable Federal
Funds Rate from time to time in effect; and

(ii)    if any Lender failed to make such payment (including, without
limitation, failure to fund participations in respect of any Letter of Credit or
Swing Line Loan), such Lender shall forthwith on demand pay to the
Administrative Agent the amount thereof in Same Day Funds, together with
interest thereon for the period from the date such amount was made available by
the Administrative Agent to the Borrower to the date such amount is recovered by
the Administrative Agent (the “Compensation Period”) at a rate per annum equal
to the applicable Federal Funds Rate from time to time in effect. When such
Lender makes payment to the Administrative Agent (together with all accrued
interest thereon), then such payment amount (excluding the amount of any
interest which may have

 

110



--------------------------------------------------------------------------------

accrued and been paid in respect of such late payment) shall constitute such
Lender’s Loan included in the applicable Borrowing. If such Lender does not pay
such amount (including, without limitation, failure to fund participations in
respect of any Letter of Credit or Swing Line Loan) forthwith upon the
Administrative Agent’s demand therefor, the Administrative Agent may make a
demand therefor upon the Borrower, and the Borrower shall pay such amount to the
Administrative Agent, together with interest thereon for the Compensation Period
at a rate per annum equal to the rate of interest applicable to the applicable
Borrowing. Nothing herein shall be deemed to relieve any Lender from its
obligation to fulfill its Commitment or to prejudice any rights which the
Administrative Agent or the Borrower may have against any Lender as a result of
any default by such Lender hereunder.

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this Section 2.12(c) shall be conclusive, absent
manifest error.

(d)    If any Lender makes available to the Administrative Agent funds for any
Loan to be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Credit Extension
set forth in Article IV or in the applicable Incremental Amendment, Extension
Amendment or Refinancing Amendment are not satisfied or waived in accordance
with the terms hereof, the Administrative Agent shall return such funds (in like
funds as received from such Lender) to such Lender, without interest.

(e)    The obligations of the Lenders hereunder to make Loans and to fund
participations in Letters of Credit and Swing Line Loans are several and not
joint. The failure of any Lender to make any Loan or to fund any such
participation on any date required hereunder shall not relieve any other Lender
of its corresponding obligation to do so on such date, and no Lender shall be
responsible for the failure of any other Lender to so make its Loan or purchase
its participation.

(f)    Nothing herein shall be deemed to obligate any Lender to obtain the funds
for any Loan in any particular place or manner or to constitute a representation
by any Lender that it has obtained or will obtain the funds for any Loan in any
particular place or manner.

(g)    Whenever any payment received by the Administrative Agent under this
Agreement or any of the other Loan Documents is insufficient to pay in full all
amounts due and payable to the Administrative Agent and the Lenders under or in
respect of this Agreement and the other Loan Documents on any date, such payment
shall be distributed by the Administrative Agent and applied by the
Administrative Agent and the Lenders in the order of priority set forth in
Section 8.03. If the Administrative Agent receives funds for application to the
Obligations of the Loan Parties under or in respect of the Loan Documents under
circumstances for which the Loan Documents do not specify the manner in which
such funds are to be applied, the Administrative Agent may (to the fullest
extent permitted by mandatory provisions of applicable Law), but shall not be
obligated to, elect to distribute such funds to each of the Lenders in
accordance with such Lender’s Pro Rata Share of the sum of (a) the Outstanding
Amount of all Loans outstanding at such time and (b) the Outstanding Amount of
all L/C Obligations outstanding at such time, in repayment or prepayment of such
of the outstanding Loans or other Obligations then owing to such Lender.

 

111



--------------------------------------------------------------------------------

SECTION 2.13.    Sharing of Payments.

If, other than as expressly provided elsewhere herein as of the Closing Date,
any Lender shall obtain on account of the Loans made by it, or the
participations in L/C Obligations and Swing Line Loans held by it, any payment
(whether voluntary, involuntary, through the exercise of any right of setoff, or
otherwise) in excess of its ratable share (or other share contemplated
hereunder) thereof, such Lender shall immediately (a) notify the Administrative
Agent of such fact, and (b) purchase from the other Lenders such participations
in the Loans made by them and/or such subparticipations in the participations in
L/C Obligations or Swing Line Loans held by them, as the case may be, as shall
be necessary to cause such purchasing Lender to share the excess payment in
respect of such Loans or such participations, as the case may be, pro rata with
each of them; provided that if all or any portion of such excess payment is
thereafter recovered from the purchasing Lender under any of the circumstances
described in Section 10.06 (including pursuant to any settlement entered into by
the purchasing Lender in its discretion), such purchase shall to that extent be
rescinded and each other Lender shall repay to the purchasing Lender the
purchase price paid therefor, together with an amount equal to such paying
Lender’s ratable share (according to the proportion of (i) the amount of such
paying Lender’s required repayment to (ii) the total amount so recovered from
the purchasing Lender) of any interest or other amount paid or payable by the
purchasing Lender in respect of the total amount so recovered, without further
interest thereon. For avoidance of doubt, the provisions of this paragraph shall
not be construed to apply to (A) any payment made by the Borrower pursuant to
and in accordance with the express terms of this Agreement as in effect from
time to time (including the application of funds arising from the existence of a
Defaulting Lender) or (B) any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Loans to any assignee
or participant permitted hereunder. The Borrower agrees that any Lender so
purchasing a participation from another Lender may, to the fullest extent
permitted by applicable Law, exercise all its rights of payment (including the
right of setoff, but subject to Section 10.09) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrower in the amount of such participation. The Administrative Agent will keep
records (which shall be conclusive and binding in the absence of manifest error)
of participations purchased under this Section 2.13 and will in each case notify
the Lenders following any such purchases or repayments. Each Lender that
purchases a participation pursuant to this Section 2.13 shall from and after
such purchase have the right to give all notices, requests, demands, directions
and other communications under this Agreement with respect to the portion of the
Obligations purchased to the same extent as though the purchasing Lender were
the original owner of the Obligations purchased.

SECTION 2.14.    Incremental Credit Extensions.

(a)    Incremental Commitments. The Borrower may at any time or from time to
time after the Closing Date, by notice to the Administrative Agent from the
Borrower (an “Incremental Loan Request”), request (A) one or more new
commitments which may be in the same Facility as any outstanding Term Loans (a
“Term Loan Increase”) or a new Class of term loans (collectively with any Term
Loan Increase, the “Incremental Term Commitments”) and/or (B) one or more
increases in the amount of the Revolving Credit Commitments (a “Revolving
Commitment Increase”) or the establishment of one or more new revolving credit
commitments (any such new commitments, collectively with any Revolving
Commitment Increases, the “Incremental Revolving Credit Commitments” and the
Incremental Revolving Credit Commitments, collectively with any Incremental Term
Commitments, the “Incremental Commitments”).

 

112



--------------------------------------------------------------------------------

(b)    Incremental Loans. Any Incremental Commitments effected through the
establishment of one or more new revolving credit commitments or new Term Loans
made on an Incremental Facility Closing Date shall be designated a separate
Class of Incremental Commitments for all purposes of this Agreement. On any
Incremental Facility Closing Date on which any Incremental Term Commitments of
any Class are effected (including through any Term Loan Increase), subject to
the satisfaction of the terms and conditions in this Section 2.14, (i) each
Incremental Term Lender of such Class shall make a Loan to the Borrower (an
“Incremental Term Loan”) in an amount equal to its Incremental Term Commitment
of such Class and (ii) each Incremental Term Lender of such Class shall become a
Lender hereunder with respect to the Incremental Term Commitment of such Class
and the Incremental Term Loans of such Class made pursuant thereto. On any
Incremental Facility Closing Date on which any Incremental Revolving Credit
Commitments of any Class are effected through the establishment of one or more
new revolving credit commitments (including through any Revolving Commitment
Increase), subject to the satisfaction of the terms and conditions in this
Section 2.14, (i) each Incremental Revolving Credit Lender of such Class shall
make its Commitment available to the Borrower (when borrowed, an “Incremental
Revolving Credit Loan” and collectively with any Incremental Term Loan, an
“Incremental Loan”) in an amount equal to its Incremental Revolving Credit
Commitment of such Class and (ii) each Incremental Revolving Credit Lender of
such Class shall become a Lender hereunder with respect to the Incremental
Revolving Credit Commitment of such Class and the Incremental Revolving Credit
Loans of such Class made pursuant thereto. Notwithstanding the foregoing,
Incremental Term Loans may have identical terms to any of the Term Loans and be
treated as the same Class as any of such Term Loans if agreed by the Borrower
and the Incremental Lenders in respect of such Incremental Commitments.

(c)    Incremental Loan Request. Each Incremental Loan Request from the Borrower
pursuant to this Section 2.14 shall set forth the requested amount and proposed
terms of the relevant Incremental Term Loans or Incremental Revolving Credit
Commitments. Incremental Term Loans may be made, and Incremental Revolving
Credit Commitments may be provided, by any existing Lender (but each existing
Lender will not have an obligation to make any Incremental Commitment, nor will
the Borrower have any obligation to approach any existing lenders to provide any
Incremental Commitment) or by any other bank or other financial institution (any
such other bank or other financial institution being called an “Additional
Lender”) (each such existing Lender or Additional Lender providing such, an
“Incremental Revolving Credit Lender” or “Incremental Term Lender,” as
applicable, and, collectively, the “Incremental Lenders”); provided that (i) the
Administrative Agent, each Swing Line Lender and each L/C Issuer shall have
consented (not to be unreasonably withheld or delayed) to such Additional
Lender’s making such Incremental Term Loans or providing such Revolving
Commitment Increases to the extent such consent, if any, would be required under
Section 10.07(b) for an assignment of Loans or Revolving Credit Commitments, as
applicable, to such Additional Lender, (ii) with respect to Incremental Term
Commitments, any Affiliated Lender providing an Incremental Term Commitment
shall be subject to the same restrictions set forth in Section 10.07(l) as they
would otherwise be subject to with respect to any purchase by or assignment to
such Affiliated Lender of Term Loans and

 

113



--------------------------------------------------------------------------------

(iii)    Affiliated Lenders may not provide Incremental Revolving Credit
Commitments.

(d)    Effectiveness of Incremental Amendment. The effectiveness of any
Incremental Amendment, and the Incremental Commitments thereunder, shall be
subject to the satisfaction on the date thereof (the “Incremental Facility
Closing Date”) of each of the following conditions:

(i)    (x) if the proceeds of such Incremental Commitments are being used to
finance a Limited Condition Acquisition, (1) no Event of Default shall have
occurred and be continuing or would exist after giving effect to such
Incremental Commitments on the LCA Test Date with respect to such Limited
Condition Acquisition and (2) no Specified Event of Default shall have occurred
and be continuing or would exist after giving effect to such Limited Condition
Acquisition on the date of consummation of such Limited Condition Acquisition,
or (y) if otherwise, no Event of Default shall have occurred and be continuing
or would exist after giving effect to such Incremental Commitments;

(ii)    after giving effect to such Incremental Commitments, the conditions of
Section 4.02(i) and (iii) shall be satisfied (it being understood that all
references to “the date of such Credit Extension” or similar language in such
Section 4.02 shall be deemed to refer to the effective date of such Incremental
Amendment); provided that if the proceeds of such Incremental Commitments are
being used to finance a Permitted Business Acquisition, (x) the reference
in 4.02(i) to the accuracy of the representations and warranties shall refer to
the accuracy of the representations and warranties that would constitute
Specified Representations of the Loan Parties in existence prior to the
Permitted Business Acquisition and (y) the reference to “Material Adverse Effect
(as defined in the related purchase agreement)” shall be understood for this
purpose to refer to “Material Adverse Effect or similar definition as defined in
the main transaction agreement governing such Permitted Business Acquisition”;

(iii)    [reserved];

(iv)    each Incremental Term Commitment and each Incremental Revolving Credit
Commitment shall be in an aggregate principal amount that is not less than
$5,000,000 and shall be in an increment of $1,000,000 (provided that such amount
may be less than $5,000,000 if such amount represents all remaining availability
under the limit set forth in clause (iv) of this Section 2.14(d));

(v)    the aggregate amount of the Incremental Term Loans and the Incremental
Revolving Credit Commitments shall not exceed the sum of (A) $56,836,6670.00
(the “Cash-Capped Facilities”), minusplus (B) the aggregate amount of Permitted
Incremental Debt previously incurred pursuant to Section 7.03(o), plus
(C) additional amounts so long as the First Lien Leverage Ratio, determined on a
Pro Forma Basis as of the last day of the most recently ended period of four
consecutive fiscal quarters for which financial statements are available (and
including any debt incurrence or retirement subsequent to the end of such test
period and on or prior to the date of such incurrence of such Incremental Term
Loans, Incremental Revolving Credit Commitments or Permitted Incremental Debt,
as applicable), as if any Incremental Term Loans, Incremental

 

114



--------------------------------------------------------------------------------

Revolving Credit Commitments or Permitted Incremental Debt, as applicable,
available under such Incremental Commitments had been outstanding on the last
day of such period, and, in each case (x) with respect to any Incremental
Revolving Credit Commitment, assuming a borrowing of the maximum amount of Loans
available thereunder, (y) excluding the cash proceeds of any such Incremental
Loans or Permitted Incremental Debt, as applicable, and (z) assuming that such
Incremental Term Loans, Incremental Revolving Credit Commitments and Permitted
Incremental Debt, as applicable, are secured pari passu with the Liens securing
the Obligations, whether or not so secured, does not exceed 4.00:1.00 (the
“Ratio-Based Incremental Facility”); provided that any Incremental Term Loans
and Incremental Revolving Credit Commitments incurred hereunder will count
towards the Ratio-Based Incremental Facility (to the extent permitted by the pro
forma calculation of the First Lien Leverage Ratio requirement required prior to
the incurrence of such Ratio-Based Incremental Facility) prior to reducing the
amount available under the Cash-Capped Facilities;

(vi)    to the extent reasonably requested by the Administrative Agent, receipt
by the Administrative Agent of (A) customary legal opinions, board resolutions
and officers’ certificates consistent with those delivered on the Closing Date
other than changes to such legal opinion resulting from a change in law, change
in fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (B) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that such incremental Indebtedness is provided with the
benefit of the applicable Loan Documents; and

(vii)    such other conditions as the Borrower and each Incremental Lender
providing such Incremental Commitments shall agree.

(e)    Required Terms. The terms, provisions and documentation of the
Incremental Term Loans and Incremental Term Commitments or the Incremental
Revolving Credit Loans and Incremental Revolving Credit Commitments, as the case
may be, of any Class shall be as agreed between the Borrower and the applicable
Incremental Lenders providing such Incremental Commitments, and except as
otherwise set forth herein, to the extent not identical to the Term Loans or
Revolving Credit Commitments, as applicable, each existing on the Incremental
Facility Closing Date, shall be reasonably satisfactory to Administrative Agent
(it being understood that to the extent any financial maintenance covenant is
added for the benefit of any Incremental Term Loans and Incremental Term
Commitments or the Incremental Revolving Credit Loans and Incremental Revolving
Credit Commitments, no consent shall be required from the Administrative Agent
or any of the Lenders to the extent that such financial maintenance covenant
(x) is also added for the benefit of the Initial Term Loans and the 2018
Incremental Term Loans, as applicable, or (y) is only applicable after the
Maturity Date of the Initial Term Loans and the 2018 Incremental Term Loans, as
applicable). In any event:

(i)    the Incremental Term Loans:

(A)    shall rank pari passu in right of payment and of security with the
Revolving Credit Loans and the Term Loans, shall not be secured by any asset
other than the Collateral and shall not be guaranteed by any Person other than
the Guarantors,

 

115



--------------------------------------------------------------------------------

(B)    shall not mature earlier than the Latest Maturity Date of any Term Loans
outstanding at the time of incurrence of such Incremental Term Loans,

(C)    shall have a Weighted Average Life to Maturity not shorter than the
remaining Weighted Average Life to Maturity of then-existing Term Loans,

(D)    shall have an Applicable Rate, and subject to clauses (e)(i)(B) and
(e)(i)(C) above and clause (e)(iii) below, amortization determined by the
Borrower and the applicable Incremental Term Lenders, and

(E)    the Incremental Term Loans may participate on a pro rata basis or less
than pro rata basis (but not on a greater than pro rata basis) in any voluntary
or mandatory prepayments of Term Loans hereunder, as specified in the applicable
Incremental Amendment.

(ii)    the Incremental Revolving Credit Commitments and Incremental Revolving
Credit Loans shall be identical to the Revolving Credit Commitments and the
Revolving Credit Loans, other than the Maturity Date and as set forth in this
Section 2.14(e)(ii); provided that notwithstanding anything to the contrary in
this Section 2.14 or otherwise:

(A)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall rank pari passu in right of payment and of security
with the Revolving Credit Loans and the Term Loans, shall not be secured by any
asset other than the Collateral and shall not be guaranteed by any Person other
than the Guarantors,

(B)    any such Incremental Revolving Credit Commitments or Incremental
Revolving Credit Loans shall not mature earlier than the Latest Maturity Date of
any Revolving Credit Loans outstanding at the time of incurrence of such
Incremental Revolving Credit Commitments,

(C)    the borrowing and repayment (except for (1) repayments required upon the
maturity date of the Incremental Revolving Credit Commitments and (2) repayment
made in connection with a permanent repayment and termination of commitments
(subject to clause (E) below)) of Loans with respect to Incremental Revolving
Credit Commitments after the associated Incremental Facility Closing Date shall
be made on a pro rata basis with all other Revolving Credit Commitments on the
Incremental Facility Closing Date,

(D)    subject to the provisions of Sections 2.03(n) and 2.04(g) to the extent
dealing with Swing Line Loans and Letters of Credit which mature or expire after
a maturity date when there exists Incremental Revolving Credit Commitments with
a longer maturity date, all Swing Line Loans and Letters of Credit shall be
participated on a pro rata basis by all Lenders with Commitments in accordance

 

116



--------------------------------------------------------------------------------

with their percentage of the Revolving Credit Commitments on the Incremental
Facility Closing Date (and except as provided in Section 2.03(n) and
Section 2.04(g), without giving effect to changes thereto on an earlier maturity
date with respect to Swing Line Loans and Letters of Credit theretofore incurred
or issued),

(E)    the permanent repayment of Revolving Credit Loans with respect to, and
termination of, Incremental Revolving Credit Commitments after the associated
Incremental Facility Closing Date shall be made on a pro rata basis with all
other Revolving Credit Commitments on the Incremental Facility Closing Date,
except that the Borrower shall be permitted to permanently repay and terminate
commitments of any such Class on a better than a pro rata basis as compared to
any other Class with a later maturity date than such Class,

(F)    assignments and participations of Incremental Revolving Credit
Commitments and Incremental Revolving Credit Loans shall be governed by the same
assignment and participation provisions applicable to Revolving Credit
Commitments and Revolving Credit Loans on the Incremental Facility Closing Date,

(G)    in the case of a Revolving Commitment Increase, the Maturity Date of such
Revolving Commitment Increase shall be the same as the Maturity Date of the
Revolving Credit Facility, such Revolving Commitment Increase shall require no
scheduled amortization or mandatory commitment reduction prior to the Maturity
Date of the Revolving Credit Facility at the time of incurrence of such
Revolving Commitment Increase, and such Revolving Commitment Increase shall be
effected as an increase in commitments under the Revolving Credit Facility and
on the exact same terms and pursuant to the exact same documentation applicable
to the Revolving Credit Facility (it being understood that, if required to
consummate a Revolving Commitment Increase, the pricing, interest rate margins,
rate floors and undrawn fees on the existing Revolving Credit Facility may be
increased, but additional upfront or similar fees may be payable to the
Incremental Lenders providing the Revolving Commitment Increase without any
requirement to pay such amounts to the existing Revolving Credit Lenders), and

(H)    any Incremental Revolving Credit Commitments may constitute a separate
Class or Classes, as the case may be, of Commitments from the Classes
constituting the applicable Revolving Credit Commitments prior to the
Incremental Facility Closing Date.

(iii)    the amortization schedule applicable to any Incremental Loans and the
All-In Yield applicable to the Incremental Term Loans or Incremental Revolving
Credit Loans of each Class shall be determined by the Borrower and the
applicable new Lenders and shall be set forth in each applicable Incremental
Amendment; provided, however, the All-In Yield applicable to any such
Incremental Term Loans shall not be greater than the applicable All-In Yield
payable pursuant to the terms of this Agreement as amended through the date of
such calculation with respect to Initial Term Loans plus 50 basis points per
annum unless the interest rate (together with, as provided in the proviso below,
the

 

117



--------------------------------------------------------------------------------

Eurocurrency or Base Rate floor) with respect to the Term Loans is increased so
as to cause the then applicable All-In Yield under this Agreement on each
outstanding Class of Term Loans to equal the All-In Yield then applicable to the
Incremental Term Loans minus 50 basis points; provided further that any increase
in All-In Yield to any existing Term Loan due to the application of a
Eurocurrency or Base Rate floor on any Incremental Term Loan or Incremental
Revolving Credit Loan shall be effected solely through an increase in (or
implementation of, as applicable) any Eurocurrency or Base Rate floor applicable
to such existing Term Loan or Revolving Credit Facility, as applicable.

(f)    Incremental Amendment. Commitments in respect of Incremental Term Loans
and Incremental Revolving Credit Commitments shall become Commitments (or in the
case of an Incremental Revolving Credit Commitment to be provided by an existing
Revolving Credit Lender, an increase in such Lender’s applicable Revolving
Credit Commitment), under this Agreement pursuant to an amendment (an
“Incremental Amendment”) to this Agreement and, as appropriate, the other Loan
Documents, executed by the Borrower, each Incremental Lender providing such
Commitments and the Administrative Agent. The Incremental Amendment may, without
the consent of any other Loan Party, Agent or Lender, effect such amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.14, without the consent of any Lender.
The Borrower will use the proceeds of the Incremental Term Loans and Incremental
Revolving Credit Commitments for working capital, general corporate purposes and
any other purpose not prohibited by this Agreement, including Permitted Business
Acquisitions, other Investments and dividends and other distributions on account
of the capital stock of Holdings or any of its Subsidiaries, as applicable. No
Lender shall be obligated to provide any Incremental Term Loans or Incremental
Revolving Credit Commitments, unless it so agrees.

(g)    Reallocation of Revolving Credit Exposure. Upon any Incremental Facility
Closing Date on which Incremental Revolving Credit Commitments are effected
through an increase in the Revolving Credit Commitments pursuant to this Section
2.14, (a) if the increase relates to the Revolving Credit Facility, each of the
Revolving Credit Lenders shall assign to each of the Incremental Revolving
Credit Lenders, and each of the Incremental Revolving Credit Lenders shall
purchase from each of the Revolving Credit Lenders, at the principal amount
thereof, such interests in the Incremental Revolving Credit Loans outstanding on
such Incremental Facility Closing Date as shall be necessary in order that,
after giving effect to all such assignments and purchases, such Revolving Credit
Loans will be held by existing Revolving Credit Lenders and Incremental
Revolving Credit Lenders ratably in accordance with their Revolving Credit
Commitments after giving effect to the addition of such Incremental Revolving
Credit Commitments to the Revolving Credit Commitments, (b) each Incremental
Revolving Credit Commitment shall be deemed for all purposes a Revolving Credit
Commitment and each Loan made thereunder shall be deemed, for all purposes, a
Revolving Credit Loan and (c) each Incremental Revolving Credit Lender shall
become a Lender with respect to the Incremental Revolving Credit Commitments and
all matters relating thereto. The Administrative Agent and the Lenders hereby
agree that the minimum borrowing and prepayment requirements in Section 2.02
and 2.05(a) of this Agreement shall not apply to the transactions effected
pursuant to the immediately preceding sentence.

(h)    This Section 2.14 shall supersede any provisions in Section 2.13 or 10.01
to the contrary.

 

118



--------------------------------------------------------------------------------

SECTION 2.15.    Refinancing Amendments.

(a)    On one or more occasions after the Closing Date, the Borrower may obtain,
from any Lender or any other bank, financial institution or other institutional
lender or investor that agrees to provide any portion of Refinancing Term Loans,
Refinancing Term Loan Commitments, Other Revolving Credit Loans and/or Other
Revolving Credit Commitments pursuant to a Refinancing Amendment in accordance
with this Section 2.15 (each, an “Additional Refinancing Lender”) (provided that
(i) the Administrative Agent, each Swing Line Lender and each L/C Issuer shall
have consented (not to be unreasonably withheld or delayed) to such Lender’s or
Additional Refinancing Lender’s making such Refinancing Term Loans or providing
such Other Revolving Credit Commitments to the extent such consent, if any,
would be required under Section 10.07(b) for an assignment of Loans or Revolving
Credit Commitments, as applicable, to such Lender or Additional Refinancing
Lender, (ii) with respect to Refinancing Term Loans, any Affiliated Lender
providing any Refinancing Term Loans shall be subject to the same restrictions
set forth in Section 10.07(l) as they would otherwise be subject to with respect
to any purchase by or assignment to such Affiliated Lender of Term Loans and
(iii) Affiliated Lenders may not provide Other Revolving Credit Commitments or
Other Revolving Credit Loans); provided that notwithstanding anything to the
contrary in this Section 2.15 or otherwise, (1) the borrowing and repayment
(except for (A) payments of interest and fees at different rates on Other
Revolving Credit Commitments (and related outstandings), (B) repayments required
upon the maturity date of the Other Revolving Credit Commitments and
(C) repayment made in connection with a permanent repayment and termination of
commitments (subject to clause (3) below)) of Loans with respect to Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, (2) subject to the provisions of Section 2.03(n) and 2.04(g)
to the extent dealing with Swing Line Loans and Letters of Credit which mature
or expire after a maturity date when there exist Other Revolving Credit
Commitments with a longer maturity date, all Swing Line Loans and Letters of
Credit shall be participated on a pro rata basis by all Lenders with Commitments
in accordance with their percentage of the Revolving Credit Commitments (and
except as provided in Section 2.03(n) and Section 2.04(g), without giving effect
to changes thereto on an earlier maturity date with respect to Swing Line Loans
and Letters of Credit theretofore incurred or issued), (3) the permanent
repayment of Revolving Credit Loans with respect to, and termination of, Other
Revolving Credit Commitments after the date of obtaining any Other Revolving
Credit Commitments shall be made on a pro rata basis with all other Revolving
Credit Commitments, except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class
and (4) assignments and participations of Other Revolving Credit Commitments and
Other Revolving Credit Loans shall be governed by the same assignment and
participation provisions applicable to Revolving Credit Commitments and
Revolving Credit Loans and (iv) the Refinancing Term Loans may participate on a
pro rata basis or less than pro rata basis (but not on a greater than pro rata
basis) in any voluntary or mandatory prepayments of Term Loans hereunder, as
specified in the applicable Refinancing Amendment.

(b)    The terms, provisions and documentation of the Refinancing Term Loans,
Refinancing Term Commitments, Other Revolving Credit Commitments, or Other
Revolving Credit Loans, as the case may be, of any Class shall be subject to the
limitations set forth in the definition of “Credit Agreement Refinancing
Indebtedness”.

 

119



--------------------------------------------------------------------------------

(c)    The effectiveness of any Refinancing Amendment shall be subject to
receipt by the Administrative Agent and, if applicable, the relevant L/C Issuer
or the Swing Line Lender, of a Request for Credit Extension in accordance with
the requirements hereof and, to the extent reasonably requested by the
Administrative Agent, receipt by the Administrative Agent of (i) customary legal
opinions, board resolutions and officers’ certificates consistent with those
delivered on the Closing Date other than changes to such legal opinions
resulting from a change in law, change in fact or change to counsel’s form of
opinion reasonably satisfactory to the Administrative Agent and
(ii) reaffirmation agreements and/or such amendments to the Collateral Documents
as may be reasonably requested by the Administrative Agent in order to ensure
that such Credit Agreement Refinancing Indebtedness is provided with the benefit
of the applicable Loan Documents.

(d)    Each issuance of Credit Agreement Refinancing Indebtedness under
Section 2.15(a) shall be in an aggregate principal amount that is (x) not less
than $25,000,000 and (y) an integral multiple of $1,000,000 in excess thereof.

(e)    Each of the parties hereto hereby agrees that this Agreement and the
other Loan Documents may be amended pursuant to a Refinancing Amendment, without
the consent of any other Lenders, to the extent (but only to the extent)
necessary to (i) reflect the existence and terms of the Credit Agreement
Refinancing Indebtedness incurred pursuant thereto and (ii) make such other
changes to this Agreement and the other Loan Documents consistent with the
provisions and intent of the third paragraph of Section 10.01 (without the
consent of the Required Lenders called for therein) and (iii) effect such other
amendments to this Agreement and the other Loan Documents as may be necessary or
appropriate, in the reasonable opinion of the Administrative Agent and the
Borrower, to effect the provisions of this Section 2.15, and the Required
Lenders hereby expressly authorize the Administrative Agent to enter into any
such Refinancing Amendment.

SECTION 2.16.    Extension of Term Loans; Extension of Revolving Credit Loans.

(a)    Extension of Term Loans. The Borrower may at any time and from time to
time request that all or a portion of the Term Loans of a given Class (each, an
“Existing Term Loan Tranche”) be amended to extend the scheduled maturity
date(s) with respect to all or a portion of any principal amount of such Term
Loans (any such Term Loans which have been so amended, “Extended Term Loans”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Term Loans, the Borrower shall provide a notice to the
Administrative Agent (who shall provide a copy of such notice to each of the
Lenders under the applicable Existing Term Loan Tranche) (each, a “Term Loan
Extension Request”) setting forth the proposed terms of the Extended Term Loans
to be established, which shall (x) be identical as offered to each Lender under
such Existing Term Loan Tranche (including as to the proposed interest rates and
fees payable) and offered pro rata to each Lender under such Existing Term Loan
Tranche and (y) be identical to the Term Loans under the Existing Term Loan
Tranche from which such Extended Term Loans are to be amended, except that:
(i) all or any of the scheduled

 

120



--------------------------------------------------------------------------------

amortization payments of principal of the Extended Term Loans may be delayed to
later dates than the scheduled amortization payments of principal of the Term
Loans of such Existing Term Loan Tranche, to the extent provided in the
applicable Extension Amendment; (ii) the All-In Yield with respect to the
Extended Term Loans (whether in the form of interest rate margin, upfront fees,
OID or otherwise) may be different than the All-In Yield for the Term Loans of
such Existing Term Loan Tranche, in each case, to the extent provided in the
applicable Extension Amendment; (iii) the Extension Amendment may provide for
other covenants and terms that apply solely to any period after the Latest
Maturity Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Term Loans); and
(iv) Extended Term Loans may have call protection as may be agreed by the
Borrower and the Lenders thereof; provided that no Extended Term Loans may be
optionally prepaid prior to the date on which all Term Loans with an earlier
final stated maturity (including Term Loans under the Existing Term Loan Tranche
from which they were amended) are repaid in full, unless such optional
prepayment is accompanied by at least a pro rata optional prepayment of such
other Term Loans; provided, however, that (A) in no event shall the final
maturity date of any Extended Term Loans of a given Term Loan Extension Series
at the time of establishment thereof be earlier than the then Latest Maturity
Date of any then existing Term Loans hereunder, (B) the Weighted Average Life to
Maturity of any Extended Term Loans of a given Term Loan Extension Series at the
time of establishment thereof shall be no shorter (other than by virtue of
amortization or prepayment of such Indebtedness prior to the time of incurrence
of such Extended Term Loans) than the remaining Weighted Average Life to
Maturity of any Existing Term Loan Tranche, (C) any such Extended Term Loans
(and the Liens securing the same) shall be permitted by the terms of the
Intercreditor Agreements (to the extent any Intercreditor Agreement is then in
effect), (D) all documentation in respect of such Extension Amendment shall be
consistent with the foregoing and (E) any Extended Term Loans may participate on
a pro rata basis or less than a pro rata basis (but not greater than a pro rata
basis) in any voluntary or mandatory repayments or prepayments hereunder, in
each case as specified in the respective Term Loan Extension Request. Any
Extended Term Loans amended pursuant to any Term Loan Extension Request shall be
designated a series (each, a “Term Loan Extension Series”) of Extended Term
Loans for all purposes of this Agreement; provided that any Extended Term Loans
amended from an Existing Term Loan Tranche may, to the extent provided in the
applicable Extension Amendment, be designated as an increase in any previously
established Term Loan Extension Series with respect to such Existing Term Loan
Tranche. Each Term Loan Extension Series of Extended Term Loans incurred under
this Section 2.16 shall be in an aggregate principal amount that is not less
than $25,000,000.

(b)    Extension of Revolving Credit Commitments. The Borrower may at any time
and from time to time request that all or a portion of the Revolving Credit
Commitments of a given Class (each, an “Existing Revolver Tranche”) be amended
to extend the Maturity Date with respect to all or a portion of any principal
amount of such Revolving Credit Commitments (any such Revolving Credit
Commitments which have been so amended, “Extended Revolving Credit Commitments”)
and to provide for other terms consistent with this Section 2.16. In order to
establish any Extended Revolving Credit Commitments, the Borrower shall provide
a notice to the Administrative Agent (who shall provide a copy of such notice to
each of the Lenders under the applicable Existing Revolver Tranche) (each, a
“Revolver Extension Request”) setting forth the proposed terms of the Extended
Revolving Credit Commitments to be established, which shall (x) be identical as
offered to each Lender under such Existing Revolver Tranche (including as to

 

121



--------------------------------------------------------------------------------

the proposed interest rates and fees payable) and offered pro rata to each
Lender under such Existing Revolver Tranche and (y) be identical to the
Revolving Credit Commitments under the Existing Revolver Tranche from which such
Extended Revolving Credit Commitments are to be amended, except that: (i) the
Maturity Date of the Extended Revolving Credit Commitments may be delayed to a
later date than the Maturity Date of the Revolving Credit Commitments of such
Existing Revolver Tranche, to the extent provided in the applicable Extension
Amendment; (ii) the All-In Yield with respect to extensions of credit under the
Extended Revolving Credit Commitments (whether in the form of interest rate
margin, upfront fees, OID or otherwise) may be different than the All-In Yield
for extensions of credit under the Revolving Credit Commitments of such Existing
Revolver Tranche, in each case, to the extent provided in the applicable
Extension Amendment; (iii) the Extension Amendment may provide for other
covenants and terms that apply solely to any period after the Latest Maturity
Date that is in effect on the effective date of the Extension Amendment
(immediately prior to the establishment of such Extended Revolving Credit
Commitments); and (iv) all borrowings and commitment reductions under the
applicable Revolving Credit Commitments (i.e., the Existing Revolver Tranche and
the Extended Revolving Credit Commitments of the applicable Revolver Extension
Series) and repayments thereunder shall be made on a pro rata basis (except for
(I) payments of interest and fees at different rates on Extended Revolving
Credit Commitments (and related outstandings) and (II) repayments and commitment
terminations required upon the Maturity Date of the non-extending Revolving
Credit Commitments), except that the Borrower shall be permitted to permanently
repay and terminate commitments of any such Class on a better than a pro rata
basis as compared to any other Class with a later maturity date than such Class;
provided, further, that (A) in no event shall the final maturity date of any
Extended Revolving Credit Commitments of a given Revolver Extension Series at
the time of establishment thereof be earlier than the then Latest Maturity Date
of any other Revolving Credit Commitments hereunder, (B) any such Extended
Revolving Credit Commitments (and the Liens securing the same) shall be
permitted by the terms of the Intercreditor Agreements (to the extent any
Intercreditor Agreement is then in effect) and (C) all documentation in respect
of such Extension Amendment shall be consistent with the foregoing. Any Extended
Revolving Credit Commitments amended pursuant to any Revolver Extension Request
shall be designated a series (each, a “Revolver Extension Series”) of Extended
Revolving Credit Commitments for all purposes of this Agreement; provided that
any Extended Revolving Credit Commitments amended from an Existing Revolver
Tranche may, to the extent provided in the applicable Extension Amendment, be
designated as an increase in any previously established Revolver Extension
Series with respect to such Existing Revolver Tranche. Each Revolver Extension
Series of Extended Revolving Credit Commitments incurred under this Section 2.16
shall be in an aggregate principal amount that is not less than $5,000,000.

(c)    Extension Request. The Borrower shall provide the applicable Extension
Request at least five (5) Business Days prior to the date on which Lenders under
the Existing Term Loan Tranche or Existing Revolver Tranche, as applicable, are
requested to respond, and shall agree to such procedures, if any, as may be
established by, or acceptable to, the Administrative Agent, in each case acting
reasonably to accomplish the purposes of this Section 2.16. No Lender shall have
any obligation to agree to have any of its Term Loans of any Existing Term Loan
Tranche amended into Extended Term Loans or any of its Revolving Credit
Commitments amended into Extended Revolving Credit Commitments, as applicable,
pursuant to any Extension Request. Any Lender holding a Loan under an Existing
Term Loan Tranche (each, an “Extending Term Lender”) wishing to have all or a
portion of its Term Loans under the Existing Term Loan

 

122



--------------------------------------------------------------------------------

Tranche subject to such Extension Request amended into Extended Term Loans and
any Revolving Credit Lender (each, an “Extending Revolving Credit Lender”)
wishing to have all or a portion of its Revolving Credit Commitments under the
Existing Revolver Tranche subject to such Extension Request amended into
Extended Revolving Credit Commitments, as applicable, shall notify the
Administrative Agent (each, an “Extension Election”) on or prior to the date
specified in such Extension Request of the amount of its Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, which it has elected to request be amended into
Extended Term Loans or Extended Revolving Credit Commitments, as applicable
(subject to any minimum denomination requirements imposed by the Administrative
Agent). In the event that the aggregate principal amount of Term Loans under the
Existing Term Loan Tranche or Revolving Credit Commitments under the Existing
Revolver Tranche, as applicable, in respect of which applicable Term Lenders or
Revolving Credit Lenders, as the case may be, shall have accepted the relevant
Extension Request exceeds the amount of Extended Term Loans or Extended
Revolving Credit Commitments, as applicable, requested to be extended pursuant
to the Extension Request, Term Loans or Revolving Credit Commitments, as
applicable, subject to Extension Elections shall be amended to Extended Term
Loans or Revolving Credit Commitments, as applicable, on a pro rata basis
(subject to rounding by the Administrative Agent, which shall be conclusive)
based on the aggregate principal amount of Term Loans or Revolving Credit
Commitments, as applicable, included in each such Extension Election.

(d)    Extension Amendment. Extended Term Loans and Extended Revolving Credit
Commitments shall be established pursuant to an amendment (each, a “Extension
Amendment”) to this Agreement among the Borrower, the Administrative Agent and
each Extending Term Lender or Extending Revolving Credit Lender, as applicable,
providing an Extended Term Loan or Extended Revolving Credit Commitment, as
applicable, thereunder, which shall be consistent with the provisions set forth
in Sections 2.16(a) or (b) above, respectively (but which shall not require the
consent of any other Lender). The effectiveness of any Extension Amendment shall
be subject to, to the extent reasonably requested by the Administrative Agent,
receipt by the Administrative Agent of (i) legal opinions, board resolutions and
officers’ certificates consistent with those delivered on the Closing Date other
than changes to such legal opinions resulting from a change in law, change in
fact or change to counsel’s form of opinion reasonably satisfactory to the
Administrative Agent and (ii) reaffirmation agreements and/or such amendments to
the Collateral Documents as may be reasonably requested by the Administrative
Agent in order to ensure that the Extended Term Loans or Extended Revolving
Credit Commitments, as applicable, are provided with the benefit of the
applicable Loan Documents. The Administrative Agent shall promptly notify each
Lender as to the effectiveness of each Extension Amendment. Each of the parties
hereto hereby agrees that this Agreement and the other Loan Documents may be
amended pursuant to an Extension Amendment, without the consent of any other
Lenders, to the extent (but only to the extent) necessary to (i) reflect the
existence and terms of the Extended Term Loans or Extended Revolving Credit
Commitments, as applicable, incurred pursuant thereto, (ii) modify the scheduled
repayments set forth in Section 2.07 with respect to any Existing Term Loan
Tranche subject to an Extension Election to reflect a reduction in the principal
amount of the Term Loans thereunder in an amount equal to the aggregate
principal amount of the Extended Term Loans amended pursuant to the applicable
Extension (with such amount to be applied ratably to reduce scheduled repayments
of such Term Loans required pursuant to Section 2.07), (iii) modify the
prepayments set forth in Section 2.05 to reflect the existence of the Extended
Term Loans and the application of prepayments with respect thereto, (iv) make
such other changes

 

123



--------------------------------------------------------------------------------

to this Agreement and the other Loan Documents consistent with the provisions
and intent of the second paragraph of Section 10.01 (without the consent of the
Required Lenders called for therein) and (v) effect such other amendments to
this Agreement and the other Loan Documents as may be necessary or appropriate,
in the reasonable opinion of the Administrative Agent and the Borrower, to
effect the provisions of this Section 2.16, and the Required Lenders hereby
expressly authorize the Administrative Agent to enter into any such Extension
Amendment.

(e)    No conversion of Loans pursuant to any Extension in accordance with this
Section 2.16 shall constitute a voluntary or mandatory payment or prepayment for
purposes of this Agreement.

SECTION 2.17.    Defaulting Lenders.

(a)    Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:

(i)    Waivers and Amendments. That Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.

(ii)    Reallocation of Payments. Any payment of principal, interest, fees or
other amounts received by the Administrative Agent for the account of that
Defaulting Lender (whether voluntary or mandatory, at maturity, pursuant to
Article VIII or otherwise), shall be applied at such time or times as may be
determined by the Administrative Agent as follows: first, to the payment of any
amounts owing by that Defaulting Lender to the Administrative Agent hereunder;
second, to the payment on a pro rata basis of any amounts owing by that
Defaulting Lender to L/C Issuers or the Swing Line Lender hereunder; third, if
so determined by the Administrative Agent or requested by any L/C Issuer or
Swing Line Lender, to be held as Cash Collateral for future funding obligations
of that Defaulting Lender of any participation in any Swing Line Loan or Letter
of Credit; fourth, as the Borrower may request (so long as no Default or Event
of Default has occurred and is continuing), to the funding of any Loan in
respect of which that Defaulting Lender has failed to fund its portion thereof
as required by this Agreement, as determined by the Administrative Agent; fifth,
if so determined by the Administrative Agent and the Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders, the L/C Issuers or the Swing
Line Lender as a result of any judgment of a court of competent jurisdiction
obtained by any Lender, any L/C Issuer or the Swing Line Lender against that
Defaulting Lender as a result of that Defaulting Lender’s breach of its
obligations under this Agreement; seventh, so long as no Default or Event of
Default has occurred and is continuing, to the payment of any amounts owing to
the Borrower as a result of any judgment of a court of competent jurisdiction
obtained by the Borrower against that Defaulting Lender as a result of that
Defaulting Lender’s breach of its obligations under this Agreement; and eighth,
to that Defaulting Lender or as otherwise directed by a court of competent
jurisdiction; provided that if (x) such payment is a payment of the principal
amount of any Loans or L/C

 

124



--------------------------------------------------------------------------------

Borrowings in respect of which that Defaulting Lender has not fully funded its
appropriate share and (y) such Loans or L/C Borrowings were made at a time when
the conditions set forth in Section 4.02 were satisfied or waived, such payment
shall be applied solely to pay the Loans of, and L/C Borrowings owed to, all
Non-Defaulting Lenders on a pro rata basis prior to being applied to the payment
of any Loans of, or L/C Borrowings owed to, that Defaulting Lender. Any
payments, prepayments or other amounts paid or payable to a Defaulting Lender
that are applied (or held) to pay amounts owed by a Defaulting Lender or to post
Cash Collateral pursuant to this Section 2.17(a)(ii) shall be deemed paid to and
redirected by that Defaulting Lender, and each Lender irrevocably consents
hereto.

(iii)    Certain Fees. That Defaulting Lender (x) shall not be entitled to
receive any commitment fee pursuant to Section 2.09(a) for any period during
which that Lender is a Defaulting Lender (and the Borrower shall not be required
to pay any such fee that otherwise would have been required to have been paid to
that Defaulting Lender (other than Letter of Credit Fees)) and (y) shall be
limited in its right to receive Letter of Credit fees as provided in
Section 2.03(h).

(iv)    Reallocation of Pro Rata Share to Reduce Fronting Exposure. During any
period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each Non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.03 and 2.04, the “Pro Rata Share” of each Non-Defaulting Lender’s
Revolving Credit Loans and L/C Obligations shall be computed without giving
effect to the Commitment of that Defaulting Lender; provided that (i) each such
reallocation shall be given effect only if, at the date the applicable Lender
becomes a Defaulting Lender, no Default or Event of Default has occurred and is
continuing; and (ii) the aggregate obligation of each Non-Defaulting Lender to
acquire, refinance or fund participations in Letters of Credit and Swing Line
Loans shall not exceed the positive difference, if any, of (1) the Commitment of
that Non-Defaulting Lender minus (2) the aggregate Outstanding Amount of the
Loans of that Lender; provided, further, that in the event such reallocation
does not fully cover the exposure of such Defaulting Lender, (A) the Swingline
Lender may require the Borrower to prepay Loans in such amount that eliminates
such exposure and will have no obligation to make new Swing Line Loans to the
extent such Swing Line Loans would exceed the unused commitments of
non-defaulting Revolving Credit Lenders and (B) the L/C Issuer may require the
Borrower to cash collateralize the pro rata participation of such Defaulting
Lender in respect of each applicable outstanding Letter of Credit.

(b)    Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing
Line Lender and the L/C Issuers agree in writing that a Defaulting Lender should
no longer be deemed to be a Defaulting Lender, the Administrative Agent will so
notify the parties hereto, whereupon as of the effective date specified in such
notice and subject to any conditions set forth therein (which may include
arrangements with respect to any Cash Collateral), that Lender will, to the
extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as the Administrative Agent may reasonably
determine to be necessary to cause the Revolving Credit Loans and funded and
unfunded participations in Letters of Credit and Swing Line Loans to be held on
a pro rata basis by the Lenders in accordance with their Pro Rata Share (without
giving effect to Section 2.17(a)(iv)), whereupon that Lender will cease to be a
Defaulting

 

125



--------------------------------------------------------------------------------

Lender; provided that no adjustments will be made retroactively with respect to
fees accrued or payments made by or on behalf of the Borrower while that Lender
was a Defaulting Lender; and provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from
Defaulting Lender to Lender will constitute a waiver or release of any claim of
any party hereunder arising from that Lender having been a Defaulting Lender.

(c)    Acknowledgement and Consent to Bail-In of EEAAffected Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement or understanding among any such parties,
each party hereto acknowledges that any liability of any EEAAffected Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the write downwrite-down and conversion powers of
an EEAthe applicable Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(i)    the application of any Write-Down and Conversion Powers by an EEAthe
applicable Resolution Authority to any such liabilities arising hereunder
whichthat may be payable to it by any party hereto that is an EEAAffected
Financial Institution; and

(ii)    the effects of any Bail-in Action on any such liability, including, if
applicable:

(A)    a reduction in full or in part or cancellation of any such liability;

(B)    a conversion of all, or a portion of, such liability into shares or other
instruments of ownership in such EEAAffected Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or

(C)    the variation of the terms of such liability in connection with the
exercise of the write-down and conversion powers of any EEAthe applicable
Resolution Authority.

ARTICLE III

Taxes, Increased Costs Protection and Illegality

SECTION 3.01.    Taxes.

(a)    Except as provided in this Section 3.01, any and all payments made by or
on account of the Borrower (the term Borrower under Article III being deemed to
include any Subsidiary for whose account a Letter of Credit is issued) or any
Guarantor under any Loan Document shall be made without deduction for any and
all present or future taxes, duties, levies, imposts, assessments, deductions,
withholdings (including backup withholding), fees or similar charges imposed by
any Governmental Authority including interest, penalties and additions to tax
(collectively “Taxes”), except as required by applicable Laws. If the Borrower,
any Guarantor or other applicable withholding agent shall be required by any
Laws (as determined in the good faith discretion of the applicable withholding
agent) to deduct or withhold any Taxes from or in respect

 

126



--------------------------------------------------------------------------------

of any sum payable under any Loan Document to any Agent or any Lender, (A) to
the extent the Tax in question is an Indemnified Tax, the sum payable by the
Borrower or Guarantor shall be increased as necessary so that after making all
required deductions or withholdings (including deductions or withholdings
applicable to additional sums payable under this Section 3.01), each of such
Agent and such Lender receives an amount equal to the sum it would have received
had no such deductions or withholdings been made, (B) the applicable withholding
agent shall make such deductions or withholdings, (C) the applicable withholding
agent shall pay the full amount deducted or withheld to the relevant
Governmental Authority in accordance with applicable Laws, and (D) within thirty
(30) days after the date of such payment (or, if receipts or evidence are not
available within thirty (30) days, as soon as possible thereafter), if the
Borrower or any Guarantor is the applicable withholding agent, shall furnish to
such Agent or Lender (as the case may be) the original or a copy of a receipt
evidencing payment thereof, a copy of the return reporting such payment or other
evidence reasonably acceptable to such Agent or Lender.

(b)    In addition, the Borrower agrees to pay, or at the option of the
Administrative Agent timely reimburse it for the payment of, any and all present
or future stamp, court and documentary taxes and any other intangible,
recording, filing or mortgage recording Taxes or Taxes of a similar character,
which arise from any payment made under any Loan Document or from the execution,
delivery, performance, enforcement or registration of, from the receipt or
perfection of a security interest under, or otherwise with respect to, any Loan
Document excluding, in each case, such amounts that result from an Agent or
Lender’s Assignment and Assumption (“Assignment Taxes”) to the extent such
Assignment Taxes result from a present or former connection between the Agent or
Lender, as applicable, and the taxing jurisdiction (other than the connection
arising out of an Agent or Lender having executed, delivered, become a party to,
performed its obligations under, received payments under, received or perfected
a security interest under, engaged in any other transaction pursuant to or
enforced any Loan Document), except for such Assignment Taxes resulting from
assignment or participation pursuant to Section 3.07 by the Borrower (all such
non-excluded Taxes described in this Section 3.01(b) being hereinafter referred
to as “Other Taxes”).

(c)    The Borrower and each Guarantor agree to indemnify each Agent and each
Lender, within 15 days after the written demand therefor, for (i) the full
amount of Indemnified Taxes and Other Taxes payable by such Agent or such Lender
and (ii) any reasonable out-of-pocket expenses arising therefrom or with respect
thereto, in each case whether or not such Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability prepared in good faith by such Agent or
Lender (or by an Agent on behalf of such Lender), accompanied by a written
statement thereof setting forth in reasonable detail the basis and calculation
of such amounts shall be conclusive absent manifest error.

(d)    Each Lender shall, at such time or times as are reasonably requested by
the Borrower or the Administrative Agent, provide the Borrower and the
Administrative Agent with such properly completed and executed documentation
certifying as to any entitlement of such Lender to an exemption from, or
reduction in, withholding Tax with respect to any payments to be made to such
Lender under the Loan Documents. In addition, any Lender, if reasonably
requested by the Borrower or the Administrative Agent, shall deliver such other
documentation prescribed by applicable Law or reasonably requested by the
Borrower or the Administrative Agent as will

 

127



--------------------------------------------------------------------------------

enable the Borrower or the Administrative Agent to determine whether or not such
Lender is subject to backup withholding or information reporting requirements.
Each such Lender shall, whenever a lapse in time or change in circumstances
renders such documentation obsolete or inaccurate in any respect, deliver
promptly to the Borrower and the Administrative Agent updated or other
appropriate documentation (including any new documentation reasonably requested
by the applicable withholding agent) or promptly notify the Borrower and the
Administrative Agent in writing of its legal inability to do so. Unless the
applicable withholding agent has received forms or other documents satisfactory
to it indicating that payments under any Loan Document to or for a Lender are
not subject to withholding Tax or are subject to such Tax at a rate reduced by
an applicable tax treaty, the Borrower, the Administrative Agent or other
applicable withholding agent shall withhold amounts required to be withheld by
applicable Law from such payments at the applicable statutory rate.
Notwithstanding any other provision of this clause (d) (other than such
documentation set forth in Section 3.01(d)(i), (ii), and (iii)), a Lender shall
not be required to deliver any form pursuant to this clause (d) that such Lender
is not legally able to deliver. Without limiting the foregoing:

(i)    Each Lender that is a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement two properly completed and duly signed original copies of Internal
Revenue Service Form W-9 (or any successor form) certifying that such Lender is
exempt from federal backup withholding.

(ii)    Each Lender that is not a United States person (as defined in
Section 7701(a)(30) of the Code) shall deliver to the Borrower and the
Administrative Agent on or before the date on which it becomes a party to this
Agreement whichever of the following is applicable:

(A)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8BEN or W-8BEN-E (or any successor forms) establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and with respect to any other applicable
payments under any Loan Document, IRS Form W-8BEN or W-8BEN-E establishing an
exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“business profits” or “other income” article of such tax treaty,

(B)    two properly completed and duly signed original copies of Internal
Revenue Service Form W-8ECI (or any successor forms),

(C)    in the case of a Lender claiming the benefits of the exemption for
portfolio interest under Section 881(c) of the Code, (a) the applicable United
States Tax Compliance Certificate to the effect that such Lender is not a “bank”
within the meaning of Section 881(c)(3)(A) of the Code, a “10 percent
shareholder” of any Loan Party within the meaning of Section 881(c)(3)(B) of the
Code, or a “controlled foreign corporation” described in Section 881(c)(3)(C) of
the Code and (b) two properly completed and duly signed original copies of
Internal Revenue Service Form W-8BEN or W-8BEN-E (or any successor form), or

 

128



--------------------------------------------------------------------------------

(D)    to the extent a Lender is not the beneficial owner (for example, where
the Lender is a partnership or a participating Lender), Internal Revenue Service
Form W-8IMY (or any successor forms) of the Lender, accompanied by a
Form W-8ECI, W-8BEN or W-8BEN-E, United States Tax Compliance Certificate,
Form W-9, Form W-8IMY and/or any other required information from each beneficial
owner, as applicable (provided that, if the Lender is a partnership, and one or
more beneficial partners of such Lender are claiming the portfolio interest
exemption, the applicable United States Tax Compliance Certificate may be
provided by such Lender on behalf of such partner).

(iii)    If a payment made to an Administrative Agent or Lender under any Loan
Document would be subject to Tax imposed by FATCA if such Administrative Agent
or Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Administrative Agent or Lender shall deliver to the Borrower
and the Administrative Agent, at the time or times prescribed by law and at such
time or times reasonably requested by the Borrower or the Administrative Agent,
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower or the Administrative Agent to comply with their or
its obligations under FATCA, to determine whether such Administrative Agent or
Lender has or has not complied with such Administrative Agent’s or Lender’s
obligations under FATCA and, as necessary, to determine the amount to deduct and
withhold from such payment. Solely for purposes of this Section 3.01(d)(iii),
“FATCA” shall include any amendments made to FATCA after the Closing Date.

(iv)    On or before the date any successor or replacement Administrative Agent
becomes the Administrative Agent hereunder (for the avoidance of doubt,
excluding U.S. Bank National Association), it shall deliver to the Borrower two
duly executed originals of either (i) Internal Revenue Service Form W-9 (or
successor forms) certifying that it is exempt from U.S. federal backup
withholding tax or (ii) a U.S. branch withholding certificate on Internal
Revenue Service Form W-8IMY (or any successor forms) evidencing its agreement
with the Borrower to be treated as a United States person (as defined in
Section 7701(a)(30) of the Code) (with respect to amounts received on account of
any Lender) and Internal Revenue Service Form W-8ECI (or any successor forms)
(with respect to amounts received on its own account), with the effect that, in
either case, the Borrower will be entitled to make payments hereunder to the
Administrative Agent without withholding or deduction on account of U.S. federal
withholding Tax. The Administrative Agent agrees that if any form or
certification it previously delivered expires or becomes obsolete or inaccurate
in any respect, it shall update such form or certification.

(e)    If any Lender or Agent determines, in its sole discretion exercised in
good faith, that it has received a refund in respect of any Indemnified Taxes or
Other Taxes as to which indemnification or additional amounts have been paid to
it by the Borrower or any Guarantor pursuant to this Section 3.01, it shall
promptly remit such refund to the Borrower or such Guarantor (but only to the
extent of indemnification or additional amounts paid by the Borrower or such
Guarantor under this Section 3.01 with respect to Indemnified Taxes or Other
Taxes giving rise to

 

129



--------------------------------------------------------------------------------

such refund), net of all reasonable out-of-pocket expenses (including any Taxes)
of the Lender or Agent, as the case may be, and without interest (other than any
interest paid by the relevant taxing authority with respect to such refund, net
of any Taxes payable by any Agent or Lender on such interest); provided that the
Borrower or such Guarantor, upon the request of the Lender or Agent, as the case
may be, agrees promptly to return such refund (plus any penalties, interest or
other charges imposed by the relevant taxing authority) to such party in the
event such party is required to repay such refund to the relevant taxing
authority. Notwithstanding anything to the contrary in this paragraph (e), in no
event will the indemnified party be required to pay any amount to the
indemnifying party pursuant to this paragraph (e) the payment of which would
place the indemnified party in a less favorable net after-Tax position than such
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to Taxes that it deems confidential) to the Borrower
or any other person.

(f)    For the avoidance of doubt, the term “Lender” for purposes of this
Section 3.01 shall include each L/C Issuer and Swing Line Lender and the term
“applicable Law” includes FATCA.

SECTION 3.02.    Illegality.

If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurocurrency Rate Loans, or
to determine or charge interest rates based upon the Eurocurrency Rate, then, on
notice thereof by such Lender to the Borrower through the Administrative Agent,
any obligation of such Lender to make or continue Eurocurrency Rate Loans or to
convert Base Rate Loans to Eurocurrency Rate Loans shall be suspended until such
Lender notifies the Administrative Agent and the Borrower that the circumstances
giving rise to such determination no longer exist. Upon receipt of such notice,
the Borrower shall, upon demand from such Lender (with a copy to the
Administrative Agent), prepay or, if applicable, convert all applicable
Eurocurrency Rate Loans of such Lender to Base Rate Loans, either on the last
day of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurocurrency Rate Loans to such day, or promptly, if such Lender
may not lawfully continue to maintain such Eurocurrency Rate Loans. Upon any
such prepayment or conversion, the applicable Borrower shall also pay accrued
interest on the amount so prepaid or converted. Each Lender agrees to designate
a different Lending Office if such designation will avoid the need for such
notice and will not, in the good faith judgment of such Lender, otherwise be
materially disadvantageous to such Lender.

SECTION 3.03.    Inability to Determine RatesAvailability of Types of
Borrowings; Adequacy of Interest Rate.

If the Required Lenders determine that for any reason adequate and reasonable
means do not exist for determining the applicable Eurocurrency Rate for any
requested Interest Period with respect to a proposed Eurocurrency Rate Loan, or
that the Eurocurrency Rate for any requested Interest Period with respect to a
proposed

 

130



--------------------------------------------------------------------------------

Eurocurrency Rate Loan does not adequately and fairly reflect the cost to such
Lenders of funding such Loan, or that Dollar deposits are not being offered to
banks in the London interbank eurodollar, or other applicable, market for the
applicable amount and the Interest Period of such Eurocurrency Rate Loan, the
Administrative Agent will promptly so notify the Borrower and each Lender.
Thereafter, the obligation of the Lenders to make or maintain Eurocurrency Rate
Loans shall be suspended until the Administrative Agent (upon the instruction of
the Required Lenders) revokes such notice. Upon receipt of such notice, the
Borrower may revoke any pending request for a Borrowing of, conversion to or
continuation of such Eurocurrency Rate Loans or, failing that, will be deemed to
have converted such request, if applicable, into a request for a Borrowing of
Base Rate Loans in the amount specified therein.

(a)    Notwithstanding anything to the contrary in this Agreement or any other
Loan Document, if the Administrative Agent determines (which determination shall
be conclusive absent manifest error), or the Required Lenders notify the
Administrative Agent that the Required Lenders have determined, that:

(i)     deposits of a type and maturity appropriate to match fund Eurocurrency
Rate Loans are not available to such Lenders in the relevant market, or

(ii)     the interest rate applicable to Eurocurrency Rate Loans for any
requested Interest Period is not ascertainable or available (including, without
limitation, because the applicable Reuters Screen (or on any successor or
substitute page on such screen) is unavailable) or does not adequately and
fairly reflect the cost of making or maintaining Eurocurrency Rate Loans,

then the Administrative Agent shall suspend the availability of Eurocurrency
Rate Loans and require any affected Eurocurrency Rate Loans to be repaid or
converted to Base Rate Loans, subject to the payment of any funding
indemnification amounts required by Section 3.05.

(b)    Notwithstanding the foregoing or anything to the contrary in this
Agreement or any other Loan Document, if the Administrative Agent determines
(which determination shall be conclusive absent manifest error), or the Required
Lenders notify the Administrative Agent (with a copy to the Borrower) that the
Required Lenders have determined, that any one or more of the following (each, a
“Benchmark Transition Event”) has occurred:

(i)     the circumstances set forth in Section 3.03(a)(ii) have arisen
(including, without limitation, a public statement or publication of information
by the regulatory supervisor for the administrator of LIBOR described in clause
(ii) of this Section 3.03(b) announcing that LIBOR is no longer representative)
and such circumstances are unlikely to be temporary,

(ii)     ICE Benchmark Administration (or any Person that has taken over the
administration of LIBOR for deposits in Dollars or in the applicable agreed
currency that is acceptable to the Administrative Agent) discontinues its
administration and publication of LIBOR for deposits in Dollars or the
applicable agreed currency.

 

131



--------------------------------------------------------------------------------

(iii)     a public statement or publication of information by or on behalf of
the administrator of LIBOR described in clause (ii) of this Section 3.03(b)
announcing that such administrator has ceased or will cease as of a specific
date to provide LIBOR (permanently or indefinitely); provided that, at the time
of such statement, there is no successor administrator that is acceptable to the
Administrative Agent that will continue to provide LIBOR after such specified
date,

(iv)    a public statement by the supervisor for the administrator of LIBOR
described in clause (ii) of this Section 3.03(b), the U.S. Federal Reserve
System, an insolvency official with jurisdiction over such administrator for
LIBOR, a resolution authority with jurisdiction over such administrator for
LIBOR or a court or an entity with similar insolvency or resolution authority
over such administrator for LIBOR, which states that such administrator of LIBOR
has ceased or will cease as of a specific date to provide LIBOR (permanently or
indefinitely); provided that, at the time of such statement or publication,
there is no successor administrator that is acceptable to the Administrative
Agent that will continue to provide LIBOR after such specified date; or

(v)    syndicated credit facilities substantially similar to the credit
facilities under this Agreement being executed at such time, or that include
language substantially similar to that contained in this Section 3.03(b), are
being executed or amended, as the case may be, to incorporate or adopt a new
benchmark interest rate to replace LIBOR for deposits in Dollars or in the
applicable agreed currency,

then the Administrative Agent and the Borrower may amend this Agreement to
replace the Eurocurrency Rate with a Benchmark Replacement. Notwithstanding
anything to the contrary in Section 10.01, any such amendment with respect to a
Benchmark Transition Event (A) pursuant to any of clauses (i) through (iv) of
this Section 3.03(b) will become effective without any further action or consent
of any other party to this Agreement at 5:00 p.m. (New York City time) on the
fifth Business Day after the Administrative Agent has posted such proposed
amendment to all Lenders and the Borrower so long as the Administrative Agent
has not received, by such time, written notice of objection to such amendment
from Lenders comprising the Required Lenders or (B) pursuant to clause (v) of
this Section 3.03(b), will become effective without any further action or
consent of any other party to this Agreement on the date that Lenders comprising
the Required Lenders have delivered to the Administrative Agent written notice
that such Required Lenders accept such amendment; provided that, if the notice
of a Benchmark Trigger Event pursuant to clause (v) has been provided by the
Required Lenders and not the Administrative Agent and such notice specifies the
Benchmark Replacement, then the Lenders

 

132



--------------------------------------------------------------------------------

comprising the Required Lenders shall be deemed to have accepted such amendment
on the date such amendment has been posted by the Administrative Agent to all
Lenders. No replacement of LIBOR with a Benchmark Replacement pursuant to this
Section 3.03(b) will occur prior to the date set forth in the applicable
amendment.

In connection with the implementation of a Benchmark Replacement, the
Administrative Agent will have the right to make Benchmark Replacement
Conforming Changes from time to time and, notwithstanding anything to the
contrary herein or in any other Loan Document, any amendments implementing such
Benchmark Replacement Conforming Changes will become effective without any
further action or consent of any other party to this Agreement.

The Administrative Agent will promptly notify the Borrower and the Lenders of
(1) any occurrence of a Benchmark Transition Event (other than pursuant to
clause (v) of this Section 3.03(b)), (2) the implementation of any Benchmark
Replacement, (3) the effectiveness of any Benchmark Replacement Conforming
Changes and (4) the commencement or conclusion of any Benchmark Unavailability
Period. Any determination, decision or election that may be made by the
Administrative Agent or Lenders pursuant to this Section 3.03(b), including any
determination with respect to a tenor, rate or adjustment or of the occurrence
or non-occurrence of an event, circumstance or date and any decision to take or
refrain from taking any action, will be conclusive and binding absent manifest
error and may be made in its or their sole discretion and without consent from
any other party hereto, except, in each case, as expressly required pursuant to
this Section 3.03(b).

Upon notice to the Borrower by the Administrative Agent in accordance with
Section 10.02 of the commencement of a Benchmark Unavailability Period and until
a Benchmark Replacement is determined in accordance with this Section 3.03(b),
(A) any request pursuant to Section 2.02 that requests the conversion of any
Loan to, or continuation of any Loan as, a Eurocurrency Rate Loan may be revoked
by the Borrower and if not revoked shall be ineffective and any such Loan shall
be continued as or converted to, as the case may be, a Base Rate Loan, and
(B) if any request pursuant to Section 2.02 requests a Eurocurrency Rate Loan,
such request may be revoked by the Borrower and if not revoked such Loan shall
be made as a Base Rate Loan. During any Benchmark Unavailability Period, the
component of the Base Rate based upon the Eurocurrency Rate will not be used in
any determination of the Base Rate.

SECTION 3.04.    Increased Cost and Reduced Return; Capital Adequacy; Reserves
on Eurocurrency Rate Loans.

(a)    If any Lender reasonably determines that as a result of any Change in
Law, in each case after the Closing Date, or such Lender’s compliance therewith,
there shall be any increase in the cost to such Lender of agreeing to make or
making, funding or maintaining any Loans or (as the case may be) issuing or
participating in Letters of Credit, or a reduction in the amount received or
receivable by such Lender in connection with any of the foregoing (excluding for
purposes of this Section 3.04(a) any such increased costs or reduction in amount
resulting from (i) Indemnified Taxes, any Taxes described in clauses
(ii) through (iv) of the definition of

 

133



--------------------------------------------------------------------------------

Excluded Taxes, or Other Connection Taxes that are imposed on or measured by net
income (however denominated) or that are franchise Taxes or branch profits Taxes
or (ii) reserve requirements contemplated by Section 3.04(c)) and the result of
any of the foregoing shall be to increase the cost to such Lender of making or
maintaining the Loan (or of maintaining its obligations to make any Loan), or to
reduce the amount of any sum received or receivable by such Lender, then from
time to time within thirty (30) days after demand by such Lender setting forth
in reasonable detail such increased costs (with a copy of such demand to the
Administrative Agent given in accordance with Section 3.06), the Borrower shall
pay to such Lender such additional amounts as will compensate such Lender for
such increased cost or reduction. Notwithstanding anything herein to the
contrary, for all purposes under this Agreement to the extent any such increased
costs or reductions are incurred by any Lender as a result of any requests,
rules, guidelines or directives promulgated under the Dodd-Frank Wall Street
Reform and Consumer Protection Act or pursuant to Basel III after the Closing
Date, then such Lender shall be compensated pursuant to this Section 3.04 only
if such Lender imposes such charges under other syndicated credit facilities
involving similarly situated borrowers that such Lender is a lender under.

(b)    If any Lender determines that any Change in Law after the Closing Date,
or compliance by such Lender (or its Lending Office) therewith (in each case,
other than with respect to Taxes), has the effect of reducing the rate of return
on the capital of such Lender or any corporation controlling such Lender as a
consequence of such Lender’s obligations hereunder (taking into consideration
its policies with respect to capital adequacy and such Lender’s desired return
on capital), then from time to time upon demand of such Lender setting forth in
reasonable detail the charge and the calculation of such reduced rate of return
(with a copy of such demand to the Administrative Agent given in accordance with
Section 3.06), the Borrower shall pay to such Lender such additional amounts as
will compensate such Lender for such reduction within thirty (30) days after
receipt of such demand.

(c)    The Borrower shall pay to each Lender, (i) as long as such Lender shall
be required to maintain reserves with respect to liabilities or assets
consisting of or including Eurocurrency funds or deposits, additional interest
on the unpaid principal amount of each applicable Eurocurrency Rate Loan of the
Borrower equal to the actual costs of such reserves allocated to such Loan by
such Lender (as determined by such Lender in good faith, which determination
shall be conclusive in the absence of manifest error), and (ii) as long as such
Lender shall be required to comply with any reserve ratio requirement or
analogous requirement of any other central banking or financial regulatory
authority imposed in respect of the maintenance of the Commitments or the
funding of any Eurocurrency Rate Loans of the Borrower, such additional costs
(expressed as a percentage per annum and rounded upwards, if necessary, to the
nearest five decimal places) equal to the actual costs allocated to such
Commitment or Loan by such Lender (as determined by such Lender in good faith,
which determination shall be conclusive absent manifest error) which in each
case shall be due and payable on each date on which interest is payable on such
Loan, provided the Borrower shall have received at least thirty (30) days’ prior
notice (with a copy to the Administrative Agent) of such additional interest or
cost from such Lender. If a Lender fails to give notice 30 (30) days prior to
the relevant Interest Payment Date, such additional interest or cost shall be
due and payable thirty (30) days from receipt of such notice.

(d)    Failure or delay on the part of any Lender to demand compensation
pursuant to this Section 3.04 shall not constitute a waiver of such Lender’s
right to demand such compensation.

 

134



--------------------------------------------------------------------------------

(e)    If any Lender requests compensation under this Section 3.04, then such
Lender will, if requested by the Borrower, use commercially reasonable efforts
to designate another Lending Office for any Loan or Letter of Credit affected by
such event; provided that such efforts are made on terms that, in the reasonable
judgment of such Lender, cause such Lender and its Lending Office(s) to suffer
no material economic, legal or regulatory disadvantage, and provided further
that nothing in this Section 3.04(e) shall affect or postpone any of the
Obligations of the Borrower or the rights of such Lender pursuant to
Section 3.04(a), (b), (c) or (d).

SECTION 3.05.    Funding Losses.

Upon written demand of any Lender (with a copy to the Administrative Agent) from
time to time, setting forth in reasonable detail the basis for calculating such
compensation, the Borrower shall promptly compensate such Lender for and hold
such Lender harmless from any loss, cost or expense actually incurred by it as a
result of:

(a)    any continuation, conversion, payment or prepayment of any Eurocurrency
Rate Loan of the Borrower on a day other than the last day of the Interest
Period for such Loan; or

(b)    any failure by the Borrower (for a reason other than the failure of such
Lender to make a Loan) to prepay, borrow, continue or convert any Eurocurrency
Rate Loan of the Borrower on the date or in the amount notified by the Borrower;
including any loss or expense (excluding loss of anticipated profits) arising
from the liquidation or reemployment of funds obtained by it to maintain such
Loan or from fees payable to terminate the deposits from which such funds were
obtained.

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurocurrency
Rate Loan made by it at the Eurocurrency Rate for such Loan by a matching
deposit or other borrowing in the London interbank eurodollar market for a
comparable amount and for a comparable period, whether or not such Eurocurrency
Rate Loan was in fact so funded.

SECTION 3.06.    Matters Applicable to All Requests for Compensation.

(a)    Any Agent or any Lender claiming compensation under this Article III
shall deliver a certificate to the Borrower setting forth the additional amount
or amounts to be paid to it hereunder which shall be conclusive in the absence
of manifest error. In determining such amount, such Agent or such Lender may use
any reasonable averaging and attribution methods.

(b)    With respect to any Lender’s claim for compensation under Section 3.02,
3.03 or 3.04, the Borrower shall not be required to compensate such Lender for
any amount incurred more than one hundred and eighty (180) days prior to the
date that such Lender notifies the Borrower of the event that gives rise to such
claim; provided that, if the circumstance giving rise to such claim is
retroactive, then such 180-day period referred to above shall be extended to
include the period of retroactive effect thereof. If any Lender requests
compensation by the Borrower under Section 3.04, the Borrower may, by notice to
such Lender from the Borrower

 

135



--------------------------------------------------------------------------------

(with a copy to the Administrative Agent), suspend the obligation of such Lender
to make or continue from one Interest Period to another applicable Eurocurrency
Rate Loan, or, if applicable, to convert Base Rate Loans into Eurocurrency Rate
Loans, until the event or condition giving rise to such request ceases to be in
effect (in which case the provisions of Section 3.06(c) shall be applicable);
provided that such suspension shall not affect the right of such Lender to
receive the compensation so requested.

(c)    If the obligation of any Lender to make or continue any Eurocurrency Rate
Loan, or to convert Base Rate Loans into Eurocurrency Rate Loans shall be
suspended pursuant to Section 3.06(b) hereof, such Lender’s applicable
Eurocurrency Rate Loans shall be automatically converted into Base Rate Loans
(or, if such conversion is not possible, repaid) on the last day(s) of the then
current Interest Period(s) for such Eurocurrency Rate Loans (or, in the case of
an immediate conversion required by Section 3.02, on such earlier date as
required by Law) and, unless and until such Lender gives notice as provided
below that the circumstances specified in Section 3.02, 3.03 or 3.04 hereof that
gave rise to such conversion no longer exist:

(i)    to the extent that such Lender’s Eurocurrency Rate Loans have been so
converted, all payments and prepayments of principal that would otherwise be
applied to such Lender’s applicable Eurocurrency Rate Loans shall be applied
instead to its Base Rate Loans; and

(ii)    all Loans that would otherwise be made or continued from one Interest
Period to another by such Lender as Eurocurrency Rate Loans shall be made or
continued instead as Base Rate Loans (if possible), and all Base Rate Loans of
such Lender that would otherwise be converted into Eurocurrency Rate Loans shall
remain as Base Rate Loans.

(d)    If any Lender gives notice to the Borrower (with a copy to the
Administrative Agent) that the circumstances specified in Section 3.02, 3.03
or 3.04 hereof that gave rise to the conversion of any of such Lender’s
Eurocurrency Rate Loans pursuant to this Section 3.06 no longer exist (which
such Lender agrees to do promptly upon such circumstances ceasing to exist) at a
time when Eurocurrency Rate Loans made by other Lenders under the applicable
Facility are outstanding, if applicable, such Lender’s Base Rate Loans shall be
automatically converted, on the first day(s) of the next succeeding Interest
Period(s) for such outstanding Eurocurrency Rate Loans, to the extent necessary
so that, after giving effect thereto, all Loans held by the Lenders holding
Eurocurrency Rate Loans under such Facility and by such Lender are held pro rata
(as to principal amounts, interest rate basis, and Interest Periods) in
accordance with their respective Commitments for the applicable Facility.

SECTION 3.07.    Replacement of Lenders under Certain Circumstances.

(a)    If at any time (i) the Borrower becomes obligated to pay additional
amounts or indemnity payments described in Section 3.01 (with respect to
Indemnified Taxes) or 3.04 as a result of any condition described in such
Sections and, in each case, any Lender ceases to make any Eurocurrency Rate
Loans as a result of any condition described in Section 3.02 or Section 3.04,
(ii) any Lender becomes a Defaulting Lender or (iii) any Lender becomes a
Non-Consenting Lender, then the Borrower may so long as no Event of Default has
occurred and is continuing, at its sole cost, expense and effort, on five
(5) Business Days’ prior written notice from the Borrower

 

136



--------------------------------------------------------------------------------

to the Administrative Agent and such Lender, (x) replace such Lender by causing
such Lender to (and such Lender shall be obligated to) assign pursuant to
Section 10.07(b) (with the assignment fee to be paid by the Borrower in such
instance) all of its rights and obligations under this Agreement (in respect of
any applicable Facility only in the case of clause (i) or, with respect to a
Class vote, clause (iii)) to one or more Eligible Assignees; provided that
neither the Administrative Agent nor any Lender shall have any obligation to the
Borrower to find a replacement Lender or other such Person; and provided further
that (A) in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01 (with respect to Indemnified Taxes), such assignment will result in
a reduction in such compensation or payments and (B) in the case of any such
assignment resulting from a Lender becoming a Non-Consenting Lender, the
applicable Eligible Assignees shall have agreed to, and shall be sufficient
(together with all other consenting Lenders) to cause the adoption of, the
applicable departure, waiver or amendment of the Loan Documents; or
(y) terminate the Commitment of such Lender or L/C Issuer (in respect of any
applicable Facility only in the case of clause (i) or clause (iii)), as the case
may be, and (1) in the case of a Lender (other than an L/C Issuer), repay all
Obligations of the Borrower owing to such Lender (including any applicable call
premium) relating to the Loans and participations held by such Lender as of such
termination date and (2) in the case of an L/C Issuer, repay all Obligations
(including any applicable call premium) of the Borrower owing to such L/C Issuer
relating to the Loans and participations held by the L/C Issuer as of such
termination date and cancel or backstop on terms satisfactory to such L/C Issuer
any Letters of Credit issued by it; provided that in the case of any such
termination of a Non-Consenting Lender such termination shall be sufficient
(together with all other consenting Lenders) to cause the adoption of the
applicable departure, waiver or amendment of the Loan Documents and such
termination shall be in respect of any applicable Facility only in the case of
clause (i) or, with respect to a Class vote, clause (iii).

(b)    Any Lender being replaced pursuant to Section 3.07(a)(iii)(x) above shall
(i) execute and deliver an Assignment and Assumption with respect to such
Lender’s applicable Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans in respect thereof, and (ii) deliver any Notes
evidencing such Loans to the Borrower (for return to the applicable Borrower) or
Administrative Agent. Pursuant to such Assignment and Assumption, (A) the
assignee Lender shall acquire all or a portion, as the case may be, of the
assigning Lender’s Commitment and outstanding Loans and participations in L/C
Obligations and Swing Line Loans, (B) all obligations of the Borrower owing to
the assigning Lender relating to the Loans, Commitments and participations so
assigned shall be paid in full by the assignee Lender to such assigning Lender
concurrently with such Assignment and Assumption and (C) upon such payment and,
if so requested by the assignee Lender, delivery to the assignee Lender of the
appropriate Note or Notes executed by the Borrower, the assignee Lender shall
become a Lender hereunder and the assigning Lender shall cease to constitute a
Lender hereunder with respect to such assigned Loans, Commitments and
participations, except with respect to indemnification provisions under this
Agreement, which shall survive as to such assigning Lender. In connection with
any such replacement, if any such Non-Consenting Lender or Defaulting Lender
does not execute and deliver to the Administrative Agent a duly executed
Assignment and Assumption reflecting such replacement within five (5) Business
Days of the date on which the assignee Lender executes and delivers such
Assignment and Assumption to such Non-Consenting Lender or Defaulting Lender,
then such Non-Consenting Lender or Defaulting Lender shall be deemed to have
executed and delivered such Assignment and Assumption without any action on the
part of the Non-Consenting Lender or Defaulting Lender.

 

137



--------------------------------------------------------------------------------

(c)    Notwithstanding anything to the contrary contained above, any Lender that
acts as an L/C Issuer may not be replaced hereunder at any time that it has any
Letter of Credit outstanding hereunder unless arrangements reasonably
satisfactory to such L/C Issuer (including the furnishing of a backup standby
letter of credit in form and substance, and issued by an issuer reasonably
satisfactory to such L/C Issuer or the depositing of cash collateral into a cash
collateral account in amounts and pursuant to arrangements reasonably
satisfactory to such L/C Issuer) have been made with respect to each such
outstanding Letter of Credit and the Lender that acts as the Administrative
Agent may not be replaced hereunder except in accordance with the terms of
Section 9.09.

(d)    In the event that (i) the Borrower or the Administrative Agent has
requested that the Lenders consent to a departure or waiver of any provisions of
the Loan Documents or agree to any amendment thereto, (ii) the consent, waiver
or amendment in question requires the agreement of each Lender, each affected
Lender or each affected Lender of a certain Class in accordance with the terms
of Section 10.01 or all the Lenders with respect to a certain Class of the Loans
and (iii) the Required Lenders (or, in the case of a consent, waiver or
amendment involving all affected Lenders of a certain Class, the Required
Class Lenders as applicable) have agreed to such consent, waiver or amendment,
then any Lender who does not agree to such consent, waiver or amendment shall be
deemed a “Non-Consenting Lender.”

SECTION 3.08.    Survival.

All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.

ARTICLE IV

Conditions Precedent to Credit Extensions

SECTION 4.01.    Conditions to initial Credit Extension. The obligation of each
Lender to make a Credit Extension hereunder on the Closing Date is subject to
satisfaction (or waiver in accordance with Section 10.01) of the following
conditions precedent:

(a)    The Administrative Agent’s and each Lead Arranger’s receipt of the
following, each of which shall be originals or pdf copies or other facsimiles
unless otherwise specified, each properly executed by a Responsible Officer of
the signing Loan Party and each in form and substance reasonably satisfactory to
the Administrative Agent, each Lead Arranger and its legal counsel:

(i)    executed counterparts of this Agreement;

(ii)    each Collateral Document set forth on Schedule 1.01B required to be
executed on the Closing Date as indicated on such schedule, duly executed by
each party thereto, together with:

 

138



--------------------------------------------------------------------------------

(A)    certificates, if any, representing Collateral consisting of certificated
Equity Interests accompanied by undated stock powers, stock transfer forms, or
the equivalent executed in blank, and instruments evidencing the Pledged Debt
indorsed in blank (or confirmation in lieu thereof that such certificates,
powers and instruments have been sent for overnight delivery to the Collateral
Agent or its counsel);

(B)    evidence that all other actions, recordings and filings required by the
Collateral Documents that the Administrative Agent or any Lead Arranger may deem
reasonably necessary to satisfy the Collateral and Guarantee Requirement shall
have been taken, completed or otherwise provided for in a manner reasonably
satisfactory to the Administrative Agent and the Lead Arrangers;

(iii)    such certificates of good standing (to the extent such concept exists)
from the applicable secretary of state of the state of organization of each Loan
Party, written resolutions, minutes of any meeting of the board of directors of
such Loan Party (or equivalent Responsible Officer), certificates of resolutions
or other action, incumbency certificates and/or other certificates of
Responsible Officers of each Loan Party as the Administrative Agent or any Lead
Arranger may reasonably require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party on the Closing Date;

(iv)    opinions addressed to the Administrative Agent, the Lenders, and each
Lead Arranger from each of (A) Latham & Watkins LLP, counsel to the Loan
Parties, (B) Holland & Knight LLP, special Massachusetts counsel to the Loan
Parties and (C) Ballard Spahr LLP, special New Jersey counsel to the Loan
Parties; and

(v)    a solvency certificate from the chief financial officer, chief accounting
officer, director or other officer with equivalent duties of Holdings (after
giving effect to the Transactions) substantially in the form attached hereto as
Exhibit D-2;

(b)    All fees required to be paid on the Closing Date pursuant to the Fee
Letters, and all reasonable out-of-pocket expenses due to the Lead Arrangers and
their Affiliates required to be paid on the Closing Date pursuant to the
Engagement Letter shall, upon the initial borrowings under the Facilities, have
been, or will be substantially simultaneously, paid (which amounts may be paid
from the proceeds of the initial funding under the Facilities).

(c)    The Administrative Agent and each Lead Arranger shall have received
reasonably satisfactory evidence that the Refinancing has been consummated or,
substantially concurrently with the initial Borrowing under the Facilities,
shall be consummated.

(d)    The Lead Arrangers shall have received the Unaudited Financial Statements
and the Pro Forma Financial Statements.

 

139



--------------------------------------------------------------------------------

(e) The Administrative Agent and the Lead Arrangers shall have received at least
three (3) Business Days prior to the Closing Date (or such later date as the
Lead Arrangers shall reasonably agree) all documentation and other information
about the Borrower and the Guarantors that has been reasonably requested by the
Administrative Agents or the Lead Arrangers in writing (including by email) at
least ten (10) Business Days prior to the Closing Date and that the
Administrative Agents and the Lead Arrangers reasonably determine is required by
regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA Patriot Act.

Without limiting the generality of the provisions of Section 9.03(b), for
purposes of determining compliance with the conditions specified in this
Section 4.01, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent and each Lead
Arranger shall have received notice from such Lender prior to the proposed
Closing Date specifying its objection thereto.

SECTION 4.02.    Conditions to All Credit Extensions after the Closing Date.

The obligation of each Lender to honor any Request for Credit Extension (other
than (x) a Committed Loan Notice requesting only a conversion of Loans to the
other Type, or a continuation of Eurocurrency Rate Loans and other than a
Request for Credit Extension for an Incremental Facility which shall be governed
by Section 2.14(d) or (y) a Committed Loan Notice requesting 2018 Incremental
Term Loans) on or after the Closing Date is subject to the following conditions
precedent:

(i) The representations and warranties of each Loan Party set forth in Article V
and in each other Loan Document shall be true and correct in all material
respects (except that any representation and warranty that is qualified as to
“materiality” or “Material Adverse Effect” shall be true and correct in all
respects as so qualified) on and as of the date of such Credit Extension with
the same effect as though made on and as of such date, except to the extent such
representations and warranties expressly relate to an earlier date, in which
case they shall be true and correct in all material respects as of such earlier
date.

(ii) No Default or Event of Default shall exist or would result from such
proposed Credit Extension or from the application of the proceeds therefrom.

(iii) The Administrative Agent and, if applicable, the relevant L/C Issuer or
the Swing Line Lender, shall have received a Request for Credit Extension in
accordance with the requirements hereof.

Each Request for Credit Extension (other than a Committed Loan Notice requesting
only a conversion of Loans to the other Type, or a continuation of Eurocurrency
Rate Loans) submitted by the Borrower on or after the Closing Date shall be
deemed to be a representation and warranty that the conditions specified in
Section 4.02(i) and (ii) (or, in the case of a Request for Credit Extension for
an Incremental Facility, the conditions specified in Section 2.14(d)) have been
satisfied on and as of the date of the applicable Credit Extension.

 

140



--------------------------------------------------------------------------------

SECTION 4.03.    Conditions to Credit Extensions of 2018 Incremental Term Loans.

The obligation of each 2018 Incremental Term Loan Lender to honor any Request
for Credit Extension of the 2018 Incremental Term Loans are subject to the
following conditions precedent:

(i)    (a) no Default or Event of Default shall have occurred and be continuing
or would exist after giving effect to the 2018 Incremental Term Loan Acquisition
on the 2018 Incremental Term Loan LCA Test Date and (b) no Specified Event of
Default shall have occurred and be continuing or would exist after giving effect
to the 2018 Incremental Term Loan Acquisition on the date of the consummation of
such 2018 Incremental Term Loan Acquisition.

(ii)    The Specified Representations of each Loan Party in existence prior to
the 2018 Incremental Term Loan Acquisition shall be true and correct in all
material respects (except that any representation and warranty that is qualified
as to “materiality” or “Material Adverse Effect” shall be true and correct in
all respects as so qualified) on and as of the 2018 Incremental Term Loan
Funding Date with the same effect as though made on and as of such date, except
to the extent such representations and warranties, expressly relate to the 2018
Incremental Term Loan Amendment Effective Date, in which case they shall be true
and correct in all material respects as of the 2018 Incremental Term Loan
Amendment Effective Date, if any.

(iii)    The proceeds of the 2018 Incremental Term Loans shall be used solely to
finance the 2018 Incremental Term Loan Acquisition and pay fees, costs and
expenses in connection therewith.

(iv)    The 2018 Incremental Term Loan Funding Date shall occur on or before
February 24, 2019.

(v)    The Administrative Agent shall have received a Request for Credit
Extension requesting 2018 Incremental Term Loans in a principal amount equal to
the aggregate 2018 Incremental Term Loan Amendment Commitments then in effect.

(vi)    The Administrative Agent shall have received a solvency certificate
(after giving effect to the consummation of the 2018 Incremental Term Loan
Acquisition) from the chief financial officer, chief accounting officer,
director or other officer with equivalent duties of Holdings substantially in
the form of Exhibit D-2 hereto.

(vii)    The Administrative Agent shall have received supplemental Schedules to
the Security Agreement, after giving effect to the 2018 Incremental Term Loan
Acquisitions.

(viii)    The 2018 Incremental Term Loan Acquisition has been consummated,

 

141



--------------------------------------------------------------------------------

substantially concurrently with the Borrowing of the 2018 Incremental Term
Loans, shall be consummated, in all material respects in accordance with the
terms of the 2018 Incremental Term Loan Acquisition Agreement in the form
attached to the 2018 Incremental Term Loan Amendment without modification or
waiver of any terms thereof which are materially adverse to the Borrower or
Lenders.

The Request for Credit Extension of the 2018 Incremental Term Loans submitted by
the Borrower on or after the 2018 Incremental Term Loan Amendment Effective Date
shall be deemed to be a representation and warranty that the conditions
specified in Sections 2.14(d) and 4.03 have been satisfied on and as of the date
of the applicable Credit Extension.

ARTICLE V

Representations and Warranties

Holdings, the Borrower and each of the Guarantors party hereto represent and
warrant to the Agents and the Lenders at the time of each Credit Extension that:

SECTION 5.01.    Existence, Qualification and Power; Compliance with Laws.

Each Loan Party and each Restricted Subsidiary (a) is a Person duly
incorporated, organized or formed, validly existing and in good standing (where
relevant) under the Laws of the jurisdiction of its incorporation or
organization, (b) has all requisite power and authority to (i) own or lease its
assets and carry on its business as currently conducted and (ii) in the case of
the Loan Parties, execute, deliver and perform its obligations under the Loan
Documents to which it is a party, (c) is duly qualified and in good standing
(where relevant) under the Laws of each jurisdiction where its ownership, lease
or operation of properties or the conduct of its business requires such
qualification, (d) is in compliance with all Laws, orders, writs and injunctions
applicable to it and (e) has all requisite governmental licenses,
authorizations, consents and approvals to operate its business as currently
conducted; except in each case referred to in clause (a) (other than with
respect to the Borrower), (b)(i), (c), (d) or (e), to the extent that failure to
do so could not reasonably be expected to have a Material Adverse Effect.

SECTION 5.02.    Authorization; No Contravention.

The execution, delivery and performance by each Loan Party of each Loan Document
to which such Person is a party, and the consummation of the Transactions,
(a) are within such Loan Party’s corporate or other powers, (b) have been duly
authorized by all necessary corporate and other organizational action, and
(c) do not (i) contravene the terms of any of such Person’s Organization
Documents, (ii) conflict with or result in any breach or contravention of, or
the creation of any Lien under (other than as permitted by Section 7.01) (x) any
Contractual Obligation to which such Person is a party or affecting such Person
or the properties of such Person or any of its Subsidiaries or (y) any material
order, injunction, writ or decree of any Governmental Authority or any arbitral
award to which such Person or its property is subject; or (iii) violate any Law;
except with respect to any conflict, breach or contravention (but not creation
of Liens) referred to in clause (ii), to the extent that such violation,
conflict, breach or contravention could not reasonably be expected to have a
Material Adverse Effect.

 

142



--------------------------------------------------------------------------------

SECTION 5.03.    Governmental Authorization; Other Consents.

No material approval, consent, exemption, authorization, or other action by, or
notice to, or filing with, any Governmental Authority or regulatory body
including the FCC or any other Person is necessary or required in connection
with (a) the execution, delivery or performance by, or enforcement against, any
Loan Party of this Agreement or any other Loan Document, or for the consummation
of the Transactions, (b) the grant by any Loan Party of the Liens granted by it
pursuant to the Collateral Documents, (c) the perfection or maintenance of the
Liens created under the Collateral Documents or (d) the exercise by the
Administrative Agent or any Lender of its rights under the Loan Documents or the
remedies in respect of the Collateral pursuant to the Collateral Documents,
except for (i) filings and registrations necessary to perfect the Liens on the
Collateral granted by the Loan Parties in favor of the Secured Parties, (ii) the
approvals, consents, exemptions, authorizations, actions, notices and filings
which have been duly obtained, taken, given or made and are in full force and
effect (except to the extent not required to obtained, taken, given or made or
in full force and effect pursuant to the Collateral and Guarantee Requirement),
(iii) the filing of certain of the Loan Documents with the FCC and (iv) those
approvals, consents, exemptions, authorizations or other actions, notices or
filings, the failure of which to obtain or make could not reasonably be expected
to have a Material Adverse Effect.

SECTION 5.04.    Binding Effect.

This Agreement and each other Loan Document has been duly executed and delivered
by each Loan Party that is a party thereto. This Agreement and each other Loan
Document constitutes, a legal, valid and binding obligation of such Loan Party,
enforceable against each Loan Party that is a party thereto in accordance with
its terms, except as such enforceability may be limited by (i) Debtor Relief
Laws and by general principles of equity, (ii) the need for filings and
registrations necessary to create or perfect the Liens on the Collateral granted
by the Loan Parties in favor of the Secured Parties and (iii) the effect of
foreign Laws, rules and regulations as they relate to pledges of Equity
Interests in Foreign Subsidiaries.

SECTION 5.05.    Financial Statements; No Material Adverse Effect.

(a)    As of the Closing Date, (i) the unaudited pro forma consolidated balance
sheet and related pro forma consolidated statement of income of Holdings as of
and for the 12-month period ending September 30, 2017, prepared after giving
effect to the Transactions as if the Transactions had occurred as of such date
(in the case of such balance sheet) or at the beginning of such period (in the
case of such statement of income), which need not be prepared in compliance with
Regulation S-X of the Securities Act of 1933, as amended, or include adjustments
for purchase accounting (including adjustments of the type contemplated by
Financial Accounting Standards Board Accounting Standards Codification 805,
Business Combinations (formerly SFAS 141R)) (the “Pro Forma Financial
Statements”), copies of which have been furnished to the Administrative Agent,
have been prepared in good faith, based on assumptions believed by Holdings to
be reasonable as of the date of delivery thereof, and present fairly in all
material respects on a pro forma basis the estimated financial position of
Holdings and its Subsidiaries as of such period;

 

143



--------------------------------------------------------------------------------

(ii)    the Audited Financial Statements fairly present in all material respects
the financial condition of Business as of the dates thereof and their results of
operations for the periods covered thereby in accordance with GAAP consistently
applied throughout the periods covered thereby; and

(iii)    the Unaudited Financial Statements fairly present in all material
respects the financial condition of Business as of the dates thereof and their
results of operations for the period covered thereby in accordance with GAAP
consistently applied throughout the period covered thereby, except for normal
year-end audit adjustments and absence of footnotes.

(b)    Since the Closing Date, there has been no event or circumstance, either
individually or in the aggregate, that has had or could reasonably be expected
to have a Material Adverse Effect.

SECTION 5.06.    Borrower Litigation.

There are no actions, suits, proceedings, claims or disputes pending or, to the
knowledge of Holdings or the Borrower, threatened in writing, at law, in equity,
in arbitration or before any Governmental Authority, against Holdings, the
Borrower or any of the Restricted Subsidiaries or against any of their
properties or revenues that either individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

SECTION 5.07.    Compliance with Laws.

None of Holdings, the Borrower or any of the Restricted Subsidiaries and their
respective properties or assets is in violation of any currently applicable Law
or any restriction of record or agreement affecting any Material Real Property,
or is in default with respect to any judgment, writ, injunction or decree of any
Governmental Authority, including the FCC, except in such instance in which
(a) such violation or default could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect or (b) such
requirement of Law or judgment, writ, injunction or decree is being contested in
good faith by appropriate proceedings diligently conducted.

SECTION 5.08.    Ownership of Property; Liens.

Holdings, the Borrower and each of the Restricted Subsidiaries has good record
title to, or valid leasehold interests in, or easements or other limited
property interests in, all personal property and Real Property necessary in the
ordinary conduct of its business, free and clear of all Liens except for minor
defects in title that do not materially interfere with its ability to conduct
its business or to utilize such assets for their intended purposes and Liens
permitted by Section 7.01 and except where the failure to have such title or
other interest could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

SECTION 5.09.    Environmental Matters.

Except as specifically disclosed in Schedule 5.09(a) or except as would not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect:

 

144



--------------------------------------------------------------------------------

(a)    Each Loan Party and its respective properties and operations are and have
been in compliance with all Environmental Laws, which includes obtaining and
maintaining compliance with all applicable Environmental Permits required under
such Environmental Laws to carry on the business of the Loan Parties;

(b)    the Loan Parties have not received any written notice that alleges any of
them is in violation of or potentially liable under any Environmental Laws and
none of the Loan Parties nor any of the Real Property is the subject of any
claims, investigations, liens, demands, or judicial, administrative or arbitral
proceedings pending or, to the knowledge of the Borrower, threatened, under any
Environmental Law or to revoke or modify any Environmental Permit held by any of
the Loan Parties;

(c)    there has been no Release of Hazardous Materials on, at, under or from
any Real Property or facilities owned or leased by any of the Loan Parties, or,
to the knowledge of the Borrower, Real Property formerly owned, operated or
leased by any Loan Party or arising out of the conduct of the Loan Parties that
could reasonably be expected to require investigation, remedial activity or
corrective action or cleanup or could reasonably be expected to result in the
Borrower incurring liability under Environmental Laws; and

(d)    there are no facts, circumstances or conditions arising out of or
relating to the operations of the Loan Parties or Real Property or facilities
owned or leased by any of the Loan Parties, or to the knowledge of the Borrower,
Real Property or facilities formerly owned, operated or leased by the Loan
Parties that could reasonably be expected to require investigation, remedial
activity or corrective action or cleanup or could reasonably be expected to
result in the Borrower incurring liability under Environmental Laws.

SECTION 5.10.    Taxes.

Except as would not, either individually or in the aggregate, reasonably be
expected to result in a Material Adverse Effect, each of the Loan Parties and
their Subsidiaries have filed all tax returns required to be filed, and have
paid all Taxes levied or imposed upon them or their properties, that are due and
payable (including in their capacity as a withholding agent), except those which
are being contested in good faith by appropriate proceedings diligently
conducted that shall have the effect of suspending enforcement or collection of
such Taxes and for which adequate reserves have been provided in accordance with
GAAP or, with respect to a Loan Party that does not use GAAP, in conformity with
generally accepted accounting principles that are applicable to such Loan Party.
There is no proposed Tax deficiency or assessment known to any Loan Parties
against the Loan Parties that would, if made, individually or in the aggregate,
have a Material Adverse Effect.

SECTION 5.11.    ERISA Compliance.

(a)    Except as would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect, each Pension Plan maintained
by a Loan Party is in compliance with the applicable provisions of ERISA and the
Code and the regulations and published interpretations thereunder and other
federal or state Laws.

 

145



--------------------------------------------------------------------------------

(b)    (i) No ERISA Event has occurred during the five year period prior to the
date on which this representation is made or deemed made or is reasonably
expected to occur; (ii) neither any Loan Party nor, to Borrower’s knowledge, any
ERISA Affiliate has incurred, or reasonably expects to incur, any liability (and
no event has occurred which, with the giving of notice under Section 4219 of
ERISA, would result in such liability) under Section 4201 of ERISA with respect
to a Multiemployer Plan; and (iii) neither any Loan Party nor, to Borrower’s
knowledge, any ERISA Affiliate has engaged in a transaction that could be
subject to Sections 4069 or 4212(c) of ERISA, except, with respect to each of
the foregoing clauses of this Section 5.11(b), as would not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect.

(c)    The Pension Plans of any Loan Party and, to Borrower’s knowledge, any
ERISA Affiliate satisfy the minimum funding standards required by the terms of
each Pension Plan, if any, and by Law or otherwise comply with the requirements
of any Law applicable in the jurisdiction in which the relevant pension scheme
is maintained, and neither any Loan Party nor, to Borrower’s knowledge, any
ERISA Affiliate maintains a Pension Plan that is, or is expected to be, in
at-risk status (as defined in Section 303(i)(4) of ERISA or Section 430(i)(4) of
the Code) or contributes or has an obligation to contribute to a Multiemployer
Plan that is, or is expected to be, insolvent within the meaning of Title IV of
ERISA or in endangered or critical status within the meaning of Section 305 of
ERISA, in each case, except as would not reasonably be expected, individually or
in the aggregate, to have a Material Adverse Effect.

SECTION 5.12.    Subsidiaries; Equity Interests.

As of the 2018 Incremental Term Loan Amendment Effective Date (after giving
effect to the Transactions), no Loan Party has any Subsidiaries other than
Immaterial Subsidiaries and those specifically disclosed in Schedule 5.12, and
all of the outstanding Equity Interests owned by the Loan Parties (or a
Subsidiary of any Loan Party) in such Subsidiaries have been validly issued and
are fully paid and owned free and clear of all Liens except (i) those created
under the Collateral Documents and (ii) any Lien that is permitted under
Section 7.01.

SECTION 5.13.    Margin Regulations; Investment Company Act.

(a)    The Borrower is not engaged nor will it engage, principally or as one of
its important activities, in the business of purchasing or carrying Margin
Stock, or extending credit for the purpose of purchasing or carrying Margin
Stock, and no proceeds of any Borrowings or drawings under any Letter of Credit
will be used to purchase or carry any Margin Stock or to extend credit to others
for the purpose of purchasing or carrying any Margin Stock. Neither the making
of any Credit Extension hereunder nor the use of proceeds thereof will violate
any Regulations of the FRB, including the provisions of Regulations T, U or X of
the FRB.

(b)    None of Holdings, the Borrower or any of the Restricted Subsidiaries is
or is required to be registered as an “investment company” under the Investment
Company Act of 1940, as amended.

SECTION 5.14.    Disclosure.

To the best of the Borrower’s knowledge, no report, financial statement,
certificate or other written information furnished by or on behalf of any Loan
Party (other than projected financial

 

146



--------------------------------------------------------------------------------

information, pro forma financial information and information of a general
economic or industry nature) to any Agent or any Lender in connection with the
transactions contemplated hereby and the negotiation of this Agreement or
delivered hereunder or under any other Loan Document (as modified or
supplemented by other information so furnished), when taken as a whole, contains
any untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein (when taken as a whole), in the light
of the circumstances under which they were made, not materially misleading. With
respect to projected financial information and pro forma financial information,
the Borrower represents that such information was prepared in good faith based
upon assumptions believed to be reasonable at the time of preparation; it being
understood that such projections may vary from actual results and that such
variances may be material.

SECTION 5.15.    Labor Matters.

Except as, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect as of the Closing Date: (a) there are no strikes or other labor
disputes against Holdings, the Borrower or any of the Restricted Subsidiaries
pending or, to the knowledge of the Borrower, threatened; (b) Holdings, the
Borrower or any of the Restricted Subsidiaries are not in violation of the Fair
Labor Standards Act or any other applicable Laws regarding hours worked by and
payments made to employees; and (c) all payments due from Holdings, the Borrower
or any of the Restricted Subsidiaries on account of employee health and welfare
insurance have been paid or accrued as a liability on the books of the relevant
party.

SECTION 5.16.    Insurance.

The Borrower believes that the insurance maintained by or on behalf of Holdings,
the Borrower and the Restricted Subsidiaries is adequate.

SECTION 5.17.    Intellectual Property; Licenses, Etc.

(a)    Holdings, the Borrower and the Restricted Subsidiaries own, license or
possess the right to use all of the trademarks, service marks, trade names,
domain names, copyrights, patents, patent rights, technology, software,
know-how, database rights, design rights and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses as currently conducted, except to the extent such
failure to own, license or possess, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect. Set forth on
Schedule 5.17 is a complete and accurate list of all registrations or
applications filed at the United States Patent and Trademark Office or United
States Copyright Office, as applicable, for registration of patents, trademarks,
and copyrights owned or, in the case of copyrights, exclusively licensed by the
Borrower and Subsidiary Guarantors as of the 2018 Incremental Term Loan
Amendment Effective Date, after giving effect to the Transaction, in each case,
to the extent material to the business of the Loan Parties. To the knowledge of
Borrower, the business of Holdings, the Borrower or any of the Restricted
Subsidiaries as currently conducted does not infringe upon any IP Rights held by
any Person except for such infringements, individually or in the aggregate,
which could not reasonably be expected to have a Material Adverse Effect. No
claim or litigation regarding any of the IP Rights, is pending or, to the
knowledge of the Borrower, threatened against Holdings, the Borrower or any of
the Restricted Subsidiaries, which, either individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 

147



--------------------------------------------------------------------------------

(b)    Except pursuant to licenses and other user agreements entered into by
each Loan Party in the ordinary course of business, as of the 2018 Incremental
Term Loan Amendment Effective Date, all registrations listed on Schedule 5.17
are subsisting and unexpired, except, in each case, to the extent failure of
such registrations to be subsisting and unexpired could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.

SECTION 5.18.    Solvency.

On the Closing Date, after giving effect to the Transactions, Holdings, Borrower
and the Restricted Subsidiaries, on a consolidated basis, are Solvent.

SECTION 5.19.    Sanctions; Anti-Corruption.

(a)     Holdings, the Borrower and its Subsidiaries have implemented and
maintain in effect policies and procedures designed to ensure compliance with
Anti-Corruption Laws and applicable Sanctions. None of Holdings, the Borrower,
any of their respective Subsidiaries or any director, officer, employee, agent,
or affiliate of Holdings, the Borrower or any of their respective Subsidiaries
is an individual or entity (“person”) that is, or is owned or controlled by
persons that are: (i) the subject of any Sanctions or (ii) located, organized or
resident in a country or territory that is, or whose government is, the subject
of Sanctions (including, currently, Crimea, Cuba, Iran, North Korea and Syria).

(b)    Holdings, the Borrower, their respective Subsidiaries and their
respective directors, officers and employees and, to the knowledge of Holdings
and the Borrower, the agents of Holdings and the Borrower and their respective
Subsidiaries, are in compliance with Anti-Corporation Laws and all applicable
Sanctions and with the FCPA and any other applicable anti-corruption laws, in
all material respects.

SECTION 5.20.    Security Documents.

(a)    Valid Liens. Each Collateral Document delivered pursuant to Section 4.01
and Sections 6.11, 6.13 and 6.15 will, upon execution and delivery thereof, be
effective to create in favor of the Collateral Agent for the benefit of the
Secured Parties, legal, valid and enforceable Liens on, and security interests
in, the Collateral described therein to the extent intended to be created
thereby and (i) when financing statements and other filings in appropriate form
are filed in the offices specified on Schedule 5.20 and (ii) upon the taking of
possession or control by the Collateral Agent of such Collateral with respect to
which a security interest may be perfected only by possession or control (which
possession or control shall be given to the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Security
Agreement), the Liens created by the Collateral Documents shall constitute fully
perfected, first priority, Liens on, and security interests in (to the extent
intended to be created thereby), all right, title and interest of the grantors
in such Collateral to the extent perfection can be obtained by filing financing
statements, in each case subject to no Liens other than Liens permitted
hereunder.

 

148



--------------------------------------------------------------------------------

(b)    PTO Filing; Copyright Office Filing. When the Intellectual Property
Security Agreements are properly filed in the United States Patent and Trademark
Office and the United States Copyright Office to the extent such filings may
perfect such interests, the Liens created by the Collateral Documents shall
constitute fully perfected Liens on, and security interests in, all right, title
and interest of the grantors thereunder in Patents and Trademarks (in each case,
as defined in the Security Agreement) issued, registered or applied for with the
United States Patent and Trademark Office or Copyrights (as defined in the
Security Agreement) registered or applied for with the United States Copyright
Office, as the case may be, in each case subject to no Liens other than Liens
permitted hereunder (it being understood that subsequent recordings in the
United States Patent and Trademark Office and the United States Copyright Office
may be necessary to establish a Lien on registered Patents and Copyrights or
Intellectual Property (as applicable) acquired by the grantors thereof after the
Closing Date).

Notwithstanding anything herein (including this Section 5.20) or in any other
Loan Document to the contrary, neither the Borrower nor any other Loan Party
makes any representation or warranty as to the pledge or creation of any
security interest, or the effects of perfection or non-perfection, the priority
or the enforceability of any pledge of or security interest to the extent such
pledge, security interest, perfection or priority is not required pursuant to
the Collateral and Guarantee Requirement.

SECTION 5.21.    No Default. No Default or Event of Default has occurred and is
continuing.

SECTION 5.22.    Use of Proceeds. The proceeds of the Loans shall be used for
the purposes specified in Section 6.16.

SECTION 5.23.    FCC and Station Matters.

(a)    As of the 2018 Incremental Term Loan Amendment Effective Date, Schedule
5.23 hereto correctly sets forth all of the Stations and FCC Licenses licensed
to any Loan Party and its Subsidiary by licensee, call letters, facility
identification number, community of license, state, and license expiration date,
which Schedule 5.23 shall be supplemented in connection with any Permitted
Business Acquisition.

(b)    Each FCC License was duly and validly issued by the FCC pursuant to
procedures which comply with all requirements of applicable law and no Loan
Party has any knowledge of the occurrence of any event or the existence of any
circumstance which, in the reasonable judgment of such Loan Party, is likely to
lead to the revocation of any FCC License which could reasonably be expected to
have a Material Adverse Effect. Each Loan Party has taken all actions and
performed all of its obligations necessary to maintain the FCC Licenses without
adverse modification or impairment where the failure to do so could reasonably
be expected to have a Material Adverse Effect. License Subs hold all of the FCC
Licenses required for the operation of the Stations as presently conducted and
as proposed to be conducted immediately following the 2018 Incremental Term Loan
Amendment Effective Date where the failure to hold such FCC Licenses could
reasonably be expected to have a Material Adverse Effect. The FCC Licenses are
not subject to any material restriction or condition not appearing on the face
of such FCC License (other than any restrictions or conditions that may affect
the radio broadcast industry or substantial segment thereof generally) that
could reasonably be expected to materially limit or

 

149



--------------------------------------------------------------------------------

materially restrict the operation of the Stations and have been so unimpaired
for the full current license term. None of the Stations is (i) receiving, or to
Borrower’s knowledge causing, objectionable interference or (ii) to Borrower’s
knowledge is currently the subject of any proceeding before the FCC that alleges
that any Station is causing objectionable interference or that contains a
proposal that could have the effect of causing any Station to become shortspaced
(initially or on an increased basis) to any proposed station or frequency
allotment, except in each case where such interference or FCC action would not
reasonably be expected to have a Material Adverse Effect. The Loan Parties have
the right to use all material FCC Licenses required in the ordinary course of
business for the Stations and each such FCC License is in full force and effect
and the Loan Parties are in compliance therewith with no known conflict with the
valid rights of others in each case where such failure, non-compliance or
violation could reasonably be expected to have a Material Adverse Effect. No
event or investigation has occurred which permits, or after notice or lapse of
time or both would permit, the revocation, adverse modification, restriction,
suspension, non-renewal, short-term renewal, impairment or termination of any
FCC License or other right which could reasonably be expected to have a Material
Adverse Effect. Each FCC License is held by a License Subsidiary of Borrower
directly operating the Station with respect to which such FCC License was issued
or validly assigned. No Loan Party or License Sub has any reason to believe that
the FCC Licenses listed and described in Schedule 5.23, will not be renewed in
the ordinary course.

(c)    Each Loan Party or License Sub as applicable has duly filed in a timely
manner and/or placed in the Station’s public inspection file all filings which
are required to be filed by such Loan Party or License Sub under the
Communications Act and is in compliance with the Communications Act, including
the rules and regulations of the FCC relating to the broadcast of radio signals,
in each case where the failure to do so could reasonably be expected to have a
Material Adverse Effect. All information filed for or on behalf of each Loan
Party and License Sub was, at the time of filing, true, correct, and complete in
all material respects when made, and every Governmental Authority has been
notified of any changes in such information as may be required, except where the
failure to so notify would not reasonably be expected to have a Material Adverse
Effect.

(d)    None of the Facilities (including the transmitter and tower sites owned
or used by any Loan Party) violate in any material respect the provisions of any
applicable building codes, fire regulations, building restrictions or other
governmental ordinances, orders or regulations and each such Facility is zoned
so as to permit the commercial uses intended by the owner or occupier thereof
and there are no outstanding variances or special use permits materially
affecting any of the Facilities or the uses thereof, in each case where so doing
or the failure to do so, as the case may be, could reasonably be expected to
have a Material Adverse Effect. The Stations’ physical facilities, including
their transmitting and studio equipment, are operated in accordance with the
terms of their respective FCC Licenses and in accordance with the Communications
Act where the failure to so operate could reasonably be expected to have a
Material Adverse Effect. The Stations are in full compliance with the
limitations on exposure of workers and the public radio frequency radiation
established by the Communications Act where non-compliance could reasonably be
expected to have a Material Adverse Effect.

(e)    All FCC regulatory fees assessed with respect to the FCC Licenses have
been timely and accurately paid, except where the failure to do so would not
reasonably be expected to have a Material Adverse Effect.

 

150



--------------------------------------------------------------------------------

(f)    Each of the towers used in the operation of the Stations and which is
owned by a Loan Party, which tower is required to be registered with the FCC
pursuant to the FCC’s antenna structure registration requirements has been duly
and accurately registered and each ASR Number is posted at the Tower Site where
the failure to do so could reasonably be expected to have a Material Adverse
Effect. All antenna structures used in the operation of the Stations and owned
by a Loan Party are obstruction-marked and lighted in accordance with the
Communications Act where the failure to do so could reasonably be expected to
have a Material Adverse Effect.

(g)    Each Marketing Agreement is in full force and effect, in compliance with
the Communications Act, and Holdings, the Borrower and their Subsidiaries are in
compliance with such Marketing Agreement to the extent each is a party thereto,
in each case where failure to be in compliance could reasonably be expected to
have a Material Adverse Effect.

ARTICLE VI

Affirmative Covenants

So long as (i) any Lender shall have any Commitment hereunder, (ii) any Loan or
other Obligation (other than contingent indemnification obligations as to which
no claim has been asserted and obligations under Treasury Services Agreements or
obligations under Secured Hedge Agreements) hereunder which is accrued and
payable shall remain unpaid or unsatisfied, or (iii) any Letter of Credit shall
remain outstanding (unless the Outstanding Amount of the L/C Obligations related
thereto has been Cash Collateralized or a backstop letter of credit reasonably
satisfactory to the applicable L/C Issuer is in place), then from and after the
Closing Date, Holdings and the Borrower shall, and shall (except in the case of
the covenants set forth in Sections 6.01, 6.02 and 6.03) cause each of the other
Restricted Subsidiaries to:

SECTION 6.01.    Financial Statements.

(a)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within ninety (90) days after the end of the fiscal year, a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal year, and the related consolidated statements of income or
operations, stockholders’ equity and cash flows for such fiscal year, setting
forth in each case in comparative form the figures for the previous fiscal year,
all in reasonable detail and prepared in accordance with GAAP, audited and
accompanied by a report and opinion of Crowe Horwath LLP or any other
independent registered public accounting firm of nationally recognized standing,
which report and opinion shall be prepared in accordance with generally accepted
auditing standards and shall not be subject to any “going concern” or like
qualification or exception or any qualification or exception as to the scope of
such audit other than a going concern exception or explanatory note resulting
solely from (i) an upcoming maturity date under the Facilities occurring within
one year from the time such opinion is delivered or (ii) any potential inability
to satisfy theany applicable Financial Covenant on a future date or in a future
period, together with a customary management’s discussion and analysis of
financial information;

 

151



--------------------------------------------------------------------------------

(b)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, within forty-five (45) days after the end of each of the first
three (3) fiscal quarters of each fiscal year of Holdings (commencing, for the
avoidance of doubt, with the fiscal quarter ending March 31, 2018), a
consolidated balance sheet of Holdings and its Subsidiaries as at the end of
such fiscal quarter and in comparative format, the prior fiscal year-end and the
related consolidated statements of income or operations for such fiscal quarter
and the portion of the fiscal year then ended, setting forth in comparative form
the figures for the corresponding fiscal quarter of the previous fiscal year and
the corresponding portion of the previous fiscal year, and consolidated
statement of cash flows for the portion of the fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding portion
of the previous fiscal year, all in reasonable detail and certified by a
Responsible Officer of Holdings as fairly presenting in all material respects
the financial condition, results of operations, stockholders’ equity and cash
flows of Holdings and its Subsidiaries in accordance with GAAP, subject only to
normal year-end audit adjustments and the absence of footnotes;

(c)    Deliver to the Administrative Agent for prompt further distribution to
each Lender, no later than 90 days after the end of the fiscal year, a detailed
consolidated budget for the following fiscal year on a quarterly basis
(including a consolidated statements of projected cash flow and projected income
and a summary of the material underlying assumptions applicable thereto)
(collectively, the “Projections”), which Projections shall in each case be
accompanied by a certificate of a Responsible Officer stating that such
Projections have been prepared in good faith on the basis of the assumptions
stated therein, which assumptions were believed to be reasonable at the time of
preparation of such Projections, it being understood that actual results may
vary from such Projections and that such variations may be material;

(d)    Deliver to the Administrative Agent with each set of consolidated
financial statements referred to in Sections 6.01(a) and 6.01(b) above, the
related consolidating financial statements reflecting the adjustments necessary
to eliminate the accounts of Unrestricted Subsidiaries (if any) (which may be in
footnote form only) from such consolidated financial statements; and

(e)    Participate in annual conference calls for Lenders to discuss the
financial condition and results of operations of Holdings, the Borrower and the
Subsidiaries for the most recently ended fiscal year for which financial
statements have been delivered pursuant to Section 6.01(a) above, at a time to
be mutually agreed between the Borrower and the Administrative Agent that is
within ten (10) Business Days (or such later date as may be mutually agreed
between the Borrower and the Administrative Agent) after the delivery of such
financial statements; provided that the holding of a public conference call
organized for equity investors with respect to such year or quarter shall
satisfy the requirements of this clause (e).

(f)    Participate in quarterly conference calls for (i) Lenders to discuss the
financial condition and results of operations of Holdings, the Borrower and the
Subsidiaries for the most recently ended fiscal year or quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or
(b) above, at a time to be mutually agreed between the Borrower and the
Administrative Agent that is within ten (10) Business Days (or such later date
as may be mutually agreed between the Borrower and the Administrative Agent)
after the delivery of such financial statements; provided that the holding of a
public conference call organized for equity investors with respect to such year
or quarter shall satisfy the requirements of this clause (f).(i)

 

152



--------------------------------------------------------------------------------

and (ii) Lenders that are not Public Lenders to provide an update on business
performance for the most recently ended fiscal year or quarter for which
financial statements have been delivered pursuant to Section 6.01(a) or
(b) above, at a time to be mutually agreed between the Borrower and the
Administrative Agent that is promptly after the delivery of such financial
statements.

(g)     Commencing with the Amendment No. 2 Effective Date until the date on
which the Total Leverage Ratio for any Test Period is less than 5.00:1.00,
within three (3) Business Days after the last Business Day of each of the second
week and fourth week of each calendar month, deliver to the Administrative Agent
for prompt further distribution to each Lender that is not a Public Lender, the
Loan Parties’ cash flow forecast for the forthcoming thirteen week period, which
shall reflect Borrower’s good faith projection of all weekly cash receipts and
disbursements of the Loan Parties and their Restricted Subsidiaries for the
upcoming 13-week period commencing with the week in which such cash flow
forecast is delivered to the Administration Agent, in connection with the
operation of their businesses, together with (i) a variance report, in form and
detail reasonably acceptable to the Administrative Agent, of the Loan Parties’
budgeted vs. actual performance for the two calendar week period immediately
preceding the week in which such variance is delivered to the Administrative
Agent as set forth in the most recently delivered cash flow forecast that
contains such immediately preceding two week period, (ii) a cumulative variance
report, in form and detail reasonably acceptable to the Administrative Agent, of
the Loan Parties’ budgeted vs. actual performance from the period commencing on
the Amendment No. 2 Effective Date through the calendar week immediately
preceding the week in which such cumulative variance is delivered to the
Administrative Agent as set forth in previously delivered cash flow forecast and
variance reports, (iii) a snapshot of all of the Loan Parties’ bank accounts as
of the date of or the day immediately preceding the Business Day of delivery of
such cash flow forecast and (iv) a calculation of the Liquidity of Holdings, the
Borrower and their Restricted Subsidiaries as of the immediately preceding
Minimum Liquidity Test Date; provided that any such cash flow forecast or
accompanying information required by this Section 6.01(g) shall not be delivered
to any Public Lender.

(h)     Beginning on the Amendment No. 2 Effective Date until the date on which
the First Lien Leverage Ratio for any Test Period is less than or equal to
5.00:1.00, (i) within twenty (20) Business Days after the last day of each of
the first two fiscal months of each fiscal quarter, deliver to the
Administrative Agent for prompt further distribution to each Lender that is not
a Public Lender unaudited consolidated balance sheets of Holdings and its
Subsidiaries as at the end of such fiscal month and the related consolidated
statements of income, stockholders’ equity and cash flows of Holdings and its
Subsidiaries for such fiscal month; provided that any such monthly financial
statements delivered pursuant to this Section 6.01(h) shall not be delivered to
any Public Lender.

(i)     Beginning on the Amendment No. 2 Effective Date until the date on which
the First Lien Leverage Ratio for any Test Period is less than or equal to
5.00:1.00, participate in monthly conference calls for (A) Lenders to discuss
the financial condition and results of operations of Holdings, the Borrower and
the Subsidiaries for the most recent month for which financial statements have
been delivered pursuant to Section 6.01(h) above, which calls shall include a
reasonable question and answer period during and shall be at a

 

153



--------------------------------------------------------------------------------

time to be mutually agreed between the Borrower and the Administrative Agent
that is within ten (10) Business Days (or such later date as may be mutually
agreed between the Borrower and the Administrative Agent) after the delivery of
such financial statements and (B) Lenders that are not Public Lenders to provide
an update on business performance for the month for which financial statements
have been delivered pursuant to Section 6.01(h) above, at a time to be mutually
agreed between the Borrower and the Administrative Agent that is promptly after
the delivery of such financial statements.

(j)     Beginning on the Amendment No. 2 Effective Date until the date on which
the First Lien Leverage Ratio for any Test Period is less than or equal to
5.00:1.00, cause the senior management of the Loan Parties to participate in
conference calls with representatives of the Administrative Agent at least twice
each calendar month for the Administrative Agent to discuss the financial
condition and results of operations of Holdings, the Borrower and the
Subsidiaries at a time to be mutually agreed between the Borrower and the
Administrative Agent that is within five (5) Business Days (or such later date
as may be mutually agreed between the Borrower and the Administrative Agent)
after the delivery of each thirteen week cash flow forecast delivered pursuant
to Section 6.01(g); provided that, at Administrative Agent’s request, such call
shall be more frequently than twice each calendar month.

Notwithstanding the foregoing, the obligations in paragraphs (a) and (b) of this
Section 6.01 may be satisfied with respect to financial information of Holdings
and the Restricted Subsidiaries by furnishing (A) the applicable financial
statements of Holdings (or any direct or indirect parent of Holdings) or
(B) Holdings’ (or any direct or indirect parent thereof), as applicable, Form
10-K or 10-Q, as applicable, filed with the SEC; provided that, with respect to
clauses (A) and (B), (i) to the extent such information relates to a parent of
Holdings, such information is accompanied by consolidating information that
explains in reasonable detail the differences between the information relating
to Holdings (or such parent), on the one hand, and the information relating to
Holdings and the Restricted Subsidiaries on a stand-alone basis, on the other
hand and (ii) to the extent such information is in lieu of information required
to be provided under Section 6.01(a), such materials are accompanied by a report
and opinion of Crowe Horwath LLP or any other independent registered public
accounting firm of nationally recognized standing, which report and opinion
shall be prepared in accordance with generally accepted auditing standards and,
except as permitted in Section 6.01(a), shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit.

Documents required to be delivered pursuant to Section 6.01 and Section 6.02 may
be delivered electronically and if so delivered, shall be deemed to have been
delivered on the date (i) on which Holdings or the Borrower (or any direct or
indirect parent of the Borrower) posts such documents, or provides a link
thereto on the website on the Internet at Holdings’ or the Borrower’s website
address listed on Schedule 10.02; or (ii) on which such documents are posted on
Holdings’ or the Borrower’s behalf on IntraLinks/IntraAgency or another relevant
website, if any, to which each Lender and the Administrative Agent have access
(whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that: (i) upon written request by the
Administrative Agent, the Borrower shall deliver paper copies of such documents
to the Administrative Agent for further distribution to each Lender until a
written request to cease delivering paper copies is given by the Administrative
Agent and (ii) the Borrower shall notify

 

154



--------------------------------------------------------------------------------

(which may be by facsimile or electronic mail) the Administrative Agent of the
posting of any such documents and provide to the Administrative Agent by
electronic mail electronic versions (i.e., soft copies) of such documents. Each
Lender shall be solely responsible for timely accessing posted documents or
requesting delivery of paper copies of such documents from the Administrative
Agent and maintaining its copies of such documents.

SECTION 6.02.    Certificates; Other Information.

Deliver to the Administrative Agent for prompt further distribution to each
Lender:

(a)    no later than fifteen (15) days after the delivery of the financial
statements referred to in Sections 6.01(a) and (b), and together with the
financial statements referred to in Section 6.01(h), a duly completed Compliance
Certificate signed by a Responsible Officer of the Borrower or Holdings (which
delivery may, unless the Administrative Agent or a Lender requests executed
originals, be by electronic communication pursuant to Section 6.01 and shall be
deemed to be an original authentic counterpart thereof for all purposes);

(b)    promptly after the same are publicly available, copies of all annual,
regular, periodic and special reports and registration statements which
Holdings, the Borrower or any Restricted Subsidiary files with the SEC or with
any Governmental Authority that may be substituted therefor (other than
amendments to any registration statement (to the extent such registration
statement, in the form it became effective, is delivered), exhibits to any
registration statement and, if applicable, any registration statement on
Form S-8) and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;

(c)    promptly after the furnishing thereof, copies of any material requests or
material notices received by any Loan Party (other than in the ordinary course
of business) or material statements or material reports furnished to any holder
of debt securities (other than in connection with any board observer rights) of
any Loan Party or of any of the Restricted Subsidiaries pursuant to the terms of
any Junior Financing Documentation and, in each case, any Permitted Refinancing
thereof, in each case in a principal amount in excess of the Threshold Amount
and not otherwise required to be furnished to the Lenders pursuant to any other
clause of this Section 6.02;

(d)    together with the delivery of each Compliance Certificate pursuant to
Section 6.02(a), (i) in the case of annual Compliance Certificates only, a
report setting forth the legal name and the jurisdiction of formation of each
Loan Party and the location of the chief executive office of each Loan Party or
confirming that there has been no change in such information since the later of
the Closing Date or the date of the last such report and (ii) a list of each
Subsidiary of Holdings that identifies each Subsidiary as a Restricted
Subsidiary or an Unrestricted Subsidiary as of the date of delivery of such
Compliance Certificate or confirmation that there has been no change in such
information since the later of the Closing Date or the date of the last such
list; and

(e)    promptly, such additional information regarding the business, legal,
financial or corporate affairs of the Loan Parties or any of their respective
Restricted Subsidiaries, or compliance with the terms of the Loan Documents, as
the Administrative Agent or any Lender through the Administrative Agent may from
time to time reasonably request.

 

155



--------------------------------------------------------------------------------

Each of Holdings and the Borrower hereby acknowledges that (a) the
Administrative Agent will make available to the Lenders and the L/C Issuers
materials and/or information provided by or on behalf of Holdings and the
Borrower hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”)
and (b) certain of the Lenders may be “public-side” Lenders (i.e., Lenders that
do not wish to receive material non-public information with respect to Holdings
and the Borrower or their securities) (each, a “Public Lender”). Each of
Holdings and the Borrower hereby agrees to make all Borrower Materials that the
Borrower intends to be made available to Public Lenders clearly and
conspicuously designated as “PUBLIC”. By designating Borrower Materials as
“PUBLIC”, each of Holdings and the Borrower authorizes such Borrower Materials
to be made available to a portion of the Platform designated “Public Investor,”
which is intended to contain only information that is either publicly available
or not material information (though it may be sensitive and proprietary) with
respect to Holdings and the Borrower or their securities for purposes of United
States federal and state securities laws. Holdings and the Borrower agree to use
commercially reasonable efforts to mark applicable Borrower Materials “PUBLIC”.
Notwithstanding the foregoing, Holdings and the Borrower shall not be under any
obligation to mark any Borrower Materials “PUBLIC.” Each of Holdings and the
Borrower agrees that (i) any Loan Documents (other than any list of Disqualified
Lenders), (ii) any financial statements delivered pursuant to Section 6.01 and
(iii) any Compliance Certificates delivered pursuant to Section 6.02(a) will be
deemed to be “public-side” Borrower Materials and may be made available to
Public Lenders.

Each Public Lender agrees to cause at least one individual at or on behalf of
such Public Lender to at all times have selected the “Private Side Information”
or similar designation on the content declaration screen of the Platform in
order to enable such Public Lender or its delegate, in accordance with such
Public Lender’s compliance procedures and applicable law, including United
States federal and state securities laws, to make reference to communications
that are not made available through the “Public Side Information” portion of the
Platform and that may contain material non-public information with respect to
Holdings and the Borrower or their securities for purposes of United States
federal or state securities laws.

SECTION 6.03.    Notices.

Promptly after a Responsible Officer of Holdings, the Borrower or any Subsidiary
Guarantor has obtained knowledge thereof, notify the Administrative Agent:

(a)    of the occurrence of any Default or Event of Default;

(b)    of the filing or commencement of, or any threat or notice of intention of
any person to file or commence, any action, suit, litigation or proceeding,
whether at law or in equity by or before any Governmental Authority, (i) against
Holdings, the Borrower or any of the Restricted Subsidiaries thereof that would
reasonably be expected to result in a Material Adverse Effect or (ii) with
respect to any Loan Document; and

(c)    the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, would reasonably be expected to result in a
Material Adverse Effect.

 

156



--------------------------------------------------------------------------------

Each notice pursuant to this Section shall be accompanied by a written statement
of a Responsible Officer of the Borrower (x) that such notice is being delivered
pursuant to Section 6.03(a), (b) or (c) (as applicable) and (y) setting forth
details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.

SECTION 6.04.    Payment of Taxes.

Pay, discharge or otherwise satisfy as the same shall become due and payable in
the normal conduct of its business, all its obligations and liabilities in
respect of Taxes imposed upon it or upon its income or profits or in respect of
its property, except to the extent any such Tax is being contested in good faith
and by appropriate proceedings that shall have the effect of suspending
enforcement or collection of such Taxes and for which appropriate reserves have
been established in accordance with GAAP (or, with respect to a Loan Party that
does not use GAAP, in conformity with generally accepted accounting principles
that are applicable to such Loan Party) if such contest or the failure to pay or
discharge such contested Taxes or its obligations and liabilities in respect of
such other Taxes would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

SECTION 6.05.    Preservation of Existence, Etc.

(a)    Preserve, renew and maintain in full force and effect its legal existence
under the Laws of the jurisdiction of its incorporation and/or organization
except in a transaction permitted by Section 7.05, (b) comply with all terms and
provisions of all franchises and licenses, including FCC Licenses, and shall
suffer no loss or forfeiture thereof or thereunder and (c) take all reasonable
action to maintain all rights, privileges (including its good standing where
applicable in the relevant jurisdiction), permits, licenses and franchises
necessary or desirable in the normal conduct of its business, except, in the
case of (a) (other than with respect to Holdings or the Borrower), (b) or (c),
(i) to the extent that failure to do so would not reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect or
(ii) pursuant to a transaction permitted by Article VII.

SECTION 6.06.    Maintenance of Properties.

Except if the failure to do so could not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect, maintain, preserve
and protect all of its Real Property and equipment necessary in the operation of
its business in good working order, repair and condition, ordinary wear and tear
excepted and fire, casualty or condemnation excepted.

SECTION 6.07.    Maintenance of Insurance.

(a)    Generally. Maintain with financially sound and reputable insurance
companies, insurance with respect to its properties and business against loss or
damage of the kinds customarily insured against by Persons engaged in the same
or similar business, of such types and in such amounts (after giving effect to
any self-insurance reasonable and customary for similarly situated Persons
engaged in the same or similar businesses as Holdings, the Borrower and the
Restricted Subsidiaries) as are customarily carried under similar circumstances
by such other Persons.

 

157



--------------------------------------------------------------------------------

(b)    Requirements of Insurance. All such insurance shall (i) provide, if
agreed by the insurer (which agreement the Borrower shall use commercially
reasonable efforts to obtain), that no cancellation, material reduction in
amount or material change in coverage thereof shall be effective until at least
10 days after receipt by the Collateral Agent of written notice thereof (the
Borrower shall deliver a copy of the policy (and to the extent any such policy
is cancelled or renewed, a renewal or replacement policy) or other evidence
thereof to the Administrative Agent and the Collateral Agent, or insurance
certificate with respect thereto) and (ii) name the Collateral Agent as
mortgagee (in the case of property insurance) or additional insured on behalf of
the Secured Parties (in the case of liability insurance) or lender loss payable
(in the case of property insurance), as applicable; provided, that prior to the
occurrence of a Default or an Event of Default, any insurance proceeds received
by the Collateral Agent as a result of such lender loss payable designation and
to the extent not required to be prepaid pursuant to Section 2.07(b)(ii) shall
be returned to the Borrower no later than two (2) Business Days after receipt
thereof.

(c)    Flood Insurance. With respect to each Material Real Property, obtain
flood insurance in such total amount to comply with all applicable rules and
regulations promulgated pursuant to the Flood Insurance Laws, if at any time the
area in which any material improvements located on any Material Real Property is
designated a “special flood hazard area” in any Flood Insurance Rate Map
published by the Federal Emergency Management Agency (or any successor agency),
and otherwise comply with the National Flood Insurance Program as set forth in
the Flood Disaster Protection Act of 1973, as amended from time to time.

SECTION 6.08.    Compliance with Laws; Maintenance of FCC Licenses.

(a)    Comply with the requirements of all Laws and all orders, writs,
injunctions and decrees of any Governmental Authority applicable to it or to its
business or property, except if the failure to comply therewith could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect.

(b)    Except as could not reasonably be expected to have a Material Adverse
Effect, each Loan Party shall obtain and maintain, and cause each of its
Subsidiaries to obtain and maintain in full force and effect, all licenses,
permits, franchises or governmental authorizations and approvals (including all
FCC Licenses) necessary to own, acquire or dispose (as applicable) of their
respective properties, to conduct their respective business or to comply with
construction, operating and reporting requirements of the FCC or any other
Governmental Authority.

SECTION 6.09.    Books and Records.

Maintain proper books of record and account, in which entries that are full,
true and correct in all material respects and are in conformity with GAAP
consistently applied and which reflect all material financial transactions and
matters involving the assets and business of Holdings, the Borrower or a
Restricted Subsidiary, as the case may be.

 

158



--------------------------------------------------------------------------------

SECTION 6.10.    Inspection Rights.

Permit representatives of the Administrative Agent and, during the occurrence
and continuation of any Event of Default, of each Lender to visit and inspect
any of its properties (subject to the rights of lessees or sublessees thereof
and subject to any restrictions or limitations in the applicable lease, sublease
or other written occupancy arrangement pursuant to which Borrower or such
Restricted Subsidiary is a party), to examine its corporate, financial and
operating records, and make copies thereof or abstracts therefrom, and to
discuss its affairs, finances and accounts with its directors, officers, and
independent public accountants (subject to such accountants’ customary policies
and procedures), all at the reasonable expense of the Borrower and at such
reasonable times during normal business hours and as often as may be reasonably
desired, upon reasonable advance written notice to the Borrower; provided that,
excluding any such visits and inspections during the continuation of an Event of
Default, only the Administrative Agent on behalf of the Lenders may exercise
rights of the Administrative Agent and the Lenders under this Section 6.10 and
the Administrative Agent shall not exercise such rights more often than one
(1) time during any calendar year and such time shall be at the Borrower’s
expense; provided further that when an Event of Default exists, the
Administrative Agent (or any of its representatives) may do any of the foregoing
at the expense of the Borrower at any time during normal business hours and upon
reasonable advance written notice. The Administrative Agent and the Lenders
shall give the Borrower the opportunity to participate in any discussions with
the Borrower’s independent public accountants. Notwithstanding anything to the
contrary in this Section 6.10, none of Holdings, the Borrower nor any Restricted
Subsidiary shall be required to disclose, permit the inspection, examination or
making copies or abstracts of, or discussion of, any document, information or
other matter (i) that constitutes non-financial trade secrets or non-financial
proprietary information, (ii) in respect of which disclosure to the
Administrative Agent or any Lender (or their respective representatives or
contractors) is prohibited by Law or Contractual Obligation (not entered into in
contemplation hereof), or (iii) that is subject to attorney client or similar
privilege or constitutes attorney work product, and the obligations of Holdings,
the Borrower and the Restricted Subsidiaries under this Section 6.10 shall be
subject to reasonable requirements of confidentiality.

SECTION 6.11.    Additional Collateral; Additional Guarantors.

At the Borrower’s expense, take all action necessary or reasonably requested by
the Administrative Agent or the Collateral Agent to ensure that the Collateral
and Guarantee Requirement continues to be satisfied, including:

(a)    Upon (x) the formation or acquisition of (i) any new direct or indirect
wholly owned Restricted Subsidiary (in each case, other than an Excluded
Subsidiary) by Holdings or (ii) any direct parent of the Borrower (other than
Holdings) or (y) any Excluded Subsidiary ceasing to constitute an Excluded
Subsidiary, in each case, that is required to become a Guarantor pursuant to the
Collateral and Guarantee Requirement (each, an “Additional Guarantor”):

(i)    within sixty (60) days after such formation, acquisition or designation,
or such longer period as the Administrative Agent may agree in its discretion:

 

159



--------------------------------------------------------------------------------

(A)    cause each such Additional Guarantor to duly execute and deliver to the
Administrative Agent or the Collateral Agent (as appropriate) joinders to this
Agreement as Guarantors, Security Agreement Supplements, Intellectual Property
Security Agreements and other security agreements and documents, as reasonably
requested by and in form and substance reasonably satisfactory to the
Administrative Agent (consistent with the Security Agreement, Intellectual
Property Security Agreements and other security agreements in effect on the
Closing Date), in each case granting Liens required by the Collateral and
Guarantee Requirement (for the avoidance of doubt, Material Real Property is
covered by clause (b) below);

(B)    cause each such Additional Guarantor (and the parent of each such
Additional Guarantor that is a Guarantor) to deliver any and all certificates
representing Equity Interests (to the extent certificated) and intercompany
notes (to the extent certificated) that are required to be pledged pursuant to
the Collateral and Guarantee Requirement, accompanied by undated stock powers or
other appropriate instruments of transfer executed in blank;

(C)    take and cause such Additional Guarantor and each direct or indirect
parent of such Additional Guarantor that is required to become a Guarantor
pursuant to the Collateral and Guarantee Requirement to take whatever action
(including the filing of UCC financing statements or other filings or
registrations under applicable Law and delivery of stock and membership interest
certificates) as may be necessary in the reasonable opinion of the Collateral
Agent to vest in the Collateral Agent (or in any representative of the
Collateral Agent designated by it) valid and perfected Liens to the extent
required by the Collateral and Guarantee Requirement, and to otherwise comply
with the requirements of the Collateral and Guarantee Requirement;

(ii)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within sixty (60) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Administrative Agent a signed copy of an opinion, addressed to the
Administrative Agent and the Lenders, of counsel for the Loan Parties reasonably
acceptable to the Administrative Agent as to such matters set forth in this
Section 6.11(a) as the Administrative Agent may reasonably request;

(iii)    as promptly as practicable after the request therefor by the
Administrative Agent or Collateral Agent, deliver to the Collateral Agent with
respect to each Material Real Property that is the subject of such request, any
existing title reports, abstracts or environmental assessment reports, to the
extent available and in the possession or control of a Loan Party; provided,
however, that there shall be no obligation to deliver to the Administrative
Agent any existing environmental assessment report whose disclosure to the
Administrative Agent would require the consent of a Person other than Holdings
or one of its Subsidiaries, where, despite the commercially reasonable efforts
of the Borrower to obtain such consent, such consent cannot be obtained; and

 

160



--------------------------------------------------------------------------------

(iv)    if reasonably requested by the Administrative Agent or the Collateral
Agent, within ninety (90) days after such request (or such longer period as the
Administrative Agent may agree in writing in its discretion), deliver to the
Collateral Agent any other items necessary from time to time to satisfy the
Collateral and Guarantee Requirement with respect to perfection and existence of
security interests with respect to property of any Guarantor acquired after the
Closing Date and subject to the Collateral and Guarantee Requirement, but not
specifically covered by the preceding clauses (i), (ii) or (iii) or clause (b)
below.

(b)    Not later than ninety (90) days after the acquisition by any Loan Party
of any Material Real Property or the formation or acquisition of a Subsidiary
with Material Real Property as determined by the Borrower (acting reasonably and
in good faith) (or such longer period as the Administrative Agent may agree in
writing in its discretion), cause such property to be subject to a Lien and
Mortgage in favor of the Administrative Agent for the benefit of the Secured
Parties and take, or cause the relevant Loan Party to take, such actions as
shall be necessary or reasonably requested by the Administrative Agent to grant
and perfect or record such Lien, in each case to the extent required by, and
subject to the limitations and exceptions of, the Collateral and Guarantee
Requirement and to otherwise comply with the requirements of the Collateral and
Guarantee Requirement.

SECTION 6.12.    Compliance with Environmental Laws.

Except, in each case, to the extent that the failure to do so could not
reasonably be expected to have, individually or in the aggregate, a Material
Adverse Effect, comply, and take all reasonable actions to cause all lessees and
other Persons operating or occupying its properties to comply with all
applicable Environmental Laws and Environmental Permits; obtain and renew all
Environmental Permits necessary for its operations and properties; and, in each
case to the extent the Loan Parties are required by Environmental Laws, conduct
any investigation, remedial or other corrective action necessary to address
Hazardous Materials at any property or facility in accordance with applicable
Environmental Laws.

SECTION 6.13.    Further Assurances.

(a)    Promptly upon reasonable request by the Administrative Agent (i) correct
any material defect or error that may be discovered in the execution,
acknowledgment, filing or recordation of any Intercreditor Agreement or any
Collateral Document or other document or instrument relating to any Collateral,
and (ii) do, execute, acknowledge, deliver, notify, record, re-record, file,
re-file, register and re-register any and all such further acts, deeds,
certificates, assurances and other instruments as the Administrative Agent may
reasonably request from time to time in order to carry out more effectively the
purposes of any Intercreditor Agreement or the Collateral Documents, to the
extent required pursuant to the Collateral and Guarantee Requirement. If the
Administrative Agent or the Collateral Agent reasonably determines that it is
required by applicable Law to have appraisals prepared in respect of the Real
Property of any Loan Party subject to a mortgage constituting Collateral, the
Borrower shall provide to the Administrative Agent appraisals that satisfy the
applicable requirements of the Real Estate Appraisal Reform Amendments of
FIRREA.

 

161



--------------------------------------------------------------------------------

(b)    Notwithstanding anything herein to the contrary, to the extent this
Agreement or any other Loan Document purports to require any Loan Party to grant
to Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, a security interest in the FCC Licenses of such Loan Party,
Administrative Agent, on behalf and for the ratable benefit of the Secured
Parties, shall only have a security interest in such licenses at such times and
to the extent that a security interest in such licenses is permitted under
applicable Law. Notwithstanding anything to the contrary set forth herein,
Administrative Agent, on behalf of the Secured Parties, agrees that to the
extent prior FCC approval is required pursuant to the Communications Act for
(a) the operation and effectiveness of any grant, right or remedy hereunder or
under any Loan Document or (b) taking any action that may be taken by
Administrative Agent hereunder or under any Loan Document, such grant, right,
remedy or actions will be subject to such prior FCC approval having been
obtained by or in favor of Administrative Agent, on behalf and for the ratable
benefit of the Secured Parties. Borrower agrees that, during the continuance of
an Event of Default and at Administrative Agent’s request, Borrower shall
promptly file, or cause to be filed, such applications for approval and shall
take all other and further actions required by the Administrative Agent, on
behalf and for the ratable benefit of the Secured Parties, to obtain such FCC
approvals or consents as are necessary to transfer ownership and control to
Administrative Agent or trustee or other fiduciary acting in lieu of
Administrative Agent in order to ensure compliance with the Communications Act,
on behalf and for the ratable benefit of the Secured Parties, or their
successors or assigns, of the FCC Licenses held by it.

SECTION 6.14.    Maintenance of Ratings.

Use commercially reasonable efforts to (i) cause each Facility to be
continuously rated (but not any specific rating) by S&P and Moody’s and
(ii) maintain a public corporate rating (but not any specific rating) from S&P
and a public corporate family rating (but not any specific rating) from Moody’s.

SECTION 6.15.    Post-Closing Matters.

Within the time periods set forth in Schedule 6.15, or within such longer period
or periods that the Administrative Agent in its reasonable discretion may
permit, Holdings, the Borrower and the Restricted Subsidiaries shall deliver to
the Administrative Agent the documents, and perform the actions, set forth on
Schedule 6.15.

SECTION 6.16.    Use of Proceeds.

The proceeds of the Initial Term Loans received on the Closing Date shall not be
used for any purpose other than to pay the consideration for the Refinancing, to
make certain cash payments required in connection with the WBZ Asset Swap, the
Transaction Expenses, to fund any OID or upfront fees, for working capital or
other general corporate purposes. The proceeds of the 2018 Incremental Term
Loans shall not be used for any purpose other than to finance the 2018
Incremental Term Loan Acquisition and pay fees, costs and expenses in connection
therewith. The proceeds of the Revolving Credit Loans on the Closing Date, if
any, will be used as specified in the definition of “Permitted Initial Revolving
Credit Borrowing Purposes.” After the Closing Date, the proceeds of Revolving
Credit Loans and Swing Line Loans shall be used for working capital, general
corporate purposes and any other purpose not prohibited by this Agreement,
including, but

 

162



--------------------------------------------------------------------------------

not limited to, Permitted Business Acquisitions, other Investments and dividends
and other distributions account of the capital stock of Holdings or any of its
Subsidiaries, as applicable. The Letters of Credit shall be used solely to
support obligations of Holdings, the Borrower and the Restricted Subsidiaries
incurred for working capital, general corporate purposes and any other purpose
not prohibited by this Agreement. The Borrower will not, directly or indirectly,
use the proceeds of the Loans or any Letter of Credit, or lend, contribute or
otherwise make available such proceeds to any subsidiary, joint venture partner
or other Person, (a) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws or (b)(i) to fund any
activities or business of or with any Person, or in any country or territory,
that, at the time of such funding, is the subject of Sanctions, or (ii) in any
other manner that would result in a violation of Sanctions by any Person
(including any Person participating in the Loans or Letters of Credit, whether
as Administrative Agent, Arranger, Issuing Bank, Lender, underwriter, advisor,
investor, or otherwise.

SECTION 6.17.    License Subsidiaries.

All FCC Licenses shall be held by one or more License Subsidiaries (and any
License Subsidiary may own more than one FCC License). The Borrower shall cause
each License Subsidiary from and after the Closing Date to (a) maintain a
separate legal existence from the Borrower and its other Subsidiaries, (b) not
make loans to or assume or guaranty the obligations of any Person (other than
pursuant to the Guaranty), (c) otherwise be operated in such a manner that the
separate legal existence of such License Subsidiary will not be disregarded in
any insolvency or other legal proceeding, (d) hold no assets other than the FCC
Licenses and have no financial obligations in each case other than (i) contracts
entered into in the ordinary course of business and customary in the industry
for broadcast company license subsidiaries which do not result in the incurrence
of any Indebtedness by any License Subsidiary, (ii) contracts related to
Permitted Business Acquisitions or other acquisitions, Investments or
dispositions permitted by Section 7.02 or Section 7.05, respectively to the
extent such License Subsidiary is party thereto solely for the purpose of
transferring or acquiring the applicable FCC Licenses and (iii) obligations to
the Administrative Agent, and the Lenders as a Guarantor, (e) if not a Guarantor
on the Closing Date, become a Guarantor in accordance with the terms hereof and
the other Loan Documents upon or prior to the time of acquiring any FCC License
and (f) grant a Lien in its assets to the Administrative Agent pursuant to the
Loan Documents. Notwithstanding the foregoing, this Section 6.17 shall not apply
to any FCC Licenses owed by the Business until after the date that is 60 days
after the Closing Date (or such later time as the Administrative Agent may
reasonably agree).

SECTION 6.18.    Sanctions; Anti-Corruption Laws.

Holdings and the Borrower will, and will cause each Subsidiary to, comply in all
material respects with all Anti-Corruption Laws and applicable Sanctions.
Holdings and the Borrower will maintain in effect and enforce policies and
procedures designed to ensure compliance by Holdings, the Borrower, their
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions.

 

163



--------------------------------------------------------------------------------

SECTION 6.19.     Anti-Money Laundering Compliance.

Holdings and the Borrower shallwill, and shallwill cause each of their
respective Subsidiaries, to comply with all applicable Sanctions and with the
FCPA and any other applicable anti-corruption, provide such information and take
such actions as are reasonably requested by the Administrative Agent or any
Lender in order to assist the Administrative Agent and the Lenders in
maintaining compliance with anti-money laundering laws and regulations.

ARTICLE VII

Negative Covenants

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder (other than obligations under Treasury Services Agreements
or obligations under Secured Hedge Agreements or contingent obligations that are
not yet due and payable) which is accrued and payable shall remain unpaid or
unsatisfied, or any Letter of Credit shall remain outstanding (unless the
Outstanding Amount of the L/C Obligations related thereto has been Cash
Collateralized or a backstop letter of credit reasonably satisfactory to the
applicable L/C Issuer is in place), then from and after the Closing Date:

SECTION 7.01.    Liens.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, other than the
following:

(a)    Liens existing on the Closing Date and set forth on Schedule 7.01 or, if
not set forth on Schedule 7.01, relating to property having a fair market value,
individually of not greater than $1,000,000 and in an aggregate principal amount
for all such Liens of not greater than $5,000,000; provided that such Liens
shall secure only those obligations that they secure on the Closing Date (and
extensions, renewals and refinancings of such obligations permitted by
Section 7.03) and shall not subsequently apply to any other property or assets
of the Borrower or any Restricted Subsidiary other than (i) after acquired
property that is affixed or incorporated into the property covered by such Lien
or financed by Indebtedness permitted under Section 7.03, and (ii) proceeds and
products thereof;

(b)    any Lien created under the Loan Documents or permitted in respect of any
Material Real Property by the terms of the applicable Mortgage;

(c)    Liens for Taxes, assessments or other governmental charges or levies not
yet delinquent for a period of more than thirty (30) days or that are being
contested in compliance with Section 6.04;

(d)    Liens imposed by law (including, without limitation, Liens in favor of
customers for equipment under order or in respect of advances paid in connection
therewith) such as landlord’s, carriers’, warehousemen’s, mechanics’,
materialmen’s, repairmen’s, construction or other like Liens arising in the
ordinary course of business and securing obligations that are not overdue by
more than sixty (60) days or that are being

 

164



--------------------------------------------------------------------------------

contested in good faith by appropriate proceedings and in respect of which, if
applicable, Holdings, the Borrower or any Restricted Subsidiary shall have set
aside on its books reserves in accordance with GAAP or could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;

(e)    (i) pledges, the grant of any other security interest and the deposits
made in the ordinary course of business in compliance with the Federal Employers
Liability Act or any other workers’ compensation, unemployment insurance and
other social security laws or regulations under U.S. or foreign law and deposits
securing liability to insurance carriers under insurance or self-insurance
arrangements in respect of such obligations and (ii) pledges and deposits
securing liability for reimbursement or indemnification obligations of
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to Holdings, the Borrower or any Restricted Subsidiary;

(f)    Liens to secure the performance of bids, trade contracts (other than for
Indebtedness for borrowed money), leases (other than Capital Lease Obligations),
statutory obligations, surety, stay, customs and appeal bonds, performance and
return of money bonds, warranty bonds, bids, leases, government contracts, trade
contracts, completion or performance guarantees and other obligations of a like
nature (including (i) those incurred to secure health, safety and environmental
obligations, (ii) those required by any Governmental Authority and (iii) letters
of credit or bank guarantees issued in lieu of any such bonds or guarantees to
support the issuance thereof) incurred in the ordinary course of business;

(g)    Restrictions (including zoning restrictions), covenants, easements,
encroachments, declarations, trackage rights, leases (other than Capital Lease
Obligations), licenses, special assessments, rights-of-way, restrictions on use
of real property, minor title defects, other similar encumbrances and Liens on
Material Real Property disclosed by the title insurance policies (and any
replacement, extension or renewal of any such Lien; provided that such
replacement, extension or renewal Lien shall not cover any property other than
the property (and any accessions thereto) that was subject to such Lien prior to
such replacement, extension or renewal; provided further that the Indebtedness
and other obligations secured by such replacement, extension or renewal Lien are
permitted by this Agreement); that do not render title unmarketable and that, in
the aggregate, do not interfere in any material respect with the ordinary
conduct of the business of Holdings, the Borrower or any Restricted Subsidiary
or would result in a Material Adverse Effect;

(h)    purchase money security interests in equipment or other property or
improvements thereto (or, in the case of improvements, constructed) by Holdings,
the Borrower or any Restricted Subsidiary (including the interests of vendors
and lessors under conditional sale and title retention agreements) or in respect
of Sale and Lease-Back Transactions permitted under Section 7.05(p), Capital
Lease Obligations or mortgaged financings; provided that (i) such security
interests secure Indebtedness permitted by Section 7.03(h) (including any
Permitted Refinancing in respect thereof), (ii) such security interests are
incurred, and the Indebtedness secured thereby is created, within 270 days after
such acquisition (or construction), (iii) the Indebtedness secured thereby does
not

 

165



--------------------------------------------------------------------------------

exceed 100% of the cost of such equipment or other property or improvements at
the time of such acquisition (or construction), including transaction costs
incurred by Holdings, the Borrower or any Restricted Subsidiary in connection
with such acquisition (or construction) and (iv) such security interests do not
apply to any other property or assets of Holdings, the Borrower or any
Restricted Subsidiary (other than to accessions to such equipment or other
property or improvements); provided further that individual financings of
equipment provided by a single lender may be cross-collateralized to other
financings of equipment provided solely by such lender;

(i)    Liens (i) securing judgments that do not constitute an Event of Default
under Section 8.01(h), (ii) arising out of judgments or awards against Holdings,
the Borrower or any of its Restricted Subsidiaries with respect to which an
appeal or other proceeding for review is then being pursued and to the extent
not constituting an Event of Default and (iii) notices of lis pendens and
associated rights related to litigation being contested in good faith by
appropriate proceedings for which adequate reserves have been made;

(j)     on and after the Amendment No. 2 Effective Date, other Liens with
respect to property or assets of Holdings, the Borrower or any Restricted
Subsidiary with an aggregate fair market value (valued at the time of creation
thereof) of not more than (i) $1,000,000 or (ii) so long as on a Pro Forma Basis
giving effect to such Liens as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements required by Section 6.01(a)
or (b) have been delivered, the Total Leverage Ratio is not greater than
4.50:1.00, the greater of $15,000,000 and 2.5% of Consolidated Total Assets (,
in each case, determined at the time of the creation of such Liens);

(k)    any interest or title of, or Liens created by, a lessor, sublessor, or
licensor under any leases, subleases or licenses in respect of real property
entered into by Holdings, the Borrower or any Restricted Subsidiary, as tenant
or licensee, in the ordinary course of business;

(l)    Liens that are contractual rights of set-off or netting (i) relating to
the establishment of depository relations with banks not given in connection
with the issuance of Indebtedness for borrowed money, (ii) relating to pooled
deposit or sweep accounts of Holdings, the Borrower or any Restricted Subsidiary
to permit satisfaction of overdraft or similar obligations incurred in the
ordinary course of business of Holdings, the Borrower and the Restricted
Subsidiaries or (iii) relating to purchase orders and other agreements entered
into with customers of Holdings, the Borrower or any Restricted Subsidiary in
the ordinary course of business;

(m)    Liens (i) arising solely by virtue of any statutory or common law
provision relating to banker’s liens, rights of set-off or similar rights or
(ii) attaching to commodity trading accounts or other commodities brokerage
accounts incurred in the ordinary course of business;

(n)    Liens securing obligations in respect of bankers acceptances,
trade-related letters of credit and bank guarantees permitted under
Section 7.03(f) facilitating the

 

166



--------------------------------------------------------------------------------

purchase, shipment or storage of goods and covering the goods (or the documents
of title in respect of such goods) financed by such bankers’ acceptances,
letters of credit or bank guarantees and the proceeds and products thereof;

(o)    licenses of intellectual property granted in the ordinary course of
business;

(p)    Liens in favor of customs and revenue authorities arising as a matter of
law to secure payment of customs duties in connection with the importation of
goods;

(q)    Liens solely on any cash earnest money deposits made by Holdings, the
Borrower or any of the Restricted Subsidiaries in connection with any letter of
intent or purchase agreement permitted hereunder;

(r)    Liens arising from (i) any Uniform Commercial Code financing statement or
filing filed against Holdings, the Borrower or any Restricted Subsidiary not
authorized by Holdings, the Borrower or such Restricted Subsidiary (provided
that Holdings, the Borrower or such Restricted Subsidiary will promptly upon
obtaining knowledge thereof use commercially reasonable efforts to have such
financing statement terminated or corrected to the extent permitted by the
Uniform Commercial Code) and precautionary Uniform Commercial Code financing
statement filings regarding operating leases entered into by Holdings, the
Borrower or any of the Restricted Subsidiaries in the ordinary course of
business;

(s)    Liens securing insurance premium financing arrangements, provided that
such Liens are limited to the applicable insurance contracts;

(t)    Liens on the Collateral securing obligations in respect of Permitted
First Priority Refinancing Debt or Permitted Second Priority Refinancing Debt
and any Permitted Refinancing of any of the foregoing; provided that (x) any
such Liens securing any Permitted Refinancing in respect of Permitted First
Priority Refinancing Debt are subject to the First Lien Intercreditor Agreement
and (y) any such Liens securing any Permitted Refinancing in respect of
Permitted Second Priority Refinancing Debt are subject to the Junior Lien
Intercreditor Agreement;

(u)    Liens to secure other Indebtedness permitted pursuant to Section 7.03(m)
on a junior basis; provided that the Borrower is in compliance with if such
Indebtedness is subordinated in writing to the Obligations or is secured by a
Lien on the Collateral that is junior to the Liens in the Collateral securing
the Obligations, a Total Leverage Ratio of no greater than 4.50:1.00 on a Pro
Forma Basis immediately after giving effect to the incurrence of such
Indebtedness and recomputed as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements required by Section 6.01 are
available; provided further that to the extent such Liens are on Collateral the
representative of the holders of such Indebtedness becomes party to the Junior
Lien Intercreditor Agreement;

(v)    Liens in favor of Borrower or any Restricted Subsidiary securing
Indebtedness permitted under Section 7.03(ec);

 

167



--------------------------------------------------------------------------------

(w)    Liens deemed to exist in connection with Investments in repurchase
agreements permitted under Section 7.02; and

(x)    Liens on Equity Interests of Joint Ventures securing obligations of such
Joint Venture; and

(y)     Anyany Lien on any property or asset of any Restricted Subsidiary
securing Indebtedness assumed pursuant to Section 7.03(k)(i) or a Permitted
Refinancing thereof; provided that such Liens are not incurred in connection
with or in anticipation of such Permitted Business Acquisition or other
permitted Investment and do not attach to any other assets of the Borrower or
any of its Restricted Subsidiaries other than the property and assets subject to
such Liens at the time of such Permitted Business Acquisition or permitted
Investment and the proceeds and products thereof and accessions thereto;

Notwithstanding the foregoing, no Liens shall be permitted to exist, directly or
indirectly, on any Collateral consisting of certificated Equity Interests, other
than Liens in favor of the Collateral Agent and Liens permitted by
Section 7.01(c), (d), (i), (t), (u), or (x).

SECTION 7.02.    Investments.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall make
or hold any Investments, except:

(a)    Investments by (i) Loan Parties in Subsidiaries that are not Loan Parties
or in Joint Ventures in an aggregate amount (valued at the time of the making
thereof and without giving effect to any write-downs or write-offs thereof) not
to exceed in the aggregate, together with the aggregate amount of Permitted
Business Acquisitions constituting acquisitions of any Person that does not
become a Guarantor or acquisitions of assets that are not acquired by a Loan
Party, an amount equal to (x) $15,000,000 (determined at the time of, and giving
effect to, such Investment) (plus any return of capital actually received in
respect of Investments previously made by them pursuant to this
clause 7.02(a)(i)), plus (y) the portion, if any, of the Available Amount Basket
on the date of such election that the Borrower elects to apply to this
Section 7.02(a)(i)(y) so long as (A) no Event of Default shall have occurred and
is continuing or would result therefrom and (B) on a Pro Forma Basis giving
effect thereto as if such Investment had been made at the beginning of the Test
Period most recently-ended and recomputed as of the last day of the most
recently ended fiscal quarter of Holdings for which financial statements
required by Section 6.01(a) or (b) have been delivered, the Total Leverage Ratio
is not greater than 4.00:1.00, (ii) Loan Parties in other Loan Parties,
(iii) Restricted Subsidiaries that are not Loan Parties in any Loan Party or
other Restricted Subsidiary, (iv) Loan Parties in any Restricted Subsidiary that
is not a Loan Party so long as such Investment is part of a series of
Investments by Restricted Subsidiaries in other Restricted Subsidiaries that
result in the proceeds of the initial Investment being invested, substantially
contemporaneously with the making of such initial Investment, in one or more
Loan Parties, (v) Loan Parties in Restricted Subsidiaries that are not Loan
Parties solely to the extent made with cash or other property received by the
applicable Loan Party from a Restricted Subsidiary that is not a Loan Party in a
transaction or series of related transactions constituting a corporate

 

168



--------------------------------------------------------------------------------

or tax reorganization which, when taken as a whole, does not impair the value of
the Collateral in any material respect, and (vi) Holdings, the Borrower or any
Restricted Subsidiary in any other Restricted Subsidiary made for tax planning
reorganization purposes, so long as such Investment and the transactions related
thereto are not materially adverse to the Lenders and the Borrower provide to
the Administrative Agent evidence reasonably acceptable to the Administrative
Agent that, after giving pro forma effect to such Investments, the granting,
perfection, validity and priority of the security interest of the Secured
Parties in the Collateral, taken as a whole, is not impaired in any material
respect by such Investment;

(b)    Cash Equivalents and Investments that were Cash Equivalents when made;

(c)    Investments arising out of the receipt by Holdings, the Borrower or any
Restricted Subsidiary of non-cash consideration for the sale of assets permitted
under Section 7.05;

(d)    (i) loans and advances to employees, officers, managers and directors of
Holdings, the Borrower or any Restricted Subsidiary in the ordinary course of
business not to exceed, other than for travel and entertainment in the ordinary
course of business, $1,000,000 in the aggregate at any time outstanding
(calculated without regard to write-downs or write-offs thereof), and (ii) loans
to employees, officers, managers and directors in connection with such Person’s
purchase of Equity Interests of Holdings; provided that no cash is actually
advanced pursuant to this clause (ii) unless immediately repaid;

(e)    (i) accounts receivable arising and trade credit granted in the ordinary
course of business and any securities received in satisfaction or partial
satisfaction thereof from financially troubled account debtors to the extent
reasonably necessary in order to prevent or limit loss and any prepayments and
other credits to suppliers made in the ordinary course of business and
(ii) intercompany current liabilities incurred in the ordinary course of
business and consistent with past practice in connection with cash management
operations of Holdings, the Borrower and the Restricted Subsidiaries;

(f)    Swap Agreements permitted pursuant to Section 7.03;

(g)    Investments existing on the Closing Date and set forth on
Schedule 7.02(g) and Investments made pursuant to legally binding written
commitments that are on Schedule 7.02(g) as of the Closing Date and, in each
case, any modification, renewal, replacement or extension thereof which is not
materially adverse to the Lenders; and additional Investments in existence on
the Closing Date and not on Schedule 7.02(g) not to exceed $5,000,000 in the
aggregate for all such Investments;

(h)    Investments resulting from pledges and deposits referred to in
Section 7.01(e) and (f);

(i)     on and after the Amendment No. 2 Effective Date, other Investments by
Holdings, the Borrower or any Restricted Subsidiary in an aggregate amount
(valued at the time of the making thereof, and without giving effect to any
write-downs or write-offs thereof) not to exceed (i)(A) $2,500,000 or (B) so
long as on a Pro Forma Basis giving

 

169



--------------------------------------------------------------------------------

effect to such Investment as though such Investment had been made at the
beginning of the Test Period most recently-ended and recomputed as of the last
day of the most recently ended fiscal quarter of Holdings for which financial
statements required by Section 6.01(a) or (b) have been delivered, the Total
Leverage Ratio is not greater than 4.50:1.00, the greater of $20,000,000 and
3.0% of Consolidated Total Assets (determined at the time of, and giving effect
to, such Investment) (plus any returns of capital actually received in respect
of investments theretofore made by it pursuant to this paragraph (i)), plus
(ii) the portion, if any, of the Available Amount Basket on the date such
election is made that the Borrower elects to apply to this Section 7.02(i)(ii)
so long as (x) no Event of Default shall have occurred and is continuing or
would result therefrom and (y) on a Pro Forma Basis giving effect thereto as if
such Investment had been made at the beginning of the Test Period most
recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01(a) or (b) have been delivered, the Total Leverage Ratio is not
greater than 4.00:1.00;, plus (iii) any Investments made in stock, promotional
time or trade; provided that notwithstanding the foregoing, (Y) no Investments
made pursuant to this Section 7.02(i) shall be made with cash but shall be made
with Equity Interests in Holdings, promotional time or other trades and
(Z) notwithstanding any other provision in this Agreement or any other Loan
Document, the Obligations and the Guaranty shall be secured by a first-priority
security interest in all Equity Interests acquired by Holdings, the Borrower or
any Restricted Subsidiary in connection with any Investment under this
Section 7.02(i); provided further that, with respect to the voting Equity
Interests of each CFC or FSHCO, no more than 65% of such voting Equity Interests
and no interests in any direct or indirect subsidiary of a CFC or FSHCO shall be
required to be pledged hereunder;

(j)     on and after the Amendment No. 2 Effective Date, Investments
constituting Permitted Business Acquisitions; provided that the aggregate
consideration paid by Holdings, the Borrower and the Restricted Subsidiaries
under this clause (j), together with any Investments made pursuant to
Section 7.02(a)(i), in respect of Subsidiaries that are not required hereunder
to become Guarantors and assets that are not required hereunder to be pledged as
Collateral to secure the Obligations shall not exceed $15,000,000(i) (A) 
$2,500,000 in the aggregate (or (B) so long as on a Pro Forma Basis giving
effect to such Investment as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements required by Section 6.01(a)
or (b) have been delivered, the Total Leverage Ratio is not greater than
4.50:1.00, $15,000,000, plus (ii) any returns of capital actually received in
respect of Investments made pursuant to this paragraph (j));; provided that
notwithstanding the foregoing, (Y) no Investments made pursuant to this
Section 7.02(j) shall be made with cash but shall be made with Equity Interests
in Holdings, promotional time or other trades and (Z) notwithstanding any other
provision in this Agreement or any other Loan Document, the Obligations and the
Guaranty shall be secured by a first-priority security interest in all Equity
Interests acquired by Holdings, the Borrower or any Restricted Subsidiary in
connection with any Investment under this Section 7.02(j); provided further
that, with respect to the voting Equity Interests of each CFC or FSHCO, no more
than 65% of such voting Equity Interests and no interests in any direct or
indirect subsidiary of a CFC or FSHCO shall be required to be pledged hereunder;

 

170



--------------------------------------------------------------------------------

(k)    additional Investments may be made from time to time to the extent made
with proceeds of Qualified Equity Interests of Holdings (excluding proceeds of a
Designated Equity Contribution), which proceeds or Investments in turn are
contributed (as common equity) to the Borrower, in each case Not Otherwise
Applied;

(l)    Investments (including, but not limited to, Investments in Equity
Interests, intercompany loans, and Guarantees of Indebtedness otherwise
expressly permitted hereunder) after the Closing Date by Restricted Subsidiaries
that are not Loan Parties in any Loan Party or other Subsidiary;

(m)    Investments received in connection with the bankruptcy or reorganization
of, or settlement of delinquent accounts and disputes with or judgments against,
customers and suppliers, in each case in the ordinary course of business;

(n)    Investments of a Restricted Subsidiary acquired after the Closing Date or
of a corporation merged into the Borrower or merged into or consolidated with a
Restricted Subsidiary in accordance with Section 7.05 after the Closing Date to
the extent that such Investments were not made in contemplation of or in
connection with such acquisition, merger or consolidation and were in existence
on the date of such acquisition, merger or consolidation;

(o)    Investments in the ordinary course of business consisting of UCC
Article 3 endorsements for collection or deposit and UCC Article 4 customary
trade arrangements with customers consistent with past practices;

(p)    advances of payroll payments to employees, managers, officers and
directors in the ordinary course of business;

(q)    Investments made by any Restricted Subsidiary that is not a Loan Party to
the extent such Investments are financed with the proceeds received by such
Restricted Subsidiary from an Investment in such Restricted Subsidiary permitted
under this Section 7.02;

(r)    Guarantees by Holdings, the Borrower or any Restricted Subsidiary of
operating leases (other than Capital Lease Obligations) or of other obligations
that do not constitute Indebtedness, in each case entered into by any Restricted
Subsidiary in the ordinary course of business;

(s)    to the extent constituting Investments, transactions expressly permitted
(other than by reference to this Section 7.02 or any clause thereof) under
Sections 7.01, 7.03, 7.04, 7.05 (including the receipt of non-cash consideration
for the Dispositions of assets permitted thereunder), 7.06 and 7.09;

(t)    Investments arising as a result of a Sale and Lease-Back Transaction
permitted hereunder;

 

171



--------------------------------------------------------------------------------

(u)    additional Restricted Subsidiaries of the Borrower may be established or
created solely for the purpose of consummating a transaction permitted by
Section 7.02 (a) through (v) if the Borrower and such Subsidiary comply with the
requirements of Section 6.11, if applicable; provided that if such new
Subsidiary at no time holds any assets or liabilities other than any merger
consideration contributed to it contemporaneously with the closing of such
transaction, such new Subsidiary shall not be required to take the actions set
forth in Section 6.11, as applicable, until the respective acquisition is
consummated (at which time the surviving or transferee entity of the respective
transaction and its Subsidiaries shall be required to so comply in accordance
with the provisions thereof); provided, further, that this Section 7.02(u) shall
not permit the establishment or creation of any additional Restricted Subsidiary
which is not required under this Agreement to become a Guarantor (except as a
result of the application of the immediately preceding proviso or if, after
consummating such transaction permitted by Section 7.02(a) through (t), such
Restricted Subsidiary is not required under the Collateral and Guarantee
Requirement to become a Guarantor);

(v)    the licensing, sublicensing or contribution of IP Rights in the ordinary
course of business (and, for avoidance of doubt, nothing in this Credit
Agreement shall be construed to restrict Borrower or its Restricted Subsidiaries
from entering into and performing agreements in the ordinary course of business
under which Borrower or its Restricted Subsidiaries assigns to customers or
other business partners newly developed work product or deliverables and
associated IP Rights);

(w)    the forgiveness or conversion to equity of any Indebtedness owing to the
Borrower or a Restricted Subsidiary and permitted by Section 7.03; and

(x)    the acquisition of any stations and related assets necessary to effect
the WBZ Asset Swap.

SECTION 7.03.    Indebtedness.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
create, incur, assume or suffer to exist any Indebtedness, except:

(a)    Indebtedness existing on the Closing Date and (other than in the case of
any existing letters of credit to be replaced with, or backstopped by, a Letter
of Credit issued hereunder) set forth on Schedule 7.03(a) (excluding
Indebtedness under clause (b) of this Section 7.03) and any Indebtedness
existing on the Closing Date and not scheduled on Schedule 7.03(a) not in excess
of (x) $1,000,000 individually or (y) $5,000,000 in the aggregate and, in each
case, any Permitted Refinancing of such Indebtedness (other than intercompany
Indebtedness refinanced with Indebtedness owed to a Person not affiliated with
Holdings, the Borrower or any Restricted Subsidiary);

(b)    Indebtedness created hereunder and under the other Loan Documents;

(c)    Indebtedness of Holdings, the Borrower and the Restricted Subsidiaries
under Swap Agreements entered into in the ordinary course of business for the
business of mitigating risks associated with liabilities, commitments,
investments, assets or property held or reasonably anticipated by such Person,
and not for speculative purposes;

 

172



--------------------------------------------------------------------------------

(d)    Indebtedness owed to (including obligations in respect of letters of
credit or bank guarantees or similar instruments for the benefit of) any Person
providing workers’ compensation, health, disability or other employee benefits
or property, casualty or liability insurance to Holdings, the Borrower or any
Restricted Subsidiary, pursuant to reimbursement or indemnification obligations
to such Person;

(e)    Indebtedness of Holdings, the Borrower or any Restricted Subsidiary to
another Borrower or Restricted Subsidiary to the extent permitted by
Section 7.02, provided that Indebtedness of any Loan Party to any Restricted
Subsidiary that is not a Loan Party (other than Indebtedness in respect of
accounts payable incurred in connection with goods sold or services rendered in
the ordinary course of business and not in connection with the borrowing of
money) (the “Subordinated Intercompany Debt”) shall be subordinated to the
Obligations on terms reasonably satisfactory to the Administrative Agent;

(f)    Indebtedness (including letters of credit and bank guarantees) in respect
of performance, warranty, bid, surety, customs, stay and appeal bonds and
completion or performance guarantees and similar obligations, in each case
provided in the ordinary course of business, including those incurred to secure
health, safety and environmental obligations in the ordinary course of business
and Indebtedness arising out of advances on exports, advances on imports,
advances on trade receivables, customer prepayments and similar transactions in
the ordinary course of business;

(g)    Indebtedness in respect of netting services, overdraft protections,
employee credit card programs, automatic clearinghouse arrangements and similar
arrangements in each case in connection with deposit accounts and Indebtedness
arising from the honoring by a bank or other financial institution of a check,
draft or similar instrument drawn against insufficient funds in the ordinary
course of business or other cash management services in the ordinary course of
business;

(h)     on and after the Amendment No. 2 Effective Date, Capital Lease
Obligations, mortgage financings and purchase money Indebtedness incurred by
Holdings, the Borrower or any Restricted Subsidiary prior to or within 270 days
after the acquisition, lease or improvement of the respective asset permitted
under this Agreement in order to finance such acquisition or improvement, and
any Permitted Refinancing in respect thereof, in an aggregate principal amount
that at the time of, and after giving effect to, the incurrence thereof
(together with Indebtedness outstanding pursuant to paragraph (h) of this
Section 7.03 and this paragraph) would not exceed (i) $2,500,000 or (ii) so long
as on a Pro Forma Basis giving effect to such Indebtedness as of the last day of
the most recently ended fiscal quarter of Holdings for which financial
statements required by Section 6.01(a) or (b) have been delivered, the Total
Leverage Ratio is not greater than 4.50:1.00, $7,500,000; and, in each case, any
Permitted Refinancing thereof;

(i)     on and after the Amendment No. 2 Effective Date, other Indebtedness, in
an aggregate principal amount at any time outstanding pursuant to this
paragraph (i) not

 

173



--------------------------------------------------------------------------------

in excess of (i) $1,000,000 or (ii) so long as on a Pro Forma Basis giving
effect to such Indebtedness as of the last day of the most recently ended fiscal
quarter of Holdings for which financial statements required by Section 6.01(a)
or (b) have been delivered, the Total Leverage Ratio is not greater than
4.50:1.00, the greater of $15,000,000 and 2.5% of Consolidated Total Assets;
and, in each case, any Permitted Refinancing thereof;

(j)    Guarantees (i) incurred by any Restricted Subsidiary, Holdings or the
Borrower in respect of Indebtedness of the Borrower or any other Restricted
Subsidiary that is permitted under this Agreement; provided that any Guarantee
by a Loan Party of Indebtedness incurred by a non-Loan Party must be permitted
under Section 7.02, (ii) incurred by any Loan Party in respect of Indebtedness
of another Loan Party that is permitted under this Agreement; provided that
Guarantees by any Loan Party under this Section 7.03(j) of any other
Indebtedness of a Person that is subordinated to other Indebtedness of such
Person shall be expressly subordinated to the Obligations on terms consistent
with those used, or to be used, for Subordinated Intercompany Debt;

(k)    Indebtedness (i) assumed in a Permitted Business Acquisition or a similar
Investment not to exceed $10,000,0000 or (ii) arising from agreements of
Holdings, the Borrower or any Restricted Subsidiary providing for
indemnification, adjustment of purchase price, earn outs or similar obligations,
in each case, incurred or assumed in connection with a Permitted Business
Acquisition or similar Investment or the disposition of any business, assets or
a Restricted Subsidiary, other than Guarantees of Indebtedness incurred by any
Person acquiring all or any portion of such business, assets or a Restricted
Subsidiary for the purpose of financing such acquisition;

(l)    Indebtedness supported by a Letter of Credit, in a principal amount not
in excess of the stated amount of such Letter of Credit;

(m)    Indebtedness consisting of Permitted Ratio Debt to the extent permitted
at the time of incurrence thereof pursuant to the definition thereof; and any
Permitted Refinancing thereof;

(n)    Credit Agreement Refinancing Indebtedness;

(o)    Indebtedness incurred by the Borrower in the form of one or more series
of junior lien secured or unsecured notes or junior lien secured or unsecured
loans issued in lieu of Incremental Loans and Permitted Refinancing thereof
(“Permitted Incremental Debt”); provided (i) that such Indebtedness shall meet
the Permitted Other Debt Conditions, (ii) the aggregate amount of such Permitted
Incremental Debt shall not exceed the aggregate amount of Incremental
Commitments that could be incurred at such time under Section 2.14; provided,
however, that use of the Cash-Capped Facilities under this Section 7.03(o) shall
reduce the amount of Incremental Commitments that can be incurred under
Section 2.14 on a Dollar for Dollar basis;

(p)    (i) Indebtedness representing deferred compensation or stock-based
compensation to current or former employees, consultants or independent
contractors of Holdings, the Borrower (or any Person that is a direct or
indirect parent company of the

 

174



--------------------------------------------------------------------------------

Borrower) and the Restricted Subsidiaries incurred in the ordinary course of
business and (ii) Indebtedness consisting of obligations of Holdings, the
Borrower (or any Person that is a direct or indirect parent company of the
Borrower) or the Restricted Subsidiaries under deferred compensation or
stock-based compensation to their current or former employees, consultants or
independent contractors or other similar arrangements incurred by such Persons
in connection with any Permitted Business Acquisitions or any other Investment
permitted under Section 7.02;

(q)    Indebtedness consisting of (a) the financing of insurance premiums or
(b) take-or-pay obligations contained in supply arrangements, in each case, in
the ordinary course of business;

(r)    Guarantees incurred in the ordinary course of business in respect of
obligations of or to suppliers, customers, franchisees, lessors, licensees and
sublicensees;

(s)    Capital Lease Obligations incurred by Holdings, the Borrower or any
Restricted Subsidiary in respect of any Sale and Leaseback Transaction that is
permitted under Section 7.05(p); and

(t)    Beasley Subordinated Indebtedness; provided that (i) the Beasley
Subordinated Indebtedness is subject at all times to the Beasley Subordination
Agreement, (ii) the proceeds of the Beasley Subordinated Note are used solely
for working capital purposes of the Borrower and its Restricted Subsidiaries,
and (iii) no payments of principal, interest or any other amount under or with
respect to the Beasley Subordinated Indebtedness shall be paid by any Loan Party
or any of their Subsidiaries except pursuant to the Beasley Subordination
Agreement;

(u)     Indebtedness incurred pursuant to the Seller Note, including, for the
avoidance of doubt, any interest paid-in-kind and added to the principal amount
thereunder; provided that no Loan Party or any Subsidiary shall make any payment
of principal, interest or other amounts on such Indebtedness incurred pursuant
to the Seller Note except as set forth in Section 7.09(a); and

(v)     (t) all premium (if any), interest (including post-petition interest),
fees, expenses, charges and additional or contingent interest on obligations
described in paragraphs (a) through (bbu ) above.

For the avoidance of doubt, and notwithstanding any provision to the contrary
contained in this Agreement or any other Loan Document, none of Holdings, the
Borrower nor any of the Restricted Subsidiaries shall create, incur, assume or
suffer to exist any CARES Act Indebtedness, including under the Main Street
Lending Program (whether as an Incremental Loan or otherwise).

SECTION 7.04.    Accounting Changes

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall make
any change in fiscal year; provided that the Borrower may, upon written notice
to the Administrative Agent, change the fiscal year financial reporting
convention to any other financial reporting convention reasonably acceptable to
the Administrative Agent, in which case the Borrower and

 

175



--------------------------------------------------------------------------------

the Administrative Agent will, and are hereby authorized by the Lenders to, make
any adjustments to this Agreement that are necessary in order to reflect such
change in financial reporting.

SECTION 7.05.    Dispositions.

None of Holdings, the Borrower or any of the Restricted Subsidiaries shall
(i) make any Disposition, (ii) merge into or consolidate with any other Person,
or permit any other Person to merge into or consolidate with it, (iii) purchase,
lease or otherwise acquire (in one transaction or a series of transactions) all
or any substantial part of the assets of any other Person or (iv) enter into any
arrangement with any Person whereby it shall sell or transfer any property, real
or personal, used or useful in its business, whether now owned or hereafter
acquired, and thereafter rent or lease such property or other property that it
intends to use for substantially the same purpose or purposes as the property
being sold or transferred (any transaction described in this clause (iv), a
“Sale and Lease-Back Transaction”), except:

(a)    (i) the purchase and sale of inventory, supplies, materials and equipment
and the purchase and sale of contract rights or licenses or leases of
intellectual property, in each case in the ordinary course of business by
Holdings, the Borrower or any Restricted Subsidiary, (ii) the sale of any other
asset in the ordinary course of business by Holdings, the Borrower or any
Restricted Subsidiary, (iii) the sale of surplus, obsolete or worn out equipment
or other property in the ordinary course of business by Holdings, the Borrower
or any Restricted Subsidiary or (iv) the sale of Cash Equivalents in the
ordinary course of business;

(b)    if at the time thereof and immediately after giving effect thereto no
Event of Default shall have occurred and be continuing, (i) the merger of the
Borrower with a wholly-owned Restricted Subsidiary that is a Domestic
Subsidiary, respectively, in a transaction in which the Restricted Subsidiary is
the surviving corporation, so long as after giving effect thereto such
Restricted Subsidiary assumes all Obligations of the Borrower under the Loan
Documents, (ii) the merger of any Restricted Subsidiary into the Borrower in a
transaction in which the Borrower is the surviving corporation, (iii) the merger
or consolidation of any Restricted Subsidiary into or with any Loan Party in a
transaction in which the surviving or resulting entity is a Loan Party and, in
the case of each of clauses (i) and (iii), no Person other than the Borrower or
a Loan Party receives any consideration, (iv) the merger or consolidation of any
Restricted Subsidiary that is not a Loan Party into or with any other Restricted
Subsidiary that is not a Loan Party or (v) the liquidation or dissolution (in
each case, other than the Borrower) or change in form of entity of the Borrower
or any Restricted Subsidiary if the Borrower determines in good faith that such
liquidation or dissolution is in the best interests of the Borrower and is not
materially disadvantageous to the Lenders;

(c)    sales, transfers, leases or other dispositions to Holdings, the Borrower
or a Restricted Subsidiary (upon voluntary liquidation or otherwise); provided
that any sales, transfers, leases or other dispositions by a Loan Party to a
Restricted Subsidiary that is not a Loan Party shall either (i) be for fair
market value or (ii) be made in compliance with Section 7.02;

 

176



--------------------------------------------------------------------------------

(d)    Investments permitted by Section 7.02, Liens permitted by Section 7.01
and Restricted Payments permitted by Section 7.06;

(e)    the sale of defaulted receivables in the ordinary course of business and
not as part of an accounts receivables financing transaction;

(f)    sales, transfers, leases or other Dispositions of assets not otherwise
permitted by this Section 7.05; provided, that (i) all property so Disposed must
be for fair market value and (ii) no sale, transfer, lease or other Disposition
in excess of $5,000,000 shall be permitted unless such disposition is for at
least 75% consideration in the form of cash and Cash Equivalents, it being
understood that any Designated Non-Cash Consideration received by the Borrower
or such Restricted Subsidiary in respect of such Disposition having an aggregate
fair market value, taken together with all other Designated Non-Cash
Consideration received pursuant to this Section 7.05(f) since the Closing Date,
no in excess of the greater of $5,000,000 and 0.75% of Consolidated Total
Assets, with the fair market value of each item of Designated non-Cash
Consideration being measured at the time received and without giving effect to
subsequent changes in value, shall be deemed to be cash;

(g)    any merger or consolidation in connection with a Permitted Business
Acquisition, provided that following any such merger or consolidation
(i) involving the Borrower, the Borrower is the surviving corporation and
(ii) involving a Loan Party, the surviving or resulting entity shall be a Loan
Party that is a wholly owned Subsidiary;

(h)    licensing and cross-licensing arrangements involving any technology or
other intellectual property of Holdings, the Borrower or any Restricted
Subsidiary in the ordinary course of business;

(i)    abandonment, cancellation or disposition of any intellectual property of
Holdings, the Borrower or any of the Restricted Subsidiaries;

(j)    sales, leases or other dispositions of inventory of Holdings, the
Borrower and the Restricted Subsidiaries determined by the management of the
Borrower to be no longer useful or necessary in the operation of the business of
Holdings, the Borrower or any of the Restricted Subsidiaries; provided that the
Net Proceeds thereof are applied in accordance with Section 2.05(b);

(k)    any contemporaneous swap of assets in exchange for other assets in the
ordinary course of business of comparable or greater value or usefulness to the
business of Holdings, the Borrower and the Subsidiaries as a whole, as
determined in good faith by the management of the Borrower;

(l)    Dispositions of Investments in Joint Ventures to the extent required by,
or made pursuant to customary buy/sell arrangements between, the Joint Venture
parties set forth in Joint Venture arrangements and similar binding
arrangements;

(m)    the unwinding of any Swap Agreement;

 

177



--------------------------------------------------------------------------------

(n)    transfers of property subject to Casualty Events, but subject to
compliance with Section 2.05(b);

(o)    the Disposition of any Unrestricted Subsidiary;

(p)    (i) Sale and Lease-Back Transactions existing as of the date hereof and
set forth on Schedule 7.05 and any replacement thereof, (ii) Sale and Lease-Back
Transactions so long as at the time the lease in connection therewith is entered
is not, and after giving effect to the entering into of such lease, the
Remaining Present Value of all Sale and Lease-Back Transactions pursuant to this
clause (ii) would not exceed $5,000,000 (determined at the time of entering into
each such lease) and (iii) other Sale and Lease-Back Transactions consistent
with past practices and approved by Holdings’ audit committee; provided that
following the Amendment No. 2 Effective Date, none of Holdings, the Borrower or
their Restricted Subsidiaries shall enter into any Sale and Lease-Back
Transaction with Person who is a member of the Beasley Family or an Affiliate of
a member of the Beasley Family; provided further that the foregoing proviso
shall not prohibit any Loan Party from entering into a lease with a member of
the Beasley Family or an Affiliate of a member of the Beasley Family as long as
such lease is not entered into in connection with a Sale and Lease-Back
Transaction;

(q)    the Disposition of assets pursuant to or in order to effectuate a
Permitted Business Acquisition which assets are (i) obsolete or (ii) not used or
useful to the core or principal business of the Borrower and the Restricted
Subsidiaries; and

(r)    any Disposition necessary to effect the WBZ Asset Swap.; and

(s)     the Specified Real Property Disposition.

Notwithstanding anything in Section 7.05 to the contrary, no such provision
shall permit, (i) in any single or series of related transactions, the
Disposition (including for this purpose by distribution) of all or substantially
all of the assets of Holdings and its Restricted Subsidiaries or (ii) the
Disposition by Holdings, the Borrower or any of their Subsidiaries of the Equity
Interests of Renegades.

SECTION 7.06.    Restricted Payments.

None of Holdings, the Borrower nor any of the Restricted Subsidiaries shall
declare or make any Restricted Payment, except:

(a)    the Borrower and any Restricted Subsidiary of the Borrower may declare
and pay dividends to, repurchase its Equity Interests from or make other
distributions to, the Borrower or to any wholly owned Subsidiary that is a
Restricted Subsidiary of the Borrower (or, in the case of non-wholly owned
Subsidiaries that are Restricted Subsidiaries, to the Borrower or any subsidiary
that is a direct or indirect parent of such subsidiary and to each other owner
of Equity Interests of such subsidiary on a pro rata basis (or more favorable
basis from the perspective of the Borrower or such subsidiary) based on their
relative ownership interests);

 

178



--------------------------------------------------------------------------------

(b)    the Borrower and each Restricted Subsidiary may declare and pay dividends
or make other distributions to Holdings (i) in any fiscal year in respect of
overhead of Holdings or its direct or indirect owners, including, without
limitation, legal, accounting and professional fees and other fees and expenses
in connection with the maintenance of its existence and other overhead of
Holdings or its direct or indirect owners in connection with its ownership of
the Borrower and its Subsidiaries, (ii) in respect of franchise Taxes and other
Taxes solely required to maintain its corporate existence; and (iii) at such
times and in such amounts as are necessary to permit the parent of an affiliated
group of corporations making a consolidated return for U.S. federal income tax
purposes (or any similar group for U.S. state or local tax purposes) that
includes the Borrower and its Subsidiaries to pay the portion of the
consolidated, combined or similar Tax liability, to the extent attributable to
taxable income of the Borrower and/or its Subsidiaries; provided that, (x) no
such payments shall exceed the income tax liability that would have been imposed
on the Borrower and/or the applicable Subsidiaries had such entity(ies) filed a
consolidated return on a stand-alone basis and (y) the permitted payment
pursuant to this clause (iii) with respect to any Tax liability of any
Unrestricted Subsidiary shall be limited to the amount actually paid by such
Unrestricted Subsidiary to the Borrower or the Restricted Subsidiaries for the
purposes of paying such Taxes;

(c)    the Borrower and each Restricted Subsidiary may repurchase, redeem or
otherwise acquire or retire (or make dividends or distributions to Holdings to
finance any such repurchase, redemption or other acquisition or retirement) for
value any Equity Interests of the Borrower, Holdings or any Subsidiary held by
any current or former officer, director, consultant or employee of the Borrower,
Holdings or any Subsidiary pursuant to any equity subscription agreement, stock
option agreement, shareholders’, members’ or partnership agreement or similar
agreement, plan or arrangement and Restricted Subsidiaries may declare and pay
dividends to the Borrower or any other Restricted Subsidiary the proceeds of
which are used for such purposes, provided that (i) no payments under this
Section 7.06(c) shall be made to any director or officer of, or any Person in
control of, Holdings, the Borrower or any Restricted Subsidiary if such person
is also a member of the Beasley Family and (ii) the aggregate amount of such
purchases or redemptions under this Section 7.06(c) shall not exceed in any
fiscal year $2,500,000 which, if not used in any year, may be carried forward to
the next subsequent calendar year1,000,000;

(d)    non-cash repurchases of Equity Interests deemed to occur upon exercise of
stock options if such Equity Interests represent a portion of the exercise price
of such options;

(e)    so long as (x) no Event of Default shall have occurred and is continuing
or would result therefrom and (y) on a Pro Forma Basis giving effect thereto as
if such Restricted Payment had been made at the beginning of the Test Period
most recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01(a) or (b) have been delivered, the Total Leverage Ratio is not
greater than 3.754.50 :1.00, the Borrower may declare and pay Restricted
Payments in an aggregate amount up to the portion, if any, of the Available
Amount Basket on the date of such dividend payment or distribution that the
Borrower

 

179



--------------------------------------------------------------------------------

elects to apply to this Section 7.06(e);

(f)    Restricted Payments in connection with the Transactions;

(g)    Holdings, the Borrower or any of the Restricted Subsidiaries may pay cash
in lieu of fractional Equity Interests in connection with any dividend, split or
combination thereof or any Permitted Business Acquisition;

(h)    to the extent constituting a Restricted Payment, the exchange or
conversion of Equity Interests to Qualified Equity Interests or Indebtedness to
the extent such Indebtedness is otherwise permitted under Section
7.03[reserved];

(i)    to the extent constituting a Restricted Payment, Liens permitted by
Section 7.01, Investments permitted by Section 7.02, Indebtedness permitted by
Section 7.03 and Dispositions permitted by Section 7.06;

(j)    any additional Restricted Payments so long as (i) no Default or Event of
Default shall have occurred and be continuing or would occur as a consequence of
such Restricted Payment and (ii) immediately after giving effect to the making
of such Restricted Payment, (x) the Total Leverage Ratio is less than 3.50:1.00
and (y) the First Lien Leverage Ratio is 2.50:1.00; and

(k)    on and after the Amendment No. 2 Effective Date, so long as no Event of
Default shall have occurred and be continuing or would result therefrom and
after giving effect to such Restricted Payments the Borrower is in pro forma
compliance with Section 7.10 as then in effect, the Borrower may make regularly
scheduled common stock dividends or distributions; provided that the aggregate
amount of such dividends or distributions under this Section 7.06(k) shall not
exceed in any fiscal year (x) if on a Pro Forma Basis giving effect thereto as
if such Restricted Payment had been made at the beginning of the Test Period
most recently-ended and recomputed as of the last day of the most recently ended
fiscal quarter of Holdings for which financial statements required by
Section 6.01(a) or (b) have been delivered, (x) the Total Leverage Ratio is not
greater than 3.54.0 0:1.00, $10,000,0000, and (y)  otherwisethe Total Leverage
Ratio is less than or equal to 4.00:1.00, $7,500,000.

SECTION 7.07.    Change in Nature of Business.

Holdings and the Borrower shall not, nor shall the Borrower permit any of the
Restricted Subsidiaries to engage at any time in any business or business
activity other than any business or business activity conducted by it on the
Closing Date and any business or business activities incidental or related
thereto, or any business or activity that is reasonably similar thereto or a
reasonable extension, development or expansion thereof or ancillary thereto,
including the consummation of the Transactions; provided that, notwithstanding
anything to the contrary in herein, no License Sub shall engage in any business
or incur any liabilities other than the ownership of its respective FCC Licenses
and the execution, delivery and performance of the Loan Documents to which it is
a party and activities incidental to the foregoing

 

180



--------------------------------------------------------------------------------

SECTION 7.08.    Transactions with Affiliates.

(a)    Neither Holdings nor the Borrower shall, nor shall the Borrower permit
any of the Restricted Subsidiaries to enter into any transaction of any kind
with any Affiliate of Holdings or the Borrower, whether or not in the ordinary
course of business, unless such transaction is (i) otherwise permitted (or
required) under this Agreement or (ii) upon terms no less favorable to Holdings,
the Borrower or such Restricted Subsidiary, as applicable, than would be
obtained in a comparable arm’s-length transaction with a Person that is not an
Affiliate; provided that this clause (ii) shall not apply to the indemnification
or exculpation of liability of directors of Holdings, the Borrower and the
Restricted Subsidiaries in accordance with customary practice.

(b)    The foregoing paragraph (a) shall not prohibit, to the extent otherwise
permitted under this Agreement,

(i)    any issuance of Equity Interests or securities, or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment arrangements, stock options, stock ownership plans, including
restricted stock plans, stock grants, directed share programs and other equity
based plans customarily maintained by similar companies and the granting and
performance of registration rights approved by the Board of Directors of
Holdings or the Borrower,

(ii)    transactions among the Borrower and the Loan Parties and transactions
among the Subsidiaries that are not Loan Parties otherwise permitted by this
Agreement,

(iii)    any indemnification agreement or any similar arrangement entered into
with directors, officers, consultants and employees of the Borrower and the
Restricted Subsidiaries or Holdings in the ordinary course of business and the
payment of fees and indemnities to directors, officers, consultants and
employees of the Borrower and the Restricted Subsidiaries or Holdings in the
ordinary course of business,

(iv)    transactions pursuant to permitted agreements in existence on the
Closing Date and set forth on Schedule 7.08 or any amendment thereto to the
extent such amendment is not adverse to the Lenders in any material respect,

(v)    any employment agreement or employee benefit plan entered into by
Holdings, the Borrower or any of the Restricted Subsidiaries in the ordinary
course of business or consistent with past practice and payments pursuant
thereto.

(vi)    transactions otherwise permitted under Section 7.02 and Section 7.06,

(vii)    transactions with any Affiliate for the purchase or sale of goods,
products, parts and services entered into in the ordinary course of business in
a manner consistent with past practice,

(viii)    any transaction in respect of which the Borrower delivers to the
Administrative Agent (for delivery to the Lenders) a letter addressed to the
Board of Directors of the Borrower from an accounting, appraisal or investment
banking firm, in each case of nationally recognized standing that is (A) in the
good faith determination of

 

181



--------------------------------------------------------------------------------

the Borrower qualified to render such letter and (B) reasonably satisfactory to
the Administrative Agent, which letter states that such transaction is on terms
that are no less favorable to Holdings, the Borrower or such Restricted
Subsidiary, as applicable, than would be obtained in a comparable arm’s-length
transaction with a Person that is not an Affiliate,

(ix)    so long as not otherwise prohibited under this Agreement, guarantees of
performance by Holdings, the Borrower or any Restricted Subsidiary of any other
Restricted Subsidiary or the Borrower that are not a Loan Party in the ordinary
course of business, except for guarantees of Indebtedness in respect of borrowed
money, and

(x)    if such transaction is with a Person in its capacity as a holder (A) of
Indebtedness of Holdings, the Borrower or any Restricted Subsidiary where such
Person is treated no more favorably than the other holders of Indebtedness of
Holdings, the Borrower or any Restricted Subsidiary or (B) of Equity Interests
of Holdings or any Restricted Subsidiary where such Person is treated no more
favorably than the other holders of Equity Interests of the Borrower or any
Restricted Subsidiary.

SECTION 7.09.    Burdensome Agreements; Restricted Indebtedness Payments.

(a)    Neither Holdings nor the Borrower shall, nor shall the Borrower permit
any of the Restricted Subsidiaries to make, or agree or offer to pay or make,
any prepayment, purchase or redemption of the principal amount of any Restricted
Indebtedness, in each case, prior to the stated maturity thereof, including any
sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Restricted
Indebtedness, except for (i) so long as no Event of Default has occurred and is
continuing or would result therefrom, prepayments, purchases or redemptions of
Restricted Indebtedness that, after giving effect to any such prepayments,
purchases or redemptions under this Section 7.09(a)(i), (x) the Total Leverage
Ratio shall be less than 3.50:1.00 and (y) the First Lien Leverage Ratio shall
be less than 2.50:1.00 calculated on a Pro Forma Basis as of the last day of the
most recently ended fiscal quarter of Holdings for which financial statements
required by Section 6.01(a) or (b) have been delivered, (ii) the prepayment,
purchase or redemption of Indebtedness of the Borrower or any Restricted
Subsidiary owed to the Borrower or any Restricted Subsidiary to the extent not
prohibited by the subordination provisions contained in any applicable
intercompany note, this Agreement, and/or the Collateral Documents, (iii) so
long as (x) no Event of Default shall have occurred and is continuing and (y) on
a Pro Forma Basis giving effect thereto as if such payment, purchase or
redemption had been made at the beginning of the Test Period most recently-ended
and recomputed as of the last day of the most recently ended fiscal quarter of
Holdings for which financial statements required by Section 6.01(a) or (b) have
been delivered, the Total Leverage Ratio is no greater than 3.75:1.00, the
Borrower may make prepayments, purchases or redemptions of Restricted
Indebtedness in an aggregate amount up to the portion, if any, of the Available
Amount Basket on the date of such prepayment that the Borrower elects to apply
to this clause 7.09(a)(iii), (iv) a Permitted Refinancing of Restricted
Indebtedness, (v) the conversion of any Restricted Indebtedness to Equity
Interests (other than Disqualified Equity Interests) of Holdings or any of its
direct or indirect parents and, (vi) so long as no Event of Default shall have
occurred and is continuing or would result therefrom on a Pro Forma Basis giving
effect to such

 

182



--------------------------------------------------------------------------------

payment as of the last day of the most recently ended fiscal quarter of Holdings
for which financial statements required by Section 6.01(a) or (b) been
delivered, the Total Leverage Ratio is not greater than 4.50:1.00, the Borrower
may make other prepayments, purchases or redemptions of Restricted Indebtedness
in an aggregate amount not to exceed, together with all other prepayments,
purchases and redemptions of Restricted Indebtedness made under this
Section 7.09(a)(vi), $10,000,000;. Notwithstanding the foregoing or any other
provision of this Agreement to the contrary, neither Holdings nor the Borrower
shall, nor shall the Borrower permit any of the Restricted Subsidiaries to
(A) make, or agree or offer to pay or make, any payment, prepayment, purchase or
redemption of the principal amount of the Seller Note or make, or agree or offer
to make, any other payment of the Seller Note other than Seller Note Permitted
Payments and prepayments of the Seller Note with the Net Proceeds received from
an issuance of Equity Interests not otherwise prohibited by the terms of this
Agreement or any other Loan Document or (B) agree to, enter into or otherwise
make any amendment, supplement or other modification of the Seller Note without
the prior written consent of the Administrative Agent.

(b)    Neither Holdings nor the Borrower shall, nor shall the Borrower permit
any of the Restricted Subsidiaries to, enter into any agreement or instrument
that by its terms restricts the granting of Liens by such Restricted Subsidiary
pursuant to the Collateral Documents, or the payment of Restricted Payments by
such Restricted Subsidiaries, in each case other than those arising under any
Loan Document, except restrictions existing by reason of:

(A)    restrictions imposed by applicable Law;

(B)    contractual encumbrances or restrictions in effect on the Closing Date
under any agreements related to any permitted renewal, extension or refinancing
of any Indebtedness existing on the Closing Date that does not expand the scope
of any such encumbrance or restriction;

(C)    restrictions imposed by any Restricted Indebtedness (without giving
effect to the references to Threshold Amount in the definition thereof) that are
no more restrictive, taken as a whole, than the restrictions set forth in this
Agreement;

(D)    any restriction on a Restricted Subsidiary imposed pursuant to an
agreement entered into for the sale or disposition of all or substantially all
the Equity Interests or assets of a Restricted Subsidiary pending the closing of
such sale or disposition;

(E)    customary provisions in joint venture agreements and other similar
agreements applicable to Joint Ventures entered into in the ordinary course of
business;

(F)    any restrictions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement to the extent that such restrictions
apply only to the property or assets securing such Indebtedness;

 

183



--------------------------------------------------------------------------------

(G)    customary provisions contained in leases or licenses of intellectual
property and other similar agreements entered into in the ordinary course of
business;

(H)    customary provisions restricting subletting or assignment of any lease
governing a leasehold interest;

(I)    customary provisions restricting assignment of any agreement entered into
in the ordinary course of business;

(J)    customary restrictions and conditions contained in any agreement relating
to the sale of any asset permitted under Section 6.05 pending the consummation
of such sale;

(K)    any agreement in effect at the time such subsidiary becomes a Restricted
Subsidiary, so long as such agreement was not entered into in contemplation of
such Person becoming a Restricted Subsidiary or

(c)    Borrower and the Restricted Subsidiaries may enter into Restricted
Marketing Agreements upon satisfaction of the following conditions:

(A)    if the applicable Restricted Marketing Agreement does not pertain to a
station acquired in connection with a Permitted Business Acquisition or an
acquisition permitted by Section 7.02(j) such Restricted Marketing Agreement
together with any other Restricted Marketing Agreements acquired in connection
with a Permitted Business Acquisitions or pending acquisitions permitted by
Section 7.02(j) in effect at such time shall not result (or be projected to
result) in Marketing Agreement Payments of more than 10% of Consolidated EBITDA
for any four consecutive fiscal quarter period; and

(B)    Borrower shall have delivered to Administrative Agent an a certificate of
a Responsible Officer dated as of the date Borrower or its Subsidiaries enter
into such Restricted Marketing Agreement and calculated to give effect to any
related transactions, demonstrating compliance with the conditions set forth in
this Section 7.09(c) and the covenants set forth in this Agreement after giving
effect to such Restricted Marketing Agreement.

(d)     None of Holdings, the Borrower or any of their Subsidiaries shall,
without the prior written consent of the Administrative Agent, (i) make any
payments, directly or indirectly, to Renegades with any Collateral, the proceeds
of any Collateral or the proceeds of any Loans, (ii) grant a Lien on any Equity
Interests of Renegades to any Person other than the Collateral Agent for the
benefit of the Secured Parties hereunder or under the Security Agreement or
(iii) consent to, support, assist, facilitate, direct or coordinate (A) the
Disposition by Renegades of all or any portion of Renegades’ assets or
Renegades’ Subsidiaries’ assets or take any action in furtherance of any of the
foregoing or (B) the Disposition of any Equity Interests in Renegades owned by
any Person other than Holdings, Borrower or their Affiliate.

 

184



--------------------------------------------------------------------------------

SECTION 7.10.    Financial CovenantCovenants.

(a)     First Lien Leverage Ratio. The Borrower will not permit the First Lien
Leverage Ratio as of the last day of a Test Period (commencing with the Test
Period ending December 31, 2017)set forth below to exceed the ratio set forth
below opposite such Test Period:

 

Test Period Ending

   First Lien Leverage Ratio  

September 30, 2021 through December 31, 2017 through March 31, 20182021

     6.256.50:1.00  

June 30, 2018 through DecemberMarch 31, 20182022

     6.00:1.00  

March 31, 2019 through December 31, 2019June 30, 2022

     5.75:1.00  

September 30, 2022 and thereafter

     5.25:1.00  

(b)     Minimum EBITDA. Commencing with the Test Period ending October 31, 2020
through the Test Period ending June 30, 2021, the Borrower will not permit
EBITDA as of the last day of the Test Period set forth below to be less than the
minimum EBITDA amount set forth opposite such Test Period:

 

Test Period Ending

   Minimum EBITDA  

October 31, 2020

   $ 5,920,000  

November 30, 2020

   $ 4,560,000  

MarchDecember 31, 2020 and thereafter

   5.25:1.00$ 2,240,000  

January 31, 2021

   $ (575,000 ) 

February 28, 2021

   $ 1,700,000  

March 31, 2021

   $ 340,000  

April 30, 2021

   $ 1,537,000  

May 31, 2021

   $ 1,827,000  

June 30, 2021

   $ 330,000  

(c)     Minimum Liquidity.

(i)     Commencing with the Amendment No. 2 Effective Date until the date on
which the Total Leverage Ratio for any Test Period is less than 5.00:1.00, as of
the last Business Day of each of the second and fourth calendar weeks of each

 

185



--------------------------------------------------------------------------------

calendar month (each, a “Minimum Liquidity Test Date”), Holdings, the Borrower
and their Restricted Subsidiaries shall maintain minimum Liquidity of not less
than $8,500,000 (the “Minimum Liquidity Amount” and the foregoing covenant shall
be referred to as the “Minimum Liquidity Covenant”).

(ii)    On the seventh (7th) calendar day following each Minimum Liquidity Test
Date (each, a “Minimum Liquidity Reporting Date”), the Loan Parties shall
deliver to the Administrative Agent a duly completed Compliance Certificate
signed by a Responsible Officer of the Borrower or Holdings (which delivery may,
unless the Administrative Agent or a Lender requests executed originals, be by
electronic communication pursuant to Section 6.01 and shall be deemed to be an
original authentic counterpart thereof for all purposes) with respect to the
calculation and compliance of Holdings, the Borrower and their Restricted
Subsidiaries with the Minimum Liquidity Covenant as of such Minimum Liquidity
Test Date.

(iii)     If Holdings, the Borrower and their Restricted Subsidiaries fail to:

(A)    maintain Liquidity of not less than $8,500,000 as of any Minimum
Liquidity Test Date in accordance with Section 7.10(c)(i), and such failure
continues from such Minimum Liquidity Test Date through the associated Minimum
Liquidity Reporting Date (i.e., the Minimum Liquidity Reporting Date that is
seven (7) calendar days following such Minimum Liquidity Test Date), the
Administrative Agent may make a draw under the Amendment No. 2 Letter of Credit
on the Business Day immediately following such Minimum Liquidity Reporting Date
in an amount equal the greater of (y) the amount by which (1) the Liquidity of
Holdings, the Borrower and their Restricted Subsidiaries as of the applicable
Minimum Liquidity Test Date was less than (2) $8,500,000 and (z) $1,000,000, or

(B)     timely deliver to the Administrative Agent any Compliance Certificate on
a Minimum Liquidity Reporting Date in accordance with Section 7.10(c)(ii), the
Administrative Agent may make a draw under the Amendment No. 2 Letter of Credit
on the Business Day immediately following such Minimum Liquidity Reporting Date
in an amount equal to $1,000,000.

(iv)     The Administrative Agent shall deliver the proceeds of each draw of the
Amendment No. 2 Letter of Credit to the Borrower, which shall be deemed to be a
loan made by George G. Beasley to the Borrower and shall be evidenced by a
promissory note in form and substance substantially similar to the promissory
note referenced in clause (i) of the definition of “Beasley Subordinated Note”
and shall be deemed to be a “Beasley Subordinated Note” and the Indebtedness
evidenced thereby shall be “Beasley Subordinated Indebtedness” for all purposes
of this Agreement, the Beasley Subordination Agreement and all other Loan
Documents.

(v)     Each draw under the Amendment No. 2 Letter of Credit in accordance

 

186



--------------------------------------------------------------------------------

with Section 7.10(c)(iii)(A) shall cure the breach of the Minimum Liquidity
Covenant giving rise to such draw. This Section 7.10(c) may not be relied on for
purposes of calculating any financial covenants or ratios and shall not result
in any adjustment to the Applicable Rate, the availability of any baskets, the
calculation of the Available Amount Basket or other amounts and shall be
excluded from the calculation of Consolidated EBITDA and EBITDA.

SECTION 7.11.    Designation of Subsidiaries.

The Borrower may at any time designate any Restricted Subsidiary as an
Unrestricted Subsidiary or any Unrestricted Subsidiary as a Restricted
Subsidiary; provided that (i) immediately before and after such designation, no
Default or Event of Default shall have occurred and be continuing,
(ii) immediately after giving effect to such designation, the Borrower would be
in pro forma compliance with a Total Leverage Ratio of 3.75:1.00 and (iii) no
Subsidiary may be designated as an Unrestricted Subsidiary if it is a
“Restricted Subsidiary” for the purpose of the Restricted Indebtedness, any
Permitted First Priority Refinancing Debt, any Permitted Second Priority
Refinancing Debt or any Permitted Refinancing of any of the foregoing and
(iv) no Restricted Subsidiary may be designated an Unrestricted Subsidiary if it
was previously designated an Unrestricted Subsidiary. The designation of any
Subsidiary as an Unrestricted Subsidiary after the Closing Date shall constitute
an Investment by the Borrower or the applicable Restricted Subsidiary therein
and Disposition by the Borrower or the applicable Restricted Subsidiary thereof
at the date of designation in an amount equal to the fair market value of the
Borrower’s or its Subsidiary’s (as applicable) Investment therein. The
designation of any Unrestricted Subsidiary as a Restricted Subsidiary shall
constitute (i) the incurrence at the time of designation of any Investment,
Indebtedness or Liens of such Subsidiary existing at such time and (ii) a return
on any Investment by the Borrower or the applicable Restricted Subsidiary in
Unrestricted Subsidiaries pursuant to the preceding sentence in an amount equal
to the fair market value at the date of such designation of the Borrower’s or
its Subsidiary’s (as applicable) Investment in such Subsidiary.

SECTION 7.12.    Activities of Holdings.

Notwithstanding anything to the contrary contained in this Article VII, Holdings
shall not conduct, transact or otherwise engage in any business or operations
other than the following (and activities incidental thereto): (i) its ownership
of the Equity Interests of the Borrower and such investments and assets to the
extent incidental thereto and the entering into of customary contracts with
respect to the operations of its Restricted Subsidiaries, (ii) the maintenance
of its legal existence (including the ability to incur fees, costs and expenses
relating to such maintenance), (iii) the performance of its obligations with
respect to the Loan Documents or other Indenture Documentation for Indebtedness
expressly permitted hereunder, (iv) any public offering of its common stock or
any other issuance of its Equity Interests or any transaction permitted under
Section 7.06, (v) participating in tax, accounting and other administrative
matters as a member of the consolidated group of Holdings, the Borrower and the
Restricted Subsidiaries, (vi) holding any cash or property received in
connection with Restricted Payments made by the Borrower in accordance with
Section 7.06 pending application thereof by Holdings, (vii) providing
indemnification to officers and directors and (viii) enter into contracts in the
ordinary course of business and consistent with past practices.

 

187



--------------------------------------------------------------------------------

SECTION 7.13.    Sanctions; Anti-Corruption Use of Proceeds

The Borrower will not, directly or indirectly, use the proceeds of the Loans or
use the Letters of Credit, or lend, contribute or otherwise make available such
proceeds to any subsidiary, joint venture partner or other Person, (i) in
furtherance of an offer, payment, promise to pay, or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of the FCPA or any other applicable anti-corruption laws, or
(ii) (A) to fund any activities or business of or with any Person, or in any
country or territory, that, at the time of such funding, is, or whose government
is, the subject of Sanctions, or (B) in any other manner that would result in a
violation of Sanctions by any Person (including any Person participating in the
Loans or Letters of Credit, whether as Administrative Agent, Lead Arranger,
Joint Bookrunner, L/C Issuer, Lender, underwriter, advisor, investor, or
otherwise).

SECTION 7.14.    Beasley Subordinated Debt

(a)     No Loan Party, or any of their Subsidiaries, shall amend, supplement,
waive or otherwise modify any provision of the Beasley Subordinated Note without
the prior written consent of the Administrative Agent.

(b)     None of the Beasley Subordinated Indebtedness or the Amendment No. 2
Letter of Credit may be repaid, replaced or retired by or with the proceeds of
any issuance of any Equity Interests in any Loan Party or any of their
Subsidiaries or by or with the proceeds of any incurrence or issuance of any
Indebtedness by any Loan Party or any of their Subsidiaries.

ARTICLE VIII

Events of Default and Remedies

SECTION 8.01.    Events of Default.

Any of the following from and after the Closing Date shall constitute an event
of default (an “Event of Default”):

(a)    Non-Payment. Any Loan Party fails to pay (i) when and as required to be
paid herein, any amount of principal of any Loan, or (ii) within five
(5) Business Days after the same becomes due, any interest on any Loan or any
other amount payable hereunder or with respect to any other Loan Document; or

(b)    Specific Covenants. Holdings, the Borrower or any Restricted Subsidiary
fails to perform or observe any term, covenant or agreement contained in any of
Section 6.03(a), 6.05(a) (solely with respect to the Borrower) or 6.16 or
Article VII; provided that a Default as a result of a breach of Section 7.10(a)
is subject to cure pursuant to Section 8.04; or

(c)    Other Defaults. Any Loan Party fails to perform or observe any other
covenant or agreement (not specified in Section 8.01(a) or (b) above) contained
in any Loan Document on its part to be performed or observed and such failure
continues for thirty (30) calendar days after written notice thereof by the
Administrative Agent to the Borrower; or

 

188



--------------------------------------------------------------------------------

(d)    Representations and Warranties. Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document required to be delivered in connection herewith or therewith shall be
incorrect in any material respect when made or deemed made on the date of any
Credit Extension made or deemed made by or on behalf of the Borrower or any
other Loan Party shall be incorrect in any material respect when made or deemed
made on the Closing Date; or

(e)    Cross-Default. Any Loan Party or any Restricted Subsidiary (A) fails to
make any payment beyond the applicable grace period with respect thereto, if
any, (whether by scheduled maturity, required prepayment, acceleration, demand,
or otherwise) in respect of any Indebtedness (other than Indebtedness hereunder
and intercompany Indebtedness which is subordinated in writing to the
Obligations hereunder on terms reasonably satisfactory to the Administrative
Agent) having an aggregate principal amount of not less than the Threshold
Amount, or (B) fails to observe or perform any other agreement or condition
relating to any such Indebtedness, or any other event occurs, the effect of
which default or other event is to cause, or to permit the holder or holders of
such Indebtedness (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) after the expiration of any applicable grace or
cure period therefor to cause, with the giving of notice if required, such
Indebtedness to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity; provided that
this clause (e)(B) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness, if such sale or transfer is permitted hereunder and under the
documents providing for such Indebtedness; or

(f)    Insolvency Proceedings, Etc. Any Loan Party or any Restricted Subsidiary
institutes or consents to the institution of any proceeding under any Debtor
Relief Law, or makes an assignment for the benefit of creditors; or applies for
or consents to the appointment of any receiver, trustee, custodian, conservator,
liquidator, rehabilitator, administrator, administrative receiver or similar
officer for it or for all or any material part of its property; or any receiver,
trustee, custodian, conservator, liquidator, rehabilitator, administrator,
administrative receiver or similar officer is appointed without the application
or consent of such Person and the appointment continues undischarged or unstayed
for sixty (60) calendar days; or any proceeding under any Debtor Relief Law
relating to any such Person or to all or any material part of its property is
instituted without the consent of such Person and continues undismissed or
unstayed for sixty (60) calendar days, or an order for relief is entered in any
such proceeding; or

(g)    Inability to Pay Debts; Attachment. (i) Any Loan Party or any Restricted
Subsidiary becomes unable or admits in writing its inability or fails generally
to pay its debts as they become due or is deemed unable to pay its debts as they
fall due for the purposes of any Debtor Relief Law, or (ii) any writ or warrant
of attachment or execution or similar process is issued or levied against all or
any material part of the property of the Loan Parties, taken as a whole, and is
not released, vacated or fully bonded within sixty (60) days after its issue or
levy; or

(h)    Judgments. There is entered against any Loan Party or any Restricted
Subsidiary a final judgment or order for the payment of money in an aggregate
amount exceeding the Threshold Amount (to the extent not covered by independent
third-party insurance as to which the insurer has been notified of such judgment
or order and has not denied coverage) and such judgment or order shall not have
been satisfied, vacated, discharged or stayed or bonded pending an appeal for a
period of sixty (60) consecutive days; or

 

189



--------------------------------------------------------------------------------

(i)    Invalidity of Guarantee. Any material guarantee by any Loan Party
pursuant to any Loan Document, at any time after its execution and delivery and
for any reason other than (1) as expressly permitted hereunder or thereunder
(including as a result of a transaction permitted under 7.05) or (2) as a result
of acts or omissions by the Administrative Agent or Collateral Agent or any
Lender or the satisfaction in full of all the Obligations, ceases to be in full
force and effect; or any Loan Party contests in writing the validity or
enforceability of any such guarantee pursuant to any Loan Document or the
validity or priority of a Lien as required by the Collateral Documents on a
material portion of the Collateral; or any Loan Party denies in writing that it
has any or further liability or obligation under any Loan Document (other than
as a result of repayment in full of the Obligations and termination of the
Aggregate Commitments), or purports in writing to revoke or rescind any material
guarantee pursuant to any Loan Document; or

(j)    Change of Control. There occurs any Change of Control; or

(k)    Collateral Documents. (i) Any Collateral Document after delivery thereof
pursuant to Section 4.01 or Sections 6.11, 6.13 or 6.15 shall for any reason
(other than pursuant to the terms thereof including as a result of a transaction
not prohibited under this Agreement) cease to create a valid and perfected Lien,
with the priority required by the Collateral Documents and the Intercreditor
Agreements on and security interest in any material portion of the Collateral
purported to be covered thereby, subject to Liens permitted under Section 7.01,
(x) except to the extent that any such perfection or priority is not required
pursuant to the Collateral and Guarantee Requirement or any loss thereof results
from the failure of the Administrative Agent or the Collateral Agent to maintain
possession of certificates actually delivered to it representing securities
pledged under the Collateral Documents or to file Uniform Commercial Code
continuation statements and (y) except as to Collateral consisting of Real
Property to the extent that such losses are covered by a lender’s title
insurance policy and such insurer has not denied coverage, or (ii) any of the
Equity Interests of the Borrower shall for any reason cease to be pledged
pursuant to the Collateral Documents; or

(l)    ERISA. (i) An ERISA Event occurs which has resulted or could reasonably
be expected to result in liability of a Loan Party or a Restricted Subsidiary or
any ERISA Affiliate in an aggregate amount which could reasonably be expected to
result in a Material Adverse Effect, or (ii) a Loan Party, any Restricted
Subsidiary or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount which could reasonably be expected to result in a Material
Adverse Effect; or

(m)    Junior Financing Documentation. The subordination provisions set forth in
any Junior Financing Documentation shall, in whole or in part, cease to be
effective or cease to be legally valid, binding and enforceable against the
holders of any Restricted Indebtedness (without giving effect to the references
to Threshold Amount in the definition thereof), if applicable; or

(n)    Intercreditor Agreement. To the extent that any Permitted Ratio Debt or

 

190



--------------------------------------------------------------------------------

Credit Agreement Refinancing Indebtedness (or any Permitted Refinancing thereof)
is incurred with respect to which an Intercreditor Agreement is required to be
in effect pursuant to this Agreement, so long as such Indebtedness remains
outstanding, such Intercreditor Agreement shall, in whole or in part, cease to
be effective or cease to be legally valid, binding and enforceable against any
party thereto (or against any Person on whose behalf any such party makes any
covenants or agreements therein), or otherwise not to be effective to create the
rights and obligations purported to be created thereunder; or

(o)    FCC Licenses. Any FCC License (other than broadcast auxiliary service or
microwave licenses) relating to a Station that has accounted for (or has been
projected to account for, in case of any newly acquired Stations) 10% or more of
Consolidated EBITDA as of the most recently concluded (or projected, as the case
maybe) period of four consecutive fiscal quarters shall be canceled, terminated,
modified in any material adverse respect, renewed on terms that materially and
adversely affect the economic or commercial value thereof, or finally denied
renewal for any reason.

(p)    Amendment No. 2 Letter of Credit. The Administrative Agent shall be
unable to make a draw on the Amendment No. 2 Letter of Credit at any time the
Administrative Agent is authorized to do so under Section 7.10(c).

SECTION 8.02.    Remedies Upon Event of Default.

If any Event of Default occurs and is continuing, the Administrative Agent may
and, at the request of the Required Lenders, shall take any or all of the
following actions:

(i)    declare the commitment of each Lender to make Loans and any obligation of
the L/C Issuers to make L/C Credit Extensions to be terminated, whereupon such
commitments and obligation shall be terminated;

(ii)    declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;

(iii)    require that the Borrower Cash Collateralize the L/C Obligations (in an
amount equal to the then Outstanding Amount thereof); and

(iv)    exercise on behalf of itself and the Lenders all rights and remedies
available to it and the Lenders under the Loan Documents or applicable Law;

provided that upon the occurrence of an actual or deemed entry of an order for
relief with respect to the Borrower under the Bankruptcy Code of the United
States, the obligation of each Lender to make Loans and any obligation of the
L/C Issuers to make L/C Credit Extensions shall automatically terminate, the
unpaid principal amount of all outstanding Loans and all interest and other
amounts as aforesaid shall automatically become due and payable and the
obligation of the Borrower to Cash Collateralize the L/C Obligations as
aforesaid shall automatically become effective, in each case without further act
of the Administrative Agent or any Lender.; provided

 

191



--------------------------------------------------------------------------------

further , absent the occurrence of an Event of Default that has occurred and is
continuing, the Administrative Agent shall not be authorized to exercise
“control” or otherwise issue any instructions to the account bank with respect
to any accounts subject to control agreements in connection herewith and each
Loan Party shall maintain sole and exclusive “control” over such accounts.

SECTION 8.03.    Application of Funds.

After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable and the L/C Obligations
have automatically been required to be Cash Collateralized as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order (to the
fullest extent permitted by mandatory provisions of applicable Law):

First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (other than principal and interest, but
including Attorney Costs payable under Section 10.04 and amounts payable under
Article III) payable to the Administrative Agent or the Collateral Agent in its
capacity as such;

Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including Attorney Costs payable under Section 10.04 and amounts
payable under Article III), ratably among them in proportion to the amounts
described in this clause Second payable to them;

Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and L/C Borrowings, and any fees, premiums and
scheduled periodic payments due under Treasury Services Agreements or Secured
Hedge Agreements, ratably among the Secured Parties in proportion to the
respective amounts described in this clause Third payable to them;

Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans and L/C Borrowings (including to Cash Collateralize that
portion of L/C Obligations comprised of the aggregate undrawn amount of Letters
of Credit), and any breakage, termination or other payments under Treasury
Services Agreements or Secured Hedge Agreements, ratably among the Secured
Parties in proportion to the respective amounts described in this clause Fourth
held by them;

Fifth, to the payment of all other Obligations of the Borrower that are due and
payable to the Administrative Agent and the other Secured Parties on such date
and to Cash Collateralize all outstanding Letters of Credit, ratably based upon
the respective aggregate amounts of all such Obligations owing to the
Administrative Agent and the other Secured Parties on such date; and

Last, the balance, if any, after all of the Obligations have been paid in full,
to the Borrower or as otherwise required by Law.

 

192



--------------------------------------------------------------------------------

Notwithstanding the foregoing, no amounts received from any Guarantor shall be
applied to any Excluded Swap Obligation of such Guarantor.

Subject to Section 2.03(c), amounts used to Cash Collateralize the aggregate
undrawn amount of Letters of Credit pursuant to clause Fifth above shall be
applied to satisfy drawings under such Letters of Credit as they occur. If any
amount remains on deposit as Cash Collateral after all Letters of Credit have
either been fully drawn or expired, such remaining amount shall be applied to
the other Obligations, if any, in the order set forth above and, if no
Obligations remain outstanding, to the Borrower.

SECTION 8.04.    Borrower’s Right to Cure.

(a)    Notwithstanding anything to the contrary contained in Section 8.01
or 8.02, if the Borrower determines that an Event of Default under the Financial
Covenant set forth in Section 7.10(a) has occurred or may occur, during the
period commencing after the beginning of the last fiscal quarter included in
such Test Period and ending ten (10) Business Days after the date on which
financial statements are required to be delivered hereunder with respect to such
fiscal quarter, if Holdings receives a Specified Equity Contribution during such
period (a “Designated Equity Contribution”), the amount of the net cash proceeds
thereof shall be deemed to increase Consolidated EBITDA with respect to such
applicable quarter; provided that such Designated Equity Contribution (i) is
actually contributed to Holdings as a common equity (or such other form as is
reasonably acceptable to the Administrative Agent) during the period commencing
after the beginning of the last fiscal quarter included in such Test Period by
the Borrower and ending ten (10) Business Days after the date on which financial
statements are required to be delivered with respect to such fiscal quarter
hereunder, (ii) not exceed the amount required to cause the Borrower to be in
compliance with such Financial Covenant, and (iii) is Not Otherwise Applied. The
parties hereby acknowledge that this Section 8.04(a) may not be relied on for
purposes of calculating any financial ratios other than as applicable to thesuch
Financial Covenant set forth in Section 7.10(a) and shall not result in any
adjustment to the Applicable Rate, the availability of any baskets, the
calculation of the Available Amount Basket or other amounts other than the
amount of the Consolidated EBITDA for the purpose of thesuch Financial Covenant.

(b)    (i) In each period of four consecutive fiscal quarters, there shall be at
least two fiscal quarters in which no Designated Equity Contribution is made,
(ii) only five Designated Equity Contributions may be made during the term of
the Facilities, (iii) the amount of any Designated Equity Contribution shall be
no more than the amount required to cause the Borrower to be in compliance with
the Financial Covenant set forth in Section 7.10(a) on a Pro Forma Basis for any
applicable period, and (iv) there shall be no pro forma reduction in
Indebtedness with the proceeds of any Designated Equity Contribution for
determining compliance with the Financial Covenant for the fiscal quarter with
respect to which such Designated Equity Contribution was made.

 

193



--------------------------------------------------------------------------------

ARTICLE IX

Administrative Agent and Other Agents

SECTION 9.01.    Appointment and Authorization of Agents.

(a)    Each Lender hereby irrevocably appoints, designates and authorizes each
of the Administrative Agent and the Collateral Agent to take such action on its
behalf under the provisions of this Agreement and each other Loan Document and
to exercise such powers and perform such duties as are expressly delegated to it
by the terms of this Agreement or any other Loan Document, together with such
powers as are reasonably incidental thereto. Notwithstanding any provision to
the contrary contained elsewhere herein or in any other Loan Document, neither
the Administrative Agent nor the Collateral Agent shall have any duties or
responsibilities, except those expressly set forth herein, nor shall the
Administrative Agent or the Collateral Agent have or be deemed to have any
fiduciary relationship with any Lender or Participant, and no implied covenants,
functions, responsibilities, duties, obligations or liabilities shall be read
into this Agreement or any other Loan Document or otherwise exist against the
Administrative Agent or the Collateral Agent. Without limiting the generality of
the foregoing sentence, the use of the term “agent” herein and in the other Loan
Documents with reference to any Agent is not intended to connote any fiduciary
or other implied (or express) obligations arising under agency doctrine of any
applicable Law. Instead, such term is used merely as a matter of market custom,
and is intended to create or reflect only an administrative relationship between
independent contracting parties.

(b)    Each L/C Issuer shall act on behalf of the Lenders with respect to any
Letters of Credit issued by it and the documents associated therewith, and each
such L/C Issuer shall have all of the benefits and immunities (i) provided to
the Agents in this Article IX with respect to any acts taken or omissions
suffered by such L/C Issuer in connection with Letters of Credit issued by it or
proposed to be issued by it and the applications and agreements for letters of
credit pertaining to such Letters of Credit as fully as if the term “Agent” as
used in this Article IX and in the definition of “Agent-Related Person” included
such L/C Issuer with respect to such acts or omissions, and (ii) as additionally
provided herein with respect to such L/C Issuer.

(c)    Each of the Secured Parties hereby irrevocably appoints and authorizes
the Collateral Agent to act as the agent of (and to hold any security interest
created by the Collateral Documents for and on behalf of or on trust for) such
Secured Party for purposes of acquiring, holding and enforcing any and all Liens
on Collateral granted by the Loan Parties to secure any of the Obligations,
together with such powers and discretion as are reasonably incidental thereto.
In this connection, the Collateral Agent (and any co-agents, sub-agents and
attorneys-in-fact appointed by the Administrative Agent pursuant to Section 9.02
for purposes of holding or enforcing any Lien on the Collateral (or any portion
thereof) granted under the Collateral Documents, or for exercising any rights
and remedies thereunder at the direction of the Collateral Agent), shall be
entitled to the benefits of all provisions of this Article IX (including
Section 9.07, as though such co-agents, sub-agents and attorneys-in-fact were
the Collateral Agent under the Loan Documents) as if set forth in full herein
with respect thereto.

(d)    Each Lender hereby authorizes and instructs the Collateral Agent to enter
into each Intercreditor Agreement as Collateral Agent and on behalf of such
Lender.

 

194



--------------------------------------------------------------------------------

(e)    Except as provided in Sections 9.09, 9.11 and 9.12, the provisions of
this Article IX are solely for the benefit of the Administrative Agent, the Lead
Arrangers, the Joint Bookrunners, the Lenders and the L/C Issuer, and neither
the Borrower nor any other Loan Party shall have rights as a third-party
beneficiary of any of such provisions.

SECTION 9.02.    Delegation of Duties.

Each of the Administrative Agent and the Collateral Agent may execute any of its
duties under this Agreement or any other Loan Document (including for purposes
of holding or enforcing any Lien on the Collateral (or any portion thereof)
granted under the Collateral Documents or of exercising any rights and remedies
thereunder) by or through agents, employees or attorneys-in-fact and shall be
entitled to advice of counsel and other consultants or experts concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agent or sub-agent or
attorney-in-fact that it selects in the absence of gross negligence or willful
misconduct (as determined in the final non-appealable judgment of a court of
competent jurisdiction).

SECTION 9.03.    Liability of Agents.

No Agent-Related Person shall (a) be liable for any action taken or omitted to
be taken by any of them under or in connection with this Agreement or any other
Loan Document or the transactions contemplated hereby (except for its own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction, in connection with its duties
expressly set forth herein), or (b) be responsible in any manner to any Lender
or Participant for any recital, statement, representation or warranty made by
any Loan Party or any officer thereof, contained herein or in any other Loan
Document, or in any certificate, report, statement or other document referred to
or provided for in, or received by the Administrative Agent or the Collateral
Agent under or in connection with, this Agreement or any other Loan Document, or
the validity, effectiveness, genuineness, enforceability or sufficiency of this
Agreement or any other Loan Document, or the value, sufficiency, creation,
perfection or priority of any Lien or security interest created or purported to
be created under the Collateral Documents, or for any failure of any Loan Party
or any other party to any Loan Document to perform its obligations hereunder or
thereunder. No Agent-Related Person shall be under any obligation to any Lender
or participant to ascertain or to inquire as to the (i) observance or
performance of any of the covenants or agreements contained in, or conditions
of, this Agreement or any other Loan Document, or to inspect the properties,
books or records of any Loan Party or any Affiliate thereof or (ii) financial
condition of the Borrower or any Guarantor or of any of the Borrower’s or any
Guarantor’s respective Subsidiaries.

SECTION 9.04.    Reliance by Agents.

Each Agent shall be entitled to rely, and shall be fully protected in relying,
upon any writing, communication, signature, resolution, representation, notice,
consent, certificate, affidavit, letter, telegram, facsimile, telex or telephone
message, electronic mail message, statement or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons, and upon advice and statements of legal counsel
(including counsel to any Loan Party), independent accountants and other experts

 

195



--------------------------------------------------------------------------------

selected by such Agent. Each Agent shall be fully justified in failing or
refusing to take any action under any Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action.
Each Agent shall in all cases be fully protected in acting, or in refraining
from acting, under this Agreement or any other Loan Document in accordance with
a request or consent of the Required Lenders (or such greater number of Lenders
as may be expressly required hereby in any instance) and such request and any
action taken or failure to act pursuant thereto shall be binding upon all the
Lenders.

SECTION 9.05.    Notice of Default.

The Administrative Agent shall not be deemed to have knowledge or notice of the
occurrence of any Default, except with respect to defaults in the payment of
principal, interest and fees required to be paid to the Administrative Agent for
the account of the Lenders, unless the Administrative Agent shall have received
written notice from a Lender or the Borrower referring to this Agreement,
describing such Default and stating that such notice is a “notice of default.”
The Administrative Agent will notify the Lenders of its receipt of any such
notice. The Administrative Agent shall take such action with respect to any
Event of Default as may be directed by the Required Lenders in accordance with
Article VIII; provided that unless and until the Administrative Agent has
received any such direction, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Event of Default as it shall deem advisable or in the best interest of
the Lenders.

SECTION 9.06.    Credit Decision; Disclosure of Information by Agents.

Each Lender acknowledges that no Agent-Related Person, Lead Arranger or Joint
Bookrunner has made any representation or warranty to it, and that no act by any
Agent, Lead Arranger or Joint Bookrunner hereafter taken, including any consent
to and acceptance of any assignment or review of the affairs of any Loan Party
or any Affiliate thereof, shall be deemed to constitute any representation or
warranty by any Agent-Related Person, Lead Arranger or Joint Bookrunner to any
Lender as to any matter, including whether any Agent-Related Person, Lead
Arranger or Joint Bookrunner has disclosed material information in their
possession. Each Lender represents to each Agent, Lead Arranger and Joint
Bookrunner that it has, independently and without reliance upon any
Agent-Related Person, Lead Arranger or Joint Bookrunner and based on such
documents and information as it has deemed appropriate, made its own appraisal
of andan investigation into the business, prospects, operations, property,
financial and other condition and creditworthiness of the Loan Parties and their
Subsidiaries, and all applicable bank or other regulatory Laws relating to the
transactions contemplated hereby, and made its own decision to enter into this
Agreement and to extend credit to the Borrower hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person, Lead Arranger or Joint Bookrunner and based on such
documents and information as it shall deem appropriate at the time, continue to
make its own credit analysis, appraisals and decisions in taking or not taking
action under this Agreement and the other Loan Documents, and to make such
investigations as it deems necessary to inform itself as to the business,
prospects, operations, property, financial and other condition and
creditworthiness of the Loan Parties. Except for notices, reports and other
documents expressly required to be furnished to the Lenders by any

 

196



--------------------------------------------------------------------------------

Agent herein, such Agent shall not have any duty or responsibility to provide
any Lender with any credit or other information concerning the business,
prospects, operations, property, financial and other condition or
creditworthiness of any of the Loan Parties or any of their Affiliates which may
come into the possession of any Agent-Related Person.

SECTION 9.07.    Indemnification of Agents.

The Lenders shall indemnify upon demand each Agent-Related Person (to the extent
not reimbursed by or on behalf of any Loan Party and without limiting the
obligation of any Loan Party to do so), pro rata, and hold harmless each
Agent-Related Person, Lead Arranger and Joint Bookrunner from and against any
and all Indemnified Liabilities incurred by it; provided that no Lender shall be
liable for the payment to any Agent-Related Person, Lead Arranger or Joint
Bookrunner of any portion of such Indemnified Liabilities resulting from such
Agent-Related Person’s, Lead Arranger’s or Joint Bookrunner’s own gross
negligence or willful misconduct, as determined by the final non-appealable
judgment of a court of competent jurisdiction; provided that no action taken in
accordance with the directions of the Required Lenders (or such other number or
percentage of the Lenders as shall be required by the Loan Documents) shall be
deemed to constitute gross negligence or willful misconduct for purposes of this
Section 9.07; provided further that any obligation to indemnify an L/C Issuer
pursuant to this Section 9.07 shall be limited to Revolving Credit Lenders only.
In the case of any investigation, litigation or proceeding giving rise to any
Indemnified Liabilities, this Section 9.07 applies whether any such
investigation, litigation or proceeding is brought by any Lender or any other
Person. Each Lender shall reimburse each of the Administrative Agent and the
Collateral Agent upon demand for its ratable share of any costs or out-of-pocket
expenses (including Attorney Costs) incurred by (i) the Administrative Agent or
the Collateral Agent, as the case may be, in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, this Agreement, any other
Loan Document, or any document contemplated by or referred to herein, to the
extent that the Administrative Agent or the Collateral Agent, as the case may
be, is not reimbursed for such expenses by or on behalf of the Loan Parties and
(ii) any Lead Arranger or any Joint Bookrunner, as the case may be, in
connection with the preparation, execution and delivery of this Agreement, any
other Loan Document, or any document contemplated by or referred to herein, to
the extent that such Lead Arranger or such Joint Bookrunner, as the case may be,
is not reimbursed for such expenses by or on behalf of the Loan Parties. The
undertaking in this Section 9.07 shall survive termination of the Aggregate
Commitments, the payment of all other Obligations and the resignation of the
Administrative Agent, the Collateral Agent, any Lead Arranger or any Joint
Bookrunner, as the case may be.

SECTION 9.08.    Agents, Lead Arrangers and Joint Bookrunners in Their
Individual Capacities.

U.S. Bank National Association, Guggenheim Securities, LLC and their respective
Affiliates may make loans to, issue letters of credit for the account of, accept
deposits from, acquire Equity Interests in and generally engage in any kind of
banking, trust, financial advisory, underwriting or other business with the
Borrower and its Affiliates as though U.S. Bank National Association were not
the Administrative Agent, the Collateral Agent, a Lead Arranger, a Joint
Bookrunner or Swing Line Lender or as though Guggenheim Securities, LLC were not
a Lead

 

197



--------------------------------------------------------------------------------

Arranger or Joint Bookrunner hereunder and without notice to or consent of the
Lenders. The Lenders acknowledge that, pursuant to such activities, U.S. Bank
National Association, Guggenheim Securities, LLC or their respective Affiliates
may receive information regarding the Borrower or its Affiliates (including
information that may be subject to confidentiality obligations in favor of the
Borrower or such Affiliate) and acknowledge that none of the Administrative
Agent, the Lead Arrangers, the Joint Bookrunners or the Collateral Agent shall
be under any obligation to provide such information to them. With respect to its
Loans or other interests hereunder, U.S. Bank National Association, Guggenheim
Securities, LLC and their respective Affiliates shall have the same rights and
powers under this Agreement as any other Lender and may exercise such rights and
powers as though U.S. Bank National Association and Guggenheim Securities, LLC
were not the Administrative Agent, the Collateral Agent, a Lead Arranger, a
Joint Bookrunner or a Swing Line Lender, as applicable, and the terms “Lender”
and “Lenders” include U.S. Bank National Association in its individual capacity.
Any successor to U.S. Bank National Association as the Administrative Agent or
the Collateral Agent shall also have the rights attributed to U.S. Bank National
Association under this paragraph.

SECTION 9.09.    Successor Agents.

Each of the Administrative Agent and the Collateral Agent may resign as the
Administrative Agent or the Collateral Agent, as applicable upon thirty
(30) days’ notice to the Lenders and the Borrower. If the Administrative Agent
or the Collateral Agent resigns under this Agreement, the Required Lenders shall
appoint from among the Lenders a successor agent for the Lenders, which
successor agent shall be consented to by the Borrower at all times other than
during the existence of a Specified Event of Default (which consent of the
Borrower shall not be unreasonably withheld or delayed). If no successor agent
is appointed prior to the effective date of the resignation of the
Administrative Agent or the Collateral Agent, as applicable, the Administrative
Agent or the Collateral Agent, as applicable, may appoint, after consulting with
the Lenders and the Borrower, a successor agent from among the Lenders. Upon the
acceptance of its appointment as successor agent hereunder, the Person acting as
such successor agent shall succeed to all the rights, powers and duties of the
retiring Administrative Agent or retiring Collateral Agent and the term
“Administrative Agent” or “Collateral Agent” shall mean such successor
administrative agent or collateral agent and/or Supplemental Agent, as the case
may be, and the retiring Administrative Agent’s or Collateral Agent’s
appointment, powers and duties as the Administrative Agent or Collateral Agent
shall be terminated. After the retiring Administrative Agent’s or the Collateral
Agent’s resignation hereunder as the Administrative Agent or Collateral Agent,
the provisions of this Article IX and Sections 10.04 and 10.05 shall inure to
its benefit as to any actions taken or omitted to be taken by it while it was
the Administrative Agent or Collateral Agent under this Agreement. If no
successor agent has accepted appointment as the Administrative Agent or the
Collateral Agent by the date which is thirty (30) days following the retiring
Administrative Agent’s or Collateral Agent’s notice of resignation, the retiring
Administrative Agent’s or the retiring Collateral Agent’s resignation shall
nevertheless thereupon become effective (except that in the case of any
collateral security held by the Collateral Agent under any of the Loan
Documents, the retiring Collateral Agent shall continue to hold such collateral
security as nominee until such time as a successor Collateral Agent is
appointed) and the Lenders shall perform all of the duties of the Administrative
Agent or Collateral Agent hereunder until such time, if any, as the Required
Lenders appoint a successor agent as provided for above. Upon the acceptance of
any appointment as the Administrative Agent or Collateral Agent

 

198



--------------------------------------------------------------------------------

hereunder by a successor and upon the execution and filing or recording of such
financing statements, or amendments thereto, and such other instruments or
notices, as may be necessary or desirable, or as the Required Lenders may
request, in order to (a) continue the perfection of the Liens granted or
purported to be granted by the Collateral Documents or (b) otherwise ensure that
Section 6.11 and 6.15 is satisfied, the Administrative Agent or Collateral Agent
shall thereupon succeed to and become vested with all the rights, powers,
discretion, privileges, and duties of the retiring Administrative Agent or
Collateral Agent, and the retiring Administrative Agent or Collateral Agent
shall be discharged from its duties and obligations under the Loan Documents.
After the retiring Administrative Agent’s or Collateral Agent’s resignation
hereunder as the Administrative Agent or the Collateral Agent, the provisions of
this Article IX shall continue in effect for its benefit in respect of any
actions taken or omitted to be taken by it while it was acting as the
Administrative Agent or the Collateral Agent.

SECTION 9.10.    Administrative Agent May File Proofs of Claim.

In case of the pendency of any receivership, insolvency, liquidation,
bankruptcy, reorganization, arrangement, adjustment, composition or other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan or L/C Obligation shall then
be due and payable as herein expressed or by declaration or otherwise and
irrespective of whether the Administrative Agent shall have made any demand on
the Borrower or the Collateral Agent) shall be (to the fullest extent permitted
by mandatory provisions of applicable Law) entitled and empowered, by
intervention in such proceeding or otherwise:

(a)    to file and prove a claim for the whole amount of the principal and
interest owing and unpaid in respect of the Loans, L/C Obligations and all other
Obligations that are owing and unpaid and to file such other documents as may be
necessary or advisable in order to have the claims of the Lenders, the
Collateral Agent and the Administrative Agent (including any claim for the
reasonable compensation, expenses, disbursements and advances of the Lenders,
the Collateral Agent and the Administrative Agent and their respective agents
and counsel and all other amounts due the Lenders, the Collateral Agent and the
Administrative Agent under Sections 2.03(h) and (i), 2.09 and 10.04) allowed in
such judicial proceeding; and

(b)    to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

and any custodian, curator, receiver, assignee, trustee, liquidator,
sequestrator, supervisor, administrator or administrative receiver or other
similar official in any such judicial proceeding is hereby authorized by each
Lender to make such payments to the Administrative Agent or the Collateral Agent
and, in the event that the Administrative Agent shall consent to the making of
such payments directly to the Lenders, to pay to the Administrative Agent or the
Collateral Agent any amount due for the reasonable compensation, expenses,
disbursements and advances of the Agents and their respective agents and
counsel, and any other amounts due the Administrative Agent or the Collateral
Agent under Sections 2.09 and 10.04.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender or to authorize the Administrative Agent
to vote in respect of the claim of any Lender in any such proceeding.

 

199



--------------------------------------------------------------------------------

SECTION 9.11.    Collateral and Guaranty Matters.

The Lenders irrevocably agree:

(a)    that any Lien on any property granted to or held by the Administrative
Agent or the Collateral Agent under any Loan Document shall be automatically
released (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than (x) obligations under Secured Hedge Agreements
and Treasury Services Agreements not yet due and payable and (y) contingent
indemnification obligations not yet accrued and payable) and the expiration,
termination, backstop or cash collateralization (in a manner reasonably
acceptable to the applicable L/C Issuers) of all Letters of Credit, (ii) at the
time the property subject to such Lien is Disposed of in connection with any
Disposition permitted hereunder or under any other Loan Document to any Person
other than a Person required to grant a Lien to the Administrative Agent or the
Collateral Agent under the Loan Documents (or, if such transferee is a Person
required to grant a Lien to the Administrative Agent or the Collateral Agent on
such asset, at the option of the applicable Loan Party, such Lien on such asset
may still be released in connection with the transfer so long as (x) the
transferee grants a new Lien to the Administrative Agent or Collateral Agent on
such asset substantially concurrently with the transfer of such asset and
(y) the priority of the new Lien is the same as that of the original Lien),
(iii) subject to Section 10.01, if the release of such Lien is approved,
authorized or ratified in writing by the Required Lenders or (iv) if the
property subject to such Lien is owned by a Guarantor, upon release of such
Guarantor from its obligations under its Guaranty pursuant to clause (c) below;

(b)    To release or subordinate any Lien on any property granted to or held by
the Administrative Agent or the Collateral Agent under any Loan Document to the
holder of any Lien on such property that is permitted by Section 7.01 to the
extent such Lien is permitted to be senior to the Liens granted under the
Collateral Documents;

(c)    Notwithstanding the requirements in Sections 2.02(b), 2.12(a), this
Section 9.11 or any other provision of this Agreement or of the other Loan
Documents for Loans or other Obligations to be made available or to be repaid or
prepaid in Same Day Funds, any Lender or other Secured Party may after the
Closing Date exchange, continue or roll over all or a portion of its Loans or
other Obligations (into any other indebtedness of the Borrower or other “in
kind” consideration) in connection with any refinancing, extension, loan
modification or similar transaction permitted by the terms of this Agreement, in
each case pursuant to a cashless settlement mechanism approved by the Borrower,
the Administrative Agent and such Lender or such other Secured Party; and

(d)    That any Subsidiary Guarantor shall be automatically released from its
obligations under the Guaranty if such Person ceases to be a Restricted
Subsidiary or becomes an Excluded Subsidiary as a result of a transaction or
designation not prohibited hereunder; provided that no such release shall occur
if such Guarantor continues to be a guarantor in respect of any Restricted
Indebtedness, any Credit Agreement Refinancing Indebtedness or any Permitted
Refinancing in each case thereof.

 

200



--------------------------------------------------------------------------------

Upon request by the Administrative Agent or the Collateral Agent at any time,
the Required Lenders will confirm in writing the Administrative Agent’s or the
Collateral Agent’s authority to release or subordinate its interest in
particular types or items of property, or to release any Guarantor from its
obligations under the Guaranty pursuant to this Section 9.11. In each case as
specified in this Section 9.11, the Administrative Agent or the Collateral Agent
will promptly (and each Lender irrevocably authorizes the Administrative Agent
and the Collateral Agent to), at the Borrower’s expense, execute and deliver to
the applicable Loan Party such documents as the Borrower may reasonably request
to evidence the release or subordination of such item of Collateral from the
assignment and security interest granted under the Collateral Documents, or to
evidence the release of such Guarantor from its obligations under the Guaranty,
in each case in accordance with the terms of the Loan Documents and this
Section 9.11.

SECTION 9.12.    Other Agents; Lead Arrangers and Managers.

None of the Lenders or other Persons identified on the facing page or signature
pages of this Agreement as a “joint bookrunner,” “lead arranger,” “syndication
agent” or “co-documentation agent” shall have any obligation, liability,
responsibility or duty under this Agreement other than those applicable to all
Lenders as such (to the extent constituting a Lender hereunder). Without
limiting the foregoing, none of the Lenders or other Persons so identified shall
have or be deemed to have any fiduciary relationship with any Lender. Each
Lender acknowledges that it has not relied, and will not rely, on any of the
Lenders or other Persons so identified in deciding to enter into this Agreement
or in taking or not taking action hereunder. Notwithstanding any other provision
to the contrary, each Lead Arranger, Joint Bookrunner, Syndication Agent and
Co-Documentation Agent is an intended third-party beneficiary of, and shall be
entitled to enforce, each of the provisions of this Agreement that are
applicable to it.

SECTION 9.13.    Appointment of Supplemental Agents.

(a)    It is the purpose of this Agreement and the other Loan Documents that
there shall be no violation of any Law of any jurisdiction denying or
restricting the right of banking corporations or associations to transact
business as agent or trustee in such jurisdiction. It is recognized that in case
of litigation under this Agreement or any of the other Loan Documents, and in
particular in case of the enforcement of any of the Loan Documents, or in case
the Administrative Agent or the Collateral Agent deems that by reason of any
present or future Law of any jurisdiction it may not exercise any of the rights,
powers or remedies granted herein or in any of the other Loan Documents or take
any other action which may be desirable or necessary in connection therewith,
the Administrative Agent and the Collateral Agent are hereby authorized to
appoint an additional individual or institution selected by the Administrative
Agent or the Collateral Agent in its sole discretion as a separate trustee,
co-trustee, administrative agent, collateral agent, administrative sub-agent or
administrative co-agent (any such additional individual or institution being
referred to herein individually as a “Supplemental Agent” and collectively as
“Supplemental Agents”).

(b)    In the event that the Collateral Agent appoints a Supplemental Agent with
respect to any Collateral, (i) each and every right, power, privilege or duty
expressed or intended

 

201



--------------------------------------------------------------------------------

by this Agreement or any of the other Loan Documents to be exercised by or
vested in or conveyed to the Collateral Agent with respect to such Collateral
shall be exercisable by and vest in such Supplemental Agent to the extent, and
only to the extent, necessary to enable such Supplemental Agent to exercise such
rights, powers and privileges with respect to such Collateral and to perform
such duties with respect to such Collateral, and every covenant and obligation
contained in the Loan Documents and necessary to the exercise or performance
thereof by such Supplemental Agent shall run to and be enforceable by either the
Collateral Agent or such Supplemental Agent, and (ii) the provisions of this
Article IX and of Sections 10.04 and 10.05 that refer to the Administrative
Agent shall inure to the benefit of such Supplemental Agent and all references
therein to the Collateral Agent shall be deemed to be references to the
Collateral Agent and/or such Supplemental Agent, as the context may require.

(c)    Should any instrument in writing from any Loan Party be required by any
Supplemental Agent so appointed by the Administrative Agent or the Collateral
Agent for more fully and certainly vesting in and confirming to him or it such
rights, powers, privileges and duties, such Loan Party shall execute,
acknowledge and deliver any and all such instruments promptly upon request by
the Administrative Agent or the Collateral Agent. In case any Supplemental
Agent, or a successor thereto, shall die, become incapable of acting, resign or
be removed, all the rights, powers, privileges and duties of such Supplemental
Agent, to the extent permitted by Law, shall vest in and be exercised by the
Administrative Agent until the appointment of a new Supplemental Agent.

SECTION 9.14.    Withholding Tax Indemnity.

To the extent required by any applicable law, the Administrative Agent may
withhold from any payment to any Lender an amount equivalent to any applicable
withholding Tax. If the Internal Revenue Service or any other authority of the
United States or other jurisdiction asserts a claim that the Administrative
Agent did not properly withhold Tax from amounts paid to or for the account of
any Lender for any reason (including, without limitation, because the
appropriate form was not delivered or not properly executed, or because such
Lender failed to notify the Administrative Agent of a change in circumstance
that rendered the exemption from, or reduction of withholding Tax ineffective),
such Lender shall, within 10 days after demand therefor, indemnify and hold
harmless the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower pursuant to Section 3.01 and
Section 3.04 and without limiting or expanding the obligation of the Borrower to
do so) for all amounts paid, directly or indirectly, by the Administrative Agent
as Taxes or otherwise, together with all expenses incurred, including legal
expenses and any other out-of-pocket expenses, whether or not such Tax was
correctly or legally imposed or asserted by the relevant Governmental Authority.
A certificate as to the amount of such payment or liability delivered to any
Lender by the Administrative Agent shall be conclusive absent manifest error.
Each Lender hereby authorizes the Administrative Agent to set off and apply any
and all amounts at any time owing to such Lender under this Agreement or any
other Loan Document against any amount due the Administrative Agent under this
Section 9.14. The agreements in this Section 9.14 shall survive the resignation
and/or replacement of the Administrative Agent, any assignment of rights by, or
the replacement of, a Lender and the repayment, satisfaction or discharge of all
other Obligations. For the avoidance of doubt, the term “Lender” for purposes of
this Section 9.14 shall include each L/C Issuer and Swing Line Lender.

 

202



--------------------------------------------------------------------------------

ARTICLE X

Miscellaneous

SECTION 10.01.    Amendments, Etc.

Except as otherwise set forth in this Agreement, no amendment or waiver of any
provision of this Agreement or any other Loan Document, and no consent to any
departure by any Loan Party therefrom, shall be effective unless in writing
signed by the Required Lenders (or by the Administrative Agent with the consent
of the Required Lenders), the applicable Loan Party and acknowledged by the
Administrative Agent (provided that such acknowledgment shall not constitute a
condition to effectiveness of any such amendment or waiver except to the extent
the Administrative Agent’s consent is otherwise required pursuant to this
Section 10.01), and each such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that
any amendment or waiver contemplated in clauses (g) or (i) below, shall only
require the consent of the applicable Loan Party and the Required Revolving
Credit Lenders or the Required Facility Lenders under the applicable Facility,
as applicable; provided further that no such amendment, waiver or consent shall:

(a)    extend or increase the Commitment of any Lender without the written
consent of each Lender holding such Commitment (it being understood that a
waiver of any condition precedent or of any Default, Event of Default, mandatory
prepayment or mandatory reduction of the Commitments shall not constitute an
extension or increase of any Commitment of any Lender);

(b)    postpone any date scheduled for, or reduce or forgive the amount of, any
payment of principal or interest under Section 2.07 or 2.08 or fees payable
hereunder without the written consent of each Lender holding the applicable
Obligation (it being understood that the waiver of any condition precedent or of
any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a postponement of any date scheduled for
the payment of principal or interest or a reduction or forgiveness in principal
or any rate of interest and it being further understood that any change to the
definition of “First Lien Leverage Ratio” or “Total Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest);

(c)    reduce or forgive the principal of, or the rate of interest specified
herein on, any Loan, or L/C Borrowing, or (subject to clause (iii) of the second
proviso to this Section 10.01) any fees payable hereunder or under any other
Loan Document (or change the timing of payments of such fees) without the
written consent of each Lender holding such Loan, L/C Borrowing or to whom such
fee is owed (it being understood that the waiver of any condition precedent or
of any Default, Event of Default, mandatory prepayment or mandatory reduction of
the Commitments shall not constitute a reduction or forgiveness in any principal
or rate of interest and it being further understood that any change to the
definition of “First Lien Leverage Ratio” or “Total Leverage Ratio” or, in each
case, in the component definitions thereof shall not constitute a reduction or
forgiveness in any rate of interest); provided that only the consent of the
Required Lenders shall be necessary to amend the definition of “Default Rate” or
to waive any obligation of the Borrower to pay interest at the Default Rate;

 

203



--------------------------------------------------------------------------------

(d)    change any provision of Section 8.03 or 10.01 or the definition of
“Required Revolving Credit Lenders,” “Required Lenders,” “Required Facility
Lenders,” “Required Class Lenders” or any other provision specifying the number
of Lenders or portion of the Loans or Commitments required to take any action
under the Loan Documents, without the written consent of each Lender directly
affected thereby;

(e)    other than in connection with a transaction permitted under Section 7.05
as in effect on the Closing Date, release all or substantially all of the
Collateral in any transaction or series of related transactions, without the
written consent of each Lender;

(f)    other than in connection with a transaction permitted under Section 7.05
as in effect on the Closing Date, release all or substantially all of the
aggregate value of the Guarantees, without the written consent of each Lender;

(g)    amend, waive or otherwise modify any term or provision which directly
affects Lenders under one or more Revolving Credit Facilities and does not
directly affect Lenders under any other Facility without the written consent of
the Required Facility Lenders under such applicable Revolving Credit Facility or
Facilities (and, in the case of multiple Facilities which are affected, with
respect to any such Facility, such consent shall be effected by the Required
Facility Lenders of such Facility); provided, however, that the waivers
described in this clause (g) shall not require the consent of any Lenders other
than the Required Facility Lenders under such Facility or Facilities;

(h)    amend, waive or otherwise modify the portion of the definition of
“Interest Period” that provides for one, two, three or six month intervals (or,
to the extent agreed by each applicable Lender, twelve months or less than one
month) to automatically allow intervals in excess of six months, without the
written consent of each Lender affected thereby;

(i)    amend, waive or otherwise modify any term or provision (including the
availability and conditions to funding under Section 2.14 with respect to
Incremental Term Loans and Incremental Revolving Credit Commitments, under
Section 2.15 with respect to Refinancing Term Loans and Other Revolving Credit
Commitments and under Section 2.16 with respect to Extended Term Loans or
Extended Revolving Credit Commitments and, in each case, the rate of interest
applicable thereto) which directly affects Lenders of one or more Incremental
Term Loans, Incremental Revolving Credit Commitments, Refinancing Term Loans,
Other Revolving Credit Commitments, Extended Term Loans or Extended Revolving
Credit Commitments and does not directly affect Lenders under any other
Facility, in each case, without the written consent of the Required Facility
Lenders under such applicable Incremental Term Loans, Incremental Revolving
Credit Commitments, Refinancing Term Loans, Other Revolving Credit Commitments,
Extended Term Loans or Extended Revolving Credit Commitments (and in the case of
multiple Facilities which are affected, with respect to any such Facility, such
consent shall be effected by the Required Facility Lenders of such Facility);
provided, however, that the waivers described in this clause (i) shall not
require the consent of any Lenders other than

 

204



--------------------------------------------------------------------------------

the Required Facility Lenders under such applicable Incremental Term Loans,
Incremental Revolving Credit Commitments, Refinancing Term Loans, Other
Revolving Credit Commitments, Extended Term Loans or Extended Revolving Credit
Commitments, as the case may be;

(j)    modify Section 2.05(b)(viii), Section 2.06(c), Section 2.13 or
Section 8.03 without the written consent of each Lender directly and adversely
affected thereby; or

(k)    waive any condition precedent to a Credit Extension set forth in
Section 4.02 without the consent of the Required Revolving Credit Lenders;

and provided, further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by each L/C Issuer in addition to the Lenders required above,
affect the rights or duties of an L/C Issuer under this Agreement or any Letter
of Credit Application relating to any Letter of Credit issued or to be issued by
it; (ii) no amendment, waiver or consent shall, unless in writing and signed by
a Swing Line Lender in addition to the Lenders required above, affect the rights
or duties of such Swing Line Lender under this Agreement; provided, however,
that this Agreement may be amended to adjust the borrowing mechanics related to
Swing Line Loans with only the written consent of the Administrative Agent, the
Swing Line Lender and the Borrower so long as the obligations of the Revolving
Credit Lenders are not affected thereby; (iii) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent or the
Collateral Agent, as applicable, in addition to the Lenders required above,
affect the rights or duties of, or any fees or other amounts payable to, the
Administrative Agent or the Collateral Agent, as applicable, under this
Agreement or any other Loan Document; (iv) no amendment, waiver or consent
shall, unless in writing and signed by each Lead Arranger and Joint Bookrunner
in addition to the Lenders required above, have a direct adverse effect on the
rights of a Lead Arranger or Joint Bookrunner under this Agreement or impose any
duty, liability, responsibility or other obligation on any of the foregoing
Persons; (v) Section 10.07(i) may not be amended, waived or otherwise modified
without the consent of each Granting Lender all or any part of whose Loans are
being funded by an SPC at the time of such amendment, waiver or other
modification; and (vi) the consent of Lenders holding more than 50% of any Class
of Commitments or Loans shall be required with respect to any amendment that by
its terms adversely affects the rights of such Class in respect of payments or
Collateral hereunder in a manner different than such amendment affects other
Classes. Notwithstanding anything to the contrary herein, no Defaulting Lender
shall have any right to approve or disapprove any amendment, waiver or consent
hereunder (and any amendment, waiver or consent which by its terms requires the
consent of all Lenders or each affected Lender may be effected with the consent
of the applicable Lenders other than Defaulting Lenders), except that (x) the
Commitment of any Defaulting Lender may not be increased or extended without the
consent of such Lender (it being understood that a waiver of any condition
precedent or of any Default, Event of Default, mandatory prepayment or mandatory
reduction of the Commitments shall not constitute an extension or increase of
any Commitment of any Lender), (y) any reduction or forgiveness of the amount of
any payment of principal or interest to any Defaulting Lender shall require the
consent of such Defaulting Lender (it being understood that the waiver of any
condition precedent or of any Default, Event of Default, mandatory prepayment or
mandatory reduction of the Commitments shall not constitute a reduction or
forgiveness in any principal or rate of interest and it being further understood
that any change to the definition of “First Lien Leverage Ratio” or “Total
Leverage Ratio” or, in each case, in the component definitions thereof shall not
constitute

 

205



--------------------------------------------------------------------------------

a reduction or forgiveness in any rate of interest) and (z) any waiver,
amendment or modification requiring the consent of all Lenders or each affected
Lender that by its terms materially and adversely affects any Defaulting Lender
(if such Lender were not a Defaulting Lender) to a greater extent than other
affected Lenders shall require the consent of such Defaulting Lender.

Notwithstanding the foregoing, no Lender consent is required to effect any
amendment or supplement to any First Lien Intercreditor Agreement, any Junior
Lien Intercreditor Agreement or other intercreditor agreement or arrangement
permitted under this Agreement that is for the purpose of adding the holders of
Permitted First Priority Refinancing Debt, or Permitted Second Priority
Refinancing Debt, as expressly contemplated by the terms of such First Lien
Intercreditor Agreement, such Junior Lien Intercreditor Agreement or such other
intercreditor agreement or arrangement permitted under this Agreement, as
applicable (it being understood that any such amendment or supplement may make
such other changes to the applicable intercreditor agreement as, in the good
faith determination of the Administrative Agent, are required to effectuate the
foregoing); provided, that no such agreement shall amend, modify or otherwise
affect the rights or duties of the Administrative Agent hereunder or under any
other Loan Document without the prior written consent of the Administrative
Agent.

Notwithstanding anything to the contrary contained in Section 10.01, guarantees,
collateral security documents and related documents executed by Subsidiaries in
connection with this Agreement may be in a form reasonably determined by the
Administrative Agent and may be, together with this Agreement, amended,
supplemented and waived with the consent of the Administrative Agent at the
request of the Borrower without the need to obtain the consent of any other
Lender if such amendment, supplement or waiver is delivered in order (i) to
comply with local Law or advice of local counsel, (ii) to cure ambiguities,
omissions, mistakes or defects or (iii) to cause such guarantee, collateral
security document or other document to be consistent with this Agreement and the
other Loan Documents. Any such amendment shall become effective without any
further action or consent of any other party to any Loan Document if the same is
not objected to in writing by the Required Lenders within 5 Business Days
following receipt of notice thereof.

Notwithstanding anything in this Agreement or any other Loan Document to the
contrary, the Borrower and the Administrative Agent may enter into any
Incremental Amendment in accordance with Section 2.14, Refinancing Amendment in
accordance with Section 2.15 and Extension Amendment in accordance with
Section 2.16 and such Incremental Amendments, Refinancing Amendments and
Extension Amendments shall be effective to amend the terms of this Agreement and
the other applicable Loan Documents, in each case, without any further action or
consent of any other party to any Loan Document.

SECTION 10.02.    Notices and Other Communications; Facsimile Copies.

(a)    General. Unless otherwise expressly provided herein, all notices and
other communications provided for hereunder or under any other Loan Document
shall be in writing (including by facsimile transmission). All such written
notices shall be mailed, faxed or delivered to the applicable address, facsimile
number or electronic mail address, as follows:

(i)    if to the Borrower (or any other Loan Party) or the Administrative Agent,

 

206



--------------------------------------------------------------------------------

the Collateral Agent, an L/C Issuer or the Swing Line Lender, to the address,
facsimile number, electronic mail address or telephone number specified for such
Person on Schedule 10.02 or to such other address, facsimile number, electronic
mail address or telephone number as shall be designated by such party in a
notice to the other parties; and

(ii)    if to any other Lender, to the address, facsimile number, electronic
mail address or telephone number specified in its Administrative Questionnaire
or to such other address, facsimile number, electronic mail address or telephone
number as shall be designated by such party in a notice to the Borrower and the
Administrative Agent, the Collateral Agent, an L/C Issuer or the Swing Line
Lender.

All such notices and other communications shall be deemed to be given or made
upon the earlier to occur of (i) actual receipt by the relevant party hereto and
(ii) (A) if delivered by hand or by courier, when signed for by or on behalf of
the relevant party hereto; (B) if delivered by mail, four (4) Business Days
after deposit in the mails, postage prepaid; (C) if delivered by facsimile, when
sent and receipt has been confirmed by telephone; and (D) if delivered by
electronic mail (which form of delivery is subject to the provisions of
Section 10.02(c)), when delivered; provided that notices and other
communications to the Administrative Agent, the Collateral Agent, an L/C Issuer
and the Swing Line Lender pursuant to Article II shall not be effective until
actually received by such Person. In no event shall a voice mail message be
effective as a notice, communication or confirmation hereunder.

(b)    Effectiveness of Facsimile Documents and Signatures. Loan Documents may
be transmitted and/or signed by facsimile or other electronic communication. The
effectiveness of any such documents and signatures shall, subject to applicable
Law, have the same force and effect as manually signed originals and shall be
binding on all Loan Parties, the Agents and the Lenders.

(c)    Reliance by Agents and Lenders. The Administrative Agent, the Collateral
Agent and the Lenders shall be entitled to rely and act upon any notices
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof.
The Borrower shall indemnify each Agent-Related Person and each Lender from all
losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower in the
absence of gross negligence or willful misconduct as determined in a final and
non-appealable judgment by a court of competent jurisdiction.

SECTION 10.03.    No Waiver; Cumulative Remedies.

No failure by any Lender or the Administrative Agent or the Collateral Agent to
exercise, and no delay by any such Person in exercising, any right, remedy,
power or privilege hereunder or under any other Loan Document shall operate as a
waiver thereof; nor shall any single or partial exercise of any right, remedy,
power or privilege hereunder preclude any other or further exercise thereof or
the exercise of any other right, remedy, power or privilege. The rights,
remedies, powers and privileges herein provided, and provided under each other
Loan Document, are cumulative and not exclusive of any rights, remedies, powers
and privileges provided by Law.

 

207



--------------------------------------------------------------------------------

SECTION 10.04.    Attorney Costs and Expenses.

The Borrower agrees (a) if the Closing Date occurs, to pay or reimburse the
Administrative Agent, the Collateral Agent, the Lead Arrangers, the Syndication
Agent and the Joint Bookrunners (without duplication) for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with the
preparation, negotiation, syndication and execution, performance and
administration of this Agreement and the other Loan Documents, and any
amendment, waiver, consent or other modification of the provisions hereof and
thereof (whether or not the transactions contemplated thereby are consummated),
and the consummation and administration of the transactions contemplated hereby
and thereby (including all Attorney Costs, which shall be limited to Sidley
Austin LLP and one local counsel as reasonably necessary in each relevant
jurisdiction material to the interests of the Lenders taken as a whole or
otherwise retained with the Borrower’s consent (such consent not to be
unreasonably withheld, conditioned or delayed)) and (b) from and after the
Closing Date, to pay or reimburse the Administrative Agent, the Collateral
Agent, the Lead Arrangers, the Joint Bookrunners and each Lender (without
duplication) for all reasonable and documented out-of-pocket costs and expenses
incurred in connection with the enforcement (whether through negotiations, legal
proceedings or otherwise) of any rights or remedies under this Agreement or the
other Loan Documents (including all such costs and expenses incurred during any
legal proceeding, including any proceeding under any Debtor Relief Law, and
including all respective Attorney Costs which shall be limited to Attorney Costs
of one counsel to the Administrative Agent, the Collateral Agent, the Lead
Arrangers, the Joint Bookrunners and the Lenders (and one local counsel as
reasonably necessary in each relevant jurisdiction material to the interests of
the Lenders taken as a whole or otherwise retained with the Borrower’s consent
(such consent not to be unreasonably withheld, conditioned or delayed)). The
foregoing costs and expenses shall include all reasonable search, filing,
recording and title insurance charges and fees related thereto, and other
reasonable and documented out-of-pocket expenses incurred by any Agent. The
agreements in this Section 10.04 shall survive the termination of the Aggregate
Commitments and repayment of all other Obligations. All amounts due under this
Section 10.04 shall be paid within thirty (30) days of receipt by the Borrower
of an invoice relating thereto setting forth such expenses in reasonable detail
including, if requested by the Borrower and to the extent reasonably available,
backup documentation supporting such reimbursement request; provided that, with
respect to the Closing Date, all amounts due under this Section 10.04 shall be
paid on the Closing Date solely to the extent invoiced to the Borrower within
three (3) Business Days of the Closing Date. If any Loan Party fails to pay when
due any costs, expenses or other amounts payable by it hereunder or under any
Loan Document, such amount may be paid on behalf of such Loan Party by the
Administrative Agent in its sole discretion.

SECTION 10.05.    Indemnification by the Borrower.

The Borrower shall indemnify and hold harmless the Administrative Agent, each
Lead Arranger, each Joint Bookrunner, the Syndication Agent, each Lender and
each of their respective Affiliates, and each of the officers, directors,
employees, agents, advisors, controlling persons and other representatives and
the successors and permitted assignees of each of the foregoing (collectively
the “Indemnitees”) from and against any and all liabilities, obligations,
losses, damages, penalties, claims, demands, actions, judgments, suits, costs,
expenses and disbursements (including Attorney Costs but limited in the case of
legal fees and expenses to the reasonable and documented or invoiced
out-of-pocket fees, disbursements and other charges of one counsel to all

 

208



--------------------------------------------------------------------------------

Indemnitees taken as a whole and, if reasonably necessary, one local counsel for
all Indemnitees taken as a whole in each relevant jurisdiction, and solely in
the case of a conflict of interest, where the Indemnitee(s) affected by such
conflict notifies the Borrower of the existence of such conflict and thereafter
retains its own counsel, by another firm of counsel for such affected Indemnitee
or group of similarly affected Indemnitees and, if necessary, another firm of
local counsel in each appropriate jurisdiction) of any kind or nature whatsoever
which may at any time be imposed on, incurred by or asserted against any such
Indemnitee in any way relating to or arising out of or in connection with
(a) the preparation, execution, delivery, enforcement, performance or
administration of any Loan Document or any other agreement, letter or instrument
delivered in connection with the transactions contemplated thereby or the
consummation of the transactions contemplated thereby (including any assignment
or transfer of the Loans by any Lender to a Disqualified Lender or in respect of
the accuracy or completeness of any list identifying the Disqualified Lenders),
(b) any Commitment, Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom including any refusal by an L/C Issuer to honor a demand for
payment under a Letter of Credit if the documents presented in connection with
such demand do not strictly comply with the terms of such Letter of Credit,
(c) any actual or alleged presence or Release of Hazardous Materials at, on,
under or from any property or facility currently or formerly owned, leased or
operated by the Loan Parties or any Subsidiary, or any Environmental Liability
related in any way to any Loan Parties or any Subsidiary or (d) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory (including
any investigation of, preparation for, or defense of any pending or threatened
claim, investigation, litigation or proceeding) and regardless of whether any
Indemnitee is a party thereto, AND IN ALL CASES, WHETHER OR NOT CAUSED BY OR
ARISING, IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY OR SOLE
NEGLIGENCE OF AN INDEMNITEE (all the foregoing, collectively, the “Indemnified
Liabilities”); provided that, notwithstanding the foregoing, such indemnity
shall not, as to any Indemnitee, be available to the extent that such
liabilities, obligations, losses, damages, penalties, claims, demands, actions,
judgments, suits, costs, expenses or disbursements resulted from (x) the gross
negligence, bad faith or willful misconduct of such Indemnitee or of any of its
Related Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction, (y) a material breach (or, in the case of any action,
claim, litigation or proceeding brought by the Borrower, a breach) of any
obligations under any Loan Document by such Indemnitee or of any of its Related
Parties, as determined by a final non-appealable judgment of a court of
competent jurisdiction or (z) any dispute solely among Indemnitees that does not
involve an act or omission by Holdings, the Borrower or the Restricted
Subsidiaries (provided that the Administrative Agent, the Lead Arrangers, the
Joint Bookrunners and the Issuing Banks, to the extent acting in their capacity
as such, shall remain indemnified in respect of such proceeding, to the extent
that neither the exception set forth in the foregoing clause (x) nor the
exception set forth in the foregoing clause (y) applies to such person at such
time). No Indemnitee shall be liable for any damages arising from the use by
others of any information or other materials obtained through IntraLinks or
other similar information transmission systems in connection with this Agreement
except to the extent that such damages have resulted from the willful
misconduct, bad faith or gross negligence of such Indemnitee or any of such
Indemnitee’s Related Parties, as determined by a final non-appealable judgment
of a court of competent jurisdiction, nor shall any Indemnitee, Loan Party or
any Subsidiary have any liability for any special, punitive, indirect or
consequential damages relating to this Agreement or any other Loan Document or
arising out of its activities in connection

 

209



--------------------------------------------------------------------------------

herewith or therewith (whether before or after the Closing Date); it being
agreed that this sentence shall not limit the indemnification obligations of
Holdings, the Borrower or any Subsidiary. In the case of an investigation,
litigation or other proceeding to which the indemnity in this Section 10.05
applies, such indemnity shall be effective whether or not such investigation,
litigation or proceeding is brought by any Loan Party, any Subsidiary of any
Loan Party, its directors, stockholders or creditors or an Indemnitee or any
other Person, whether or not any Indemnitee is otherwise a party thereto and
whether or not any of the transactions contemplated hereunder or under any of
the other Loan Documents are consummated. All amounts due under this
Section 10.05 shall be paid within thirty (30) days after written demand
therefor (together with backup documentation supporting such reimbursement
request); provided, however, that such Indemnitee shall promptly refund such
amount to the extent that there is a final judicial or arbitral determination
that such Indemnitee was not entitled to indemnification rights with respect to
such payment pursuant to the express terms of this Section 10.05. The agreements
in this Section 10.05 shall survive the resignation of the Administrative Agent
or Collateral Agent, the replacement of any Lender, the termination of the
Aggregate Commitments and the repayment, satisfaction or discharge of all the
other Obligations. This Section 10.05 shall not apply with respect to Taxes
other than any Taxes that represent losses, claims, damages, etc. arising from
any non-Tax claim.

SECTION 10.06.    Payments Set Aside.

To the extent that any payment by or on behalf of the Borrower is made to any
Agent or any Lender, or any Agent or any Lender exercises its right of setoff,
and such payment or the proceeds of such setoff or any part thereof is
subsequently invalidated, declared to be fraudulent or preferential, set aside
or required (including pursuant to any settlement entered into by such Agent or
such Lender in its discretion) to be repaid to a trustee, receiver or any other
party, in connection with any proceeding under any Debtor Relief Law or
otherwise, then (a) to the extent of such recovery, the obligation or part
thereof originally intended to be satisfied shall, to the fullest extent
possible under provisions of applicable Law, be revived and continued in full
force and effect as if such payment had not been made or such setoff had not
occurred, and (b) each Lender severally agrees to pay to the Administrative
Agent upon demand its applicable share of any amount so recovered from or repaid
by any Agent, plus interest thereon from the date of such demand to the date
such payment is made at a rate per annum equal to the applicable Federal Funds
Rate from time to time in effect.

SECTION 10.07.    Successors and Assigns.

(a)    The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that no Borrower may assign or otherwise transfer any
of its rights or obligations hereunder without the prior written consent of each
Lender (except as permitted by Section 7.05) and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder (and any other
attempted assignment or transfer by any party hereto shall be null and void)
except (i) to an Assignee pursuant to an assignment made in accordance with the
provisions of Section 10.07(b) (such an assignee, an “Eligible Assignee”) and
(A) in the case of any Assignee that, immediately prior to or upon giving effect
to such assignment, is an Affiliated Lender, Section 10.07(l), or (B) in the
case of any Assignee that is Holdings or any of its Subsidiaries,
Section 10.07(m), (ii) by way of participation in accordance with the provisions
of Section 10.07(f), (iii) by way of pledge or

 

210



--------------------------------------------------------------------------------

assignment of a security interest subject to the restrictions of
Section 10.07(h) or (iv) to an SPC in accordance with the provisions of
Section 10.07(i); provided, however, that notwithstanding anything to the
contrary, (i) no Lender may assign or transfer by participation any of its
rights or obligations hereunder to (A) any Person that is a Defaulting Lender or
(unless consented to by the Borrower) a Disqualified Lender (solely, in the case
of any Disqualified Lender described in clause (i) of the definition thereof, to
the extent the list of Disqualified Lenders has been made available to all
Lenders), (B) a natural Person (C) to Holdings, the Borrower or any of their
respective Subsidiaries (except pursuant to Section 2.05(a)(v) or
Section 10.07(m)) (and any attempted assignment or transfer by any party hereto
shall be null and void). Nothing in this Agreement, expressed or implied, shall
be construed to confer upon any Person (other than the parties hereto, their
respective successors and assigns permitted hereby, Participants to the extent
provided in Section 10.07(f) and, to the extent expressly contemplated hereby,
the Indemnitees) any legal or equitable right, remedy or claim under or by
reason of this Agreement; provided that in no event shall the Administrative
Agent be obligated to ascertain, monitor or inquire as to whether any
prospective Eligible Assignee is a Disqualified Lender; and the Administrative
Agent shall not have any liability with respect to or arising out of any such
assignment or participation of Loans or disclosure of confidential information
to, or the restrictions on any exercise or rights of remedies of, any
Disqualified Lender.

(b)    (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees (“Assignees”) all or a portion of its
rights and obligations under this Agreement (including all or a portion of its
Commitment and the Loans (including for purposes of this Section 10.07(b),
participations in L/C Obligations and in Swing Line Loans) at the time owing to
it) with the prior written consent of:

(A)    the Borrower (such consent not to be unreasonably withheld or delayed);
provided that no consent of the Borrower shall be required for (i) an assignment
of Term Loans to a Lender, an Affiliate of a Lender or an Approved Fund, (ii) an
assignment related to Revolving Credit Commitments or Revolving Credit Exposure
to a Lender, an Affiliate of a Lender or an Approved Fund, (iii) if a Specified
Event of Default has occurred and is continuing, (iv) an assignment of all or a
portion of the Loans pursuant to Section 10.07(l) or Section 10.07(m) or (v) an
assignment made in connection with the primary syndication of the Facilities and
during the period commencing on the Closing Date and ending on the date that is
sixty (60) days following the Closing Date, provided that the Borrower’s consent
and consultation rights pertaining to primary syndication set forth in the
Engagement Letter shall continue in full force and effect; provided, further,
that the Borrower shall be deemed to have consented to any such assignment
unless the Borrower shall object thereto by written notice to the Administrative
Agent within ten (10) Business Days after having received notice thereof;

(B)    the Administrative Agent (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Administrative Agent shall be required
for an assignment of (i) Term Loans to a Lender, an Affiliate of a Lender or an
Approved Fund, or (ii) all or any portion of the Loans pursuant to
Section 10.07(l) or Section 10.07(m);

 

211



--------------------------------------------------------------------------------

(C)    each L/C Issuer at the time of such assignment (such consent not to be
unreasonably withheld or delayed); provided that no consent of the L/C Issuers
shall be required for any assignment not related to Revolving Credit Commitments
or Revolving Credit Exposure; and

(D)    the Swing Line Lender (such consent not to be unreasonably withheld or
delayed); provided that no consent of the Swing Line Lender shall be required
for any assignment not related to Revolving Credit Commitments or Revolving
Credit Exposure.

(ii)    Assignments shall be subject to the following additional conditions:

(A)    except in the case of an assignment to a Lender, an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Commitment or Loans of any Class, the amount of the
Commitment or Loans of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Assumption with respect to such
assignment is delivered to the Administrative Agent) shall not be less than an
amount of $2,500,000 (in the case of each Revolving Credit Loan), $1,000,000 (in
the case of a Term Loan), and shall be in increments of an amount of $500,000
(in the case of each Revolving Credit Loan) or $1,000,000 (in the case of Term
Loans) in excess thereof (provided that simultaneous assignments to or from two
or more Approved Funds shall be aggregated for purposes of determining
compliance with this Section 10.07(b)(ii)(A)), unless each of the Borrower and
the Administrative Agent otherwise consents; provided that such amounts shall be
aggregated in respect of each Lender and its Affiliates or Approved Funds, if
any;

(B)    the parties to each assignment shall execute and deliver to the
Administrative Agent an Assignment and Assumption via an electronic settlement
system acceptable to the Administrative Agent (or if previously agreed with the
Administrative Agent, manually), together with a processing and recordation fee
of $3,500 (which fee will be waived in the case of any assignment to and from
(or any assignment arranged by) Guggenheim Securities, LLC or any of its
affiliates and may be otherwise waived or reduced in the sole discretion of the
Administrative Agent and provided that only one fee shall apply for
contemporaneous assignments by or to two or more Approved Funds); provided that
only one such fee shall be payable in the event of simultaneous assignments to
or from two or more Approved Funds; and

(C)    other than in the case of assignments pursuant to Section 10.07(m), the
Assignee, if it shall not be a Lender, shall deliver to the Administrative Agent
an Administrative Questionnaire (in which the Assignee shall designate one or
more credit contacts to whom all syndicate-level information (which may contain
material non-public information about the Loan Parties and their Affiliates or
their respective securities) will be made available and who may receive such
information in accordance with the Assignee’s compliance procedures and
applicable laws, including federal and state securities laws) and all applicable
tax forms required pursuant to Section 3.01(d).

 

212



--------------------------------------------------------------------------------

This paragraph (b) shall not prohibit any Lender from assigning all or a portion
of its rights and obligations among separate Facilities on a non-pro rata basis
among such Facilities.

In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Pro Rata Share. Notwithstanding the foregoing, in
the event that any assignment of rights and obligations of any Defaulting Lender
hereunder shall become effective under applicable Law without compliance with
the provisions of this paragraph, then the assignee of such interest shall be
deemed to be a Defaulting Lender for all purposes of this Agreement until such
compliance occurs.

(c)    Subject to acceptance and recording thereof by the Administrative Agent
pursuant to Sections 10.07(d) and (e), from and after the effective date
specified in each Assignment and Assumption, (1) other than in connection with
an assignment pursuant to Section 10.07(m), the Eligible Assignee thereunder
shall be a party to this Agreement and, to the extent of the interest assigned
by such Assignment and Assumption, have the rights and obligations of a Lender
under this Agreement, and (2) the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto but shall continue
to be entitled to the benefits of Sections 3.01, 3.04, 3.05, 10.04 and 10.05
with respect to facts and circumstances occurring prior to the effective date of
such assignment). Upon request, and the surrender by the assigning Lender of its
Note, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender. Any assignment or transfer by a Lender of rights or obligations
under this Agreement that does not comply with this clause (c) shall be treated
for purposes of this Agreement as a sale by such Lender of a participation in
such rights and obligations in accordance with Section 10.07(f).

(d)    The Administrative Agent, acting solely for this purpose as a
non-fiduciary agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption, each Affiliated Lender
Assignment and Assumption delivered to it, and each notice of cancellation of
any Loans delivered by the Borrower pursuant to Section 10.07(m) and a register
for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts (and stated interest amounts) of the
Loans, L/C Obligations (specifying the Unreimbursed Amounts), L/C Borrowings and
the amounts due under

 

213



--------------------------------------------------------------------------------

Section 2.03, owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, absent
manifest error, and the Borrower, the Agents and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary. The Register shall be available for inspection by the Borrower,
any Agent, any Lead Arranger and any Lender, at any reasonable time and from
time to time upon reasonable prior notice; provided, that no Lender shall, in
such capacity, have access to or be otherwise permitted to review any
information in the Register other than information with respect to such Lender
unless otherwise agreed by the Administrative Agent. This Section 10.07(d) and
Section 2.11 shall be construed so that all Loans are at all times maintained in
“registered form” within the meaning of Section 163(f), 871(h)(2) and 881(c)(2)
of the Code and any related Treasury Regulations (including Proposed Treasury
Regulations Section 1.163-5(b)) (or any other relevant or successor provisions
of the Code or of such Treasury regulations). Notwithstanding the foregoing, in
no event shall the Administrative Agent be obligated to ascertain, monitor or
inquire as to whether any Lender is an Affiliated Lender nor shall the
Administrative Agent be obligated to monitor the aggregate amount of Term Loans
or Incremental Term Loans held by Affiliated Lenders. Upon request by the
Administrative Agent, the Borrower shall promptly (and in any case, not less
than 5 Business Days (or shorter period as agreed to by the Administrative
Agent) prior to the proposed effective date of any amendment, consent or waiver
pursuant to Section 10.01) provide to the Administrative Agent, a complete list
of all Affiliated Lenders holding Term Loans or Incremental Term Loans at such
time.

(e)    Upon its receipt of, and consent to, a duly completed Assignment and
Assumption executed by an assigning Lender and an Assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the Assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above, if applicable, and the written consent of the
Administrative Agent, if required, and, if required, the Borrower, the Swing
Line Lender and each L/C Issuer to such assignment and any applicable tax forms
required pursuant to Section 3.01(d), the Administrative Agent shall promptly
(i) accept such Assignment and Assumption and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f)    Any Lender may at any time, without the consent of, or notice to, the
Borrower or Administrative Agent, sell participations to any Person, subject to
the proviso to Section 10.07(a) (each, a “Participant”), in all or a portion of
such Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in L/C Obligations and/or Swing Line Loans) owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Agents and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. For the avoidance of doubt, each Lender shall be responsible for the
indemnity under Section 9.14 with respect to any payments made by such Lender to
its Participants. Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and the other Loan Documents and to approve any
amendment, modification or waiver of any provision of this Agreement or the
other Loan Documents; provided that such agreement or instrument may provide
that such Lender will not,

 

214



--------------------------------------------------------------------------------

without the consent of the Participant, agree to any amendment, waiver or other
modification described in the second proviso to Section 10.01 that requires the
affirmative vote of such Lender. Subject to Section 10.07(g), the Borrower
agrees that each Participant shall be entitled to the benefits of Sections 3.01,
3.04 and 3.05 (subject to the requirements and limitations of such Sections,
including the requirements under Section 3.01(e) (it being understood that the
documentation required under Section 3.01(d) shall be delivered to the
participating Lender)) to the same extent as if it were a Lender and had
acquired its interest by assignment pursuant to Section 10.07(c) (and by
treating each Participant as a Lender for purposes of the definition of
Indemnified Taxes and Excluded Taxes and all similar definitions). To the extent
permitted by applicable Law, each Participant also shall be entitled to the
benefits of Section 10.09 as though it were a Lender; provided that such
Participant agrees to be subject to Section 2.13 as though it were a Lender.
Each Lender that sells a participation shall, acting solely for this purpose as
an agent of the Borrower, maintain a register on which it enters the name and
address of each Participant and the principal amounts (and stated interest) of
each participant’s interest in the Loans or other obligations under this
Agreement (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register to any
Person (including the identity of any Participant or any information relating to
a Participant’s interest in any Commitments, Loans or Letters of Credit or its
other obligations under any Loan Document) except to the extent that such
disclosure is necessary in connection with an audit or other proceeding to
establish that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations and Section 1.163-5(b) of the Proposed Treasury Regulations (or any
amended successor version). The entries in the Participant Register shall be
conclusive absent manifest error and such Lender shall treat each person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.

(g)    A Participant shall not be entitled to receive any greater payment under
Section 3.04 or 3.05 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such Participant, unless the
sale of the participation to such Participant is made with the Borrower’s prior
written consent, not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if
such Participant after the sale would result in materially increased obligations
to the Borrower at such time under Sections 3.04 and/or 3.05. A Participant
shall not be entitled to receive any greater payment under Section 3.01 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, except to the extent such entitlement to
receive a greater payment results from a Change in Law that occurs after the
Participant acquired the applicable participation.

(h)    Any Lender may, without the consent of the Borrower or the Administrative
Agent, at any time pledge or assign a security interest in all or any portion of
its rights under this Agreement (including under its Note, if any) to secure
obligations of such Lender, including any pledge or assignment to secure
obligations to a Federal Reserve Bank; provided that no such pledge or
assignment shall release such Lender from any of its obligations hereunder or
substitute any such pledgee or assignee for such Lender as a party hereto.

 

215



--------------------------------------------------------------------------------

(i)    Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle identified as
such in writing from time to time by the Granting Lender to the Administrative
Agent and the Borrower (an “SPC”) the option to provide all or any part of any
Loan that such Granting Lender would otherwise be obligated to make pursuant to
this Agreement; provided that (i) nothing herein shall constitute a commitment
by any SPC to fund any Loan, (ii) if an SPC elects not to exercise such option
or otherwise fails to make all or any part of such Loan, the Granting Lender
shall be obligated to make such Loan pursuant to the terms hereof and (iii) such
SPC and the applicable Loan or any applicable part thereof, shall be
appropriately reflected in the Participant Register. Each party hereto hereby
agrees that (i) an SPC shall be entitled to the benefit of Sections 3.01, 3.04
and 3.05 (subject to the requirements and the limitations of such section), but
neither the grant to any SPC nor the exercise by any SPC of such option shall
increase the costs or expenses or otherwise increase or change the obligations
of the Borrower under this Agreement except in the case of Section 3.01 or 3.04,
to the extent that the grant to the SPC was made with the prior written consent
of the Borrower (not to be unreasonably withheld or delayed; for the avoidance
of doubt, the Borrower shall have reasonable basis for withholding consent if an
exercise by the SPC immediately after the grant would result in materially
increased indemnification obligations to the Borrower at such time), (ii) no SPC
shall be liable for any indemnity or similar payment obligation under this
Agreement for which a Lender would be liable, and (iii) the Granting Lender
shall for all purposes, including the approval of any amendment, waiver or other
modification of any provision of any Loan Document, remain the lender of record
hereunder. The making of a Loan by an SPC hereunder shall utilize the Commitment
of the Granting Lender to the same extent, and as if, such Loan were made by
such Granting Lender. Notwithstanding anything to the contrary contained herein,
any SPC may (i) with notice to, but without prior consent of the Borrower and
the Administrative Agent and with the payment of a processing fee of $3,500,
assign all or any portion of its right to receive payment with respect to any
Loan to the Granting Lender and (ii) disclose on a confidential basis any
non-public information relating to its funding of Loans to any rating agency,
commercial paper dealer or provider of any surety or Guarantee or credit or
liquidity enhancement to such SPC.

(j)    Notwithstanding anything to the contrary contained herein, without the
consent of the Borrower or the Administrative Agent, (1) any Lender may in
accordance with applicable Law create a security interest in all or any portion
of the Loans owing to it and the Note, if any, held by it and (2) any Lender
that is a Fund may create a security interest in all or any portion of the Loans
owing to it and the Note, if any, held by it to the trustee for holders of
obligations owed, or securities issued, by such Fund as security for such
obligations or securities; provided that unless and until such trustee actually
becomes a Lender in compliance with the other provisions of this Section 10.07,
(i) no such pledge shall release the pledging Lender from any of its obligations
under the Loan Documents and (ii) such trustee shall not be entitled to exercise
any of the rights of a Lender under the Loan Documents even though such trustee
may have acquired ownership rights with respect to the pledged interest through
foreclosure or otherwise.

(k)    Notwithstanding anything to the contrary contained herein, any L/C Issuer
or Swing Line Lender may, upon thirty (30) days’ notice to the Borrower and the
Lenders, resign as an L/C Issuer or Swing Line Lender, respectively; provided
that on or prior to the expiration of such 30-day period with respect to such
resignation, the relevant L/C Issuer or Swing Line Lender shall have identified
a successor L/C Issuer or Swing Line Lender reasonably acceptable to the

 

216



--------------------------------------------------------------------------------

Borrower willing to accept its appointment as successor L/C Issuer or Swing Line
Lender, as applicable. In the event of any such resignation of an L/C Issuer or
Swing Line Lender, the Borrower shall be entitled to appoint from among the
Lenders willing to accept such appointment a successor L/C Issuer or Swing Line
Lender hereunder; provided that no failure by the Borrower to appoint any such
successor shall affect the resignation of the relevant L/C Issuer or the Swing
Line Lender, as the case may be, except as expressly provided above. If an L/C
Issuer resigns as an L/C Issuer, it shall retain all the rights and obligations
of an L/C Issuer hereunder with respect to all Letters of Credit outstanding as
of the effective date of its resignation as an L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make Base Rate Loans or fund risk participations in Unreimbursed Amounts
pursuant to Section 2.03(c)). If the Swing Line Lender resigns as Swing Line
Lender, it shall retain all the rights of the Swing Line Lender provided for
hereunder with respect to Swing Line Loans made by it and outstanding as of the
effective date of such resignation, including the right to require the Lenders
to make Base Rate Loans, Eurocurrency Rate Loans or fund risk participations in
outstanding Swing Line Loans pursuant to Section 2.04(c).

(l)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to a Person who is
or will become, after such assignment, an Affiliated Lender through Dutch
auctions open to all Lenders on a pro rata basis in accordance with procedures
of the type described in Section 2.05(a)(v) subject to the following
limitations:

(i)    the assigning Lender and the Affiliated Lender purchasing such Lender’s
Term Loans shall execute and deliver to the Administrative Agent an assignment
agreement substantially in the form of Exhibit K-1 hereto (an “Affiliated Lender
Assignment and Assumption”);

(ii)    Affiliated Lenders will not receive information provided solely to
Lenders by the Administrative Agent or any Lender and will not be permitted to
attend or participate in conference calls or meetings attended solely by the
Lenders and the Administrative Agent, other than the right to receive notices of
prepayments and other administrative notices in respect of its Loans or
Commitments required to be delivered to Lenders pursuant to Article II;

(iii)    (x) the aggregate principal amount of Term Loans held at any one time
by Affiliated Lenders shall not exceed 25% of the original principal amount of
all Term Loans at such time outstanding (such percentage, the “Affiliated Lender
Cap”) and (y) no Affiliated Lender may purchase any Term Loan to the extent
that, after giving effect thereto, the number of Affiliated Lenders that are
Lenders at any one time exceed more than 1/3 of the aggregate number of Term
Lenders; provided that to the extent any assignment to an Affiliated Lender
would result in the aggregate principal amount of all Loans held by Affiliated
Lenders exceeding the Affiliated Lender Cap, the assignment of such excess
amount will be void ab initio; and

(iv)    as a condition to each assignment pursuant to this clause (l), the
Administrative Agent shall have been provided a notice in the form of
Exhibit K-2 to this Agreement in connection with each assignment to an
Affiliated Lender or a Person that

 

217



--------------------------------------------------------------------------------

upon effectiveness of such assignment would constitute an Affiliated Lender
pursuant to which such Affiliated Lender shall waive any right to bring any
action in connection with such Term Loans against the Administrative Agent, in
its capacity as such.

Each Affiliated Lender agrees to notify the Administrative Agent promptly (and
in any event within 10 Business Days) if it acquires any Person who is also a
Lender, and each Lender agrees to notify the Administrative Agent promptly (and
in any event within ten (10) Business Days) if it becomes an Affiliated Lender.
Such notice shall contain the type of information required and be delivered to
the same addressee as set forth in Exhibit K-2.

(m)    Any Lender may, so long as no Default or Event of Default has occurred
and is continuing, at any time, assign all or a portion of its rights and
obligations with respect to Term Loans under this Agreement to Holdings or the
Borrower through Dutch auctions open to all Lenders on a pro rata basis in
accordance with procedures of the type described in Section 2.05(a)(v);
provided, that:

(i)    if Holdings is the assignee, upon such assignment, transfer or
contribution, Holdings shall automatically be deemed to have contributed the
principal amount of such Term Loans, plus all accrued and unpaid interest
thereon, to the Borrower, which Term Loans shall be automatically cancelled in
accordance with clause (ii) below;

(ii)    if the assignee is the Borrower (including through contribution or
transfers set forth in clause (i) above), (a) the principal amount of such Term
Loans, along with all accrued and unpaid interest thereon, so contributed,
assigned or transferred to the Borrower shall be deemed automatically cancelled
and extinguished on the date of such contribution, assignment or transfer,
(b) the aggregate outstanding principal amount of Term Loans of the remaining
Lenders shall reflect such cancellation and extinguishing of the Term Loans then
held by the Borrower and (c) the Borrower shall promptly provide notice to the
Administrative Agent of such contribution, assignment or transfer of such Term
Loans, and the Administrative Agent, upon receipt of such notice, shall reflect
the cancellation of the applicable Term Loans in the Register; and

(iii)    no proceeds from Revolving Credit Loans may be used to finance any such
purchases.

(n)    Notwithstanding anything in Section 10.01 or the definition of “Required
Lenders,” “Required Class Lenders,” or “Required Facility Lenders” to the
contrary, for purposes of determining whether the Required Lenders and Required
Class Lenders (in respect of a Class of Term Loans) have (i) consented (or not
consented) to any amendment, modification, waiver, consent or other action with
respect to any of the terms of any Loan Document or any departure by any Loan
Party therefrom, or subject to Section 10.07(o), any plan of reorganization
pursuant to the U.S. Bankruptcy Code, (ii) otherwise acted on any matter related
to any Loan Document, or (iii) directed or required the Administrative Agent or
any Lender to undertake any action (or refrain from taking any action) with
respect to or under any Loan Document, no Affiliated Lender shall have any right
to consent (or not consent), otherwise act or direct or require the
Administrative Agent or any Lender to take (or refrain from taking) any such
action and:

 

218



--------------------------------------------------------------------------------

(A)    all Term Loans held by any Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether the Required Lenders and
Required Class Lenders (in respect of a Class of Term Loans) have taken any
actions, unless the action in question affects Affiliated Lenders in a
disproportionately adverse manner (in their capacities as Lenders) than its
effect on other Lenders; and

(B)    all Term Loans held by Affiliated Lenders shall be deemed to be not
outstanding for all purposes of calculating whether all Lenders have taken any
action unless the action in question affects such Affiliated Lender in a
disproportionately adverse manner (in its capacity as a Lender) than its effect
on other Lenders.

(o)    Notwithstanding anything in this Agreement or the other Loan Documents to
the contrary, each Affiliated Lender hereby agrees that and each Affiliated
Lender Assignment and Assumption shall provide a confirmation that, if a
proceeding under any Debtor Relief Law shall be commenced by or against the
Borrower or any other Loan Party at a time when such Lender is an Affiliated
Lender, such Affiliated Lender irrevocably authorizes and empowers the
Administrative Agent to vote on behalf of such Affiliated Lender with respect to
the Term Loans held by such Affiliated Lender in the same proportion as all
other Lenders voting on such matter, in which case such Affiliated Lender shall
vote with respect to the Term Loans held by it in such proportion; provided that
such Affiliated Lender shall be entitled to vote in accordance with its sole
discretion (and not in the same proportion as all other Lenders voting on such
matter) in connection with any plan of reorganization to the extent any such
plan of reorganization proposes to treat any Obligations held by such Affiliated
Lender in a disproportionately adverse manner to such Affiliated Lender than the
proposed treatment of similar Obligations held by Term Lenders that are not
Affiliated Lenders.

SECTION 10.08.    Confidentiality.

Each of the Agents and the Lenders agrees to maintain the confidentiality of the
Information and not to disclose such information, except that Information may be
disclosed (a) to its Affiliates and its and its Affiliates’ managers,
administrators, directors, officers, employees, trustees, partners, investors,
investment advisors and agents, including accountants, legal counsel, service
providers and other advisors (it being understood that the Persons to whom such
disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential); (b) to the
extent requested by any Governmental Authority or self-regulatory authority
having or asserting jurisdiction over such Person (including any Governmental
Authority regulating any Lender or its Affiliates); (c) to the CUSIP Service
Bureau or any similar agency in connection with the issuance and monitoring of
CUSIP numbers with respect to the Facilities or market data collectors, similar
services providers to the lending industry and service providers to the
Administrative Agent in connection with the administration and management of
this Agreement and the Loan Documents; (d) to the extent required by applicable
Laws or regulations or by any subpoena or similar legal process; (e) to any
other party to this Agreement; (f) to any pledgee referred to in
Section 10.07(h), counterparty to a Swap Agreement, Eligible Assignee of or
Participant in, or any prospective Eligible Assignee of or Participant in any of
its rights or obligations under this Agreement (provided that the disclosure of
any such

 

219



--------------------------------------------------------------------------------

Information to any Lenders or Eligible Assignees or Participants shall be made
subject to the acknowledgement and acceptance by such Lender, Eligible Assignee
or Participant that such Information is being disseminated on a confidential
basis (on substantially the terms set forth in this Section 10.08 or as
otherwise reasonably acceptable to the Borrower, including, without limitation,
as agreed in any Borrower Materials) in accordance with the standard processes
of the Administrative Agent or customary market standards for dissemination of
such type of Information; (g) with the written consent of the Borrower; (h) to
the extent such Information becomes publicly available other than as a result of
a breach of this Section 10.08 or becomes available to the Administrative Agent,
the Lead Arrangers, any Lender, the L/C Issuer or any of their respective
Affiliates on a non-confidential basis from a source other than a Loan Party or
its Affiliates (so long as such source is not known to the Administrative Agent,
the Lead Arrangers, such Lender, such L/C Issuer or any of their respective
Affiliates to be bound by confidentiality obligations to any Loan Party); (i) to
any Governmental Authority or examiner (including the National Association of
Insurance Commissioners or any other similar organization) regulating any
Lender; (j) to any rating agency when required by it (it being understood that,
prior to any such disclosure, such rating agency shall undertake to preserve the
confidentiality of any Information relating to Loan Parties and their
Subsidiaries received by it from such Lender) or to the CUSIP Service Bureau or
any similar organization; (k) in connection with the exercise of any remedies
hereunder, under any other Loan Document or the enforcement of its rights
hereunder or thereunder or (l) to the extent such Information is independently
developed by the Administrative Agent, the Lead Arrangers, such Lender, such L/C
Issuer or any of their respective Affiliates; provided that no disclosure shall
be made to any Disqualified Lender. In addition, the Agents and the Lenders may
disclose the existence of this Agreement and publicly available information
about this Agreement to market data collectors, similar service providers to the
lending industry, and service providers to the Agents and the Lenders in
connection with the administration and management of this Agreement, the other
Loan Documents, the Commitments, and the Credit Extensions. For the purposes of
this Section 10.08, “Information” means all information received from the Loan
Parties relating to any Loan Party, its Affiliates or its Affiliates’ directors,
managers, officers, employees, trustees, investment advisors or agents, relating
to Holdings, the Borrower or any of its Subsidiaries or its business, other than
any such information that is publicly available to any Agent, any L/C Issuer or
any Lender prior to disclosure by any Loan Party other than as a result of a
breach of this Section 10.08; provided that, in the case of information received
from a Loan Party after the Closing Date, such information is clearly identified
at the time of delivery as confidential or is delivered pursuant to
Section 6.01, 6.02 or 6.03 hereof.

SECTION 10.09.    Setoff.

In addition to any rights and remedies of the Lenders provided by Law, upon the
occurrence and during the continuance of any Event of Default, each Agent, each
Lender and their respective Affiliates is authorized at any time and from time
to time, without prior notice to the Borrower, any such notice being waived by
the Borrower (on its own behalf and on behalf of each Loan Party and each of its
Subsidiaries) to the fullest extent permitted by applicable Law, to set off and
apply any and all deposits (general or special, time or demand, provisional or
final) at any time held by, and other Indebtedness at any time owing by, such
Agent, such Lender and such Affiliates to or for the credit or the account of
the respective Loan Parties and their Subsidiaries against any and all
Obligations (other than, with respect to any Guarantor, any Excluded Swap
Obligations of such Guarantor) owing to such Agent, such Lender and such
Affiliates hereunder or under any other

 

220



--------------------------------------------------------------------------------

Loan Document, now or hereafter existing, irrespective of whether or not such
Agent or such Lender or Affiliate shall have made demand under this Agreement or
any other Loan Document and although such Obligations may be contingent or
unmatured or denominated in a currency different from that of the applicable
deposit or Indebtedness; provided that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.17 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent, the L/C Issuers, and the
Lenders, and (y) the Defaulting Lender shall provide promptly to the
Administrative Agent a statement describing in reasonable detail the Obligations
owing to such Defaulting Lender as to which it exercised such right of setoff.
Each Lender agrees promptly to notify the Borrower and the Administrative Agent
after any such set off and application made by such Lender; provided, that the
failure to give such notice shall not affect the validity of such setoff and
application. The rights of each Agent and each Lender under this Section 10.09
are in addition to other rights and remedies (including other rights of setoff)
that such Agent and such Lender may have.

SECTION 10.10.    Interest Rate Limitation.

Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”). If any Agent or any Lender shall receive interest in an amount that
exceeds the Maximum Rate, the excess interest shall be applied to the principal
of the Loans or, if it exceeds such unpaid principal, refunded to the Borrower.
In determining whether the interest contracted for, charged, or received by an
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.

SECTION 10.11.    Counterparts.

This Agreement and each other Loan Document may be executed in one or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery by telecopier or
other electronic transmission of an executed counterpart of a signature page to
this Agreement and each other Loan Document shall be effective as delivery of an
original executed counterpart of this Agreement and such other Loan Document.
The Agents may also require that any such documents and signatures delivered by
telecopier or other electronic transmission be confirmed by a manually signed
original thereof; provided that the failure to request or deliver the same shall
not limit the effectiveness of any document or signature delivered by telecopier
or other electronic transmission.

SECTION 10.12.    Integration; Termination.

This Agreement, together with the other Loan Documents comprises the complete
and integrated agreement of the parties on the subject matter hereof and thereof
and supersedes all

 

221



--------------------------------------------------------------------------------

prior agreements, written or oral, on such subject matter. THIS AGREEMENT AND
THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG THE PARTIES AND MAY
NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL
AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL AGREEMENTS AMONG THE
PARTIES. In the event of any conflict between the provisions of this Agreement
and those of any other Loan Document, the provisions of this Agreement shall
control; provided that the inclusion of supplemental rights or remedies in favor
of the Agents or the Lenders in any other Loan Document shall not be deemed a
conflict with this Agreement. Each Loan Document was drafted with the joint
participation of the respective parties thereto and shall be construed neither
against nor in favor of any party, but rather in accordance with the fair
meaning thereof.

SECTION 10.13.    Survival of Representations and Warranties.

All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by each Agent
and each Lender, regardless of any investigation made by any Agent or any Lender
or on their behalf and notwithstanding that any Agent or any Lender may have had
notice or knowledge of any Default at the time of any Credit Extension, and
shall continue in full force and effect as long as any Loan or any other
Obligation hereunder shall remain unpaid or unsatisfied or any Letter of Credit
shall remain outstanding.

SECTION 10.14.    Severability.

If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, the legality, validity and enforceability of
the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby. The invalidity of a provision in a
particular jurisdiction shall not invalidate or render unenforceable such
provision in any other jurisdiction. Without limiting the foregoing provisions
of this Section 10.14, if and to the extent that the enforceability of any
provisions in this Agreement relating to Defaulting Lenders shall be limited by
Debtor Relief Laws, as determined in good faith by the Administrative Agent, the
L/C Issuer or the Swing Line Lender, as applicable, then such provisions shall
be deemed to be in effect only to the extent not so limited.

SECTION 10.15.    GOVERNING LAW.

(a)    THIS AGREEMENT AND, EXCEPT AS OTHERWISE EXPRESSLY PROVIDED UNDER ANY
OTHER LOAN DOCUMENT, EACH OTHER LOAN DOCUMENT SHALL BE GOVERNED BY, AND
CONSTRUED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.

(b)    ANY LEGAL ACTION OR PROCEEDING ARISING UNDER THIS AGREEMENT AND, EXCEPT
AS OTHERWISE EXPRESSLY PROVIDED UNDER ANY LOAN DOCUMENT ANY OTHER LOAN DOCUMENT,
OR IN ANY WAY CONNECTED WITH OR RELATED OR INCIDENTAL TO THE DEALINGS OF THE
PARTIES HERETO OR ANY OF THEM WITH RESPECT TO ANY LOAN DOCUMENT, OR THE

 

222



--------------------------------------------------------------------------------

TRANSACTIONS RELATED THERETO, IN EACH CASE WHETHER NOW EXISTING OR HEREAFTER
ARISING, SHALL BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW
YORK CITY OR OF THE UNITED STATES FOR THE SOUTHERN DISTRICT OF SUCH STATE, AND
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH LOAN PARTY, EACH AGENT AND
EACH LENDER CONSENTS, FOR ITSELF AND IN RESPECT OF ITS PROPERTY, TO THE
EXCLUSIVE JURISDICTION OF THOSE COURTS. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER IRREVOCABLY WAIVES ANY OBJECTION, INCLUDING ANY OBJECTION TO THE LAYING
OF VENUE OR BASED ON THE GROUNDS OF FORUM NON CONVENIENS, WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE BRINGING OF ANY ACTION OR PROCEEDING IN SUCH JURISDICTION
IN RESPECT OF ANY LOAN DOCUMENT OR OTHER DOCUMENT RELATED THERETO. EACH PARTY
HERETO IRREVOCABLY CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENTS IN THE MANNER PROVIDED FOR
NOTICES (OTHER THAN TELECOPIER OR OTHER ELECTRONIC TRANSMISSION) IN SECTION
10.02. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE
RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY
APPLICABLE LAW. NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT SHALL
AFFECT ANY RIGHT THAT THE ADMINISTRATIVE AGENT, ANY L/C ISSUER OR ANY LENDER MAY
OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR
ANY OTHER LOAN DOCUMENT AGAINST ANY LOAN PARTY OR ITS PROPERTIES IN THE COURTS
OF ANY JURISDICTION.

SECTION 10.16.    WAIVER OF RIGHT TO TRIAL BY JURY.

TO THE EXTENT PERMITTED BY APPLICABLE LAW, EACH PARTY TO THIS AGREEMENT HEREBY
EXPRESSLY WAIVES ANY RIGHT TO TRIAL BY JURY OF ANY CLAIM, DEMAND, ACTION OR
CAUSE OF ACTION ARISING UNDER ANY LOAN DOCUMENT OR IN ANY WAY CONNECTED WITH OR
RELATED OR INCIDENTAL TO THE DEALINGS OF THE PARTIES HERETO OR ANY OF THEM WITH
RESPECT TO ANY LOAN DOCUMENT, OR THE TRANSACTIONS RELATED THERETO, IN EACH CASE
WHETHER NOW EXISTING OR HEREAFTER ARISING, AND WHETHER FOUNDED IN CONTRACT OR
TORT OR OTHERWISE; AND EACH PARTY HEREBY AGREES AND CONSENTS THAT ANY SUCH
CLAIM, DEMAND, ACTION OR CAUSE OF ACTION SHALL BE DECIDED BY COURT TRIAL WITHOUT
A JURY, AND THAT ANY PARTY TO THIS AGREEMENT MAY FILE AN ORIGINAL COUNTERPART OR
A COPY OF THIS SECTION 10.16 WITH ANY COURT AS WRITTEN EVIDENCE OF THE CONSENT
OF THE SIGNATORIES HERETO TO THE WAIVER OF THEIR RIGHT TO TRIAL BY JURY.

SECTION 10.17.    Binding Effect.

This Agreement shall become effective when it shall have been executed by the
Loan Parties, the Administrative Agent, the Collateral Agent, the L/C Issuers,
and the Administrative Agent shall have been notified by each Lender, the Swing
Line Lender and the L/C Issuers that each Lender, the Swing Line Lender and the
L/C Issuers have executed it and thereafter shall be binding upon and inure to
the benefit of the Loan Parties, each Agent and each Lender and their

 

223



--------------------------------------------------------------------------------

respective successors and assigns, in each case in accordance with Section 10.07
(if applicable) and except that no Loan Party shall have the right to assign its
rights hereunder or any interest herein without the prior written consent of the
Lenders except as permitted by Section 7.05.

SECTION 10.18.    USA Patriot Act.

Each Lender that is subject to the USA Patriot Act and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies the Borrower and
each Guarantor that pursuant to the requirements of the USA Patriot Act, it is
required to obtain, verify and record information that identifies the Borrower
and each Guarantor, which information includes the name, address and tax
identification number of the Borrower and the Guarantors and other information
regarding the Borrower and the Guarantors that will allow such Lender or the
Administrative Agent, as applicable, to identify the Borrower and the Guarantors
in accordance with the USA Patriot Act. This notice is given in accordance with
the requirements of the USA Patriot Act and is effective as to the Lenders and
the Administrative Agent.

SECTION 10.19.    No Advisory or Fiduciary Responsibility.

(a)    In connection with all aspects of each transaction contemplated hereby,
each Loan Party acknowledges and agrees, and acknowledges its Affiliates’
understanding, that (i) the facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower and
its Affiliates, on the one hand, and the Agents, the Lead Arrangers, the Joint
Bookrunners and the Lenders, on the other hand, and the Borrower is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof), (ii) in connection with the process leading to such transaction, each
of the Agents, the Lead Arrangers, the Joint Bookrunners and the Lenders is and
has been acting solely as a principal and is not the financial advisor, agent or
fiduciary, for the Borrower or any of its Affiliates, stockholders, creditors or
employees or any other Person, (iii) none of the Agents, the Lead Arrangers, the
Joint Bookrunners or the Lenders has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether any Agent, Lead Arranger, Joint
Bookrunner or Lender has advised or is currently advising the Borrower or any of
its Affiliates on other matters) and none of the Agents, the Lead Arrangers, the
Joint Bookrunners or the Lenders has any obligation to the Borrower or any of
its Affiliates with respect to the financing transactions contemplated hereby
except those obligations expressly set forth herein and in the other Loan
Documents, (iv) the Agents, the Lead Arrangers, the Joint Bookrunners and the
Lenders and their respective Affiliates may be engaged in a broad range of
transactions that involve interests that differ from, and may conflict with,
those of the Borrower and its Affiliates, and none of the Agents, the Lead
Arrangers, the Joint Bookrunners or the Lenders has any obligation to disclose
any of such interests by virtue of any advisory, agency or fiduciary
relationship and (v) the Agents, the Lead Arrangers, the Joint Bookrunners and
the Lenders have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or

 

224



--------------------------------------------------------------------------------

other modification hereof or of any other Loan Document) and the Loan Parties
have consulted their own legal, accounting, regulatory and tax advisors to the
extent they have deemed appropriate. Each Loan Party hereby waives and releases,
to the fullest extent permitted by law, any claims that it may have against the
Agents, the Lead Arrangers, the Joint Bookrunners and the Lenders with respect
to any breach or alleged breach of agency or fiduciary duty under applicable law
relating to agency and fiduciary obligations.

Each Loan Party acknowledges and agrees that each Lender, the Lead Arrangers,
the Joint Bookrunners and any affiliate thereof may lend money to, invest in,
and generally engage in any kind of business with, any of the Borrower,
Holdings, any Affiliate of the foregoing or any other person or entity that may
do business with or own securities of any of the foregoing, all as if such
Lender, the Lead Arrangers, the Joint Bookrunners or Affiliate thereof were not
a Lender, a Lead Arranger or a Joint Bookrunners (or an agent or any other
person with any similar role under the Facilities) and without any duty to
account therefor to any other Lender, the Lead Arrangers, the Joint Bookrunners,
Holdings, the Borrower or any Affiliate of the foregoing. Each Lender, each Lead
Arranger, each Joint Bookrunner and any affiliate thereof may accept fees and
other consideration from Holdings, the Borrower or any Affiliate of the
foregoing for services in connection with this Agreement, the Facilities or
otherwise without having to account for the same to any other Lender, the Lead
Arrangers, the Joint Bookrunners, Holdings, the Borrower or any Affiliate of the
foregoing. Some or all of the Lenders, the Lead Arrangers and the Joint
Bookrunners may have directly or indirectly acquired certain equity interests
(including warrants) in Holdings, the Borrower or an Affiliate of the foregoing
or may have directly or indirectly extended credit on a subordinated basis to
Holdings, the Borrower or an Affiliate of the foregoing. Each party hereto, on
its behalf and on behalf of its affiliates, acknowledges and waives the
potential conflict of interest resulting from any such Lender, the Lead
Arrangers, the Joint Bookrunners or an Affiliate thereof holding
disproportionate interests in the extensions of credit under the Facilities or
otherwise acting as arranger or agent thereunder and such Lender, the Lead
Arrangers, the Joint Bookrunners or Affiliate thereof directly or indirectly
holding equity interests in or subordinated debt issued by Borrower or an
Affiliate of the Borrower.

SECTION 10.20.    Electronic Execution of Assignments.

The words “execution,” “signed,” “signature,” and words of like import in any
Assignment and Assumption shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based record keeping system, as the case may be, to the extent
and as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the
Uniform Electronic Transactions Act.

SECTION 10.21.    Effect of Certain Inaccuracies.

In the event that any financial statement or Compliance Certificate previously
delivered pursuant to Section 6.02 was inaccurate (regardless of whether this
Agreement or the Commitments are in effect when such inaccuracy is discovered),
and such inaccuracy, if corrected, would have led to the application of a higher
Applicable Rate for any period (an “Applicable Period”) than the Applicable Rate
applied for such Applicable Period, then (i) the Borrower shall

 

225



--------------------------------------------------------------------------------

as soon as practicable deliver to the Administrative Agent a corrected financial
statement and a corrected Compliance Certificate for such Applicable Period,
(ii) the Applicable Rate shall be determined based on the corrected Compliance
Certificate for such Applicable Period, and (iii) the Borrower shall within 15
days after the delivery of the corrected financial statements and Compliance
Certificate pay to the Administrative Agent the accrued additional interest or
fees owing as a result of such increased Applicable Rate for such Applicable
Period. This Section 10.21 shall not limit the rights of the Administrative
Agent or the Lenders with respect to Sections 2.08(b) and 8.01.

SECTION 10.22.    ENTIRE AGREEMENT.

THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.

SECTION 10.01.    Acknowledgement Regarding Any Supported QFCs.

To the extent that the Loan Documents provide support, through a guarantee or
otherwise, for Swap Obligations or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support” and each such QFC a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Loan
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States):

In the event a Covered Entity that is party to a Supported QFC (each, a “Covered
Party”) becomes subject to a proceeding under a U.S. Special Resolution Regime,
the transfer of such Supported QFC and the benefit of such QFC Credit Support
(and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such
QFC Credit Support) from such Covered Party will be effective to the same extent
as the transfer would be effective under the U.S. Special Resolution Regime if
the Supported QFC and such QFC Credit Support (and any such interest, obligation
and rights in property) were governed by the laws of the United States or a
state of the United States. In the event a Covered Party or a BHC Act Affiliate
of a Covered Party becomes subject to a proceeding under a U.S. Special
Resolution Regime, Default Rights under the Loan Documents that might otherwise
apply to such Supported QFC or any QFC Credit Support that may be exercised
against such Covered Party are permitted to be exercised to no greater extent
than such Default Rights could be exercised under the U.S. Special Resolution
Regime if the Supported QFC and the Loan Documents were governed by the laws of
the United States or a state of the United

 

226



--------------------------------------------------------------------------------

States. Without limitation of the foregoing, it is understood and agreed that
rights and remedies of the parties with respect to a Defaulting Lender shall in
no event affect the rights of any Covered Party with respect to a Supported QFC
or any QFC Credit Support.

ARTICLE XI

Guaranty

SECTION 11.01.    The Guaranty.

Each Guarantor hereby jointly and severally with the other Guarantors
guarantees, as a primary obligor and not merely as a surety to each Secured
Party and their respective successors and assigns, the prompt payment in full
when due (whether at stated maturity, by required prepayment, declaration,
demand, by acceleration or otherwise) of the principal of and interest
(including any interest, fees, costs or charges that would accrue but for the
provisions of (i) Title 11 of the United States Code after any bankruptcy or
insolvency petition under Title 11 of the United States Code and (ii) any other
Debtor Relief Laws) on the Loans made by the Lenders to, and the Notes held by
each Lender of, the Borrower, and all other Obligations (other than, with
respect to any Guarantor, any Excluded Swap Obligations of such Guarantor) from
time to time owing to the Secured Parties by any Loan Party under any Loan
Document or any Secured Hedge Agreement or any Treasury Services Agreement, in
each case strictly in accordance with the terms thereof (such obligations being
herein collectively called the “Guaranteed Obligations”). The Guarantors hereby
jointly and severally agree that if the Borrower or other Guarantor(s) shall
fail to pay in full when due (whether at stated maturity, by acceleration or
otherwise) any of the Guaranteed Obligations, the Guarantors will promptly pay
the same in cash, without any demand or notice whatsoever, and that in the case
of any extension of time of payment or renewal of any of the Guaranteed
Obligations, the same will be promptly paid in full when due (whether at
extended maturity, by acceleration or otherwise) in accordance with the terms of
such extension or renewal.

SECTION 11.02.    Obligations Unconditional.

The obligations of the Guarantors under Section 11.01 shall constitute a
guarantee of payment and to the fullest extent permitted by applicable Law, are
absolute, irrevocable and unconditional, joint and several, irrespective of the
value, genuineness, validity, regularity or enforceability of the Guaranteed
Obligations of the Borrower under this Agreement, the Notes, if any, or any
other agreement or instrument referred to herein or therein, or any
substitution, release or exchange of any other guarantee of or security for any
of the Guaranteed Obligations, and, irrespective of any other circumstance
whatsoever that might otherwise constitute a legal or equitable discharge or
defense of a surety or Guarantor (except for payment in full). Without limiting
the generality of the foregoing, it is agreed that the occurrence of any one or
more of the following shall not alter or impair the liability of the Guarantors
hereunder (and each Guarantor hereby also waives to the extent permitted by Law
any defenses it may have arising from the following), which shall remain
absolute, irrevocable and unconditional under any and all circumstances as
described above:

(i)    at any time or from time to time, without notice to the Guarantors, to
the extent permitted by Law, the time for any performance of or compliance with
any of the Guaranteed Obligations shall be extended, or such performance or
compliance shall be waived;

 

227



--------------------------------------------------------------------------------

(ii)    any of the acts mentioned in any of the provisions of this Agreement or
the Notes, if any, or any other agreement or instrument referred to herein or
therein shall be done or omitted;

(iii)    the maturity of any of the Guaranteed Obligations shall be accelerated,
or any of the Guaranteed Obligations shall be amended in any respect, or any
right under the Loan Documents or any other agreement or instrument referred to
herein or therein shall be amended or waived in any respect or any other
guarantee of any of the Guaranteed Obligations or except as permitted pursuant
to Section 11.10 any security therefor shall be released or exchanged in whole
or in part or otherwise dealt with;

(iv)    any law, regulation or order of any jurisdiction, or any other event,
affecting any term of any Obligation or the rights of the Collateral Agent, the
Administrative Agent or any other Secured Party with respect thereto, including,
without limitation (A) the application of any such law, regulation, decree or
order, including any prior approval, which would prevent the exchange of any
currency (other than Dollars) for Dollars or the remittance of funds outside of
such jurisdiction or the unavailability of Dollars in any legal exchange market
in such jurisdiction in accordance with normal commercial practice, (B) a
declaration of banking moratorium or any suspension of payments by banks in such
jurisdiction or the imposition by such jurisdiction or any Governmental
Authority thereof of any moratorium on, the required rescheduling or
restructuring of, or required approval of payments on, any indebtedness in such
jurisdiction, (C) any expropriation, confiscation, nationalization or
requisition by such country or any Governmental Authority that directly or
indirectly deprives the Borrower of any assets or their use, or of the ability
to operate its business or a material part thereof, or (D) any war (whether or
not declared), insurrection, revolution, hostile act, civil strife or similar
events occurring in such jurisdiction which has the same effect as the events
described in clause (A), (B) or (C) above.

(v)    any Lien or security interest granted to, or in favor of, an L/C Issuer
or any Lender or Agent as security for any of the Guaranteed Obligations shall
fail to be perfected; or

(vi)    the release of any other Guarantor pursuant to Section 11.10.

The Guarantors hereby expressly waive diligence, presentment, demand of payment,
protest and, to the extent permitted by Law, all notices whatsoever, and any
requirement that any Secured Party exhaust any right, power or remedy or proceed
against the Borrower under this Agreement or the Notes, if any, or any other
agreement or instrument referred to herein or therein, or against any other
person under any other guarantee of, or security for, any of the Guaranteed
Obligations. The Guarantors waive, to the extent permitted by Law, any and all
notice of the creation, renewal, extension, waiver, termination or accrual of
any of the Guaranteed Obligations and notice of or proof of reliance by any
Secured Party upon this Guaranty or acceptance of this Guaranty, and the
Guaranteed Obligations, and any of them, shall conclusively be deemed to have
been created, contracted or incurred in reliance upon this Guaranty, and all
dealings between the

 

228



--------------------------------------------------------------------------------

Borrower and the Secured Parties shall likewise be conclusively presumed to have
been had or consummated in reliance upon this Guaranty. This Guaranty shall be
construed as a continuing, absolute, irrevocable and unconditional guarantee of
payment without regard to any right of offset with respect to the Guaranteed
Obligations at any time or from time to time held by Secured Parties, and the
obligations and liabilities of the Guarantors hereunder shall not be conditioned
or contingent upon the pursuit by the Secured Parties or any other person at any
time of any right or remedy against the Borrower or against any other person
which may be or become liable in respect of all or any part of the Guaranteed
Obligations or against any collateral security or guarantee therefor or right of
offset with respect thereto. This Guaranty shall remain in full force and effect
and be binding in accordance with and to the extent of its terms upon the
Guarantors and the successors and assigns thereof, and shall inure to the
benefit of the Lenders, and their respective successors and assigns,
notwithstanding that from time to time during the term of this Agreement there
may be no Guaranteed Obligations outstanding.

SECTION 11.03.    Reinstatement.

The obligations of the Guarantors under this Article XI shall be automatically
reinstated if and to the extent that for any reason any payment by or on behalf
of the Borrower or other Loan Party in respect of the Guaranteed Obligations is
rescinded or must be otherwise restored by any holder of any of the Guaranteed
Obligations, whether as a result of any proceedings in insolvency, bankruptcy or
reorganization or otherwise.

SECTION 11.04.    Subrogation; Subordination.

(a)    Each Guarantor hereby agrees that until the payment and satisfaction in
full in cash of all Guaranteed Obligations and the expiration and termination of
the Commitments of the Lenders under this Agreement it shall waive any claim and
shall not exercise any right or remedy, direct or indirect, arising by reason of
any performance by it of its guarantee in Section 11.01, whether by subrogation
or otherwise, against the Borrower or any other Guarantor of any of the
Guaranteed Obligations or any security for any of the Guaranteed Obligations.

(b)    Each Guarantor hereby subordinates any and all debt liabilities and other
obligations owed to such Guarantor by each other Loan Party (the “Subordinated
Obligations”) to the Guaranteed Obligations to the extent and in the manner
hereinafter set forth in this Section 11.04(b).

(i)    Except during the continuation of an Event of Default and after notice
from the Administrative Agent (including, without limitation, the commencement
and continuation of any proceeding under applicable Debtor Relief Laws relating
to any other Loan Party), each Guarantor may receive payments from any other
Loan Party on account of the Subordinated Obligations. After the occurrence and
during the continuation of any Event of Default (including, without limitation,
the commencement and continuation of any proceeding under any Debtor Relief Law
relating to any other Loan Party) and notice from the Administrative Agent, no
Guarantor shall demand, accept or take any action to collect any payment on
account of the Subordinated Obligations, other than the filing of proofs of
claim or other similar requirements to preserve its rights as creditor.

 

229



--------------------------------------------------------------------------------

(ii) In any proceeding under any Debtor Relief Law relating to any other Loan
Party, each Guarantor agrees that the Secured Parties shall be entitled to
receive payment in full in cash of all Guaranteed Obligations (including all
interest and expenses accruing after the commencement of proceeding under any
Debtor Relief Law whether or not constituting an allowed claim in such
proceeding (“Post Petition Interest”)) before such Guarantor receives payment of
any Subordinated Obligations.

(iii) After the occurrence and during the continuation of any Event of Default
(including, without limitation, the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party), each
Guarantor shall, if the Administrative Agent so requests, collect, enforce and
receive payments on account of the Subordinated Obligations as trustee for the
Secured Parties and deliver such payments to the Administrative Agent on account
of the Guaranteed Obligations (including all Post Petition Interest), together
with any necessary endorsements or other instruments of transfer, but without
reducing or affecting in any manner the liability of such Guarantor under the
other provisions of this Agreement.

(c)    After the occurrence and during the continuation of any Event of Default
(including, without limitation, the commencement and continuation of any
proceeding under any Debtor Relief Law relating to any other Loan Party), the
Administrative Agent is authorized and empowered (but without any obligation to
so do), in its discretion, (i) in the name of each Guarantor, to collect and
enforce, and to submit claims in respect of, Subordinated Obligations and to
apply any amounts received thereon to the Guaranteed Obligations (including any
and all Post Petition Interest), and (ii) to require each Guarantor (A) to
collect and enforce, and to submit claims in respect of, Subordinated
Obligations and (B) to pay any amounts received on such obligations to the
Administrative Agent for application to the Obligations (including any and all
Post Petition Interest).

SECTION 11.05.    Remedies.

The Guarantors jointly and severally agree that, as between the Guarantors and
the Lenders, the obligations of the Borrower under this Agreement and the Notes,
if any, may be declared to be forthwith due and payable as provided in
Section 8.02 (and shall be deemed to have become automatically due and payable
in the circumstances provided in Section 8.02) for purposes of Section 11.01,
notwithstanding any stay, injunction or other prohibition preventing such
declaration (or such obligations from becoming automatically due and payable) as
against the Borrower and that, in the event of such declaration (or such
obligations being deemed to have become automatically due and payable), such
obligations (whether or not due and payable by the Borrower) shall forthwith
become due and payable by the Guarantors for purposes of Section 11.01.

SECTION 11.06.    Instrument for the Payment of Money.

Each Guarantor hereby acknowledges that the guarantee in this Article XI
constitutes an instrument for the payment of money, and consents and agrees that
any Lender or Agent, at its sole option, in the event of a dispute by such
Guarantor in the payment of any moneys due hereunder, shall have the right to
bring a motion-action under New York CPLR Section 3213.

 

230



--------------------------------------------------------------------------------

SECTION 11.07.    Continuing Guaranty.

The guarantee in this Article XI is a continuing guarantee of payment, and shall
apply to all Guaranteed Obligations whenever arising.

SECTION 11.08.    General Limitation on Guarantee Obligations.

In any action or proceeding involving any state corporate limited partnership or
limited liability company law, or any applicable state, federal or foreign
bankruptcy, insolvency, reorganization or other Law affecting the rights of
creditors generally, if the obligations of any Guarantor under Section 11.01
would otherwise be held or determined to be void, voidable, invalid or
unenforceable, or subordinated to the claims of any other creditors, on account
of the amount of its liability under Section 11.01, then, notwithstanding any
other provision to the contrary, the amount of such liability shall, without any
further action by such Guarantor, any Loan Party or any other person, be
automatically limited and reduced to the highest amount (after giving effect to
the right of contribution established in Section 11.11) that is valid and
enforceable and not subordinated to the claims of other creditors as determined
in such action or proceeding.

SECTION 11.09.    Information.

Each Guarantor assumes all responsibility for being and keeping itself informed
of the Borrower’s financial condition and assets, and of all other circumstances
bearing upon the risk of nonpayment of the Guaranteed Obligations and the
nature, scope and extent of the risks that each Guarantor assumes and incurs
under this Guaranty, and agrees that none of any Agent, any L/C Issuer or any
Lender shall have any duty to advise any Guarantor of information known to it
regarding those circumstances or risks.

SECTION 11.10.    Release of Guarantors.

If, in compliance with the terms and provisions of the Loan Documents, (i) all
or substantially all of the Equity Interests or property of any Guarantor are
sold or otherwise transferred to a person or persons, none of which is a Loan
Party or (ii) any Subsidiary Guarantor becomes an Excluded Subsidiary (any
Subsidiary described in clauses (i) and (ii), a “Transferred Guarantor”), such
Transferred Guarantor shall, upon the consummation of such sale or transfer, be
automatically released from its obligations under this Agreement (including
under Section 10.05 hereof) and its obligations to pledge and grant any
Collateral owned by it pursuant to any Collateral Document and, in the case of a
sale of all or substantially all of the Equity Interests of the Transferred
Guarantor, the pledge of such Equity Interests to the Collateral Agent pursuant
to the Collateral Documents shall be automatically released, and, so long as the
Borrower shall have provided the Agents such certifications or documents as any
Agent shall reasonably request, the Collateral Agent shall, at such Transferred
Guarantor’s expense, take such actions as are necessary to effect each release
described in this Section 11.10 in accordance with the relevant provisions of
the Collateral Documents.

When all Commitments hereunder have terminated, and all Loans or other
Obligations (other than obligations under Treasury Services Agreements or
Secured Hedge Agreements and contingent obligations not yet due and owing)
hereunder which are accrued and payable have been paid or satisfied, and no
Letter of Credit remains outstanding (except any Letter of Credit the

 

231



--------------------------------------------------------------------------------

Outstanding Amount of which the Obligations related thereto has been Cash
Collateralized or for which a backstop letter of credit reasonably satisfactory
to the applicable L/C Issuer has been put in place), the guarantees made herein
shall terminate with respect to all Obligations, except with respect to
Obligations that expressly survive such repayment pursuant to the terms of this
Agreement.

SECTION 11.11.    Right of Contribution.

Each Guarantor hereby agrees that to the extent that a Subsidiary Guarantor
shall have paid more than its proportionate share of any payment made hereunder,
such Subsidiary Guarantor shall be entitled to seek and receive contribution
from and against any other Guarantor hereunder which has not paid its
proportionate share of such payment. Each Subsidiary Guarantor’s right of
contribution shall be subject to the terms and conditions of Section 11.04. The
provisions of this Section 11.11 shall in no respect limit the obligations and
liabilities of any Subsidiary Guarantor to the Administrative Agent, the L/C
Issuer, the Swing Line Lender and the Lenders, and each Subsidiary Guarantor
shall remain liable to the Administrative Agent, the L/C Issuer, the Swing Line
Lender and the Lenders for the full amount guaranteed by such Subsidiary
Guarantor hereunder.

SECTION 11.12.    Judgment Currency.

If, for the purpose of obtaining judgment in any court, it is necessary to
convert a sum due hereunder or any other Loan Document from one currency into
another currency, the rate of exchange used shall be that at which in accordance
with normal banking procedures the Administrative Agent could purchase the first
currency with such other currency on the Business Day preceding that on which
final judgment is given. The obligation of any Loan Party in respect of any such
sum due from it to the Administrative Agent or the Lenders hereunder or under
the other Loan Documents shall, notwithstanding any judgment in a currency (the
“Judgment Currency”) other than that in which such sum is denominated in
accordance with the applicable provisions of this Agreement (the “Agreement
Currency”), be discharged only to the extent that on the Business Day following
receipt by the Administrative Agent of any sum adjudged to be so due in the
Judgment Currency, the Administrative Agent may in accordance with normal
banking procedures purchase the Agreement Currency with the Judgment Currency.
If the amount of the Agreement Currency so purchased is less than the sum
originally due to the Administrative Agent or any Lender from any Loan Party in
the Agreement Currency, each Loan Party agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss. If the amount of the
Agreement Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as applicable, agrees to return the amount of any excess to the
relevant Loan Party (or to any other Person who may be entitled thereto under
applicable requirements of Law).

[Signature Pages Follow]

 

232



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BEASLEY BROADCAST GROUP, INC.,

as Holdings,

By:  

             

  Name:   Title:

BEASLEY MEZZANINE HOLDINGS, LLC,

as the Borrower

By:  

             

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

Other Guarantors:

 

BEASLEY MEDIA GROUP, INC.,

as a Guarantor

By:  

             

  Name:   Title:

BEASLEY-REED ACQUISITION PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

WQAM LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

WDAS LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

WPOW LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

WKIS LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

WXTU LICENSE LIMITED PARTNERSHIP,

as a Guarantor

By:  

             

  Name:   Title:

GREATER MEDIA, INC.,

as a Guarantor

By:  

             

  Name:   Title:

GREATER MEDIA RADIO, INC.,

as a Guarantor

By:  

             

  Name:   Title:

THE SENTINEL PUBLISHING CO.,

as a Guarantor

By:  

             

  Name:   Title:

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------

GREATER PHILADELPHIA RADIO, INC.,

as a Guarantor

By:  

             

  Name:   Title:

GREATER BOSTON RADIO, INC.,

as a Guarantor

By:  

             

  Name:   Title:

ATLANTIC BROADCASTING CORPORATION,

as a Guarantor

By:  

             

  Name:   Title:

CHARLES RIVER BROADCASTING COMPANY,

as a Guarantor

By:  

             

  Name:   Title:

JERSEY SHORE BROADCASTING CORPORATION,

as a Guarantor

By:  

             

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as Administrative Agent and Collateral Agent

By:  

             

  Name:   Title:

U.S. BANK NATIONAL ASSOCIATION,

as a Lender, Swing Line Lender and L/C Issuer

By:  

             

  Name:   Title:

Credit Agreement Signature Page



--------------------------------------------------------------------------------

U.S. BANK NATIONAL ASSOCIATION,

as a Lender

By:  

             

  Name:   Title:

Credit Agreement Signature Page

 



--------------------------------------------------------------------------------

Credit Agreement Signature Page

 